EXHIBIT 10.2

DEAL CUSIP NUMBER:            

REVOLVER CUSIP NUMBER:            

CREDIT AGREEMENT

dated as of

AUGUST 29, 2014

Among

NN, INC.,

as U.S. Borrower,

NN NETHERLANDS B.V.,

as the Dutch Borrower,

THE LENDING INSTITUTIONS NAMED HEREIN,

as Lenders,

and

KEYBANK NATIONAL ASSOCIATION,

as an LC Issuer, Swing Line Lender, as the Administrative Agent,

as the Joint Lead Arranger and the Joint Bookrunner,

and

BANK OF AMERICA, N.A.,

as the Joint Lead Arranger and the Joint Bookrunner,

as the Syndication Agent and as the Foreign Collateral Agent

$100,000,000.00 Senior Secured Credit Facility



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page  

ARTICLE I.            DEFINITIONS AND TERMS

     1     

Section 1.01

    Certain Defined Terms      1     

Section 1.02

    Computation of Time Periods      61     

Section 1.03

    Accounting Terms      61     

Section 1.04

    Terms Generally      62     

Section 1.05

    Exchange Rates; Currency Equivalents      62     

Section 1.06

    Pro Forma Effect      62   

ARTICLE II.          THE TERMS OF THE CREDIT FACILITY

     62     

Section 2.01

    Establishment of the Credit Facility      63     

Section 2.02

    Revolving Facility      63     

Section 2.03

    Overadvances      64     

Section 2.04

    Swing Line Facility      65     

Section 2.05

    Letters of Credit      68     

Section 2.06

    Notice of Borrowing      74     

Section 2.07

    Funding Obligations; Disbursement of Funds      75     

Section 2.08

    Evidence of Obligations      77     

Section 2.09

    Interest; Default Rate      78     

Section 2.10

    Conversion and Continuation of Loans      79     

Section 2.11

    Fees      79     

Section 2.12

    Termination and Reduction of Revolving Commitments      81     

Section 2.13

    Voluntary, Scheduled and Mandatory Prepayments of Loans      82     

Section 2.14

    Method and Place of Payment      85     

Section 2.15

    Defaulting Lenders      86     

Section 2.16

    Cash Collateral      88     

Section 2.17

    Increase in Commitments      89     

Section 2.18

    Liability of Credit Parties      90     

Section 2.19

    Banking Services and Hedge Agreements      90     

Section 2.20

    Non-Public Lender      90   

ARTICLE III.        INCREASED COSTS, ILLEGALITY AND TAXES

     90     

Section 3.01

    Increased Costs, Illegality, etc.      90     

Section 3.02

    Breakage Compensation      92     

Section 3.03

    Net Payments      93   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page     Section 3.04     Increased Costs      96     
Section 3.05     Change of Lending Office; Replacement of Lenders      96     
Section 3.06     Dutch Tax Matters      97   

ARTICLE IV.        CONDITIONS PRECEDENT

     99      Section 4.01     Conditions Precedent at Closing Date      99     
Section 4.02     Conditions Precedent to All Credit Events      103     
Section 4.03     Conditions Precedent to Initial Dutch Borrowings and Initial
Dutch LC Issuances      104   

ARTICLE V.          REPRESENTATIONS AND WARRANTIES

     105      Section 5.01     Corporate Status      105      Section 5.02    
Corporate Power and Authority      106      Section 5.03     Governmental
Authorization; Other Consents      106      Section 5.04     Litigation and
Administrative Proceedings      106      Section 5.05     Title to Assets     
106      Section 5.06     Liens and Security Interests      107     
Section 5.07     Tax Returns      107      Section 5.08     Environmental Laws
     107      Section 5.09     Locations      107      Section 5.10    
Continued Business      108      Section 5.11     Employee Benefits Plans     
108      Section 5.12     Consents or Approvals      109      Section 5.13    
Solvency      109      Section 5.14     Financial Statements; No Material
Adverse Effect      109      Section 5.15     Regulations; Use of Proceeds     
109      Section 5.16     Material Contracts      110      Section 5.17    
Intellectual Property      110      Section 5.18     Insurance      110     
Section 5.19     Casualty, Etc.      110      Section 5.20     Labor Matters   
  110      Section 5.21     Anti-Terrorism Law Compliance and Anti-Money
Laundering Law Compliance      110      Section 5.22     Deposit Accounts;
Securities Accounts      111      Section 5.23     Accurate and Complete
Statements      111   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page     Section 5.24     Term Loan Indebtedness      111     
Section 5.25     Investment Company      111      Section 5.26     Defaults     
111      Section 5.27     Senior Debt Status      111      Section 5.28    
Centre of Main Interests and Establishment      111   

ARTICLE VI.        AFFIRMATIVE COVENANTS

     112      Section 6.01     Reporting Requirements      112      Section 6.02
    Payment of Taxes and Claims      118      Section 6.03     Preservation of
Existence, Etc.      119      Section 6.04     Maintenance of Properties     
119      Section 6.05     Maintenance of Insurance      119      Section 6.06  
  Compliance with Laws      119      Section 6.07     Books, Records and
Inspections      120      Section 6.08     Use of Proceeds      120     
Section 6.09     [Reserved]      120      Section 6.10     Covenant to Guarantee
Obligations and Give Security      120      Section 6.11     Compliance with
Environmental Laws      124      Section 6.12     Information Regarding
Collateral      124      Section 6.13     Maintenance of Debt Ratings      124
     Section 6.14     Further Assurances      124      Section 6.15     Control
Agreements; Cash Management      125      Section 6.16     Material Contracts   
  125      Section 6.17     Senior Debt      125      Section 6.18    
Subordination      125      Section 6.19     Lender Meetings      126     
Section 6.20     Appraisals      126      Section 6.21     Post Closing
Obligations      126   

ARTICLE VII.       NEGATIVE COVENANTS

     126      Section 7.01     Liens      126      Section 7.02     Indebtedness
     128      Section 7.03     Investments and Acquisitions      130     
Section 7.04     Fundamental Changes      132   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page     Section 7.05     Asset Sales      132     
Section 7.06     Restricted Payments      133      Section 7.07     Financial
Covenants      134      Section 7.08     Change in Nature of Business      134
     Section 7.09     Transactions with Affiliates      134      Section 7.10  
  Burdensome Agreements      134      Section 7.11     Use of Proceeds      135
     Section 7.12     Fiscal Year      135      Section 7.13     Sanctions     
135      Section 7.14     Modification of Certain Agreements      135     
Section 7.15     Bank Accounts      136   

ARTICLE VIII.     EVENTS OF DEFAULT

     136      Section 8.01     Events of Default      136      Section 8.02    
Remedies      138      Section 8.03     Application of Certain Payments and
Proceeds      138      Section 8.04     License      141      Section 8.05    
Judgment Currency      141   

ARTICLE IX.        THE ADMINISTRATIVE AGENT

     142      Section 9.01     Appointment      142      Section 9.02    
Delegation of Duties      143      Section 9.03     Exculpatory Provisions     
144      Section 9.04     Reliance by Administrative Agent      144     
Section 9.05     Notice of Default      145      Section 9.06     Non-Reliance
     145      Section 9.07     No Reliance on Administrative Agent’s Customer
Identification Program      145      Section 9.08     USA Patriot Act      146
     Section 9.09     Indemnification      146      Section 9.10     The
Administrative Agent and Foreign Collateral Agent in Individual Capacity     
146      Section 9.11     Successor      147      Section 9.12     Other Agents
     148      Section 9.13     Collateral Matters      148   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page     Section 9.14     Agency for Perfection      149     
Section 9.15     Proof of Claim      149      Section 9.16     Posting of
Approved Electronic Communications      150      Section 9.17     Credit Bidding
     151   

ARTICLE X.          GUARANTY

     151      Section 10.01     Guaranty by the Company      151     
Section 10.02     Additional Undertaking      152      Section 10.03    
Guaranty Unconditional      152      Section 10.04     Company Obligations to
Remain in Effect; Restoration      153      Section 10.05     Waiver of
Acceptance, etc.      153      Section 10.06     Subrogation      153     
Section 10.07     Effect of Stay; Limitations of Guaranty      153     
Section 10.08     Keepwell      154   

ARTICLE XI.        MISCELLANEOUS

     154      Section 11.01     Payment of Expenses etc.      154     
Section 11.02     Indemnification      154      Section 11.03     Right of
Setoff      155      Section 11.04     Equalization      155      Section 11.05
    Notices      156      Section 11.06     Successors and Assigns      157     
Section 11.07     No Waiver; Remedies Cumulative      160      Section 11.08    
Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial      161
     Section 11.09     Counterparts      162      Section 11.10     Integration
     162      Section 11.11     Headings Descriptive      163      Section 11.12
    Amendment or Waiver; Acceleration by Required Lenders      163     
Section 11.13     Survival of Indemnities      165      Section 11.14    
Domicile of Loans      165      Section 11.15     Confidentiality      165     
Section 11.16     Limitations on Liability of the LC Issuers      166     
Section 11.17     General Limitation of Liability      167      Section 11.18  
  No Duty      167   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page     Section 11.19     Lenders and Agent Not Fiduciary to
Borrower, etc.      167      Section 11.20     Survival of Representations and
Warranties      167      Section 11.21     Severability      167     
Section 11.22     Independence of Covenants      168      Section 11.23    
Interest Rate Limitation      168      Section 11.24     USA Patriot Act     
168      Section 11.25     Advertising and Publicity      168      Section 11.26
    Release of Guarantees and Liens      168      Section 11.27     Payments Set
Aside      169      Section 11.28     Approved Electronic Communication System
     169      Section 11.29     Parallel Debt      169      Section 11.30    
Dutch Credit Party Representation      170   

ARTICLE XII.       COLLECTION ALLOCATION MECHANISM

     170      Section 12.01     Implementation of CAM      171   



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1A    Form of U.S. Revolving Facility Note Exhibit A-1B    Form of
Dutch Revolving Facility Note Exhibit A-2    Form of U.S. Swing Line Note
Exhibit B-1    Form of Notice of Borrowing Exhibit B-2    Form of Notice of
Continuation or Conversion Exhibit B-3    Form of LC Request Exhibit C-1    U.S.
Guaranty Exhibit C-2    Reserved Exhibit D    Form of Solvency Certificate
Exhibit E    Form of Compliance Certificate Exhibit F    Form of Closing
Certificate Exhibit G    Form of Assignment Agreement Exhibit H-1    Form of
Borrowing Base Certificate Exhibit H-2    Form of Opening Day Availability
Certificate Exhibit I    Form of U.S. Security Agreement Exhibit J    Form of
Collateral Assignment of Merger Documents Exhibit K    Form of Intercompany
Subordination Agreement Exhibit L-1    Form of U.S. Tax Compliance Certificate
Exhibit L-2    Form of U.S. Tax Compliance Certificate Exhibit L-3    Form of
U.S. Tax Compliance Certificate Exhibit L-4    Form of U.S. Tax Compliance
Certificate



--------------------------------------------------------------------------------

This CREDIT AGREEMENT is entered into as of August 29, 2014 among the following:
(i) NN, INC., a Delaware corporation (the “Company”); (ii) NN Netherlands B.V.,
a private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands; (iii) the
lenders from time to time party hereto (each a “Lender” and collectively, the
“Lenders”); (iv) KEYBANK NATIONAL ASSOCIATION, as the administrative agent (the
“Administrative Agent”), the Domestic Swing Line Lender (as hereinafter
defined), the U.S. LC Issuer (as hereinafter defined) and a joint lead arranger
and joint bookrunner (in such capacity, a “Joint Arranger”); (v) BANK OF
AMERICA, N.A. as the syndication agent (the “Syndication Agent”), as a joint
lead arranger and joint bookrunner (in such capacity, a “Joint Arranger” and
together with the other Joint Arranger, the “Arrangers”), as the foreign
collateral agent (the “Foreign Collateral Agent”), the Dutch Swing Line Lender
(as hereinafter defined) and the Dutch LC Issuer (as hereinafter defined).

PRELIMINARY STATEMENTS:

(1) The Company has requested that the Lenders, the Swing Line Lenders (as
hereinafter defined) and the LC Issuers (as hereinafter defined) extend credit
to the Borrowers (as hereinafter defined) to (a) finance the ongoing working
capital requirements of the Borrowers and (b) provide funds for other general
corporate purposes, in each case, not inconsistent with the terms of this
Agreement.

(2) Subject to and upon the terms and conditions set forth herein, the Lenders,
the Swing Line Lenders and the LC Issuers are willing to extend credit and make
available to the Borrowers the credit facilities provided for herein for the
foregoing purposes.

AGREEMENT:

In consideration of the mutual covenants contained herein, the parties hereto
agree as follows:

ARTICLE I.

DEFINITIONS AND TERMS

Section 1.01 Certain Defined Terms. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:

“Account” has the meaning set forth in the Security Documents.

“Account Debtor” means any Person who is obligated under an Account, Chattel
Paper or General Intangible.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (b) the acquisition of in excess of 50% of the Equity Interests of
any Person, or (c) the acquisition of another Person by a merger, consolidation,
amalgamation or any other combination with such Person.

“Adjusted LIBOR Rate” means with respect to each Interest Period for (a) a LIBOR
Loan denominated in Dollars, (i) the rate per annum equal to the London
Interbank offered rate administered by ICE Benchmark Administration Limited (or
any other Person which takes over administration of that rate) for the relevant
currency and period displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
(or on the appropriate page of any successor to or substitute for such service,
or, if such rate is not available, on the appropriate page of any generally
recognized financial information service, as selected by the



--------------------------------------------------------------------------------

Administrative Agent from time to time) that displays an average British Bankers
Association Interest Settlement Rate at approximately 11:00 A.M. (London time)
two Business Days prior to the commencement of such Interest Period, for
deposits in Dollars with a maturity comparable to such Interest Period,
(ii) divided (and rounded to the nearest 1/16th of 1%) by a percentage equal to
100% minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D) and
(b) a LIBOR Loan denominated in any other currency, the rate per annum equal to
the London Interbank offered rate administered by ICE Benchmark Administration
Limited (or any other Person which takes over administration of that rate) for
the relevant currency and period displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen (or on the appropriate page of any successor to or substitute for
such service, or, if such rate is not available, on the appropriate page of any
generally recognized financial information service, as selected by the Foreign
Collateral Agent from time to time) that displays an average British Bankers
Association Interest Settlement Rate at approximately 11:00 A.M. (London time)
two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency with a maturity comparable to such Interest
Period; provided, however, that if the rate referred to in clauses (a)(i) and
(b) above is not available at any such time for any reason, then the rate
referred to in clauses (a)(i) and (b) above shall instead be the interest rate
per annum, as determined by the Administrative Agent and solely with respect to
Dutch Loans, the Foreign Collateral Agent, to be the average (rounded to the
nearest 1/16th of 1%) of the rates per annum at which deposits in the relevant
current in an amount equal to the amount of such LIBOR Loan are offered to major
banks in the London interbank market at approximately 11:00 A.M. (London time),
two Business Days prior to the commencement of such Interest Period, for
contracts that would be entered into at the commencement of such Interest Period
for the same duration as such Interest Period.

“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (a) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (b) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall in any
event be considered an Affiliate of the Company or any of its Subsidiaries.

“Agent Advances” has the meaning provided in Section 9.13.

“Agent Fee Letters” means, collectively, (a) the letter agreement, dated
July 18, 2014, among the Company, the Administrative Agent and the Arrangers,
(b) the letter agreement, dated July 18, 2014, between the Company and the
Administrative Agent and (c) the letter agreement, dated July 18, 2014, between
the Company, the Foreign Collateral Agent and Merrill Lynch, Pierce, Fenner &
Smith Incorporated.

“Aggregate Borrowing Base” means, at any time, the sum of the Dutch Borrowing
Base and the U.S. Borrowing Base.



--------------------------------------------------------------------------------

“Aggregate Credit Facility Exposure” means, at any time, the sum of the
Aggregate Dutch Credit Facility Exposure and the Aggregate U.S. Credit Facility
Exposure.

“Aggregate Dutch Credit Facility Exposure” means, at any time, the aggregate
Dutch Credit Facility Exposure of all Dutch Lenders.

“Aggregate Liquidity Threshold” means, at any time, the greater of
(a) $8,000,000 and (b) the lesser of (i) 10.0% of the then Aggregate Borrowing
Base and (ii) 10.0% of the then Total Credit Facility Amount.

“Aggregate U.S. Credit Facility Exposure” means, at any time, the aggregate U.S.
Credit Facility Exposure of all U.S. Lenders.

“Agreement” means this Credit Agreement, including any exhibits or schedules, as
the same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, or other similar legislation in other
jurisdictions.

“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.

“Applicable Commitment Fee Rate” means:

(a) On the Closing Date and thereafter until the first day of the month after
receipt by the Administrative Agent of the Borrowing Base Certificate with
respect to the third full month following the Closing Date, the Applicable
Commitment Fee Rate shall be 37.5 basis points.

(b) Commencing on the first day of the month after receipt by the Administrative
Agent of the Borrowing Base Certificate with respect to the third full month
following the Closing Date and thereafter, the Administrative Agent shall
determine the Applicable Commitment Fee Rate in accordance with the following
matrix, based on Commitment Usage:

 

Commitment Usage (% of Total Credit Facility Amount)

   Applicable Commitment Fee Rate  

Greater than or equal to 50% of the Total Credit Facility Amount

     25.0 bps   

Less than 50% of the Total Credit Facility Amount

     37.5 bps   

(c) The Applicable Commitment Fee Rate shall be determined as of the end of each
fiscal quarter of the Company based upon the Commitment Usage. Each change in
the Applicable Commitment Fee Rate resulting from a change in the Commitment
Usage shall become effective on the first day of the next fiscal quarter of the
Company and ending on the date immediately preceding the effective date of the
next such change. Notwithstanding the foregoing provisions, during any period
when (i) the Borrowers have failed to timely deliver their Borrowing Base
Certificates in accordance with Section 6.01, or (ii) an Event of Default has
occurred and is continuing, the Applicable Commitment Fee Rate shall be the
highest number of basis points indicated therefor in the above matrix,
regardless of Commitment Usage at such time. The above matrix does not modify or
waive, in any respect, the rights of the Administrative Agent and the Lenders to
charge any default rate of interest or any of the other rights and remedies of
the Administrative Agent and the Lenders hereunder.



--------------------------------------------------------------------------------

“Applicable Dutch Credit Party” means the Dutch Borrower or any Foreign
Subsidiary organized and existing or subsisting under the laws of the
Netherlands which has executed a Guaranty in respect of the Dutch Obligations.

“Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Administrative Agent as such Lender’s lending
office for all purposes of this Agreement. A Lender may have a different
Applicable Lending Office for LIBOR Loans and for Dutch Base Loans and Domestic
Base Rate Loans.

“Applicable Revolving Loan Margin” means:

(a) On the Closing Date and thereafter until the first day of the month after
receipt by the Administrative Agent of the Borrowing Base Certificate with
respect to the third full month following the Closing Date, the Applicable
Revolving Loan Margin shall be (i) 175.0 basis points for Loans that are LIBOR
Loans, (ii) 75.0 basis points for Loans that are Domestic Base Rate Loans and
(iii) 175.0 basis points for Loans that are Dutch Base Rate Loans.

(b) Commencing on the first day of the month after receipt by the Administrative
Agent of the Borrowing Base Certificate with respect to the third full month
following the Closing Date and thereafter, the Administrative Agent shall
determine the Applicable Revolving Loan Margin in accordance with the following
matrix, based on Average Daily Availability:

 

Average Daily Availability (% of Total Credit Facility Amount)

   Applicable
Revolving Loan
Margin for
Domestic Base Rate
Loans      Applicable
Revolving Loan
Margin for
Dutch Base Rate
Loans      Applicable
Revolving Loan
Margin for LIBOR
Loans  

Greater than or equal to 66.7% of Total Credit Facility Amount

     50.0 bps         150.0 bps         150.0 bps   

Less than 66.7% but greater than or equal to 33.3% of Total Credit Facility
Amount

     75.0 bps         175.0 bps         175.0 bps   

Less than 33.3% of Total Credit Facility Amount

     100.0 bps         200.0 bps         200.0 bps   

(c) The Applicable Revolving Loan Margin shall be determined as of the end of
each fiscal quarter of the Company based upon the Average Daily Availability.
Each change in the Applicable Revolving Loan Margin resulting from a change in
the Average Daily Availability shall become effective on the first Business Day
of the next fiscal quarter of the Company and ending immediately preceding the
effective date of the next such change. Notwithstanding the foregoing
provisions, during any period when (i) the Borrowers have failed to timely
deliver their Borrowing Base Certificates in accordance with Section 6.01(e), or
(ii) an Event of Default has occurred and is continuing, the Applicable
Revolving Loan Margin shall be the highest number of basis points indicated
therefor in the above matrix, regardless of Average Daily Availability at such
time. The above matrix does not modify or waive, in any respect, the rights of
the Administrative Agent and the Lenders to charge any default rate of interest
or any of the other rights and remedies of the Administrative Agent and the
Lenders hereunder.



--------------------------------------------------------------------------------

“Appraisal” means a net orderly liquidation value (NOLV) appraisal of each
Credit Party’s Inventory using valuation methodology and other criteria
acceptable to the Administrative Agent and, solely with respect to the Inventory
of the Dutch Credit Parties, the Foreign Collateral Agent, which shall have been
prepared by an independent appraiser acceptable to the Administrative Agent and,
solely with respect to the Inventory of the Dutch Credit Parties, the Foreign
Collateral Agent.

“Applicable SKF Concentration Limit” means, as at any time with respect to
determining whether Accounts of SKF AB shall be Eligible Accounts to be included
in the Dutch Borrowing Base or the U.S. Borrowing Base, the “Dutch Concentration
Limit” with respect to such Accounts to be included in the Dutch Borrowing Base
and the “U.S. Concentration Limit” with respect to such Accounts to be included
in the U.S. Borrowing Base, as set forth in the following grid:

 

S&P Rating

   Moody’s Rating    Dutch Concentration Limit     U.S. Concentration Limit  

BBB or better

   Baa2 or better      Up to 75 %      Up to 50 % 

BBB- to BB-

   Baa3 to Ba3      Up to 50 %      Up to 35 % 

B+ or worse

   B1 or worse      Up to 25 %      Up to 25 % 

“Approved Bank” has the meaning provided in subpart (b) of the definition of
“Cash Equivalents.”

“Approved Electronic Communication System” means the StuckyNet System or any
other equivalent electronic service, whether owned, operated or hosted by:
(a) the Administrative Agent, any affiliate of the Administrative Agent, (b) the
Foreign Collateral Agent, any affiliate of the Foreign Collateral Agent, or
(c) any other Person.

“Approved Fund” means a fund that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by a Lender
or an Affiliate of a Lender or an entity or an Affiliate of an entity that
administers or manages such Lender. With respect to any Lender, an Approved Fund
shall also include any swap, special purpose vehicle purchasing or acquiring
security interests in collateralized loan obligations or any other vehicle
through which such Lender may leverage its investments from time to time.

“Arrangers” has the meaning provided in the first paragraph of this Agreement.

“Asset Sale” means, the sale, transfer, license, lease or other disposition
(including any Sale and Leaseback Transaction) of any property by any Person (or
the granting of any option or other right to do any of the foregoing), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.



--------------------------------------------------------------------------------

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit G hereto.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Audited Financial Statements” means, collectively, the Company Audited
Financial Statements and the Target Audited Financial Statements.

“Authorized Officer” means, with respect to (a) any U.S. Credit Party, any of
the following officers: the President, the Chief Executive Officer, the Chief
Financial Officer, any Vice President, the Treasurer, the Assistant Treasurer or
the Controller, or such other Person as is authorized in writing to act on
behalf of such Person and is acceptable to the Administrative Agent and (b) any
Dutch Credit Party, any Person authorized in writing to act on behalf of such
Dutch Credit Party that is acceptable to the Administrative Agent and the
Foreign Collateral Agent.

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
then Total Credit Facility Amount and (ii) the then Aggregate Borrowing Base
minus (b) the then Aggregate Credit Facility Exposure.

“Average Daily Availability” means, at any time, the sum of the Dutch Average
Daily Availability and the U.S. Average Daily Availability.

“Banking Services Agreements” means Dutch Banking Services Agreements and U.S.
Banking Services Agreements.

“Banking Services Obligations” means the Dutch Banking Services Obligations and
the U.S. Banking Services Obligations.

“Banking Services Providers” means Dutch Banking Services Providers and U.S.
Banking Services Providers.

“Banking Services Reserves” means the Dutch Banking Services Reserves and the
U.S. Banking Services Reserves.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Base Rate” means the Domestic Base Rate or the Dutch Base Rate, as applicable.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.

“Benefited Creditors” means, with respect to the Company Guaranteed Obligations
pursuant to Article X, each of the Administrative Agent, the Foreign Collateral
Agent, the Lenders, each LC Issuer and the Swing Line Lenders and each
Designated Hedge Creditor, and the respective successors and assigns of each of
the foregoing.



--------------------------------------------------------------------------------

“Borrowers” means the Dutch Borrower and the U.S. Borrower and “Borrower” means
any of them, as the context may require.

“Borrowing” means a Revolving Borrowing or the incurrence of a Swing Loan.

“Borrowing Base Certificate” means (a) for purposes of the Closing Date delivery
required hereunder, a certificate, signed and certified as accurate and complete
by a Financial Officer of the Borrowers, in substantially the form of Exhibit
H-1, and otherwise acceptable to the Administrative Agent, in its Permitted
Discretion and (b) from and after the Closing Date, an electronic report of the
Aggregate Borrowing Base, the Dutch Borrowing Base and the U.S. Borrowing Base
in form and substance acceptable to the Administrative Agent, in its Permitted
Discretion, and, solely with respect to the Dutch Borrowing Base, the Foreign
Collateral Agent, in its Permitted Discretion, to be submitted to the
Administrative Agent and the Foreign Collateral Agent via an Approved Electronic
Communication System.

“Business Day” means (a) any day other than Saturday, Sunday or any other day on
which commercial banks in New York City or Cleveland, Ohio are authorized or
required by law to close, (b) with respect to any matters relating to LIBOR
Loans, any day other than a day on which banks are not open for the transaction
of banking business in London, England, and (c) with respect to any matters
relating to Dutch Revolving Loans and the issuance of Dutch Letters of Credit,
any day other than a day (i) on which banks are not open for banking business in
London, England and Amsterdam, the Netherlands and (ii) in respect of any such
Dutch Revolving Loan denominated in Euros, any day that is not a TARGET Day.

“CAM” means the mechanism for the allocation and exchange of interests in Loans,
participations in Letters of Credit and other extensions of credit and
collections thereunder established under Article XII.

“CAM Exchange” means the exchange of the Lender’s interests provided for in
Article XII.

“CAM Exchange Date” means the first date on which there shall occur (i) any
event referred to in Section 8.01(i)(i) or (ii) an acceleration of Loans
pursuant to Article VIII.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (i) the numerator shall be the aggregate Dollar Equivalent (determined
on the basis of Spot Rates prevailing on the date of the initial issuance dates
for such Loans) of the Obligations in respect of Loans owed to such Lender
(whether or not at the time due and payable) immediately prior to the occurrence
of the CAM Exchange Date, and (ii) the denominator shall be the aggregate Dollar
Equivalent (as so determined) of Obligations in respect of Loans owed to all the
Lenders (whether or not at the time due and payable).

“Capital Distribution” means a payment made, liability incurred or other
consideration given by the Company or any of its Subsidiaries, for the purchase,
acquisition, redemption, repurchase, payment, defeasance, cancellation,
termination or retirement of any capital stock or other Equity Interest of the
Company or such Subsidiary, as applicable, or as a dividend, return of capital
or other distribution (other than any stock dividend, stock split or other
equity distribution payable only in its common capital stock or other common
Equity Interests) in respect of the Company’s or such Subsidiary’s (as the case
may be) capital stock or other Equity Interest.



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any specified Person for any
period, the aggregate of all expenditures (whether paid in cash or accrued as
liabilities and including amounts expended or capitalized under Capital Leases)
by such Person and its Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of such
Person and its Subsidiaries.

“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.

“Capitalized Lease Obligations” means, with respect to any Person, all
obligations under Capital Leases of such Person, without duplication, in each
case taken at the amount thereof accounted for as liabilities identified as
“capital lease obligations” (or any similar words) on a consolidated balance
sheet of such Person prepared in accordance with GAAP.

“Cash Collateralize” means, (a) to deposit into a cash collateral account
maintained with (or on behalf of) the Administrative Agent or the Foreign
Collateral Agent, as applicable, and under the sole dominion and control of the
Administrative Agent or the Foreign Collateral Agent, as applicable, including,
without limitation, any LC Collateral Account, or (b) to pledge and deposit with
or deliver to the Administrative Agent or the Foreign Collateral Agent, as
applicable, for the benefit of one or more of the LC Issuers or Lenders, as
collateral for LC Outstandings or obligations of Lenders to fund participations
in respect of LC Outstandings, cash or deposit account balances or, if the
Administrative Agent and each applicable LC Issuer shall agree in their sole
discretion, other credit support; in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent or the Foreign Collateral
Agent, as applicable, and each applicable LC Issuer. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Dividend” means a Capital Distribution by a Person payable in cash to the
holders of Equity Interests of such Person with respect to any class or series
of Equity Interest of such Person.

“Cash Equivalents” means any of the following:

(a) securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof (provided that the full faith
and credit of the United States is pledged in support thereof) having maturities
of not more than one year from the date of acquisition;

(b) U.S. dollar denominated time deposits, certificates of deposit and bankers’
acceptances of (i) any Lender, (ii) any commercial bank of recognized standing
organized under the laws of the United States (or any state thereof or the
District of Columbia) and having capital and surplus in excess of $500,000,000
or (iii) any commercial bank (or the parent company of such bank) of recognized
standing organized under the laws of the United States (or any state thereof or
the District of Columbia) and whose short-term commercial paper rating from S&P
is at least A-1, A-2 or the equivalent thereof or from Moody’s is at least P-1,
P-2 or the equivalent thereof (any such bank, an “Approved Bank”), in each case
with maturities of not more than 180 days from the date of acquisition;

(c) commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 180 days after the date of acquisition;



--------------------------------------------------------------------------------

(d) fully collateralized repurchase agreements entered into with any Lender or
Approved Bank having a term of not more than 30 days and covering securities
described in clause (a) above;

(e) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (a) through (d) above;

(f) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank;

(g) investments in industrial development revenue bonds that (i) “re-set”
interest rates not less frequently than quarterly, (ii) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and
(iii) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank; and

(h) investments in pooled funds or investment accounts consisting of investments
of the nature described in the foregoing clause (g).

“Cash Proceeds” means, with respect to (a) any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by the Borrowers or any Subsidiary from such Asset Sale,
(b) any Extraordinary Receipt, the aggregate cash payments, including all
insurance proceeds and proceeds of any award for condemnation or taking,
received in connection with such Extraordinary Receipt and (c) the issuance or
incurrence of any Indebtedness, the aggregate cash proceeds received by the
Borrowers or any Subsidiary in connection with the issuance or incurrence of
such Indebtedness.

“Cash Proceeds From ABL Extraordinary Receipts” has the meaning provided in
Section 2.13(b)(ix).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

“Change in Control” means:

(a) the acquisition of, or, if earlier, the shareholder or director approval of
the acquisition of, ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Securities
Exchange Act of 1934, as then in effect) or of record, on or after the Closing
Date, by any Person or group (within the meaning of Sections 13d and 14d of the
Securities Exchange Act of 1934, as then in effect), of shares representing more
than thirty-five percent (35%) of the aggregate ordinary Voting Power
represented by the issued and outstanding capital stock of the Company;

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an



--------------------------------------------------------------------------------

actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors);

(c) the Company shall cease to own, directly or indirectly, one hundred percent
(100%) of the record and beneficial ownership of each other Credit Party; or

(d) the occurrence of a change in control, or other similar provision, as
defined in any Material Indebtedness Agreement or the Term Loan Documents.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Charges” has the meaning provided in Section 11.23.

“Chattel Paper” has the meaning set forth in the Security Documents.

“CIP Regulations” has the meaning provided in Section 9.07.

“Closing Certificate” means a certificate substantially in the form of Exhibit F
attached hereto.

“Closing Date” means August 29, 2014.

“Closing Date Equity Contribution” means the issuance of common equity interests
in the Company to certain shareholders of the Target reasonably satisfactory to
the Administrative Agent in an aggregate amount not less than $25,000,000.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code as in effect at the Closing Date and any
subsequent provisions of the Code, amendatory thereof, supplemental thereto or
substituted therefor.

“Collateral” means the “Collateral” as defined in the Security Documents,
together with any other collateral (whether Real Property or personal property)
covered by any Security Document.

“Collateral Access Agreement” means a landlord’s waiver, mortgagee’s waiver or
bailee’s waiver, or other agreement each in form and substance satisfactory to
the Administrative Agent in the case of Collateral of the U.S. Credit Parties or
the Foreign Collateral Agent in the case of Collateral of the Dutch Credit
Parties between the Administrative Agent or the Foreign Collateral Agent, as
applicable, and any third party (including any bailee, consignee, customs
broker, or other similar Person) in possession of any Collateral or any landlord
of or mortgagee with respect to any real property where any Collateral is
located, and providing, among other things, for waiver of Lien, certain notices
and opportunity to cure and access to Collateral, delivered by a Credit Party in
connection with this Agreement, as the same may from time to time be amended,
restated or otherwise modified.



--------------------------------------------------------------------------------

“Collateral Assignment of Merger Documents” means a Collateral Assignment of
Merger Documents, substantially in the form of Exhibit J, pursuant to which the
Company and the Merger Sub, among other things, collaterally assigns its rights
and benefits under the Target Acquisition Documentation to the Administrative
Agent.

“Collateral Reports” means the Appraisals and the Field Examinations.

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services in the ordinary course of
business.

“Commitment Fees” means the Dutch Commitment Fees and the U.S. Commitment Fees.

“Commitment Usage” means, as of the end of any period, the average of the
Aggregate Credit Facility Exposure for each of the days of such period, as
determined with reference to the daily Revolving Borrowings and LC Outstandings
for such period.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commodities Hedge Agreement” means a commodities contract purchased by the
Company or any of its Subsidiaries in the ordinary course of business, and not
for speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the
Company and its Subsidiaries.

“Communications” has the meaning provided in Section 9.16(a).

“Company Audited Financial Statements” means the audited consolidated balance
sheet of the Company and its Subsidiaries (but not including the Target and its
Subsidiaries) for the fiscal year ended December 31, 2013, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Company and its Subsidiaries, including the
notes thereto.

“Company Guaranteed Obligations” has the meaning provided in Section 10.01.

“Company Interim Financial Statements” has the meaning provided in Section
4.01(m).

“Compliance Certificate” has the meaning provided in Section 6.01(d).

“Conditions to Regular Borrowing Base” means the conditions precedent set forth
in Sections 4.01, 4.02 and 4.03 and the following:

(a) (i) the establishment and maintenance by the Company and the U.S. Credit
Parties of lockbox, cash collateral accounts, controlled disbursement and
collection accounts, (ii) the establishment of a subscription to the
Administrative Agent’s financial reporting system and (iii) the establishment of
all necessary operating and collection accounts with the Administrative Agent or
such other Lender as may be acceptable to the Administrative Agent in its
Permitted Discretion;

(b) the receipt by the Administrative Agent of all Control Agreements deemed
necessary by the Administrative Agent in its Permitted Discretion;



--------------------------------------------------------------------------------

(c) (i) the establishment and maintenance by the Dutch Borrower and the Dutch
Guarantors of cash collateral accounts, controlled disbursement and collection
accounts, (ii) the establishment of a subscription to the Foreign Collateral
Agent’s financial reporting system and (iii) the establishment of all necessary
operating and collection accounts with the Foreign Collateral Agent or such
other Lender as may be acceptable to the Foreign Collateral Agent in its
Permitted Discretion;

(d) the receipt by the Foreign Collateral Agent of all Control Agreements deemed
necessary by the Foreign Collateral Agent in its Permitted Discretion;

(e) the Administrative Agent and, solely with respect to the Collateral of the
Dutch Credit Parties, the Foreign Collateral Agent shall have received, reviewed
and be satisfied with the Collateral Reports;

(f) the Administrative Agent and, solely with respect to the accounting and cash
management systems of the Dutch Credit Parties, the Foreign Collateral Agent
shall be satisfied with the accounting and cash management systems of each
Credit Party;

(g) the Administrative Agent shall complete customer and supplier due diligence
satisfactory to the Administrative Agent; and

(h) the Administrative Agent and, solely as they relate to the Dutch Credit
Parties, the Foreign Collateral Agent shall have received the Insurance
Endorsements.

Notwithstanding the foregoing, the Administrative Agent may require additional
conditions in its Permitted Discretion prior to the effectiveness of each
Regular Borrowing Base and the initial Credit Event with respect thereto.

“Confidential Information” has the meaning provided in Section 11.15(b).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
Capital Expenditures made by the Company and its Subsidiaries for such period,
as determined on a consolidated basis and in accordance with GAAP.

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Company and its Subsidiaries for such period, as determined on a
consolidated basis and in accordance with GAAP.

“Consolidated EBITDA” means, for any period, as determined on a consolidated
basis, Consolidated Net Earnings for such period, plus (a) without duplication,
the aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of: (i) Consolidated Interest Expense,



--------------------------------------------------------------------------------

(ii) Consolidated Income Tax Expense, (iii) Consolidated Depreciation and
Amortization Charges, (iv) actual non-recurring non-cash restructuring charges
to the extent such amounts together do not exceed $10,000,000 in the aggregate
over all periods, (v) foreign exchange losses as reported in “Other Income”
according to GAAP and the negative impact to Consolidated EBITDA resulting from
converting foreign currency-based income to Dollar-based income to the extent
such amounts together exceed $10,000,000 for such period, (vi) synergies, cost
savings and other pro forma adjustments to actual historical Consolidated EBITDA
in connection with the Merger or any Acquisition permitted pursuant to Section
7.03(b) to the extent realized within 12 months of the Merger or such
Acquisition, as applicable; provided that such synergies, cost savings and other
adjustments are (A) directly attributable to the Merger or such Acquisition,
(B) factually supportable, (C) reasonably identifiable, (D) expected to have a
continuing impact on the Company and its Subsidiaries and (E) consistent with
Regulation S-X of the United States Securities and Exchange Commission and
(vii) to the extent deducted in calculating Consolidated Net Earnings for such
period, Transaction Costs minus (b) without duplication, the aggregate amounts
included in determining such Consolidated Net Earnings in respect of:
(i) unusual non-cash gains not incurred in the ordinary course of business and
(ii) foreign exchange gains as reported in Other Income according to GAAP and
the positive impact to Consolidated EBITDA resulting from converting foreign
currency-based income to Dollar-based income to the extent such amounts together
exceed $10,000,000 for such period. For purposes of this Agreement, Consolidated
EBITDA shall be adjusted pursuant to Section 1.06. Notwithstanding the foregoing
or anything to the contrary contained herein, Consolidated EBITDA for each of
the fiscal quarters ended September 30, 2013, December 31, 2013, March 31, 2014
and June 30, 2014 shall be deemed to equal $23,519,000, $22,851,000, $25,024,000
and $27,654,000, respectively.

“Consolidated Fixed Charges” means, for any period, as determined on a
consolidated basis and in accordance with GAAP, the sum (without duplication) of
(a) Consolidated Interest Expense actually paid in cash for such period, plus
(b) the current portion of long term liabilities (which, for the avoidance of
doubt, shall not include the current portion of any Revolving Loans or Swing
Loans), plus (c) the current portion of Capitalized Lease Obligations of the
Company or any of its Subsidiaries, plus (d) prepayments of Indebtedness of the
Company or any of its Subsidiaries utilizing funds other than proceeds of
issuances of Equity Interests during such period; provided that this clause
(d) shall only apply for purposes of calculating the Fixed Charge Coverage Ratio
in Section 7.06.

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Company and its Subsidiaries
(including, without limitation, any additions to such taxes, and any penalties
and interest with respect thereto), all as determined on a consolidated basis in
accordance with GAAP.

“Consolidated Interest Expense” means, for any period, total interest expense
(including, without limitation, that which is capitalized and that which is
attributable to Capital Leases or Synthetic Leases) of the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP.

“Consolidated Net Earnings” means, for any period, the net income (or loss) of
the Company and its Subsidiaries for such period, as determined on a
consolidated basis and in accordance with GAAP; provided that Consolidated Net
Earnings shall exclude (a) extraordinary gains and extraordinary losses for such
period, (b) the net income of any Subsidiary during such period to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of such income is not permitted by operation of the terms of its
Organizational Documents or any agreement, instrument or Law applicable to such
Subsidiary during such period, except that the Company’s equity in any net loss
of any such Subsidiary for such period shall be included in determining
Consolidated Net Earnings, and (c) any income (or loss) for such period of any
Person if such Person is not a Subsidiary, except that the Company’s equity in
the net income of any such Person for such period shall be included in
Consolidated



--------------------------------------------------------------------------------

Net Earnings up to the aggregate amount of cash actually distributed by such
Person during such period to the Company or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Company as described in clause (b) of this proviso).

“Continue,” “Continuation” and “Continued” each refers to a continuation of a
LIBOR Loan for an additional Interest Period as provided in Section 2.10.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control Agreements” has the meaning set forth in the Security Agreements.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

“Corresponding Obligations” means the Dutch Obligations as they may exist from
time to time, other than the Parallel Debts.

“Covenant Threshold (Other)” means, at any time, the greater of (a) $12,500,000
and (b) the lesser of (i) 15.0% of the then Aggregate Borrowing Base and
(ii) 15.0% of the then Total Credit Facility Amount.

“Covenant Threshold (RP)” means, at any time, the greater of (a) $12,500,000 and
(b) the lesser of (i) 17.5% of the then Aggregate Borrowing Base and (ii) 17.5%
of the then Total Credit Facility Amount.

“Credit Event” means the making of any Borrowing, any Conversion or Continuation
or any LC Issuance.

“Credit Facilities” means, collectively, the Dutch Credit Facility and the U.S.
Credit Facility and “Credit Facility” means any of them.

“Credit Facility Exposure” means, with respect to any Lender at any time, the
sum of its Dutch Credit Facility Exposure and U.S. Credit Facility Exposure.

“Credit Parties” means, collectively, the Dutch Credit Parties and the U.S.
Credit Parties and “Credit Party” means any of them.

“Creditor Representative” means under any applicable law, a receiver, manager,
controller, interim receiver, receiver and manager, trustee (including any
trustee in bankruptcy), custodian, conservator, administrator, examiner,
sheriff, monitor, assignee, liquidator, provisional liquidator, sequestrator,
administrative receiver, judicial manager, statutory manager or similar officer
or fiduciary.

“CRR” means the Council Regulation (EU) No. 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No. 648/2012.

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.



--------------------------------------------------------------------------------

“Default Rate” means, for any day, (a) with respect to any Loan, a rate per
annum equal to 2% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.09(a) and
(b) with respect to any other amount, a rate per annum equal to 2% per annum
above the rate that would be applicable to Revolving Loans that are Base Rate
Loans pursuant to Section 2.09(a).

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the applicable Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Foreign
Collateral Agent, any LC Issuer, any Swing Line Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit, Swing Loans, Agent Advances or Overadvances)
within two Business Days of the date when due, (b) has notified the Borrowers,
the Administrative Agent, the Foreign Collateral Agent or any LC Issuer or Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within two
Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrowers), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under the Bankruptcy Code or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal or foreign regulatory authority acting
in such a capacity; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
other applicable jurisdiction or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.15(b)) upon delivery of written
notice of such determination to the Borrowers, each LC Issuer, each Swing Line
Lender and each Lender.

“Deposit Account” has the meaning set forth in the Security Documents.

“Designated Hedge Agreement” means any Hedge Agreement to which the Company or
any of its Subsidiaries is a party and as to which a Lender or any of its
Affiliates is a counterparty that, pursuant to a written instrument signed by
the Administrative Agent, has been designated as a Designated Hedge Agreement so
that the Company’s or such Subsidiary’s counterparty’s credit exposure
thereunder will be entitled to share in the benefits of the applicable Guaranty
and the applicable Security Documents to the extent the applicable Guaranty and
such applicable Security Documents provide guarantees or security for creditors
of the Company or any Subsidiary under Designated Hedge Agreements.



--------------------------------------------------------------------------------

“Designated Hedge Creditor” means each Lender or Affiliate of a Lender that
participates as a counterparty to any Credit Party pursuant to any Designated
Hedge Agreement with such Lender or Affiliate of such Lender.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Document” has the meaning set forth in the Security Documents.

“Dollar Equivalent” means, at any time, (i) with respect to any amount
denominated in U.S. Dollars, such amount, and (ii) with respect to any amount
denominated in Euro, the equivalent amount thereof in U.S. Dollars as determined
by the Foreign Collateral Agent at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
U.S. Dollars with such Euro.

“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.

“Domestic Base Rate” means, for any day, a fluctuating interest rate per annum
as shall be in effect from time to time, which rate per annum shall at all times
be equal to the greatest of: (a) the rate of interest established by KeyBank
National Association, from time to time, as its “prime rate,” whether or not
publicly announced, which interest rate may or may not be the lowest rate
charged by it for commercial loans or other extensions of credit; (b) the
Federal Funds Effective Rate in effect from time to time, determined one
Business Day in arrears, plus 1/2 of 1% per annum; and (c) the Adjusted LIBOR
Rate for a one-month Interest Period on such day plus 1.00%.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any State thereof, or the District of Columbia.

“Dutch Agent Advance Exposure” means, at any time, the aggregate principal
amount of all Agent Advances made by the Foreign Collateral Agent outstanding.
The Dutch Agent Advance Exposure of any Dutch Lender at any time shall be its
Dutch Revolving Facility Percentage of the aggregate Dutch Agent Advance
Exposure.

“Dutch Availability” means, at any time, an amount equal to (a) the lesser of
(i) the Total Dutch Credit Facility Amount and (ii) the Dutch Borrowing Base
minus (b) the Aggregate Dutch Credit Facility Exposure. Notwithstanding the
foregoing, until the conditions precedent to initial Dutch Borrowings and
initial Dutch LC Issuances set forth in Section 4.03 are satisfied, the Dutch
Availability shall be deemed to be zero.

“Dutch Average Daily Availability” means, as of the end of any period, the
average of the Dutch Availability for each of the Business Days of such period,
as determined with reference to the Borrowing Base Certificates applicable to
such period and the daily Dutch Revolving Borrowings and Dutch LC Outstandings
for such period.

“Dutch Banking Services Agreements” means commercial credit cards (including,
without limitation, credit or debit cards for commercial customers and
purchasing cards), stored value cards, or treasury and cash management services
(including controlled disbursement, automated clearinghouse transactions, return
items, e-payables, overdrafts, netting and interstate depository network
services) provided by any Dutch Lender (or any of its Affiliates) (a “Dutch
Banking Service Provider”) to any Dutch Credit Party.



--------------------------------------------------------------------------------

“Dutch Banking Services Obligations” means all obligations of the Dutch Credit
Parties, whether absolute or contingent, and howsoever and whensoever created,
arising, evidenced or acquired in connection with the provision of Dutch Banking
Services Agreements.

“Dutch Banking Services Reserves” means all reserves which the Foreign
Collateral Agent from time to time establishes in its Permitted Discretion in
respect of Dutch Banking Service Obligations.

“Dutch Base Rate” means, for any day, with respect to Dollars funded outside of
the United States and with respect to Euros, a fluctuating rate of interest per
annum equal to the rate of interest in effect for such day as announced from
time to time by Bank of America, N.A. as its “base rate” with respect to such
currency. Any change in such rate shall take effect at the opening of business
on the day of such change.

“Dutch Borrower” means NN Netherlands B.V., a private company with limited
liability (besloten vennootschap met beperkte aanspakelijkheid) incorporated
under the laws of the Netherlands.

“Dutch Borrowing Base” means (a) from the Closing Date to the earlier to occur
of (i) 65 days after the Closing Date and (ii) the date on which the Conditions
to Regular Borrowing Base are satisfied, the Temporary Dutch Borrowing Base and
(b) from and after the date on which the Conditions to Regular Borrowing Base
are satisfied, the Regular Dutch Borrowing Base. For the avoidance of doubt, the
Foreign Collateral Agent may begin inputting into its systems Dutch Collateral
Information as such Dutch Collateral Information becomes available to the
Foreign Collateral Agent, whether from the applicable Collateral Reports or
otherwise. As such Dutch Collateral Information is inputted, (1) the advance
rates with respect to the Eligible Dutch Accounts as to which such inputted
Dutch Collateral Information relates shall change to those indicated in the
Regular Dutch Borrowing Base and (2) so long as an Appraisal on such Eligible
Dutch Inventory has been completed, the advance rates with respect to the
Eligible Dutch Inventory as to which such inputted Dutch Collateral Information
relates shall change to those indicated in the Regular Dutch Borrowing Base. To
the extent no Dutch Collateral Information exists with respect to particular
categories of Eligible Dutch Receivables or Eligible Dutch Inventory, the
advance rates with respect thereto shall remain those set forth in the Temporary
Dutch Borrowing Base until such information is available and inputted. If after
the expiration of the 65 day period referred to in clause (a), the Conditions to
Regular Borrowing Base shall not have been fully satisfied, (y) the Temporary
Dutch Borrowing Base shall cease to be in place hereunder with respect to
particular categories of Eligible Dutch Receivables or Eligible Dutch Inventory
to the extent a Field Examination and an Appraisal with respect thereto have not
been completed on or prior to the end of such 65 day period and (z) the Regular
Dutch Borrowing Base shall be deemed to be implemented to the extent of and only
with respect to Eligible Dutch Receivables and Eligible Dutch Inventory to the
extent a Field Examination and an Appraisal with respect thereto have been
completed on or prior to the end of such 65 day period (a “Dutch Borrowing Base
Extension”). For the avoidance of doubt, as additional Dutch Collateral
Information is inputted following the expiration of the 65 day period, the
advance rates with respect to the Eligible Dutch Accounts and the Eligible Dutch
Inventory (only if an Appraisal has been completed for such Eligible Dutch
Inventory) as to which such inputted Dutch Collateral Information relates shall
change to those indicated in the Regular Dutch Borrowing Base.

“Dutch Borrowing Base Extension” has the meaning provided in the definition of
“Dutch Borrowing Base.”



--------------------------------------------------------------------------------

“Dutch Cash Dominion Period” means the period from the date that Dutch
Availability shall have been less than the Dutch Liquidity Threshold; provided
that at such time Dutch Availability has been greater than the Dutch Liquidity
Cure Threshold for thirty consecutive calendar days, the Dutch Cash Dominion
Period shall cease to exist; provided further that such Dutch Cash Dominion
Period is subject to reinstatement after discontinuance thereof in the event
that after such discontinuance, Dutch Availability shall have been less than the
Dutch Liquidity Threshold; provided further that after (a) Dutch Availability is
less than the Dutch Liquidity Threshold for the fifth time or (b) U.S.
Availability is less than the U.S. Liquidity Threshold for the fifth time, the
Dutch Cash Dominion Period shall remain in place until the Revolving Facility
Termination Date.

“Dutch Collateral Information” means information with respect to, as applicable,
Eligible Dutch Accounts, Eligible Dutch Inventory, NOLV Percentage and Value
necessary for the implementation of the Regular Dutch Borrowing Base.

“Dutch Commitment Fees” has the meaning provided in Section 2.11(a).

“Dutch Credit Facility” means the credit facility established under this
Agreement pursuant to which (a) the Dutch Lenders shall make Dutch Revolving
Loans to the Dutch Borrower, and shall participate in Dutch LC Issuances, under
the Dutch Revolving Facility pursuant to the Dutch Revolving Commitment of each
such Dutch Lender, (b) the Dutch Swing Line Lender shall make Dutch Swing Loans
to the Dutch Borrower under the Dutch Swing Line Facility pursuant to the Dutch
Swing Line Commitment, and (c) each Dutch LC Issuer shall issue Dutch Letters of
Credit for the account of the Dutch LC Obligors in accordance with the terms of
this Agreement.

“Dutch Credit Facility Exposure” means, for any Dutch Lender at any time, the
sum of (a) the Dollar Equivalent of the principal amount of Dutch Revolving
Loans made by such Dutch Lender and outstanding at such time, (b) such Dutch
Lender’s Dutch Swing Line Exposure at such time, (c) such Dutch Lender’s Dutch
Overadvance Exposure at such time, (d) such Dutch Lender’s Dutch LC Exposure at
such time, and (e) such Dutch Lender’s Dutch Agent Advance Exposure at such
time.

“Dutch Credit Parties” means, collectively, the Dutch Borrower and the Dutch
Guarantors and “Dutch Credit Party” means any of them.

“Dutch Guarantors” means the U.S. Borrower, the U.S. Guarantors and the Foreign
Subsidiaries which have executed a Guaranty in respect of the Dutch Obligations.
Schedule 2 hereto lists each Dutch Guarantor as of the Closing Date.

“Dutch LC Collateral Account” has the meaning provided in Section 2.05(j)(ii).

“Dutch LC Commitment” means, with respect to each Dutch Lender, the amount set
forth opposite such Dutch Lender’s name in Schedule 1 hereto as its “Dutch LC
Commitment” or in the case of any Dutch Lenders that becomes a party hereto
pursuant to an Assignment Agreement, the amount set forth in such Assignment
Agreement, as such commitment may be reduced or increased from time to time
pursuant to (a) Sections 2.12 and 2.17, respectively, and (b) assignments by or
to such Dutch Lender pursuant to Section 11.06.

“Dutch LC Commitment Amount” means $2,000,000.

“Dutch LC Documents” means, with respect to any Dutch Letter of Credit, any
documents executed in connection with such Dutch Letter of Credit, including the
Dutch Letter of Credit itself.

“Dutch LC Exposure” means for any Dutch Lender at any time, such Lender’s Dutch
Revolving Facility Percentage of the Dutch LC Outstandings at such time.



--------------------------------------------------------------------------------

“Dutch LC Fee” means any of the fees payable pursuant to Section 2.11(b) or
Section 2.11(c) in respect of Dutch Letters of Credit.

“Dutch LC Issuance” means the issuance of any Dutch Letter of Credit by any
Dutch LC Issuer for the account of an Dutch LC Obligor in accordance with the
terms of this Agreement, and shall include any amendment thereto that increases
the Stated Amount thereof or extends the expiry date of such Dutch Letter of
Credit.

“Dutch LC Issuer” means Bank of America, N.A. (London) or any of its Affiliates,
or such other Lender that is requested by the Dutch Borrower and agrees to be a
Dutch LC Issuer hereunder and is approved by the Administrative Agent.

“Dutch LC Loan” has the meaning provided in Section 2.05(g)(ii).

“Dutch LC Obligor” means, with respect to each Dutch LC Issuance, the Applicable
Dutch Credit Party for whose account such Dutch Letter of Credit is issued.

“Dutch LC Outstandings” means, at any time, the sum, without duplication, of the
Dollar Equivalent of (a) the aggregate Stated Amount of all outstanding Dutch
Letters of Credit and (b) the aggregate amount of all Unpaid Drawings with
respect to Dutch Letters of Credit.

“Dutch LC Participant” has the meaning provided in Section 2.05(h).

“Dutch LC Participation” has the meaning provided in Section 2.05(h).

“Dutch LC Request” has the meaning provided in Section 2.05(d).

“Dutch Lender” means each Lender that has issued a Dutch Revolving Commitment.

“Dutch Letter of Credit” means any Standby Letter of Credit, Commercial Letter
of Credit, any indemnity, performance bond, guarantee, exposure transmittal
memorandum or similar form of credit support, in each case issued by any Dutch
LC Issuer under this Agreement pursuant to Section 2.05 for the account of any
Dutch LC Obligor.

“Dutch Liquidity Cure Threshold” means, at any time, the greater of (a) 12.5% of
the then Dutch Borrowing Base and (b) 12.5% of the then Total Dutch Credit
Facility Amount.

“Dutch Liquidity Threshold” means, at any time, the greater of (a) $1,200,000
and (b) the lesser of (i) 10.0% of the then Dutch Borrowing Base and (ii) 10.0%
of the then Total Dutch Credit Facility Amount.

“Dutch Obligations” means all Obligations of the Dutch Credit Parties (but
excluding, for the avoidance of doubt, the U.S. Obligations).

“Dutch Overadvance” has the meaning provided in Section 2.03(b).

“Dutch Overadvance Exposure” means, at any time, the sum of the Dollar
Equivalent of the aggregate principal amount of all outstanding Dutch
Overadvances. The Dutch Overadvance Exposure of any Dutch Lender at any time
shall be its Dutch Revolving Facility Percentage of the aggregate Dutch
Overadvance Exposure.



--------------------------------------------------------------------------------

“Dutch Priority Payables Reserve” means, on any date of determination, a reserve
in such amount as the Foreign Collateral Agent may determine in its Permitted
Discretion which reflects amounts secured by Liens, choate or inchoate, which
rank or are capable of ranking in priority or pari passu with the Foreign
Collateral Agent’s Liens and/or for amounts which may represent costs relating
to the enforcement of the Foreign Collateral Agent’s Liens.

“Dutch Reserves” means any and all reserves which the Foreign Collateral Agent
deems necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Dutch Obligations,
Dutch Banking Services Reserves, Dutch Priority Payables Reserves, volatility
reserves, reserves for rent at locations leased by any Dutch Credit Party and
for consignee’s, warehousemen’s and bailee’s charges, reserves for dilution of
Accounts, reserves for Inventory shrinkage, reserves for customs charges and
shipping charges related to any Inventory in transit, reserves for Hedging
Obligations, reserves for contingent liabilities of any Dutch Credit Party,
reserves for uninsured losses of any Dutch Credit Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation and reserves for taxes, fees,
assessments, and other governmental charges) with respect to the Collateral or
any Dutch Credit Party.

“Dutch Revolving Availability” means, at any time, an amount equal to (a) the
lesser of (i) the then Total Dutch Revolving Commitment and (ii) the then Dutch
Borrowing Base, minus (b) the then Aggregate Dutch Credit Facility Exposure.

“Dutch Revolving Borrowing” means the incurrence of Dutch Revolving Loans
consisting of one Type of Dutch Revolving Loan by the Dutch Borrower from all of
the Dutch Lenders on a pro rata basis on a given date (or resulting from
Conversions or Continuations on a given date) in the same currency, having in
the case of any LIBOR Loans, the same Interest Period.

“Dutch Revolving Commitment” means, with respect to each Dutch Lender, the
commitment, if any, of such Dutch Lender to make Dutch Revolving Loans and to
acquire participations in Dutch Overadvances, Dutch Letters of Credit and Dutch
Swing Loans hereunder, expressed as an amount representing the maximum possible
aggregate amount of such Dutch Lender’s Dutch Credit Facility Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Sections 2.12 and 2.17, respectively, and (b) assignments by or
to such Dutch Lender pursuant to Section 11.06. The initial amount of each Dutch
Lender’s Dutch Revolving Commitment is set forth on Schedule 1, or in the
Assignment Agreement pursuant to which such Dutch Lender shall have assumed its
Dutch Revolving Commitment, as applicable.

“Dutch Revolving Facility” means the credit facility established under Section
2.02(b) pursuant to the Dutch Revolving Commitment of each Dutch Lender.

“Dutch Revolving Facility Note” means a promissory note substantially in the
form of Exhibit A-1B hereto.

“Dutch Revolving Facility Percentage” means, at any time for any Dutch Lender,
the percentage obtained by dividing such Dutch Lender’s Dutch Revolving
Commitment by the Total Dutch Revolving Commitment, provided, however, that if
the Dutch Revolving Commitments have been terminated, the Dutch Revolving
Facility Percentage for each Dutch Lender shall be determined by dividing such
Dutch Lender’s Dutch Revolving Commitment immediately prior to such termination
by the Total Dutch Revolving Commitment immediately prior to such termination.
The Dutch Revolving Facility Percentage of each Dutch Lender as of the Closing
Date is set forth on Schedule 1 hereto.



--------------------------------------------------------------------------------

“Dutch Revolving Loan” means, with respect to each Dutch Lender, any loan made
by such Dutch Lender pursuant to Section 2.02(b). Unless the context shall
otherwise require, the term “Dutch Revolving Loans” shall include Incremental
Dutch Revolving Loans.

“Dutch Security Documents” means, collectively, each pledge (including, without
limitation, each pledge over movable assets (undisclosed and non-possessory) and
each pledge of receivables), deed of charge or security agreement among any
Dutch Credit Party and the Foreign Collateral Agent.

“Dutch Swing Line Commitment” means the commitment of the Dutch Swing Line
Lender to make Dutch Swing Loans to the Dutch Borrower up to the aggregate
Dollar Equivalent of an amount at any time outstanding of Three Million Dollars
($3,000,000).

“Dutch Swing Line Exposure” means, at any time, the Dollar Equivalent of the
aggregate principal amount of all Dutch Swing Loans outstanding. The Dutch Swing
Line Exposure of any Dutch Lender at any time shall be its Dutch Revolving
Facility Percentage of the aggregate Dutch Swing Line Exposure.

“Dutch Swing Line Lender” means Bank of America, N.A. or any of its Affiliates.

“Dutch Swing Loan” means a Loan that shall be denominated in Euros or, at the
option of the Dutch Borrower, Dollars granted to the Dutch Borrower by the Dutch
Swing Line Lender under the Dutch Swing Line Commitment, in accordance with
Section 2.04(b) hereof, which Dutch Swingline Loan shall be a Dutch Base Rate
Loan.

“Eligible Account Currency” means (a) with respect to the U.S. Borrowing Base,
U.S. or Canadian Dollars, Euros and such other currencies as agreed upon by the
Company and the Administrative Agent, and (b) with respect to the Dutch
Borrowing Base, Euros, U.S. Dollars, Pounds Sterling and such other currencies
as agreed upon by the Company and the Foreign Collateral Agent.

“Eligible Account Debtor Jurisdictions” means (a) with respect to the U.S.
Borrowing Base, the United States, Canada, Mexico and any member state of the
European Union prior to May 2004 that is acceptable to the Administrative Agent
in its Permitted Discretion; provided, however, that the Administrative Agent
may from time to time, in its Permitted Discretion, designate any of the
foregoing jurisdictions in this clause (a), including any jurisdiction
previously determined by Administrative Agent in its Permitted Discretion to be
an Eligible Account Debtor Jurisdiction, to no longer be an eligible
jurisdiction for Account Debtors (other than Canada and the United States), and
(b) with respect to the Dutch Borrowing Base, the United States, Canada and any
member state of the European Union prior to May 2004, and such other
jurisdictions determined by the Foreign Collateral Agent in its sole discretion,
in each case together with any state or province thereof (as applicable);
provided, however, that the Foreign Collateral Agent may from time to time, in
its Permitted Discretion, designate any of the foregoing jurisdictions in this
clause (b), including any jurisdiction previously determined by Foreign
Collateral Agent in its Permitted Discretion to be an Eligible Account Debtor
Jurisdiction, to no longer be an eligible jurisdiction for Account Debtors
(other than the Netherlands, Canada and the United States).

“Eligible Accounts” means Eligible U.S. Accounts and Eligible Dutch Accounts, as
applicable.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural Person) approved
by (i) the Administrative Agent, (ii) the Foreign Collateral Agent (solely with
respect to assignments under the Dutch Credit Facility), (iii) each LC Issuer,
and (iv) unless an Event of Default has occurred and is continuing, the Company
(each such approval not to be unreasonably withheld or delayed (and the Company
shall be deemed to have



--------------------------------------------------------------------------------

consented if it fails to object to any assignment within five Business Days
after it received written notice thereof)); provided, however, that
notwithstanding the foregoing, “Eligible Assignee” shall not include (x) the
Company or any of the Company’s Affiliates or Subsidiaries, (y) any holder of
any Subordinated Indebtedness or any of such holder’s Affiliates or (z) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (z).

“Eligible Dutch Accounts” means, at any time, the Accounts of the Applicable
Dutch Credit Parties which Foreign Collateral Agent determines in its Permitted
Discretion are eligible for the extension of Dutch Revolving Loans and Dutch
Swing Loans and the issuance of Dutch Letters of Credit. Without limiting the
Foreign Collateral Agent’s discretion provided herein, Eligible Dutch Accounts
shall not include any Account:

(a) which is not subject to a first priority perfected Lien in favor of the
Foreign Collateral Agent, subject only to Permitted Encumbrances which do not
have priority over the Lien in favor of the Foreign Collateral Agent, provided
that during a Dutch Cash Dominion Period, Eligible Dutch Accounts shall not
include any Accounts which are also not subject to a first priority perfected
Lien under the relevant laws of the Account Debtor’s jurisdiction of
organization;

(b) with respect to which remains outstanding more than 90 days after the
original invoice date or which has been written off the books of the Applicable
Dutch Credit Party or otherwise designated as uncollectible by such Applicable
Dutch Credit Party, provided that when calculating the delinquent portions of an
Account hereunder, credit balances more than 90 days old shall be excluded;

(c) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are more than 90 days past the
original invoice date hereunder;

(d) which is owing by an Account Debtor to the extent the aggregate amount of
Eligible Dutch Accounts owing from such Account Debtor and its Affiliates to the
Applicable Dutch Credit Parties exceeds 25% of the aggregate Eligible Dutch
Accounts; provided that with respect to Eligible Dutch Accounts owing from SKF
AB and its Affiliates, the foregoing percentage shall be the then Applicable SKF
Concentration Limit;

(e) with respect to which any (i) covenant contained in this Agreement or in any
Dutch Security Document has been breached in any respect, or (ii) any
representation or warranty contained in this Agreement or in any Dutch Security
Document is not true in any material respect (or, if any such representation or
warranty is by its terms qualified by concepts of materiality or reference to
Material Adverse Effect, such covenant, representation, warranty or statement in
any respect);

(f) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation which has been sent to the Account Debtor, (iii) represents a
progress billing, (iv) is contingent upon the Dutch Borrower’s or any other
Credit Party’s completion of any further performance, (v) represents a sale on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (vi) relates to
payments of interest;

(g) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the Dutch Borrower or other applicable Credit Party or if such
Account was invoiced more than once;



--------------------------------------------------------------------------------

(h) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(i) which is owed by an Account Debtor which (i) has applied for or is the
subject of a petition or application for, suffered, or consented to the
appointment of any receiver, custodian, trustee, administrator, liquidator or
similar official for such Account Debtor or its assets, (ii) has had possession
of all or a material part of its property taken by any receiver, custodian,
trustee or liquidator, (iii) filed, or had filed against it, under any
insolvency laws, any assignment, application, request or petition for
liquidation, reorganization, compromise, arrangement, adjustment of debts, stay
of proceedings, adjudication as bankrupt, winding-up, or voluntary or
involuntary case or proceeding, (iv) has admitted in writing its inability, or
is generally unable to, pay its debts as they become due, (v) is insolvent, or
(vi) ceased operation of its business;

(j) which is owed in any currency other than an Eligible Account Currency;

(k) which is owed by (i) Governmental Authority (or any department, agency,
public corporation, or instrumentality thereof) of any country unless such
Account is backed by a letter of credit acceptable to the Foreign Collateral
Agent which is in the possession of, has been assigned to and is directly
drawable by the Foreign Collateral Agent, or (ii) the Foreign Collateral Agent
otherwise approves;

(l) which is owed by any Affiliate, employee, officer, director or agent of any
Credit Party;

(m) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Credit Party is indebted, but only to the extent of such
indebtedness or is subject to any security, deposit, progress payment, retainage
or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent thereof;

(n) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(o) which is evidenced by any promissory note, Chattel Paper, or instrument,
unless such promissory notes, chattel paper or instruments have been endorsed
and pledged to the Foreign Collateral Agent;

(p) which is owed by an Account Debtor located in any jurisdiction that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the Applicable
Dutch Credit Party has so qualified, filed such reports or forms, or taken such
actions (and, in each case, paid any required fees or other charges), except to
the extent the Applicable Dutch Credit Party may qualify subsequently as a
foreign entity authorized to transact business in such jurisdiction and gain
access to such courts, without incurring any cost or penalty reasonably viewed
by the Foreign Collateral Agent to be material in amount, and such later
qualification cures any access to such courts to enforce payment of such
Account;

(q) which is subject to any limitation on assignment or other restriction
(whether arising by operating of law, by agreement or otherwise) which would
under the local governing law of the contract have the effect of restricting the
assignment for or by way of security or the creation of a security or pledge, in
each case unless the Foreign Collateral Agent has determined that such
limitation is not enforceable;



--------------------------------------------------------------------------------

(r) with respect to which the Applicable Dutch Credit party has made any
agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business, but solely
to the extent of such reduction, or any Account which was partially paid and the
Applicable Dutch Credit Party created a new receivable for the unpaid portion of
such Account;

(s) which does not comply in all material respects with the requirements of all
applicable Laws and regulations, whether federal, provincial, territorial, state
or local;

(t) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than the Applicable Dutch
Credit Party has an ownership interest in such goods, or which indicates any
party other than the Applicable Dutch Credit Party as payee or remittance party;

(u) which is subject to any limitation on assignments or pledges (whether
arising by operation of law, by contractual agreement or otherwise), unless the
Foreign Collateral Agent has determined that such limitation is not enforceable
or the Foreign Collateral Agent has otherwise approved such Account for
inclusion as an Eligible Dutch Account;

(v) which is governed by the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia, Canada or the
jurisdiction of a member state of the European Union prior to May 2004;

(w) which arose from the sale of Inventory which is the subject of a recall;

(x) which is owed by any Account Debtor which has sold all or a substantially
all of its assets;

(y) which, for any Account Debtor, exceeds a credit limit determined by the
Foreign Collateral Agent, to the extent of such excess;

(z) which was created on cash on delivery terms;

(aa) which is owed by an Account Debtor which is not organized under the
applicable law of an Eligible Account Debtor Jurisdiction unless such Account is
backed by a letter of credit or other credit support reasonably acceptable to
the Foreign Collateral Agent and which is in the possession of the Foreign
Collateral Agent; or

(bb) which the Foreign Collateral Agent determines, in its Permitted Discretion,
may not be paid by reason of the Account Debtor’s inability to pay or which the
Foreign Collateral Agent otherwise determines, in its Permitted Discretion, is
unacceptable for any reason whatsoever.

In the event that an Account which was previously an Eligible Dutch Account
ceases to be an Eligible Dutch Account hereunder, the Dutch Borrower shall
notify the Foreign Collateral Agent thereof on and at the time of submission to
the Foreign Collateral Agent of the next Borrowing Base Certificate. In
determining the amount of an Eligible Dutch Account, the face amount of an
Account may, in the Foreign Collateral Agent’s Permitted Discretion, be reduced
by, without duplication, to the extent not reflected in such face amount,
(i) the amount of all accrued and actual discounts, claims, credits or credits
pending, promotional program allowances, price adjustments, finance charges or
other allowances (including any amount that the Applicable Dutch Credit Party
may be obligated to rebate to an Account Debtor pursuant to the terms of any
agreement or understanding (written or oral)) and (ii) the aggregate amount of
all cash received in respect of such Account but not yet applied by the
Applicable Dutch Credit Party to reduce the amount of such Account.



--------------------------------------------------------------------------------

“Eligible Dutch Inventory” shall mean, at any time, the Inventory of the
Applicable Dutch Credit Parties which the Foreign Collateral Agent determines in
its Permitted Discretion is eligible as the basis for the extension of Dutch
Revolving Loans and Dutch Swing Loans and the issuance of Dutch Letters of
Credit. Without limiting the Foreign Collateral Agent’s discretion provided
herein, Eligible Dutch Inventory shall not include any Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Foreign Collateral Agent, subject only to Permitted Encumbrances which do not
have priority over the Lien in favor of the Foreign Collateral Agent;

(b) which is, in the Foreign Collateral Agent’s Permitted Discretion, slow
moving, obsolete, unmerchantable, defective, used, unfit for sale, not salable
at prices approximating at least the cost of such Inventory in the ordinary
course of business or unacceptable due to age, type, category, quantity, and/or
failure to meet applicable customer specifications or acceptance procedures; or
which is the subject of a recall;

(c) with respect to which any covenant, representation, or warranty contained in
this Agreement or any Dutch Security Document has been breached or is not true
in any material respect and which does not conform in all material respects to
all standards imposed by any Governmental Authority (except that any standard
that is qualified as to “materiality” shall have conformed in all respects);

(d) in which any Person other than an Applicable Dutch Credit Party shall
(i) have any direct or indirect ownership, interest or title to such Inventory
or (ii) be indicated on any purchase order or invoice with respect to such
Inventory as having or purporting to have an interest therein;

(e) which constitutes work-in process, spare or replacement parts,
subassemblies, packaging and shipping material, manufacturing supplies, samples,
prototypes, displays or display items, bill-and-hold goods, goods that are
returned or marked for return, repossessed goods, defective or damaged goods,
goods held on consignment, or goods which are not of a type held for sale in the
ordinary course of business or which is the subject of a consignment by the
Applicable Dutch Credit Party as consignor;

(f) which is not located in the Netherlands;

(g) which is in transit with a common carrier from a vendor or supplier, or in
transit to or from any third party location or outside processor;

(h) which is located in any location leased by such Applicable Dutch Credit
Party unless (i) the lessor has delivered to the Foreign Collateral Agent a
Collateral Access Agreement in form and substance satisfactory to the Foreign
Collateral Agent, in its Permitted Discretion, or (ii) a Dutch Reserve for rent,
charges, and other amounts due or to become due with respect to such facility
has been established by the Foreign Collateral Agent in its Permitted
Discretion;

(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) unless (i) such warehouseman or
bailee has delivered to the Foreign Collateral Agent a Collateral Access
Agreement and such other documentation as the Foreign Collateral Agent may
reasonably require or (ii) an appropriate Dutch Reserve has been established by
the Foreign Collateral Agent in its Permitted Discretion;

(j) which is a discontinued product or component thereof, is beyond the “best if
used by” date for such Inventory or is otherwise unacceptable to the Applicable
Dutch Credit Party’s customers;



--------------------------------------------------------------------------------

(k) which contains, bears or is subject to any intellectual property rights
licensed to an Applicable Dutch Credit Party unless the Foreign Collateral Agent
is satisfied, after reviewing the licensing arrangements that it may sell or
otherwise dispose of such Inventory without (i) the consent of the licensor,
(ii) infringing the rights of such licensor, (iii) violating any contract with
such licensor, and (iv) incurring any liability with respect to payment of
royalties, other than royalties payable to the licensor incurred pursuant to
sale of such Inventory under the applicable licensing agreement;

(l) which is not properly reflected in a current perpetual or physical inventory
report of the Applicable Dutch Credit Party;

(m) for which reclamation rights have been asserted by the seller;

(n) in which any Person other than such Applicable Dutch Credit Party shall
(i) have any direct or indirect ownership, interest or title or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein, including Inventory for which
(A) any contract or related documentation (such as invoices or purchase orders)
relating to such Inventory includes retention of title rights in favor of the
vendor or supplier thereof, or (B) under applicable governing laws, retention of
title may be imposed unilaterally by the vendor or supplier thereof;

(o) which constitutes movable assets as set out in section 21 paragraph 2 in
conjunction with section 22 paragraph 3 of the Dutch Tax Collection Act
(Invorderingswet 1990);

(p) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor;

(q) which is perishable; or

(r) which the Foreign Collateral Agent otherwise determines, in its Permitted
Discretion, is unacceptable for any reason whatsoever.

In the event that Inventory which was previously Eligible Dutch Inventory ceases
to be Eligible Dutch Inventory hereunder, the Applicable Dutch Credit Parties
shall notify the Foreign Collateral Agent thereof on and at the time of
submission to the Foreign Collateral Agent of the next Borrowing Base
Certificate.

“Eligible U.S. Accounts” means, at any time, the Accounts of U.S. Credit Parties
which Administrative Agent determines in its Permitted Discretion are eligible
for the extension of U.S. Revolving Loans and U.S. Swing Loans and the issuance
of U.S. Letters of Credit. Without limiting the Administrative Agent’s
discretion provided herein, Eligible U.S. Accounts shall not include any
Account:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent, subject only Permitted Encumbrances which do not have
priority over the Lien in favor of the Administrative Agent;

(b) with respect to which remains outstanding more than 90 days after the
original invoice date (or solely with respect to Accounts where Emerson Climate
Control (Copeland) Division is the Account Debtor, 30 days after the due date,
not to exceed 150 days after the original invoice date) or which has been
written off the books of the applicable US. Credit Party or otherwise designated
as uncollectible by the applicable U.S. Credit Party, provided that when
calculating the delinquent portions of an Account hereunder, credit balances
more than 90 days (or solely with respect to Accounts where Emerson Climate
Control (Copeland) Division is the Account Debtor, 150 days) old shall be
excluded;



--------------------------------------------------------------------------------

(c) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are more than 90 days past the
original invoice date (or solely with respect to Accounts where Emerson Climate
Control (Copeland) Division is the Account Debtor, 30 days after the due date,
not to exceed 150 days after the original invoice date);

(d) which is owing by an Account Debtor to the extent the aggregate amount of
Eligible U.S. Accounts owing from such Account Debtor and its Affiliates to the
U.S. Credit Parties exceeds 25% of the aggregate Eligible U.S. Accounts;
provided that with respect to Eligible U.S. Accounts owing from SKF AB and its
Affiliates, the foregoing percentage shall be the then Applicable SKF
Concentration Limit;

(e) with respect to which any (i) covenant contained in this Agreement or in any
U.S. Security Agreement has been breached in any respect, or (ii) any
representation or warranty contained in this Agreement or in any U.S. Security
Agreement is not true in any material respect (or, if any such representation or
warranty is by its terms qualified by concepts of materiality or reference to
Material Adverse Effect, such covenant, representation, warranty or statement in
any respect);

(f) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation which has been sent to the Account Debtor, (iii) represents a
progress billing, (iv) is contingent upon any Credit Party’s completion of any
further performance, (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis or (vi) relates to payments of interest;

(g) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the applicable U.S. Credit Party or if such Account was
invoiced more than once;

(h) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(i) which is owed by an Account Debtor which (i) has applied for or is the
subject of a petition or application for, suffered, or consented to the
appointment of any receiver, custodian, trustee, administrator, liquidator or
similar official for such Account Debtor or its assets, (ii) has had possession
of all or a material part of its property taken by any receiver, custodian,
trustee or liquidator, (iii) filed, or had filed against it, under any
insolvency laws, any assignment, application, request or petition for
liquidation, reorganization, compromise, arrangement, adjustment of debts, stay
of proceedings, adjudication as bankrupt, winding-up, or voluntary or
involuntary case or proceeding, (iv) has admitted in writing its inability, or
is generally unable to, pay its debts as they become due, (v) is insolvent, or
(vi) ceased operation of its business;

(j) which is owed in any currency other than an Eligible Account Currency;

(k) which is owed by (i) a Governmental Authority (or any department, agency,
public corporation, or instrumentality thereof) of any country other than the
U.S. unless such Account is backed by a letter of credit acceptable to the
Administrative Agent which is in the possession of, has been assigned to and is
directly drawable by the Administrative Agent, or (ii) the government of the
U.S., or any department, agency, public corporation, or instrumentality thereof,
unless the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. §
3727 et seq. and 41 U.S.C. § 15 et seq.), as applicable, and any other steps
necessary to perfect the Lien of the Administrative Agent in such Account have
been complied with to the satisfaction of the Administrative Agent;



--------------------------------------------------------------------------------

(l) which is owed by any Affiliate, employee, officer, director or agent of any
Credit Party;

(m) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Credit Party is indebted, but only to the extent of such
indebtedness or is subject to any security, deposit, progress payment, retainage
or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent thereof;

(n) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(o) which is evidenced by any promissory note, Chattel Paper, or instrument,
unless such promissory notes, chattel paper or instruments have been endorsed
and pledged to the Administrative Agent;

(p) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the applicable U.S. Credit Party to seek judicial
enforcement in such jurisdiction of payment of such Account, unless such U.S.
Credit Party has filed such report or qualified to do business in such
jurisdiction;

(q) with respect to which the applicable U.S. Credit Party has made any
agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business, but solely
to the extent of such reduction, or any Account which was partially paid and
such U.S. Credit Party created a new receivable for the unpaid portion of such
Account;

(r) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether federal, provincial, territorial, state
or local, including without limitation the Federal Consumer Credit Protection
Act, the Federal Truth in Lending Act and Regulation Z of the Board;

(s) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than the applicable U.S. Credit
Party has an ownership interest in such goods, or which indicates any party
other than such a U.S. Credit Party as payee or remittance party;

(t) which is subject to any limitation on assignments or pledges (whether
arising by operation of law, by contractual agreement or otherwise), unless the
Administrative Agent has determined that such limitation is not enforceable or
the Administrative Agent has otherwise approved such Account for inclusion as an
Eligible Account;

(u) which is governed by the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia or Canada or any province
thereof;

(v) which arose from the sale of Inventory which is the subject of a recall;

(w) which is owed by any Account Debtor which has sold all or a substantially
all of its assets;

(x) which, for any Account Debtor, exceeds a credit limit determined by the
Administrative Agent, to the extent of such excess;

(y) which was created on cash on delivery terms;



--------------------------------------------------------------------------------

(z) which is owed by an Account Debtor which is not organized under the
applicable law of an Eligible Account Debtor Jurisdiction unless such Account is
backed by a letter of credit or other credit support reasonably acceptable to
the Administrative Agent and which is in the possession of the Administrative
Agent; provided, however, that, notwithstanding the foregoing, with respect to
Accounts of the U.S. Credit Parties owed by Account Debtors organized under the
law of Mexico (to the extent Mexico is an Eligible Account Debtor Jurisdiction
hereunder), (A) the maximum amount of such Accounts which may be included as
part of the U.S. Borrowing Base is $5,000,000 and (B) no such Account shall be
an Eligible U.S. Account unless (1) it is guaranteed by a Qualified U.S.
Affiliate of the applicable Account Debtor pursuant to a guaranty, the terms of
which shall be acceptable to the Administrative Agent in its Permitted
Discretion and (2) such Account is otherwise an Eligible U.S. Account; and
provided further, however, that, notwithstanding the foregoing, with respect to
Accounts of the U.S. Credit Parties owed by Account Debtors organized under the
law of any country, state or other political subdivision of the European Union
(to the extent such country, state or other political subdivision is an Eligible
Account Debtor Jurisdiction under clause (a) of the definition thereof), the
maximum amount of such Accounts which may be included as part of the U.S.
Borrowing Base is $5,000,000; or

(aa) which the Administrative Agent determines, in its Permitted Discretion, may
not be paid by reason of the Account Debtor’s inability to pay or which the
Administrative Agent otherwise determines, in its Permitted Discretion, is
unacceptable for any reason whatsoever.

In the event that an Account which was previously an Eligible U.S. Account
ceases to be an Eligible U.S. Account, the Company shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate. In determining the
amount of an Eligible U.S. Account, the face amount of an Account may, in the
Administrative Agent’s Permitted Discretion, be reduced by, without duplication,
to the extent not reflected in such face amount, (i) the amount of all accrued
and actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that the applicable U.S. Credit Party may be obligated to rebate to
an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by the applicable U.S. Credit Party to
reduce the amount of such Account.

“Eligible Inventory” means Eligible Dutch Inventory and Eligible U.S. Inventory.

“Eligible Spare Parts Inventory” means Eligible U.S. Inventory of a U.S. Credit
Party constituting spare or replacement parts.

“Eligible U.S. Inventory” shall mean, at any time, the Inventory of the U.S.
Credit Parties which the Administrative Agent determines in its Permitted
Discretion is eligible as the basis for the extension of U.S. Revolving Loans
and U.S. Swing Loans and the issuance of U.S. Letters of Credit. Without
limiting the Administrative Agent’s discretion provided herein, Eligible U.S.
Inventory shall not include any Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent, subject only to Permitted Encumbrances which do not have
priority over the Lien in favor of the Administrative Agent;

(b) which is, in the Administrative Agent’s Permitted Discretion, slow moving,
obsolete, unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category, quantity, and/or failure to
meet applicable customer specifications or acceptance procedures; or which is
the subject of a recall;



--------------------------------------------------------------------------------

(c) with respect to which any covenant, representation, or warranty contained in
this Agreement or the U.S. Security Agreement has been breached or is not true
in any material respect and which does not conform in all material respects to
all standards imposed by any Governmental Authority (except that any standard
that is qualified as to “materiality” shall have conformed in all respects);

(d) in which any Person other than a U.S. Credit Party shall (i) have any direct
or indirect ownership, interest or title to such Inventory or (ii) be indicated
on any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;

(e) which constitutes work-in process, spare or replacement parts,
subassemblies, packaging and shipping material, manufacturing supplies, samples,
prototypes, displays or display items, bill-and-hold goods, goods that are
returned or marked for return, repossessed goods, defective or damaged goods,
goods held on consignment, or goods which are not of a type held for sale in the
ordinary course of business or which is the subject of a consignment by a U.S.
Credit Party as consignor;

(f) which is not located in the United States;

(g) which is in transit with a common carrier from a vendor or supplier, or in
transit to or from any third party location or outside processor;

(h) which is located in any location leased by a U.S. Credit Party unless
(i) the lessor has delivered to the Administrative Agent a Collateral Access
Agreement in form and substance satisfactory to the Administrative Agent, in its
Permitted Discretion, or (ii) a U.S. Reserve for rent, charges, and other
amounts due or to become due with respect to such facility has been established
by the Administrative Agent in its Permitted Discretion;

(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless (i) such warehouseman or bailee has delivered to the Administrative Agent
a Collateral Access Agreement and such other documentation as the Administrative
Agent may reasonably require or (ii) an appropriate U.S. Reserve has been
established by the Administrative Agent in its Permitted Discretion;

(j) which is a discontinued product or component thereof, is beyond the “best if
used by” date for such Inventory or is otherwise unacceptable to the applicable
U.S. Credit Party’s customers;

(k) which contains, bears or is subject to any intellectual property rights
licensed to a U.S. Credit Party unless the Administrative Agent is satisfied,
after reviewing the licensing arrangements that it may sell or otherwise dispose
of such Inventory without (i) the consent of the licensor, (ii) infringing the
rights of such licensor, (iii) violating any contract with such licensor, and
(iv) incurring any liability with respect to payment of royalties, other than
royalties payable to the licensor incurred pursuant to sale of such Inventory
under the applicable licensing agreement;

(l) which is not properly reflected in a current perpetual or physical inventory
report of the U.S. Credit Party;

(m) for which reclamation rights have been asserted by the seller;

(n) which is subject to any enforceable retention of title arrangement;



--------------------------------------------------------------------------------

(o) which is produced in violation of the Fair Labor Standards Act and is
subject to the “hot goods” provisions contained in Title 29 U.S.C. §215;

(p) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor;

(q) which is perishable; or

(r) which the Administrative Agent otherwise determines, in its Permitted
Discretion, is unacceptable for any reason whatsoever.

In the event that Inventory which was previously Eligible U.S. Inventory ceases
to be Eligible U.S. Inventory hereunder, the Company shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.

“Environmental Law” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or human health (to the extent related to exposure
to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release threat of Release
of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interest” means , with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with the Borrowers or a Subsidiary of a Borrower, would be deemed to be
a “single employer” (i) within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(a)(14) or 4001(b)(i) of ERISA or (ii) as a result of
the Borrowers or a Subsidiary of a Borrower being or having been a general
partner of such Person.



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA,; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Company or any ERISA Affiliate; or (i) a failure by the Company or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Company
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.

“Euro” and “EUR” and the symbol “€” mean the lawful currency of the
Participating Member States introduced in accordance with the EMU Legislation.

“Event of Default” has the meaning provided in Section 8.01.

“Excluded Accounts” has the meaning set forth in the Security Documents.

“Excluded Swap Obligation” means, with respect to the Borrowers or any
Guarantor, (i) as it relates to all or a portion of a Guaranty of such Guarantor
or the Borrowers, any Swap Obligation if, and to the extent that, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s or a Borrowers’ failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the guarantee of such Guarantor or a
Borrower becomes effective with respect to such Swap Obligation or (ii) as it
relates to all or a portion of the grant by such Guarantor or a Borrower of a
security interest, any Swap Obligation if, and to the extent that, such Swap
Obligation (or such security interest in respect thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s or a Borrowers’
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the security interest of such Guarantor or a Borrower becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes or Dutch withholding Taxes imposed on amounts payable to or
for the account



--------------------------------------------------------------------------------

of such Lender with respect to an applicable interest in a Loan or Revolving
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Revolving Commitment (other than pursuant
to an assignment request by the Borrowers under Section 3.05) or (ii) such
Lender changes its Applicable Lending Office, except in each case to the extent
that, pursuant to Section 3.03, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Applicable Lending
Office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 3.03(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of October 26, 2012, among the Company, the other borrowers
party thereto from time to time, the lenders party thereto from time to time,
and KeyBank National Association, as Administrative Agent, as amended through
the Closing Date.

“Existing Indebtedness” means all existing Indebtedness of the Company and its
Subsidiaries (including, without limitation, the Target and its Subsidiaries),
including, without limitation, (a) the Indebtedness under the Existing Credit
Agreement, (b) the Existing Note Purchase Agreement Indebtedness, (c) the
Existing Target Subordinated Indebtedness and (d) the Existing JPMorgan
Indebtedness, but excluding Indebtedness permitted pursuant to Section 7.02.

“Existing JPMorgan Indebtedness” means all Indebtedness evidenced by that
certain Credit Agreement, dated as of June 3, 2010, as amended October 30, 2013
(and as further amended through the Closing Date), by and between the Target and
JPMorgan Chase Bank, N.A. and the other loan documents thereunder.

“Existing Letter of Credit” means each letter of credit identified on Schedule
1.01 hereto.

“Existing Note Purchase Agreement” means that certain Third Amended and Restated
Note Purchase and Shelf Agreement dated December 21, 2010 (as amended through
the Closing Date), among the Company and certain note purchasers party thereto.

“Existing Note Purchase Agreement Indebtedness” means all Indebtedness evidenced
by the Existing Note Purchase Agreement and the other note purchase documents
thereunder.

“Existing Target Subordinated Indebtedness” means all Indebtedness evidenced by
that certain Subordinated Promissory Note, dated as of March 7, 2013 (as amended
through the Closing Date), by and between the Target and Autocam Medical
Devices, LLC, a Michigan limited liability company and the other note documents
thereunder.

“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), condemnation awards (and payments in lieu
thereof), indemnity payments and any purchase price adjustments; provided,
however, that an Extraordinary Receipt shall not include cash receipts from
proceeds of insurance, condemnation awards (or payments in lieu thereof) or
indemnity payments to the extent that such proceeds, awards or payments in
respect of loss or damage to equipment, fixed assets or real property are
applied (or in respect of which expenditures were previously incurred) to
replace or repair the equipment, fixed assets or real property in respect of
which such proceeds were received in accordance with the terms of
Section 2.13(b)(ix).



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fees” means all amounts payable pursuant to, or referred to in, Section 2.11.

“Field Examination” means a field examination of each Credit Party’s assets,
liabilities, books and records acceptable to the Administrative Agent and the
Foreign Collateral Agent in their Permitted Discretion, the results of which
shall set forth proposed Eligible Accounts, Eligible Inventory and other amounts
used in the calculation of the Aggregate Borrowing Base, the Dutch Borrowing
Base and the U.S. Borrowing Base.

“Financial Officer” means the chief executive officer, the president, the chief
financial officer, the treasurer or the controller of the Borrowers.

“Fixed Charge Coverage Ratio” means, for any Testing Period determined for the
Company and its Subsidiaries on a consolidated basis, the ratio of
(a) Consolidated EBITDA less unfunded Capital Expenditures (i.e., Capital
Expenditures not funded by Indebtedness permitted hereunder (not to include any
Loans)), less taxes paid in cash, less Cash Dividends, to (b) Consolidated Fixed
Charges.

“Foreign Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which the Company or any of its
Subsidiaries has any liability with respect to any employee or former employee,
but excluding any Foreign Pension Plan.

“Foreign Collateral Agent” has the meaning provided in the first paragraph of
this Agreement and includes any successor to the Foreign Collateral Agent
appointed pursuant to Section 9.11.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which the applicable Borrower is resident for tax purposes.

“Foreign Pension Plan” means any pension plan, pension undertaking, supplemental
pension, retirement savings or other retirement income plan, obligations or
arrangement of any kind that is established, maintained or contributed to by the
Company or any of its Subsidiaries or Affiliates for their employees or former
employees employed outside the United States of America, other than any state
social security arrangements, in respect of which the Company or any of its
Subsidiaries or Affiliates has any liability obligation or contingent liability.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s Revolving Facility Percentage
of LC Outstandings with respect to Letters of Credit issued by such LC Issuer
other than LC Outstandings as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to any Swing Line Lender,
such Defaulting Lender’s Revolving Facility Percentage of outstanding Swing
Loans made by such Swing Line Lender other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Intangible” has the meaning set forth in the Security Documents.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantors” shall mean, collectively, the U.S. Guarantors and the Dutch
Guarantors and “Guarantor” means any of them.

“Guaranty” has the meaning provided in Section 4.01(c).

“Guaranty Obligations” or “Guarantee” each means, as to any Person, any (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.



--------------------------------------------------------------------------------

“Hedge Agreement” means (a) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or other similar interest rate
management agreement or arrangement, (b) any currency swap or option agreement,
foreign exchange contract, forward currency purchase agreement or similar
currency management agreement or arrangement or (c) any Commodities Hedge
Agreement.

“Hedging Obligations” means all obligations of any Credit Party under and in
respect of (a) any Hedge Agreements entered into with any Secured Hedge Provider
or (b) any Designated Hedge Agreement.

“Immaterial Subsidiary” means any Subsidiary of the Company that, (a) together
with its Subsidiaries, (i) contributed less than 2% of the Consolidated EBITDA
of the Company and its Subsidiaries, taken as a whole, during the most
recently-ended four fiscal quarter period (taken as a single period) and (ii) as
of any applicable date of determination has assets that constitute less than 2%
aggregate net book value of the assets of the Company and its Subsidiaries,
taken as a whole, (b) does not Guarantee or provide a Lien on its assets or
otherwise provide credit support with respect to any Indebtedness of the Company
or any of the Company’s other Subsidiaries, (c) does not own, directly or
indirectly, any Equity Interests or Indebtedness of, or own or hold any Lien on
any property of, a Credit Party, (d) does not own any other Subsidiaries (other
than Inactive Subsidiaries or Immaterial Subsidiaries) and (e) has not been
designated to be a Credit Party pursuant to Section 6.10(k) hereof.

“Inactive Subsidiary” means any Subsidiary of the Company that (a) owns no
assets (other than assets of de minimis value), has no Subsidiaries (other than
other Inactive Subsidiaries) and conducts no operations, (b) does not Guarantee
or provide a Lien on its assets or otherwise provide credit support with respect
to any Indebtedness of the Company or any of the Company’s other Subsidiaries,
(c) does not own, directly or indirectly, any Equity Interests or Indebtedness
of, or own or hold any Lien on any property of, a Credit Party and (d) has not
been designated to be a Credit Party pursuant to Section 6.10(k) hereof.

Incremental Dutch Revolving Credit Commitment” means the commitment of any
Incremental Dutch Revolving Credit Lender, established pursuant to Section 2.17,
to make Incremental Dutch Revolving Loans to the Dutch Borrower.

“Incremental Dutch Revolving Credit Lender” means a Dutch Lender with an
Incremental Dutch Revolving Credit Commitment or an outstanding Incremental
Dutch Revolving Loan.

“Incremental Dutch Revolving Loans” means Dutch Revolving Loans made by one or
more Incremental Dutch Revolving Credit Lenders to the Dutch Borrower pursuant
to Section 2.17. Incremental Dutch Revolving Loans shall be made in the form of
additional Dutch Revolving Loans.

“Incremental Revolving Credit Assumption Agreement” means an Incremental
Revolving Credit Assumption Agreement in form and substance reasonably
satisfactory to the Administrative Agent, among the Borrowers, the
Administrative Agent and one or more Incremental Revolving Credit Lenders.

“Incremental Revolving Credit Commitment” means an Incremental Dutch Revolving
Credit Commitment and an Incremental U.S. Revolving Credit Commitment, in each
case to be arranged by the Arrangers (unless any Arranger, in its sole
discretion, declines such arrangement).



--------------------------------------------------------------------------------

“Incremental Revolving Credit Lender” means an Incremental Dutch Revolving
Credit Lender or an Incremental U.S. Revolving Credit Lender, as the context may
require.

“Incremental Revolving Loans” means Incremental Dutch Revolving Loans or
Incremental U.S. Revolving Loans, as the context may require.

“Incremental U.S. Revolving Credit Commitment” means the commitment of any
Incremental U.S. Revolving Credit Lender, established pursuant to Section 2.17,
to make Incremental U.S. Revolving Loans to the Company.

“Incremental U.S. Revolving Credit Lender” means a U.S. Lender with an
Incremental U.S. Revolving Credit Commitment or an outstanding Incremental U.S.
Revolving Loan.

“Incremental U.S. Revolving Loans” means U.S. Revolving Loans made by one or
more Incremental U.S. Revolving Credit Lenders to the Company pursuant to
Section 2.17. Incremental U.S. Revolving Loans shall be made in the form of
additional U.S. Revolving Loans.

“Indebtedness” as to any Person at a particular time, without duplication, all
of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Hedge Agreements;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and current liabilities in the form of expenses that are not the
result of the borrowing of money or the extension of credit and that are listed
on the financial statements of the Borrower as “other current liabilities”);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends;



--------------------------------------------------------------------------------

(h) all obligations of such Person with respect to asset securitization
financing programs to the extent that there is recourse against such Person or
such Person is liable (contingent or otherwise) under any such program; and

(i) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitees” has the meaning provided in Section 11.02.

“Insolvency Event” means, with respect to any Person:

(a) the commencement of a voluntary case by such Person under the Bankruptcy
Code;

(b) the commencement of any case, proceeding or action by such Person under any
laws relating to bankruptcy, judicial management, insolvency, reorganization or
relief of debtors legislation or analogous law in any jurisdiction outside of
the United States (including in respect of any Insolvency Proceeding);

(c) the commencement of an involuntary case against such Person under the
Bankruptcy Code or any laws relating to bankruptcy, judicial management,
insolvency, reorganization or relief of debtors legislation or analogous law in
any jurisdiction outside of the United States and the petition is not
controverted within 10 days, or is not dismissed within 60 days, after
commencement of the case;

(d) a custodian (as defined in the Bankruptcy Code) or a Creditor Representative
is appointed for, or takes charge of, all or substantially all of the property
of such Person;

(e) in respect of any Dutch Credit Party, any bankruptcy (faillissement),
suspension of payments (surseance van betaling), debt rescheduling for natural
persons (schuldsanering natuurlijke personen), administration
(onderbewindstelling), dissolution (ontbinding), death of a natural person and
any other event whereby the relevant company or natural person is limited in the
right to dispose of its assets;

(f) such Person commences (including by way of applying for or consenting to the
appointment of, or the taking of possession by, a rehabilitator, receiver,
custodian, trustee, conservator, Creditor Representative or liquidator
(collectively, a “conservator”) of such Person or all or any substantial portion
of its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Person;

(g) any such proceeding of the type set forth in clause (d) above is commenced
against such Person to the extent such proceeding is consented to by such Person
or remains undismissed for a period of 60 days;



--------------------------------------------------------------------------------

(h) such Person is adjudicated insolvent or bankrupt;

(i) any order of relief or other order approving any such case or proceeding is
entered;

(j) such Person suffers any appointment of any conservator or the like for it or
any substantial part of its property that continues undischarged or unstayed for
a period of 60 days;

(k) such Person makes a general assignment for the benefit of creditors or
generally does not pay its debts as such debts become due; or

(l) any corporate (or similar organizational) action is taken by such Person for
the purpose of effecting any of the foregoing.

“Insolvency Proceeding” means any case or proceeding, application, meeting
convened, resolution passed, proposal, corporate, action or any other proceeding
commenced by or against a Person under any state, provincial, federal or foreign
law for, or any agreement of such Person to:

(a) the entry of an order for relief under any insolvency, bankruptcy, debtor
relief, receivership, debt adjustment law or other similar law;

(b) the appointment of a Creditor Representative or other custodian for such
Person or any part of its property;

(c) an assignment or trust mortgage for the benefit of creditors;

(d) the winding up or strike off of the Person;

(e) the proposal or implementation of a scheme of arrangement; or

(f) a suspension of payment, moratorium of any debts, official assignment,
composition or arrangement with a Person’s creditors.

“Insurance Endorsements” means the endorsements to the Borrowers’ insurance
policies, which policies shall satisfy the requirements of Section 6.05, which
name the Administrative Agent or the Foreign Collateral Agent, as applicable, as
additional insured, lender loss payee, and if applicable, mortgagee, in each
case in form and substance satisfactory to the Administrative Agent and the
Foreign Collateral Agent, as applicable.

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement substantially in the form of Exhibit K hereto.

“Intercreditor Agreement” means the intercreditor agreement dated as of the
Closing Date, in form and substance acceptable to the Administrative Agent,
among the Term Loan Agent (and any successor thereto under the Term Loan Credit
Agreement), the Administrative Agent, and acknowledged by the Borrowers and each
other Credit Party, as it may be amended, supplemented, modified, replaced or
restated from time to time in accordance with this Agreement.

“Interest Period” means, with respect to each LIBOR Loan, a period of one, two,
three or six months as selected by the applicable Borrower; provided, however,
that (a) the initial Interest Period for any Borrowing of such LIBOR Loan shall
commence on the date of such Borrowing (the date of a Borrowing resulting from a
Conversion or Continuation shall be the date of such Conversion or



--------------------------------------------------------------------------------

Continuation) and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires; (b) if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of such calendar
month; (c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, however, that if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day; (d) no Interest Period for any LIBOR Loan may be
selected that would end after the Revolving Facility Termination Date, as the
case may be; and (e) if, upon the expiration of any Interest Period, the
applicable Borrower has failed to (or may not) elect a new Interest Period to be
applicable to the respective Borrowing of LIBOR Loans as provided above, the
applicable Borrower shall be deemed to have elected to Convert such Borrowing to
Base Rate Loans effective as of the expiration date of such current Interest
Period.

“Inventory” has the meaning set forth in the Security Documents.

“Investment” means, as to any Person, any of the following: (a) creating,
acquiring or holding any Subsidiary, (b) making or holding any investment in any
stocks, bonds or securities of any kind, (c) being or becoming a party to any
joint venture or other partnership, (d) making or keeping outstanding any
advance or loan to any Person or assumption or acquisition of any debt of
another Person, or (e) any Guarantee (other than the Guaranty). For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LC Collateral Account” means the Dutch LC Collateral Account or the U.S. LC
Collateral Account.

“LC Commitment” means, with respect to any Lender at any time, the sum of its
Dutch LC Commitment and U.S. LC Commitment.

“LC Commitment Amount” means $7,000,000.

“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.

“LC Exposure” means for any Lender at any time, such Lender’s Revolving Facility
Percentage of the LC Outstandings at such time.

“LC Fee” means any of the fees payable pursuant to Section 2.11(b) or Section
2.11(c) in respect of Letters of Credit.

“LC Issuance” means the issuance of any Letter of Credit by any LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement, and
shall include any amendment thereto that increases the Stated Amount thereof or
extends the expiry date of such Letter of Credit.



--------------------------------------------------------------------------------

“LC Issuers” means the U.S. LC Issuer and the Dutch LC Issuer and “LC Issuer”
means either of them, as the context my require.

“LC Loan” means a Dutch LC Loan or a U.S. LC Loan, as the context may require.

“LC Obligor” means a Dutch LC Obligor or a U.S. LC Obligor, as the context may
require.

“LC Outstandings” means, at any time, the sum, without duplication, of (a) the
aggregate Dollar Equivalent of the Stated Amount of all outstanding Letters of
Credit and (b) the Dollar Equivalent of the aggregate amount of all Unpaid
Drawings with respect to Letters of Credit.

“LC Participant” has the meaning provided in Section 2.05(h).

“LC Participation” has the meaning provided in Section 2.05(h).

“LC Request” has the meaning provided in Section 2.05(b).

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes each Incremental Revolving Credit Lender and any other
Person that becomes a party hereto pursuant to an Assignment Agreement, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
Agreement. Unless the context otherwise requires, the term “Lenders” includes
the Swing Line Lenders.

“Lender Register” has the meaning provided in Section 2.08(b).

“Letter of Credit” means a Dutch Letter of Credit or a U.S. Letter of Credit, as
the context may require.

“LIBOR Loan” means each Loan bearing interest at a rate based upon the Adjusted
LIBOR Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).

“Loan” means any Revolving Loan, Swing Loan, Agent Advance, Overadvance,
LC Issuance or LC Loan, as the context may require.

“Loan Documents” means this Agreement, the Notes, each Guaranty, the Security
Documents, the Agent Fee Letters, the Intercompany Subordination Agreement, the
Intercreditor Agreement, each Letter of Credit and each other LC Document.

“Margin Stock” has the meaning provided in Regulation U.



--------------------------------------------------------------------------------

“Material Adverse Effect” means any or all of the following: (a) any material
adverse effect on the business, operations, property, assets, liabilities
(actual or contingent), financial or other condition of, or prospects of the
Company or the Company and its Subsidiaries, taken as a whole; (b) any material
adverse effect on the ability of any Credit Party to perform its obligations
under any of the Loan Documents to which it is a party; (c) any material adverse
effect on the validity, effectiveness or enforceability, as against any Credit
Party, of any of the Loan Documents to which it is a party; (d) any material
adverse effect on the rights and remedies of the Administrative Agent, the
Foreign Collateral Agent or any Lender under any Loan Document; or (e) any
material adverse effect on the validity, perfection or priority of any Lien in
favor of the Administrative Agent or the Foreign Collateral Agent on any of the
Collateral.

“Material Contract” means each contract or agreement to which the Company or any
of its Subsidiaries is a party (a) involving aggregate consideration payable to
or by the Company or such Subsidiary of $10,000,000 (or the Dollar Equivalent
thereof if denominated in a currency other than Dollars) or more per annum or
(b) that if breached or cancelled could reasonably be expected to have a
Material Adverse Effect.

“Material Indebtedness” means, as to the Company or any of its Subsidiaries, any
particular Indebtedness (other than the Loans) of the Company or such Subsidiary
(including any Guaranty Obligations) in excess of the aggregate principal amount
of $10,000,000 (or the Dollar Equivalent thereof if denominated in a currency
other than Dollars).

“Material Indebtedness Agreement” means any agreement governing or evidencing
any Material Indebtedness.

“Material Real Property” means any Real Property of a Credit Party that (a) has
a fair market value of $5,000,000 (or the Dollar Equivalent thereof if
denominated in a currency other than Dollars) or (b) is designated by the
Borrowers in accordance with Section 6.12(h).

“Maximum Rate” has the meaning provided in Section 11.23.

“Merger Agreement” means that certain Agreement and Plan of Merger (including
all schedules and exhibits thereto and all Ancillary Agreements (as defined
therein)) dated as of July 18, 2014 among (a) the Company, as buyer, (b) Merger
Sub, as merger subsidiary, (c) the Target, (d) Newport Global Advisors, L.P., in
its capacity as a shareholder representative thereunder and (e) John C. Kennedy,
in its capacity as a shareholder representative thereunder and with respect to
certain sections thereunder.

“Merger Sub” means PMC Global Acquisition Corporation, a Michigan corporation
and wholly owned Subsidiary of the Company.

“Minimum Borrowing Amount” means (a) with respect to any Base Rate Loan,
$1,000,000 (or €200,000 with respect to Dutch Credit Facility), with minimum
increments thereafter of $100,000 (or €50,000 with respect to Dutch Credit
Facility), (b) with respect to any LIBOR Loans under the U.S. Credit Facility,
$1,000,000, with minimum increments thereafter of $100,000, (c) with respect to
any LIBOR Loans under the Dutch Credit Facility, $250,000 or €200,000 as
applicable, with minimum increments thereafter of $100,000 or €50,000 as
applicable, (d) with respect to Swing Loans under the U.S. Credit Facility,
$500,000, with minimum increments thereafter of $100,000 and (e) with respect to
Swing Loans under the Dutch Credit Facility, $200,000 or €100,000 as applicable,
with minimum increments thereafter of $100,000 or €50,000 as applicable.



--------------------------------------------------------------------------------

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all applicable LC Issuers with respect to
applicable Letters of Credit issued and outstanding at such time and
(b) otherwise, an amount determined by the Administrative Agent and the
applicable LC Issuers in their Permitted Discretion.

“Minimum FCCR Amount (Other)” means, at any time, the greater of (a) $15,000,000
and (b) the lesser of (i) 20.0% of the then Aggregate Borrowing Base and
(ii) 20.0% of the then Total Credit Facility Amount.

“Minimum FCCR Amount (RP)” means, at any time, the greater of (a) $20,000,000
and (b) the lesser of (i) 25.0% of the then Aggregate Borrowing Base and
(ii) 25.0% of the then Total Credit Facility Amount.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Moody’s Rating” means the senior corporate family rating accorded to the
Company’s senior credit facilities by Moody’s.

“Mortgage” means deeds of trust, trust deeds, deeds to secure debt, mortgages,
leasehold mortgages and leasehold deeds of trust or other equivalent document
(together with related fixture filings and assignments of leases and rents) now
or hereafter encumbering any Mortgaged Property of any Credit Party in favor of
the Administrative Agent, on behalf of the Lenders, as security for any of the
Obligations, each of which shall be in form and substance satisfactory to the
Administrative Agent.

“Mortgage Policy” has the meaning specified in Schedule 6.21.

“Mortgaged Property” means any real property owned in fee simple by any Credit
Party or leased by any Credit Party, which real property is or is intended under
the terms hereof to be subject to a Lien in favor of the Administrative Agent
for the benefit of the Lenders.

“Multi-Employer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Cash Proceeds” means,

(a) with respect to any Asset Sale by the Company or any of its Subsidiaries, or
any Extraordinary Receipt received or paid to the account of the Company or any
of its Subsidiaries, the excess, if any, of (i) the Cash Proceeds received in
connection with such transaction over (ii) the sum of (A) the principal amount
of any Indebtedness that is secured by the applicable asset and that is required
to be repaid in connection with such transaction (other than (1) Indebtedness
under the Loan Documents or (2) the Term Loan Facility), (B) the reasonable and
customary out-of-pocket fees and expenses incurred by the Company or such
Subsidiary in connection with such transaction (including reasonable and
customary fees of attorneys, accountants, consultants and investment advisers,
reasonable and customary out-of-pocket costs associated with title insurance
policies, surveys, lien and judgment searching, recording documents, and
transaction and recording taxes), (C) income taxes reasonably estimated to be
actually payable within two years of the date of the relevant transaction as a
result of any gain recognized



--------------------------------------------------------------------------------

in connection therewith; provided that, if the amount of any estimated taxes
pursuant to this subclause (C) exceeds the amount of taxes actually required to
be paid in cash in respect of such Asset Sale, the aggregate amount of such
excess shall constitute Net Cash Proceeds and (D) amounts held in any reserve
created for escrow, holdback, indemnity or similar obligations of the Company or
any of its Subsidiaries in connection with such Asset Sale (provided that
(1) such amounts held in such reserves shall not exceed 10% of the gross cash
proceeds received with respect to such Asset Sale and (2) such amounts held in
such reserves shall constitute Net Cash Proceeds upon release to, or receipt by,
the Company or any of its Subsidiaries); provided further that such Cash
Proceeds received in connection with any Asset Sale or Extraordinary Receipt
shall only constitute Net Cash Proceeds under this clause (a) in any fiscal year
to the extent that the aggregate amount of such Cash Proceeds received in such
fiscal year exceeds $3,000,000 (and solely to the extent of such excess); and

(b) with respect to the incurrence or issuance of any Indebtedness by the
Company or any of its Subsidiaries, the excess of (i) the sum of the Cash
Proceeds received in connection with such transaction over (ii) the underwriting
discounts and commissions, and other reasonable and customary out-of-pocket
expenses, incurred by the Company or such Subsidiary in connection therewith.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“NOLV Percentage” means, with respect to Inventory of any Person, the orderly
liquidation value, expressed as a percentage, thereof determined in a manner
acceptable to the Administrative Agent by an appraiser acceptable to the
Administrative Agent, net of all costs of liquidation thereof.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Public Lender” means:

(a) until interpretation of “public” as referred to in the CRR by the relevant
authority/ies, an entity that provides repayable funds to the Dutch Borrower for
a minimum amount of EUR 100,000 (or its equivalent in another currency) or an
entity otherwise qualifying as not forming part of the public); and

(b) following the publication of an interpretation of “public” as referred to in
the CRR by the relevant authority/ies, such amount or such criterion as a result
of which such entity shall qualify as not forming part of the public.

“Note” means a Revolving Facility Note or a Swing Line Note, as applicable.

“Notice of Borrowing” has the meaning provided in Section 2.06(b).

“Notice of Continuation or Conversion” has the meaning provided in Section
2.10(b).

“Notice of Swing Loan Refunding” has the meaning provided in Section 2.04(c).

“Notice Office” means, as context may require, the office of (a) the
Administrative Agent at 127 Public Square, Cleveland, Ohio 44114, Attention:
Asset Based Lending, c/o Paul Taubeneck (facsimile: (216) 689-8470), or such
other office as the Administrative Agent may designate in writing to the
Borrowers from time to time or (b) the Foreign Collateral Agent, at 26 Elmfield
Road, Bromley, BR1 1LR United Kingdom, Attention: Joanna Harris or Michelle
Stanley (facsimile: +44 (208) 695-3384) or such other office as the Foreign
Collateral Agent may designate in writing to the Borrowers from time to time.



--------------------------------------------------------------------------------

“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrowers or any other Credit Party to the
Administrative Agent, Foreign Collateral Agent, any Lender, any Affiliate of any
Lender, any Swing Line Lender, any Secured Hedge Provider or any LC Issuer
pursuant to the terms of this Agreement, any other Loan Document or any
Designated Hedge Agreement (including, but not limited to, interest and fees
that accrue after the commencement by or against any Credit Party of any
insolvency proceeding, regardless of whether allowed or allowable in such
proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code or analogous law in any other jurisdiction); provided, however,
that Obligations shall not include any Excluded Swap Obligations. Without
limiting the generality of the foregoing description of Obligations, the
Obligations include (a) the obligation to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by the Credit Parties (or any of them)
under any Loan Document, (b) Banking Services Obligations, (c) Hedging
Obligations and (d) the obligation to reimburse any amount in respect of any of
the foregoing that Administrative Agent, Foreign Collateral Agent, any Lender or
any Affiliate thereof or any Secured Hedge Provider of any of them, in
connection with the terms of any Loan Document, may elect to pay or advance on
behalf of the Credit Parties.

“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement and any amendments to any of the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).

“Overadvance” means a Dutch Overadvance and/or a U.S. Overadvance.

“Overadvance Exposure” means Dutch Overadvance Exposure and U.S. Overadvance
Exposure.

“Parallel Debt” has the meaning provided in Section 11.29.

“Participant Register” has the meaning provided in Section 11.06(b).

“Participating Member States” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.



--------------------------------------------------------------------------------

“Payment Office” means, as context may require, the office of (a) the
Administrative Agent at 127 Public Square, Cleveland, Ohio 44114, Attention:
Asset Based Lending, c/o Paul Taubeneck (facsimile: (216) 689-8470), or such
other office(s), as the Administrative Agent may designate to the Borrowers in
writing from time to time (b) the Foreign Collateral Agent, at 26 Elmfield Road,
Bromley, BR1 1LR United Kingdom, Attention: Joanna Harris or Michelle Stanley
(facsimile: +44 (208) 695-3384) or such other office as the Foreign Agent may
designate in writing to the Borrowers from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Foreign Subsidiary and other Loans and Investments” means,
collectively:

(a) any investment existing as of the Closing Date by the Borrowers or any of
their Subsidiaries in, and any loan existing as of the Closing Date by the
Borrowers or any of their Subsidiaries to, a Foreign Subsidiary, in each case as
set forth on Schedule 7.03 hereto;

(b) any investment by a Foreign Subsidiary in, or loan from a Foreign Subsidiary
to, or Guarantee by a Foreign Subsidiary of Indebtedness of, a Credit Party;
provided that any such loan is subordinated to the Obligations on terms and
conditions satisfactory to the Administrative Agent; and

(c) (i) any investment by any Credit Party in, or loan by any Credit Party to,
or Guarantee by any Credit Party of the Indebtedness of, a Foreign Subsidiary
that is not a Credit Party or (ii) any investment by any Credit Party in the
Equity Interest of, or loan, contribution or advance by any Credit Party to, a
Person (other than a Credit Party); provided that the aggregate amount (as
determined when each such investment, loan, Guarantee, contribution or advance
is made and after giving effect thereto) of all such investments, loans,
Guarantees, contributions and advances made pursuant to clauses (i) and
(ii) above shall not exceed $20,000,000 during any fiscal year and $50,000,000
during the term of this Agreement.

“Permitted Lien” means any Lien permitted by Section 7.01.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, central bank, trust or other enterprise
or any governmental or political subdivision or any agency, department or
instrumentality thereof.



--------------------------------------------------------------------------------

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning provided in Section 9.16(b).

“primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”

“primary obligor” has the meaning provided in the definition of “Guaranty
Obligations.”

“Purchase Date” has the meaning provided in Section 2.04(d).

“Qualified ECP Guarantor” means, in respect of any Obligations with respect to a
Designated Hedge Agreement, each Credit Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Obligations or such other person
as constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act but only
to the extent the maximum liability of such Credit Party upon entrance into the
keepwell does not exceed the amount which can be guaranteed by such Credit Party
under applicable federal and state laws and comparable applicable foreign laws
relating to insolvency of debtors.

“Qualified U.S. Affiliate” means, with respect to an Account Debtor, an
affiliate of such Account Debtor that is organized under the law of the United
States (or any state thereof) and otherwise acceptable to the Administrative
Agent in its Permitted Discretion.

“Real Estate Requirements” means, with respect to any Material Real Property,
the documentation and other items of the type specified in Section 11 of
Schedule 6.21.

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Recipient” means (a) the Administrative Agent, (b) the Foreign Collateral
Agent, (c) any Lender and (d) any LC Issuer, as applicable.

“Regular Borrowing Base” means the Regular Dutch Borrowing Base or the Regular
U.S. Borrowing Base, as applicable.

“Regular Dutch Borrowing Base” at any time, with respect to the Dutch Borrower,
an amount equal to the sum (expressed in Euros) of

(a) up to 85% of the Eligible Dutch Accounts at such time; plus

(b) the lesser of (i) up to 65% of the lower of cost or market value (determined
on a first in, first out basis in accordance with GAAP) of Eligible Dutch
Inventory, and (ii) up to 85% of the NOLV Percentage of the Value of Eligible
Dutch Inventory based upon the most recent inventory appraisal ordered by and
satisfactory to the Administrative Agent and the Foreign Collateral Agent, minus

(c) Dutch Reserves, if any;



--------------------------------------------------------------------------------

provided that the maximum amount of Inventory which may be included as part of
the Regular Dutch Borrowing Base is 50% of the Total Dutch Revolving Commitment.
The Administrative Agent or the Foreign Collateral Agent may, in its Permitted
Discretion, reduce the advance rates set forth above, adjust Dutch Reserves or
reduce one or more of the other elements used in computing the Regular Dutch
Borrowing Base (including, without limitation, as required to account for
foreign capital maintenance or other applicable laws).

“Regular U.S. Borrowing Base” at any time, with respect to the U.S. Borrower, an
amount equal to the sum (expressed in Dollars) of

(a) up to 85% of the Eligible U.S. Accounts at such time; plus

(b) the lesser of (i) up to 65% of the lower of cost or market value (determined
on a first in, first out basis in accordance with GAAP) of Eligible U.S.
Inventory, and (ii) up to 85% of the NOLV Percentage of the Value of Eligible
U.S. Inventory based upon the most recent inventory appraisal ordered by and
satisfactory to the Administrative Agent; plus

(c) up to 50% of the lower of cost or market value (determined on a first in,
first out basis in accordance with GAAP) of Eligible Spare Parts Inventory;
minus

(d) U.S. Reserves, if any;

provided that the maximum amount of Inventory which may be included as part of
the Regular U.S. Borrowing Base is 50% of the Total U.S. Revolving Commitment;
and provided further that the maximum amount of Inventory consisting of spare or
replacement parts which may be included as part of the Regular U.S. Borrowing
Base is $2,500,000. The Administrative Agent may, in its Permitted Discretion,
reduce the advance rates set forth above, adjust U.S. Reserves or reduce one or
more of the other elements used in computing the Regular U.S. Borrowing Base.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means Lenders whose Credit Facility Exposure and Unused
Commitment constitute more than 50% of the sum of the Aggregate Credit Facility
Exposure and the Unused Total Commitment; provided that to the extent there is
more than one Lender, Required Lenders must include at least two unaffiliated
Lenders. The Credit Facility Exposure and Unused Commitment of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

“Reserves” means Dutch Reserves or U.S. Reserves, as the context may require.



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any Capital Distribution, (b) any amount paid by
the Company or any of its Subsidiaries in repayment, redemption, retirement,
repurchase, direct or indirect, of any Subordinated Indebtedness, (c) any
voluntary prepayment of principal of the Term Loans (other than in connection
with a refinancing, replacement, renewal or extension thereof that is within the
parameters set forth in Section 7.02(k) and not otherwise prohibited hereunder
or under the Intercreditor Agreement), (d) any voluntary prepayment of Material
Indebtedness consisting of Capital Leases listed on Schedule 7.02 on the Closing
Date or (e) any voluntary or mandatory prepayment of principal of any other
Material Indebtedness (other than voluntary or mandatory prepayment of the
Obligations or the Term Loan Obligations).

“Revaluation Date” means (i) with respect to any Loan, each of the following:
(A) each date of a Borrowing of a Loan denominated in Euro, (B) each date of a
continuation of a Loan denominated in Euro pursuant to Section 2.10 and (C) each
additional date as the Foreign Collateral Agent shall determine; and (ii) with
respect to any Letter of Credit, each of the following: (A) each date of
issuance of a Letter of Credit denominated in Euro, (B) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (C) each date of
any payment by an LC Issuer under any Letter of Credit denominated in Euro and
(D) each additional date as the Foreign Collateral Agent shall determine.

“Revolving Borrowing” means Dutch Revolving Borrowing and U.S. Revolving
Borrowing.

“Revolving Commitment” means, with respect to any Lender at any time, the sum of
its Dutch Revolving Commitment and U.S. Revolving Commitment.

“Revolving Facility” means the Dutch Revolving Facility and the U.S. Revolving
Facility.

“Revolving Facility Availability Period” means the period from the Closing Date
until the Revolving Facility Termination Date.

“Revolving Facility Note” means a Dutch Revolving Facility Note and a U.S.
Revolving Facility Note.

“Revolving Facility Percentage” means the Dutch Revolving Facility Percentage
and the U.S. Revolving Facility Percentage, as context may require.

“Revolving Facility Termination Date” means the earliest of (a) August 28, 2019,
(b) the date that is six months prior to the maturity of the Term Loan Credit
Agreement or (c) the date that the Revolving Commitments have been terminated
pursuant to Section 8.02.

“Revolving Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.02. Unless the context shall otherwise require, the
term “Revolving Loans” shall include Incremental Revolving Loans.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.

“S&P Rating” means the senior corporate family rating accorded to the Company’s
senior credit facilities by S&P.

“Sale” has the meaning provided in Section 11.06(f).



--------------------------------------------------------------------------------

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrowers or any Subsidiary of a Borrower of
any property (except for temporary leases for a term, including any renewal
thereof, of not more than one year and except for leases between the Borrowers
and a Subsidiary or between Subsidiaries), which property has been or is to be
sold or transferred by the Borrowers or such Subsidiary to such Person.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SDN List” has the meaning provided in Section 5.24.

“SEC” means the United States Securities and Exchange Commission.

“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.

“Secured Creditors” has the meaning provided in the Security Agreements.

“Secured Hedge Provider” means a Lender or an Affiliate of a Lender (or a Person
who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Hedge Agreement) who has entered into a Hedge Agreement with the
Company or any of its Subsidiaries.

“Security Agreements” means the Dutch Security Documents and the U.S. Security
Agreement.

“Security Documents” means the Dutch Security Documents, the U.S. Security
Agreement, each Mortgage, the Collateral Assignment of Merger Documents, each
Collateral Access Agreement, any UCC financing statement, any Control Agreement,
each Security Joinder Agreement, any collateral assignments of intellectual
property or intellectual property security agreements, any perfection
certificate and any document pursuant to which any Lien is granted or perfected
by any Credit Party to the Administrative Agent or the Foreign Collateral Agent
as security for any of the Obligations.

“Security Joinder Agreement” has the meaning specified in the U.S. Security
Agreement.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, (e) such
Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business, and (f) in
the case of a Dutch Credit Party such Person has not stopped paying its debts
(verkeert niet in een toestand dat hij is opgehouden te betalen) . The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Specified Purchase Agreement Representations” means the representations and
warranties made by, or with respect to, the Target and its Subsidiaries in the
Merger Agreement as are material to the



--------------------------------------------------------------------------------

interests of the Lenders, in their capacity as such, but only to the extent that
the Company or any of its Affiliates have the right to terminate their
obligations under the Merger Agreement (or the right to decline or otherwise
refuse to consummate the Target Acquisition pursuant to the Merger Agreement) as
a result of the breach of one or more of such representations in the Merger
Agreement or any such representation and warranty not being accurate (in each
case, determined without regard to any notice requirement).

“Specified Representations” means the representations and warranties set forth
in Sections 5.01, 5.02 (other than clauses (b) and (c) thereof), 5.06 (subject
to the last sentence of Section 4.01(a) with respect to the perfection of
liens), 5.13 (determined for this purpose for the Company and its Subsidiaries
on a consolidated basis as of the Closing Date and after giving effect to the
Transactions), 5.15, 5.21, 5.22 and 5.26.

“Split Rating” shall exist at any time there shall be a difference in level
between the Moody’s Rating and the corresponding S&P Rating.

“Spot Rate” means, for a currency, the rate determined by the Foreign Collateral
Agent to be the rate quoted by the Person acting in such capacity as the spot
rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
A.M. on the date one Business Day prior to the date as of which the foreign
exchange computation is made; provided that the Foreign Collateral Agent may
obtain such spot rate from another financial institution designated by the
Foreign Collateral Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency, and
provided further that an LC Issuer may use such spot rate quoted on the date as
of which the foreign exchange computation is made in the case of any Letter of
Credit denominated in Euro.

“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.

“Stated Amount” of each Letter of Credit shall mean the maximum amount available
to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).

“Subordinated Debt Documents” means, collectively, any loan agreements,
indentures, note purchase agreements, promissory notes, guarantees and other
instruments and agreements evidencing the terms of any Subordinated
Indebtedness.

“Subordinated Indebtedness” means any Indebtedness that has been subordinated to
the prior payment in full of all of the Obligations pursuant to a written
agreement or written terms acceptable to the Administrative Agent in its
Permitted Discretion.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Swap Obligation” means, with respect to the Borrowers or any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.



--------------------------------------------------------------------------------

“Swing Line Commitment” means the U.S. Swing Line Commitment or the Dutch Swing
Line Commitment.

“Swing Line Exposure” means the U.S. Swing Line Exposure or the Dutch Swing Line
Exposure.

“Swing Line Facility” means the credit facility established under Section 2.04
pursuant to the Swing Line Commitments of the Swing Line Lenders.

“Swing Line Lenders” means the U.S. Swing Line Lender and the Dutch Swing Line
Lender and “Swing Line Lender” means either of them, as the context may require.

“Swing Line Note” means a U.S. Swing Line Note.

“Swing Loan” means a U.S. Swing Loan or a Dutch Swing Loan, as the context may
require.

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) the last day of the period for such Swing Loan as established by a Swing
Line Lender and agreed to by the Borrowers, which shall be less than 7 days, and
(b) the Revolving Facility Termination Date.

“Swing Loan Participation” has the meaning provided in Section 2.04(d).

“Syndication Agent” has the meaning provided in the first paragraph of this
Agreement.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease” means any lease (a) that is accounted for by the lessee as an
Operating Lease, and (b) under which the lessee is intended to be the “owner” of
the leased property for federal income tax purposes.

“Synthetic Lease Obligations” means, as to any person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capitalized Lease Obligations.

“Target” means Autocam Corporation, a Michigan corporation.

“Target Acquisition” means the merger of the Merger Sub with and into the
Target, upon the terms and conditions set forth in the Merger Agreement, with
the Target surviving the merger.

“Target Acquisition Documentation” means, collectively, the Merger Agreement and
all schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith, in each
case, as amended, supplemented or otherwise modified from time to time in
accordance with the provisions of this Agreement.

“Target Audited Financial Statements” means the audited consolidated balance
sheet of the Target and its Subsidiaries for the fiscal year ended December 31,
2013, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Target and its
Subsidiaries, including the notes thereto.



--------------------------------------------------------------------------------

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET2) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Foreign Collateral Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

“Target Interim Financial Statements” has the meaning provided in Section
4.01(m).

“Target Material Adverse Effect” any event, occurrence, fact, condition, or
change that is, or would reasonably be expected to be, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Target or its Subsidiaries
on a consolidated basis, or (b) the ability of the Target to consummate the
transactions contemplated by the Merger Agreement in accordance with the terms
of the Merger Agreement; provided, however, that “Target Material Adverse
Effect” shall not include any event, occurrence, fact, condition or change,
directly or indirectly, arising out of or attributable to: (i) general economic,
financial, social or political conditions; (ii) conditions generally affecting
the industries in which the Target or any of its Subsidiaries operates
(including legal and regulatory changes); (iii) any changes in financial, debt,
credit, banking or securities markets in general; (iv) acts of war (whether or
not declared), hostilities or terrorism, political instability or other national
or international calamity, crisis or emergency, or any governmental or other
response to any of the foregoing, in each case whether or not involving the
United States, or the escalation or worsening thereof; (v) acts of God or other
natural disasters; (vi) any action required by the Merger Agreement (other than
compliance with the initial paragraph of Section 5.01 of the Merger Agreement));
(vii) any changes in applicable Laws or accounting rules, including GAAP, or
standards, interpretations or enforcement thereof; (viii) the public
announcement, pendency or completion of the transactions contemplated by the
Merger Agreement; (ix) the failure to meet any projections or forecasts (but the
underlying causes of such failure to meet such projections or forecasts shall be
considered, unless such underlying causes would (after giving effect to the
proviso below) otherwise be excluded from this definition of Target Material
Adverse Effect pursuant to any of clauses (i) to (viii) and (x) hereof) and
(x) any act or failure to act consented to in writing or requested by the
Borrower, as buyer (and consented to by the Lead Arrangers); provided further,
however, that any event, occurrence, fact, condition or change referred to in
clauses (i) through (v) or (vii) immediately above shall be taken into account
in determining whether a Target Material Adverse Effect has occurred or would
reasonably be expected to occur to the extent that such event, occurrence, fact,
condition or change has a disproportionate effect on the Target and its
Subsidiaries compared to other participants in the industries in which the
Target and its Subsidiaries conducts its businesses.

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Loan Document.

“Tax Payment” means either the increase in a payment made by a Borrower to a
Lender under Section 3.03(b) or a payment under Section 3.06(a).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Temporary Borrowing Base” means the Temporary Dutch Borrowing Base or the
Temporary U.S. Borrowing Base, as applicable.



--------------------------------------------------------------------------------

“Temporary Dutch Borrowing Base” means, at any time, with respect to the Dutch
Borrower, an amount equal to the sum (expressed in Euros) of

(a) up to 55% of Eligible Dutch Accounts; plus

(b) up to 25% of the lower of cost or market Value (determined on a first in,
first out basis in accordance with GAAP) of Eligible Dutch Inventory, minus

(c) Dutch Reserves, if any;

provided that the maximum amount of Inventory which may be included as part of
the Temporary Dutch Borrowing Base is $6,000,000. The Administrative Agent or
the Foreign Collateral Agent may, in its Permitted Discretion, reduce the
advance rates set forth above, adjust Dutch Reserves or reduce one or more of
the other elements used in computing the Temporary Dutch Borrowing Base.

“Temporary U.S. Borrowing Base” means, at any time, with respect to the U.S.
Borrower, an amount equal to the sum (expressed in Dollars) of

(a) up to 55% of Eligible U.S. Accounts; plus

(b) up to 25% of the lower of cost or market Value (determined on a first in,
first out basis in accordance with GAAP) of Eligible U.S. Inventory; plus

(c) up to 25% of the lower of cost or market value (determined on a first in,
first out basis in accordance with GAAP) of Eligible Spare Parts Inventory;
minus

(d) U.S. Reserves, if any;

provided that the maximum amount of Inventory which may be included as part of
the Temporary U.S. Borrowing Base is $34,000,000; and provided further that the
maximum amount of Inventory consisting of spare or replacement parts which may
be included as part of the Temporary U.S. Borrowing Base is $2,500,000. The
Administrative Agent may, in its Permitted Discretion, reduce the advance rates
set forth above, adjust Reserves or reduce one or more of the other elements
used in computing the Temporary U.S. Borrowing Base.

“Term Loan Agent” means Bank of America, N.A. and any successor administrative
agent under the Term Loan Credit Agreement.

“Term Loan Credit Agreement” means the Term Loan Credit Agreement, dated as of
the Closing Date, by and among the Company, the Term Loan Lenders, and the Term
Loan Agent, as the same may from time to time be amended, restated, amended and
restated, supplemented, refinanced, replaced or otherwise modified to the extent
not prohibited by the terms of the Intercreditor Agreement.

“Term Loan Documents” means, collectively, the Term Loan Credit Agreement and
each other “Loan Document” as defined therein.

“Term Loan Facility” means the loan facility established under the Term Loan
Documents.

“Term Loan Lenders” means each of the lenders from time to time a party under
the Term Loan Credit Agreement.



--------------------------------------------------------------------------------

“Term Loan Obligations” means all “Obligations” (as defined in the Term Loan
Credit Agreement as in effect on the Closing Date).

“Term Loans” means the loans made pursuant to the Term Loan Credit Agreement.

“Term Priority Collateral” has the meaning provided in the Intercreditor
Agreement.

“Testing Period” means a single period consisting of the four consecutive fiscal
quarters of the Company then last ended (whether or not such quarters are all
within the same fiscal year), except that if a particular provision of this
Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision.

“Total Credit Facility Amount” means the Total Dutch Credit Facility Amount and
the Total U.S. Credit Facility Amount.

“Total Dutch Credit Facility Amount” means the Total Dutch Revolving Commitment.
As of the Closing Date, the amount of the Total Dutch Credit Facility Amount is
$15,000,000.

“Total Dutch Revolving Commitment” means the sum of the Dutch Revolving
Commitments of the Lenders as the same may be decreased pursuant to Section
2.12(c) hereof or increased pursuant to Section 2.17 hereof. As of the Closing
Date, the amount of the Total Dutch Revolving Commitment is $15,000,000.

“Total Revolving Commitment” means the Total Dutch Revolving Commitment and the
Total U.S. Revolving Commitment.

“Total U.S. Credit Facility Amount” means the Total U.S. Revolving Commitment.
As of the Closing Date, the amount of the U.S. Credit Facility Amount is
$85,000,000.

“Total U.S. Revolving Commitment” means the sum of the U.S. Revolving
Commitments of the Lenders as the same may be decreased pursuant to Section
2.12(d) hereof or increased pursuant to Section 2.17 hereof. As of the Closing
Date, the amount of the Total U.S. Revolving Commitment is $85,000,000.

“Transaction Costs” means all customary and reasonable transaction fees, charges
and other similar amounts related to the Transactions or any Acquisitions
completed during the term of this Agreement in accordance with Section 7.03(b)
(including, without limitation, any financing fees, merger and acquisition fees,
legal fees and expenses, due diligence fees or any other fees and expenses in
connection therewith), in each case to the extent paid within six (6) months of
the Closing Date or the closing date of such Acquisition, as applicable.

“Transaction Documents” means, collectively, the Loan Documents, the Target
Acquisition Documentation, the Term Loan Documents and the Subordinated Debt
Documents, and includes all schedules, exhibits and annexes thereto and all side
letters and agreements affecting the terms thereof or entered into in connection
therewith.

“Transactions” means, collectively, (a) the consummation of the Closing Date
Equity Contribution, (b) the consummation of the merger under and pursuant to
the Merger Agreement, (c) the closing of the term loan facility under the Term
Loan Documents, (d) the entering into by the Credit Parties and their applicable
Subsidiaries of the Loan Documents to which they are or are intended to be a
party, (e) the refinancing of the Existing Indebtedness and the termination of
all commitments with respect thereto, (f) the other transactions contemplated by
the Transaction Documents, and (g) the payment of the fees and expenses incurred
in connection with the consummation of the foregoing.



--------------------------------------------------------------------------------

“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto, which in each case shall be a Base
Rate Loan or a LIBOR Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.

“United States” and “U.S.” each means United States of America.

“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar (or Dollar Equivalent Amount) amount of the draws made on such Letter of
Credit that have not been reimbursed by the Company or the applicable LC Obligor
or converted to a Revolving Loan pursuant to Section 2.05(g)(i), and, in each
case, all interest that accrues thereon pursuant to this Agreement.

“Unused Commitment” means, for any Lender at any time, the excess of (a) such
Lender’s Revolving Commitment at such time over (b) such Lender’s Credit
Facility Exposure at such time.

“Unused Total Commitment” means, at any time, the excess of (a) the Total Credit
Facility Amount at such time over (b) the Aggregate Credit Facility Exposure at
such time.

“Unused Total Dutch Commitment” means, at any time, the excess of (a) the Total
Dutch Credit Facility Amount at such time over (b) the Aggregate Dutch Credit
Facility Exposure at such time.

“Unused Total U.S. Commitment” means, at any time, the excess of (a) the Total
U.S. Credit Facility Amount at such time over (b) the Aggregate U.S. Credit
Facility Exposure at such time.

“U.S. Agent Advance Exposure” means, at any time, the aggregate principal amount
of all Agent Advances made by the Administrative Agent outstanding. The U.S.
Agent Advance Exposure of any U.S. Lender at any time shall be its U.S.
Revolving Facility Percentage of the aggregate U.S. Agent Advance Exposure.

“U.S. Availability” means, at any time, an amount equal to (a) the lesser of
(i) the then Total U.S. Credit Facility Amount and (ii) the then U.S. Borrowing
Base minus (b) the then Aggregate U.S. Credit Facility Exposure.

“U.S. Average Daily Availability” means, as of the end of any period, the
average of the U.S. Availability for each of the Business Days of such period,
as determined with reference to the Borrowing Base Certificates applicable to
such period and the daily U.S. Revolving Borrowings and U.S. LC Outstandings for
such period.

“U.S. Banking Services Agreements” means commercial credit cards (including,
without limitation, credit or debit cards for commercial customers and
purchasing cards), stored value cards, or treasury and cash management services
(including controlled disbursement, automated clearinghouse transactions, return
items, e-payables, overdrafts, netting and interstate depository network
services) provided by any U.S. Lender (or any of its Affiliates) (a “U.S.
Banking Services Provider”) to any U.S. Credit Party.

“U.S. Banking Services Obligations” means all obligations of the U.S. Credit
Parties, whether absolute or contingent, and howsoever and whensoever created,
arising, evidenced or acquired in connection with U.S. Banking Services
Agreements.



--------------------------------------------------------------------------------

“U.S. Banking Services Reserves” means all U.S. Reserves which the
Administrative Agent from time to time establishes in its Permitted Discretion
in respect of U.S. Banking Service Obligations.

“U.S. Borrower” means NN, Inc., a Delaware corporation.

“U.S. Borrowing Base” means (a) from the Closing Date to the earlier to occur of
(i) 65 days after the Closing Date and (ii) the date on which the Conditions to
Regular Borrowing Base are satisfied, the Temporary U.S. Borrowing Base and
(b) from and after the date on which the Conditions to Regular Borrowing Base
are satisfied, the Regular U.S. Borrowing Base. For the avoidance of doubt, the
Administrative Agent may begin inputting into its systems U.S. Collateral
Information as such U.S. Collateral Information becomes available to the
Administrative Agent, whether from the applicable Collateral Reports or
otherwise. As such U.S. Collateral Information is inputted, (1) the advance
rates with respect to the Eligible U.S. Accounts as to which such inputted U.S.
Collateral Information relates shall change to those indicated in the Regular
U.S. Borrowing Base and (2) only if an Appraisal on such Eligible U.S. Inventory
has been completed, the advance rates with respect to the Eligible U.S.
Inventory as to which such inputted U.S. Collateral Information relates shall
change to those indicated in the Regular U.S. Borrowing Base. To the extent no
U.S. Collateral Information exists with respect to particular categories of
Eligible U.S. Receivables or Eligible U.S. Inventory, the advance rates with
respect thereto shall remain those set forth in the Temporary U.S. Borrowing
Base until such information is available and inputted. If after the expiration
of the 65 day period referred to in clause (a), the Conditions to Regular
Borrowing Base shall not have been fully satisfied, (y) the Temporary U.S.
Borrowing Base shall cease to be in place hereunder with respect to particular
categories of Eligible U.S. Receivables or Eligible U.S. Inventory to the extent
a Field Examination and an Appraisal with respect thereto have not been
completed on or prior to the end of such 65 day period and (z) the Regular U.S.
Borrowing Base shall be deemed to be implemented to the extent of and only with
respect to Eligible U.S. Receivables and Eligible U.S. Inventory to the extent a
Field Examination and an Appraisal with respect thereto have been completed on
or prior to the end of such 65 day period (a “U.S. Borrowing Base Extension”).
For the avoidance of doubt, as additional U.S. Collateral Information is
inputted following the expiration of the 65 day period, the advance rates with
respect to the Eligible U.S. Accounts and the Eligible U.S. Inventory (only if
an Appraisal has been completed for such Eligible U.S. Inventory) as to which
such inputted U.S. Collateral Information relates shall change to those
indicated in the Regular U.S. Borrowing Base.

“U.S. Borrowing Base Extension” has the meaning provided in the definition of
“U.S. Borrowing Base.”

“U.S. Cash Dominion Period” means the period from the date that U.S.
Availability shall have been less than the U.S. Liquidity Threshold; provided
that at such time U.S. Availability has been greater than the U.S. Liquidity
Cure Threshold for thirty consecutive calendar days, the U.S. Cash Dominion
Period shall cease to exist; provided further that such U.S. Cash Dominion
Period is subject to reinstatement after the discontinuance thereof in the event
that after such discontinuance, U.S. Availability shall have been less than the
U.S. Liquidity Threshold; provided further that after (a) U.S. Availability is
less than the U.S. Liquidity Threshold for the fifth time or (b) Dutch
Availability is less than the Dutch Liquidity Threshold for the fifth time, the
U.S. Cash Dominion Period shall remain in place until the Revolving Facility
Termination Date.

“U.S. Collateral Information” means information with respect to, as applicable,
Eligible U.S. Accounts, Eligible U.S. Inventory, NOLV Percentage and Value
necessary for the implementation of the Regular U.S. Borrowing Base.



--------------------------------------------------------------------------------

“U.S. Commitment Fees” has the meaning provided in Section 2.11(a).

“U.S. Credit Facility” means the credit facility established under this
Agreement pursuant to which (a) the U.S. Lenders shall make U.S. Revolving Loans
to the U.S. Borrower, and shall participate in U.S. LC Issuances, under the U.S.
Revolving Facility pursuant to the U.S. Revolving Commitment of each such U.S.
Lender, (b) the U.S. Swing Line Lender shall make U.S. Swing Loans to the U.S.
Borrower under the U.S. Swing Line Facility pursuant to the U.S. Swing Line
Commitment, and (c) each U.S. LC Issuer shall issue U.S. Letters of Credit for
the account of the U.S. LC Obligors in accordance with the terms of this
Agreement.

“U.S. Credit Facility Exposure” means, for any U.S. Lender at any time, the sum
of (a) the principal amount of U.S. Revolving Loans made by such U.S. Lender and
outstanding at such time, (b) such U.S. Lender’s U.S. Swing Line Exposure at
such time, (c) such U.S. Lender’s U.S. Overadvance Exposure at such time,
(d) such U.S. Lender’s U.S. LC Exposure at such time, and (e) such U.S. Lender’s
U.S. Agent Advance Exposure at such time.

“U.S. Credit Parties” means, collectively, the U.S. Borrower and the U.S.
Guarantors and “U.S. Credit Party” means any of them.

“U.S. Guarantors” means the Domestic Subsidiaries which have executed a Guaranty
in respect of the U.S. Obligations. Schedule 2 hereto lists each U.S. Guarantor
as of the Closing Date.

“U.S. Lender” means each Lender that has issued a U.S. Revolving Commitment.

“U.S. LC Collateral Account” has the meaning provided in Section 2.05(j)(i) .

“U.S. LC Commitment” means, with respect to each U.S. Lender, the amount set
forth opposite such U.S. Lender’s name in Schedule 1 hereto as its “U.S. LC
Commitment” or in the case of any U.S. Lender that becomes a party hereto
pursuant to an Assignment Agreement, the amount set forth in such Assignment
Agreement, as such commitment may be reduced or increased from time to time
pursuant to (a) Sections 2.12 and 2.17, respectively, and (b) assignments by or
to such U.S. Lender pursuant to Section 11.06.

“U.S. LC Commitment Amount” means $5,000,000.

“U.S. LC Documents” means, with respect to any U.S. Letter of Credit, any
documents executed in connection with such U.S. Letter of Credit, including the
U.S. Letter of Credit itself.

“U.S. LC Exposure” means for any U.S. Lender at any time, such Lender’s U.S.
Revolving Facility Percentage of the U.S. LC Outstandings at such time.

“U.S. LC Fee” means any of the fees payable pursuant to Section 2.11(b) or
Section 2.11(c) in respect of U.S. Letters of Credit.

“U.S. LC Issuance” means the issuance of any U.S. Letter of Credit by any U.S.
LC Issuer for the account of an U.S. LC Obligor in accordance with the terms of
this Agreement, and shall include any amendment thereto that increases the
Stated Amount thereof or extends the expiry date of such U.S. Letter of Credit.

“U.S. LC Issuer” means KeyBank National Association or any of its Affiliates, or
such other Lender that is requested by the Company and agrees to be a U.S. LC
Issuer hereunder and is approved by the Administrative Agent.



--------------------------------------------------------------------------------

“U.S. LC Loan” has the meaning provided in Section 2.05(f) (i).

“U.S. LC Obligor” means, with respect to each U.S. LC Issuance, the U.S.
Borrower or the U.S. Guarantor for whose account such U.S. Letter of Credit is
issued.

“U.S. LC Outstandings” means, at any time, the sum, without duplication, of
(a) the aggregate Stated Amount of all outstanding U.S. Letters of Credit and
(b) the aggregate amount of all Unpaid Drawings with respect to U.S. Letters of
Credit.

“U.S. LC Participant” has the meaning provided in Section 2.05(h).

“U.S. LC Participation” has the meaning provided in Section 2.05(h).

“U.S. LC Request” has the meaning provided in Section 2.05(b).

“U.S. Letter of Credit” means any Standby Letter of Credit or Commercial Letter
of Credit, in each case issued by any U.S. LC Issuer under this Agreement
pursuant to Section 2.05 for the account of any U.S. LC Obligor.

“U.S. Liquidity Cure Threshold” means, at any time, the greater of, (a) 12.5% of
the then U.S. Borrowing Base and (b) 12.5% of the then Total U.S. Credit
Facility Amount.

“U.S. Liquidity Threshold” means, at any time, the greater of, (a) $6,800,000
and (b) the lesser of (i) 10.0% of the then U.S. Borrowing Base and (ii) 10.0%
of the then Total U.S. Credit Facility Amount.

“U.S. Obligations” means all Obligations of the U.S. Credit Parties.

“U.S. Overadvance” has the meaning provided in Section 2.03(a).

“U.S. Overadvance Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding U.S. Overadvances. The U.S. Overadvance
Exposure of any Lender at any time shall be its U.S. Revolving Facility
Percentage of the aggregate U.S. Overadvance Exposure.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the U.S. Obligations,
U.S. Banking Services Reserves, volatility reserves, reserves for rent at
locations leased by any U.S. Credit Party and for consignee’s, warehousemen’s
and bailee’s charges, reserves for dilution of Accounts, reserves for Inventory
shrinkage, reserves for customs charges and shipping charges related to any
Inventory in transit, reserves for Hedging Obligations, reserves for contingent
liabilities of any U.S. Credit Party, reserves for uninsured losses of any U.S.
Credit Party, reserves for uninsured, underinsured, un-indemnified or
under-indemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments, and other governmental
charges) with respect to the Collateral or any U.S. Credit Party.

“U.S. Revolving Availability” means, at any time, an amount equal to (a) the
lesser of (i) the then Total U.S. Revolving Commitment and (ii) the then U.S.
Borrowing Base, minus (b) the then Aggregate U.S. Credit Facility Exposure.



--------------------------------------------------------------------------------

“U.S. Revolving Borrowing” means the incurrence of U.S. Revolving Loans
consisting of one Type of U.S. Revolving Loan by the Company from all of the
U.S. Lenders on a pro rata basis on a given date (or resulting from Conversions
or Continuations on a given date) in the same currency, having in the case of
any LIBOR Loans, the same Interest Period.

“U.S. Revolving Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make U.S. Revolving Loans and to acquire
participations in Overadvances, U.S. Letters of Credit and U.S. Swing Loans
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such Lender’s U.S. Credit Facility Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to (a) )
Sections 2.12 and 2.17, respectively, and (b) assignments by or to such Lender
pursuant to Section 11.06. The initial amount of each Lender’s U.S. Revolving
Commitment is set forth on Schedule 1, or in the Assignment Agreement pursuant
to which such Lender shall have assumed its U.S. Revolving Commitment, as
applicable.

“U.S. Revolving Facility” means the credit facility established under Section
2.02(a) pursuant to the U.S. Revolving Commitment of each U.S. Lender.

“U.S. Revolving Facility Note” means a promissory note substantially in the form
of Exhibit A-1A hereto.

“U.S. Revolving Facility Percentage” means, at any time for any U.S. Lender, the
percentage obtained by dividing such U.S. Lender’s U.S. Revolving Commitment by
the Total U.S. Revolving Commitment, provided, however, that if the U.S.
Revolving Commitments have been terminated, the U.S. Revolving Facility
Percentage for each U.S. Lender shall be determined by dividing such U.S.
Lender’s U.S. Revolving Commitment immediately prior to such termination by the
Total U.S. Revolving Commitment immediately prior to such termination. The U.S.
Revolving Facility Percentage of each U.S. Lender as of the Closing Date is set
forth on Schedule 1 hereto.

“U.S. Revolving Loan” means, with respect to each U.S. Lender, any loan made by
such U.S. Lender pursuant to Section 2.02(a). Unless the context shall otherwise
require, the term “U.S. Revolving Loans” shall include Incremental U.S.
Revolving Loans.

“U.S. Security Agreement” means the U.S. Security Agreement, substantially in
the form attached hereto as Exhibit I, executed by the U.S. Credit Parties in
favor of the Administrative Agent for the benefit of the Lenders.

“U.S. Swing Line Commitment” means the commitment of the U.S. Swing Line Lender
to make U.S. Swing Loans to the Company up to the aggregate amount at any time
outstanding of Eight Million, Five Hundred Thousand Dollars ($8,500,000).

“U.S. Swing Line Exposure” means, at any time, the aggregate principal amount of
all U.S. Swing Loans outstanding. The U.S. Swing Line Exposure of any U.S.
Lender at any time shall be its U.S. Revolving Facility Percentage of the
aggregate U.S. Swing Line Exposure.

“U.S. Swing Line Lender” means KeyBank National Association.

“U.S. Swing Line Note” means the U.S. Swing Line Note, in the form of the
attached Exhibit A-2, executed and delivered by US Borrower pursuant to Section
2.04(c) hereof.



--------------------------------------------------------------------------------

“U.S. Swing Loan” means a loan that shall be denominated in Dollars granted to
the U.S. Borrower by the U.S. Swing Line Lender under the U.S. Swing Line
Commitment, in accordance with Section 2.04(a) hereof.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.03(g)(ii)(B)(iii).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.

“Value” means the value of Inventory determined on the basis of the lower of
cost or market, calculated on a first-in, first-out basis, and excluding any
portion of cost attributable to intercompany profit among Borrowers and their
Affiliates.

“VAT” means any value added tax imposed in compliance with the EC Council
Directive of 28 November 2006 on the common system of value added tax (EC
Directive 2006/112) and national legislation implementing that Directive or any
predecessor to it or supplemental to that Directive, or any other tax of a
similar nature, whether imposed in a member state of the European Union or
imposed elsewhere.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
other similar governing body of such Person.

“Weekly Reporting Period” means any period (a) during the continuance of a
Default or (b) during which Availability for three consecutive Business Days is
less than the Aggregate Liquidity Threshold until the date on which, in the case
of clause (a) such Default is cured, waived or no longer continuing, or in the
case of clause (b), Availability exceeds the Aggregate Liquidity Threshold for
at least 30 consecutive calendar days.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Company and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by applicable Law to be
owned by a Person other than the Company and/or one or more of its Wholly-Owned
Subsidiaries).

“Withholding Agent” means any Credit Party and the Administrative Agent.

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the words “to” and “until” each means “to but
excluding” and the word “through” means “through and including.”

Section 1.03 Accounting Terms. Except as otherwise specifically provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time. Notwithstanding the foregoing, all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under Statement of Financial Accounting Standards 159 (or any similar
accounting principle) permitting a Person to value its financial liabilities at
the fair value thereof.



--------------------------------------------------------------------------------

Section 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Sections, Schedules and Exhibits shall be construed
to refer to Sections of, and Schedules and Exhibits to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all Real Property, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
interests in any of the foregoing, and (f) any reference to a statute, rule or
regulation is to that statute, rule or regulation as now enacted or as the same
may from time to time be amended, re-enacted or expressly replaced.

Section 1.05 Exchange Rates; Currency Equivalents. The Foreign Collateral Agent
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating the Dollar Equivalent of the aggregate outstanding amount
denominated in Euro and shall provide notice of the same to the Company. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. The applicable amount of any currency
for purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Foreign Collateral Agent. The Dutch Borrower shall report
Value and other Dutch Borrowing Base components to the Foreign Collateral Agent
in the currency invoiced by such Dutch Borrower or other Applicable Dutch Credit
Party or shown in such Person’s financial records, and unless expressly provided
otherwise, all financial statements and Borrowing Base Certificates shall be
expressed in Dollars and all financial covenants shall be calculated in Dollars.
Notwithstanding anything herein to the contrary, if any Obligation is funded and
expressly denominated in a currency other than Dollars, Credit Parties shall
repay such Obligation in such other currency.

Section 1.06 Pro Forma Effect. Notwithstanding the above, the parties hereto
acknowledge and agree that, for purposes of all financial calculations, if the
Company or any Subsidiary has made any Acquisition permitted by Section 7.03(b)
or any Disposition outside the ordinary course of business permitted by
Section 7.05(b) during the relevant period for determining compliance with such
covenants, such calculations shall be made after giving pro forma effect
thereto, as if such Acquisition or Disposition had occurred on the first day of
such period, but in the case of an Acquisition, only so long as the results of
the business being acquired are supported by financial statements or other
financial data reasonably acceptable to the Administrative Agent.



--------------------------------------------------------------------------------

ARTICLE II.

THE TERMS OF THE CREDIT FACILITY

Section 2.01 Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, the Administrative Agent, the Lenders, the Swing Line
Lenders and each LC Issuer agree to establish the Credit Facilities for the
benefit of the Borrowers; provided, however, that at no time will (a) the
Aggregate Credit Facility Exposure exceed the Total Credit Facility Amount,
(b) the Dutch Credit Facility Exposure of any Dutch Lender exceed the aggregate
amount of such Dutch Lender’s Dutch Revolving Commitment or (c) the U.S. Credit
Facility Exposure of any U.S. Lender exceed the aggregate amount of such U.S.
Lender’s U.S. Revolving Commitment. Notwithstanding anything to the contrary set
forth herein or in any Loan Document, and without limiting the other conditions
to funding set forth herein, in the event that the Collateral Reports shall not
have been completed by the applicable Persons and received by the Administrative
Agent within sixty-five (65) days after the Closing Date, thereafter no
additional Loans shall be made and no additional Letters of Credit shall be
issued hereunder or under any other Loan Document until such Collateral Reports
shall have been completed and delivered to the Administrative Agent; provided
that if (x) a Dutch Borrowing Base Extension shall have been granted, Dutch
Revolving Loans shall continue to be made and Dutch Letters of Credit shall
continue to be issued utilizing the Regular Dutch Borrowing Base in accordance
with the provisions set forth in the definition of Dutch Borrowing Base
hereunder and (y) a U.S. Borrowing Base Extension shall have been granted, U.S.
Revolving Loans shall continue to be made and U.S. Letters of Credit shall
continue to be issued utilizing the Regular U.S. Borrowing Base in accordance
with the provisions set forth in the definition of U.S. Borrowing Base
hereunder. Notwithstanding anything to the contrary set forth herein or in any
Loan Document, and without limiting the other conditions to funding set forth
herein, in the event that within sixty (60) days after the Closing Date (or such
longer time as may be agreed by the Administrative Agent and the Foreign
Collateral Agent in their Permitted Discretion), (1) the Dutch Security
Documents are not executed and delivered in form and substance satisfactory to
the Administrative Agent and the Foreign Collateral Agent, each in their
Permitted Discretion, or (2) the Administrative Agent and the Foreign Collateral
Agent do not receive opinions each deems necessary in its Permitted Discretion
covering such Dutch Security Documents, the Dutch Revolving Facility and the
Dutch Revolving Commitments shall terminate.

Section 2.02 Revolving Facility. (a) U.S. Revolving Loans. During the Revolving
Facility Availability Period, each U.S. Lender severally, and not jointly,
agrees, on the terms and conditions set forth in this Agreement, to make a U.S.
Revolving Loan or U.S. Revolving Loans to the U.S. Borrower from time to time
pursuant to such U.S. Lender’s U.S. Revolving Commitment, which U.S. Revolving
Loans: (i) may, except as set forth herein, at the option of the U.S. Borrower,
be incurred and maintained as, or Converted into, U.S. Revolving Loans that are
Base Rate Loans or LIBOR Loans, in each case denominated in Dollars, provided
that all U.S. Revolving Loans made as part of the same U.S. Revolving Borrowing
shall consist of U.S. Revolving Loans of the same Type; (ii) may be repaid or
prepaid and reborrowed in accordance with the provisions hereof; and (iii) shall
not be made if, after giving effect to any such U.S. Revolving Loan, (A) the
U.S. Credit Facility Exposure of any U.S. Lender would exceed such U.S. Lender’s
U.S. Revolving Commitment, (B) the Aggregate U.S. Credit Facility Exposure would
exceed the lesser of (1) the Total U.S. Revolving Commitment or (2) the U.S.
Borrowing Base, (C) the Aggregate Credit Facility Exposure would exceed the
lesser of (1) the Total Revolving Commitment or (2) the Aggregate Borrowing
Base, or (D) the U.S. Borrower would be required to prepay Loans or Cash
Collateralize Letters of Credit pursuant to Section 2.13(b). The U.S. Revolving
Loans to be made by each U.S. Lender will be made by such U.S. Lender on a pro
rata basis based upon such U.S. Lender’s U.S. Revolving Facility Percentage of
each U.S. Revolving Borrowing, in each case in accordance with Section 2.07
hereof.

(b) Dutch Revolving Loans. During the Revolving Facility Availability Period,
each Dutch Lender severally, and not jointly, agrees, on the terms and
conditions set forth in this Agreement, to make a Dutch Revolving Loan or Dutch
Revolving Loans to the Dutch Borrower from time to time pursuant to



--------------------------------------------------------------------------------

such Dutch Lender’s Dutch Revolving Commitment, which Dutch Revolving Loans:
(i) may, except as set forth herein, at the option of the Dutch Borrower, be
incurred and maintained as, or Converted into, Dutch Revolving Loans that are
Base Rate Loans or LIBOR Loans, in each case denominated in Euros or, at the
option of the Dutch Borrower, Dollars, provided that all Dutch Revolving Loans
made as part of the same Dutch Revolving Borrowing shall consist of Dutch
Revolving Loans of the same Type; (ii) may be repaid or prepaid and reborrowed
in accordance with the provisions hereof, provided that each Dutch Revolving
Loan shall be repaid in the same currency that such Dutch Revolving Loan was
made; and (iii) shall not be made if, after giving effect to the Dollar
Equivalent of any such Dutch Revolving Loan, (A) the Dutch Credit Facility
Exposure of any Dutch Lender would exceed such Dutch Lender’s Dutch Revolving
Commitment, (B) the Aggregate Dutch Credit Facility Exposure would exceed the
lesser of (1) the Total Dutch Revolving Commitment or (2) the Dutch Borrowing
Base, (C) the Aggregate Credit Facility Exposure would exceed the lesser of
(1) the Total Revolving Commitment or (2) the Aggregate Borrowing Base, or
(D) the Dutch Borrower would be required to prepay Loans or Cash Collateralize
Letters of Credit pursuant to Section 2.13(b). The Dutch Revolving Loans to be
made by each Dutch Lender will be made by such Dutch Lender on a pro rata basis
based upon such Dutch Lender’s Dutch Revolving Facility Percentage of each Dutch
Revolving Borrowing, in each case in accordance with Section 2.07 hereof.

Section 2.03 Overadvances.

(a) U.S. Overadvances.

(i) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Company, the Administrative Agent may in its sole discretion (but
with absolutely no obligation), make U.S. Revolving Loans to the U.S. Borrower,
on behalf of the U.S. Lenders, in amounts that exceed U.S. Revolving
Availability (any such excess U.S. Revolving Loans are herein referred to
collectively as “U.S. Overadvances”). In addition, U.S. Overadvances may be made
even if the conditions precedent set forth in Section 4.02 have not been
satisfied. All U.S. Overadvances shall constitute Base Rate Loans. The authority
of the Administrative Agent to make U.S. Overadvances is limited to an aggregate
amount not to exceed ten percent of the Total U.S. Revolving Commitment at any
time, no U.S. Overadvance may remain outstanding for more than thirty days and
no U.S. Overadvances shall cause any U.S. Lender’s U.S. Credit Facility Exposure
to exceed its U.S. Revolving Commitment.

(ii) Upon the making of a U.S. Overadvance (whether before or after the
occurrence of an Event of Default), each U.S. Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the Administrative Agent without recourse or warranty, an
undivided interest and participation in such U.S. Overadvance equal to its U.S.
Revolving Facility Percentage of such U.S. Overadvance. The Administrative Agent
may, at any time, require the U.S. Lenders to fund their participations. From
and after the date, if any, on which any U.S. Lender is required to fund its
participation in any U.S. Overadvance purchased hereunder, the Administrative
Agent shall promptly distribute to such U.S. Lender, such Lender’s U.S.
Revolving Facility Percentage of all payments of principal and interest and all
proceeds of U.S. Collateral received by the Administrative Agent in respect of
such U.S. Overadvance.

(b) Dutch Overadvances.

(i) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Dutch Borrower, the Foreign Collateral Agent shall, if approved
by the Administrative Agent and the Foreign Collateral Agent, each in its sole
discretion (but with absolutely no



--------------------------------------------------------------------------------

obligation on the part of the Administrative Agent or the Foreign Collateral
Agent to grant such approval), make Dutch Revolving Loans to the Dutch Borrower,
on behalf of the Dutch Lenders, in amounts that exceed Dutch Revolving
Availability (any such excess Dutch Revolving Loans are herein referred to
collectively as “Dutch Overadvances”). In addition, Dutch Overadvances may be
made even if the conditions precedent set forth in Section 4.02 have not been
satisfied. All Dutch Overadvances shall constitute Base Rate Loans. The
authority to make Dutch Overadvances is limited to an aggregate amount not to
exceed ten percent of the Total Dutch Revolving Commitment at any time, no Dutch
Overadvance may remain outstanding for more than thirty days and no Dutch
Overadvances shall cause any Dutch Lender’s Dutch Credit Facility Exposure to
exceed its Dutch Revolving Commitment.

(ii) Upon the making of a Dutch Overadvance (whether before or after the
occurrence of an Event of Default), each Dutch Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the Foreign Collateral Agent without recourse or warranty, an
undivided interest and participation in such Dutch Overadvance equal to its
Dutch Revolving Facility Percentage of such Dutch Overadvance. The Foreign
Collateral Agent may, at any time, require the Dutch Lenders to fund their
participations. From and after the date, if any, on which any Dutch Lender is
required to fund its participation in any Dutch Overadvance purchased hereunder,
the Foreign Collateral Agent shall promptly distribute to such Dutch Lender,
such Lender’s Dutch Revolving Facility Percentage of all payments of principal
and interest and all proceeds of Dutch Collateral received by the Foreign
Collateral Agent in respect of such Dutch Overadvance.

Section 2.04 Swing Line Facility.

(a) U.S. Swing Loans. During the Revolving Facility Availability Period, the
U.S. Swing Line Lender agrees, on the terms and conditions set forth in this
Agreement, to make a U.S. Swing Loan or U.S. Swing Loans to the U.S. Borrower
from time to time, which U.S. Swing Loans: (i) shall be payable on the Swing
Loan Maturity Date applicable to each such U.S. Swing Loan; (ii) shall be made
only in Dollars; (iii) may be repaid or prepaid and reborrowed in accordance
with the provisions hereof; (iv) may only be made if after giving effect thereto
(A) the aggregate principal amount of U.S. Swing Loans outstanding does not
exceed the U.S. Swing Line Commitment, and (B) the Aggregate U.S. Credit
Facility Exposure would not exceed the lesser of (1) the Total U.S. Revolving
Commitment or (2) the U.S. Borrowing Base; (v) shall not be made if, after
giving effect thereto, the Company would be required to prepay Loans or Cash
Collateralize U.S. Letters of Credit pursuant to Section 2.13(b) hereof;
(vi) shall not be made if the proceeds thereof would be used to repay, in whole
or in part, any outstanding U.S. Swing Loan and (vii) at no time shall there be
more than 3 Borrowings of U.S. Swing Loans outstanding hereunder.

(b) Dutch Swing Loans. During the Revolving Facility Availability Period, the
Dutch Swing Line Lender agrees, on the terms and conditions set forth in this
Agreement, to make a Dutch Swing Loan or Dutch Swing Loans to the Dutch Borrower
from time to time, which Dutch Swing Loans: (i) shall be payable on the Swing
Loan Maturity Date applicable to each such Dutch Swing Loan; (ii) shall be made
in Euros or, at the option of the Dutch Borrower, Dollars; (iii) may be repaid
or prepaid and reborrowed in accordance with the provisions hereof; (iv) may
only be made if after giving effect thereto (A) the Dollar Equivalent of the
aggregate principal amount of Dutch Swing Loans outstanding does not exceed the
Dutch Swing Line Commitment, and (B) the Aggregate Dutch Credit Facility
Exposure would not exceed the lesser of (1) the Total Dutch Revolving Commitment
or (2) the Dutch Borrowing Base; (v) shall not be made if, after giving effect
thereto, the Dutch Borrower would be required to prepay Loans or Cash
Collateralize Dutch Letters of Credit pursuant to Section 2.13(b) hereof; and
(vi) shall not be made if the proceeds thereof would be used to repay, in whole
or in part, any outstanding Dutch Swing Loan.



--------------------------------------------------------------------------------

(c) U.S. Swing Loan Refunding. The U.S. Swing Line Lender may at any time, in
its sole and absolute discretion, direct that the U.S. Swing Loans owing to it
be refunded by delivering a notice to such effect to the Administrative Agent,
specifying the aggregate principal amount thereof (a “Notice of Swing Loan
Refunding”). Promptly upon receipt of a Notice of Swing Loan Refunding, the
Administrative Agent shall give notice of the contents thereof to the U.S.
Lenders with U.S. Revolving Commitments and, unless an Event of Default
specified in Section 8.01(j) has occurred, the Company. Each such Notice of
Swing Loan Refunding shall be deemed to constitute delivery by the U.S. Borrower
of a Notice of Borrowing requesting U.S. Revolving Loans consisting of Base Rate
Loans in the amount of the U.S. Swing Loans to which it relates. Each U.S.
Lender with a U.S. Revolving Commitment (including the U.S. Swing Line Lender)
hereby unconditionally agrees (notwithstanding that any of the conditions
specified in Section 4.02 or elsewhere in this Agreement shall not have been
satisfied, but subject to the provisions of paragraph (g) below) to make a U.S.
Revolving Loan to the U.S. Borrower in the amount of such U.S. Lender’s U.S.
Revolving Facility Percentage of the aggregate amount of the U.S. Swing Loans to
which such Notice of Swing Loan Refunding relates. Each such U.S. Lender shall
make the amount of such U.S. Revolving Loan available to the Administrative
Agent in immediately available funds at the Payment Office not later than 2:00
P.M. (local time at the Payment Office), if such notice is received by such
Lender prior to 11:00 A.M. (local time at its Payment Office), or not later than
2:00 P.M. (local time at the Payment Office) on the next Business Day, if such
notice is received by such Lender after such time. The proceeds of such U.S.
Revolving Loans shall be made immediately available to the U.S. Swing Line
Lender and applied by it to repay the principal amount of the U.S. Swing Loans
to which such Notice of Swing Loan Refunding relates.

(d) Dutch Swing Loan Refunding. The Dutch Swing Line Lender may at any time, in
its sole and absolute discretion, direct that the Dutch Swing Loans owing to it
be refunded by delivering a Notice of Swing Loan Refunding to the Foreign
Collateral Agent. Promptly upon receipt of a Notice of Swing Loan Refunding, the
Foreign Collateral Agent shall give notice of the contents thereof to the Dutch
Lenders with Dutch Revolving Commitments and, unless an Event of Default
specified in Section 8.01(j) has occurred, the Dutch Borrower. Each such Notice
of Swing Loan Refunding shall be deemed to constitute delivery by the Dutch
Borrower of a Notice of Borrowing requesting Dutch Revolving Loans consisting of
Base Rate Loans in the amount of the Dutch Swing Loans to which it relates. Each
Dutch Lender with a Dutch Revolving Commitment (including the Dutch Swing Line
Lender) hereby unconditionally agrees (notwithstanding that any of the
conditions specified in Section 4.02 or elsewhere in this Agreement shall not
have been satisfied, but subject to the provisions of paragraph (g) below) to
make a Dutch Revolving Loan to the Dutch Borrower in the amount of such Dutch
Lender’s Dutch Revolving Facility Percentage of the aggregate amount of the
Dutch Swing Loans to which such Notice of Swing Loan Refunding relates. Each
such Lender shall make the amount of such Dutch Revolving Loan available to the
Foreign Collateral Agent in immediately available funds at the Payment Office
not later than 2:00 P.M. (local time at the Payment Office), if such notice is
received by such Lender prior to 11:00 A.M. (local time at its Payment Office),
or not later than 2:00 P.M. (local time at the Payment Office) on the next
Business Day, if such notice is received by such Dutch Lender after such time;
provided that with respect to Dutch Swing Loans funded in Euros, no Lender shall
be required to make such amount available until the third Business Day after it
shall have received such notice. The proceeds of such Dutch Revolving Loans
shall be made immediately available to the Dutch Swing Line Lender and applied
by it to repay the principal amount of the Dutch Swing Loans to which such
Notice of Swing Loan Refunding relates.

(e) U.S. Swing Loan Participation. If prior to the time a U.S. Revolving Loan
would otherwise have been made as provided above as a consequence of a Notice of
Swing Loan Refunding, any



--------------------------------------------------------------------------------

of the events specified in Section 8.01(j) shall have occurred or one or more of
the U.S. Lenders with U.S. Revolving Commitments shall determine that it is
legally prohibited from making a U.S. Revolving Loan under such circumstances,
each U.S. Lender (other than the U.S. Swing Line Lender), or each U.S. Lender
(other than such U.S. Swing Line Lender) so prohibited, as the case may be,
shall, on the date such U.S. Revolving Loan would have been made by it (the
“Purchase Date”), purchase an undivided participating interest (a “Swing Loan
Participation”) in the outstanding U.S. Swing Loans to which such Notice of
Swing Loan Refunding relates, in an amount (the “U.S. Swing Loan Participation
Amount”) equal to such U.S. Lender’s U.S. Revolving Facility Percentage of such
outstanding U.S. Swing Loans. On the Purchase Date, each such U.S. Lender or
each such U.S. Lender so prohibited, as the case may be, shall pay to the U.S.
Swing Line Lender, in immediately available funds, such U.S. Lender’s U.S. Swing
Loan Participation Amount, and promptly upon receipt thereof the U.S. Swing Line
Lender shall, if requested by such other U.S. Lender, deliver to such U.S.
Lender a participation certificate, dated the date of the U.S. Swing Line
Lender’s receipt of the funds from, and evidencing such U.S. Lender’s Swing Loan
Participation in, such U.S. Swing Loans and its U.S. Swing Loan Participation
Amount in respect thereof. If any amount required to be paid by a U.S. Lender to
the U.S. Swing Line Lender pursuant to the above provisions in respect of any
Swing Loan Participation is not paid on the date such payment is due, such U.S.
Lender shall pay to the U.S. Swing Line Lender on demand interest on the amount
not so paid at the overnight Federal Funds Effective Rate from the due date
until such amount is paid in full. Whenever, at any time after the Swing Line
Lender has received from any other U.S. Lender such U.S. Lender’s U.S. Swing
Loan Participation Amount, the Swing Line Lender receives any payment from or on
behalf of the Company on account of the related U.S. Swing Loans, the U.S. Swing
Line Lender will promptly distribute to such U.S. Lender its ratable share of
such amount based on its U.S. Revolving Facility Percentage of such amount on
such date on account of its Swing Loan Participation (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded); provided, however,
that if such payment received by the U.S. Swing Line Lender is required to be
returned, such U.S. Lender will return to the U.S. Swing Line Lender any portion
thereof previously distributed to it by the U.S. Swing Line Lender.

(f) Dutch Swing Loan Participation. If prior to the time a Dutch Revolving Loan
would otherwise have been made as provided above as a consequence of a Notice of
Swing Loan Refunding, any of the events specified in Section 8.01(j) shall have
occurred in respect of the Dutch Borrower or one or more of the Dutch Lenders
with Dutch Revolving Commitments shall determine that it is legally prohibited
from making a Dutch Revolving Loan under such circumstances, each Dutch Lender
(other than the Dutch Swing Line Lender), or each Dutch Lender (other than such
Dutch Swing Line Lender) so prohibited, as the case may be, shall, on the
Purchase Date, purchase a Swing Loan Participation in the outstanding Dutch
Swing Loans to which such Notice of Swing Loan Refunding relates, in an amount
(the “Dutch Swing Loan Participation Amount”) equal to such Dutch Lender’s Dutch
Revolving Facility Percentage of such outstanding Dutch Swing Loans. On the
Purchase Date, each such Dutch Lender or each such Dutch Lender so prohibited,
as the case may be, shall pay to the Dutch Swing Line Lender, in immediately
available funds, such Lender’s Dutch Swing Loan Participation Amount, and
promptly upon receipt thereof the Dutch Swing Line Lender shall, if requested by
such other Dutch Lender, deliver to such Dutch Lender a participation
certificate, dated the date of the Dutch Swing Line Lender’s receipt of the
funds from, and evidencing such Dutch Lender’s Swing Loan Participation in, such
Dutch Swing Loans and its Dutch Swing Loan Participation Amount in respect
thereof. If any amount required to be paid by a Lender to the Dutch Swing Line
Lender pursuant to the above provisions in respect of any Swing Loan
Participation is not paid on the date such payment is due, such Dutch Lender
shall pay to the Dutch Swing Line Lender on demand interest on the amount not so
paid at the overnight Federal Funds Effective Rate from the due date until such
amount is paid in full. Whenever, at any time after the Swing Line Lender has
received from any other Dutch Lender such Dutch Lender’s Dutch Swing Loan
Participation Amount, the Swing Line Lender receives any payment from or on
behalf of the Dutch Borrower on account of the related Dutch Swing Loans, the
Dutch Swing Line Lender will promptly



--------------------------------------------------------------------------------

distribute to such Dutch Lender its ratable share of such amount based on its
Dutch Revolving Facility Percentage of such amount on such date on account of
its Swing Loan Participation (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Dutch Lender’s
participating interest was outstanding and funded); provided, however, that if
such payment received by the Dutch Swing Line Lender is required to be returned,
such Dutch Lender will return to the Dutch Swing Line Lender any portion thereof
previously distributed to it by the Dutch Swing Line Lender.

(g) Obligations Unconditional. Each Lender’s obligation to make Revolving Loans
pursuant to Section 2.04(c) and (d) and/or to purchase Swing Loan Participations
in connection with a Notice of Swing Loan Refunding shall be subject to the
conditions that (i) such Lender shall have received a Notice of Swing Loan
Refunding complying with the provisions hereof and (ii) at the time the Swing
Loans that are the subject of such Notice of Swing Loan Refunding were made, the
Swing Line Lender making the same had no actual written notice from another
Lender that an Event of Default had occurred and was continuing, but otherwise
shall be absolute and unconditional, shall be solely for the benefit of the
Swing Line Lender that gives such Notice of Swing Loan Refunding, and shall not
be affected by any circumstance, including, without limitation, (A) any set-off,
counterclaim, recoupment, defense or other right that such Lender may have
against any other Lender, any Credit Party, or any other Person, or any Credit
Party may have against any Lender or other Person, as the case may be, for any
reason whatsoever; (B) the occurrence or continuance of a Default or Event of
Default; (C) any event or circumstance involving a Material Adverse Effect;
(D) any breach of any Loan Document by any party thereto; or (E) any other
circumstance, happening or event, whether or not similar to any of the
foregoing.

Section 2.05 Letters of Credit.

(a) U.S. LC Issuances. During the Revolving Facility Availability Period, the
U.S. Borrower may request a U.S. LC Issuer at any time and from time to time to
issue, for the account of U.S. Borrower or any U.S. Guarantor, and subject to
and upon the terms and conditions herein set forth, each U.S. LC Issuer agrees
to issue from time to time U.S. Letters of Credit denominated and payable in
Dollars and in each case in such form as may be approved by such U.S. LC Issuer
and the Administrative Agent; provided, however, that notwithstanding the
foregoing, no U.S. LC Issuance shall be made if, after giving effect thereto,
(i) the U.S. LC Exposure of any Lender would exceed such Lender’s U.S. LC
Commitment, (ii) the U.S. LC Outstandings would exceed the U.S. LC Commitment
Amount, (iii) the Aggregate U.S. Credit Facility Exposure would exceed the
lesser of (y) the Total U.S. Revolving Commitment or (z) the U.S. Borrowing
Base, (iv) the Aggregate Credit Facility Exposure would exceed the lesser of
(y) the Total Revolving Commitment or (z) the Aggregate Borrowing Base, or
(v) the U.S. Borrower would be required to prepay Loans or Cash Collateralize
U.S. Letters of Credit pursuant to Section 2.13(b) hereof. Each U.S. Letter of
Credit shall have an expiry date (including any renewal periods) occurring not
later than the earlier of (1) 364 days from the date of issuance thereof, or
(2) 30 days prior to the Revolving Facility Termination Date. Each Existing
Letter of Credit shall be deemed to be a Letter of Credit issued under this
Agreement and entitled to the benefits of a Letter of Credit issued hereunder.

(b) Dutch LC Issuances. During the Revolving Facility Availability Period, the
Dutch Borrower may request a Dutch LC Issuer at any time and from time to time
to issue, for the account of any Applicable Dutch Credit Party, and subject to
and upon the terms and conditions herein set forth, each Dutch LC Issuer agrees
to issue from time to time Dutch Letters of Credit denominated and payable in
Euros or, at the option of the Dutch Borrower, Dollars and in each case in such
form as may be approved by such Dutch LC Issuer and the Foreign Collateral
Agent; provided, however, that notwithstanding the foregoing, no Dutch LC
Issuance shall be made if, after giving effect thereto, (i) the Dutch LC
Exposure of any Dutch Lender would exceed such Dutch Lender’s Dutch LC
Commitment, (ii) the Dutch LC Outstandings would exceed the Dutch LC Commitment
Amount, (iii) the Aggregate Dutch Credit Facility Exposure would exceed the
lesser of (y) the Total Dutch Revolving Commitment or (z) the



--------------------------------------------------------------------------------

Dutch Borrowing Base, (iv) the Aggregate Credit Facility Exposure would exceed
the lesser of (y) the Total Revolving Commitment or (z) the Aggregate Borrowing
Base, or (v) the Dutch Borrower would be required to prepay Loans or Cash
Collateralize U.S. Letters of Credit pursuant to Section 2.13(b) hereof. Each
Dutch Letter of Credit shall have an expiry date (including any renewal periods)
occurring not later than the earliest of (1) 364 days from the date of issuance
thereof, or (2) 30 days prior to the Revolving Facility Termination Date, or
(3) any other expiry date acceptable to the Foreign Collateral Agent,
Administrative Agent and the applicable Dutch LC Issuer. Each Existing Letter of
Credit shall be deemed to be a Letter of Credit issued under this Agreement and
entitled to the benefits of a Letter of Credit issued hereunder.

(c) U.S. LC Requests. Whenever the Company desires that a U.S. Letter of Credit
be issued for its account or the account of any eligible U.S. LC Obligor, the
Company shall give the Administrative Agent and the applicable U.S. LC Issuer
written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Administrative Agent) or electronic
notice which, if in the form of written notice, shall be substantially in the
form of Exhibit B-3 (each such request, a “U.S. LC Request”), or transmit by
electronic communication (if arrangements for doing so have been approved by the
applicable U.S. LC Issuer), prior to 11:00 A.M. (local time at the Notice
Office) at least three Business Days (or such shorter period as may be
acceptable to the relevant U.S. LC Issuer) prior to the proposed date of
issuance (which shall be a Business Day), which U.S. LC Request shall include
such supporting documents that such U.S. LC Issuer customarily requires in
connection therewith (including, in the case of a U.S. Letter of Credit for an
account party other than the Company, an application for, and if applicable a
reimbursement agreement with respect to, such U.S. Letter of Credit). In the
event of any inconsistency between any of the terms or provisions of any U.S. LC
Document and the terms and provisions of this Agreement respecting U.S. Letters
of Credit, the terms and provisions of this Agreement shall control.

(d) Dutch LC Requests. Whenever the Dutch Borrower desires that a Dutch Letter
of Credit be issued for its account or the account of any eligible Dutch LC
Obligor, the Dutch Borrower shall give the Administrative Agent and the
applicable Dutch LC Issuer written notice or electronic notice which, if in the
form of written notice, shall be substantially in the form of Exhibit B-3 or in
a form reasonably acceptable to the Administrative Agent and the Dutch LC Issuer
(each such request, a “Dutch LC Request”), or transmit by electronic
communication (if arrangements for doing so have been approved by the applicable
Dutch LC Issuer), prior to 11:00 A.M. (local time at the Notice Office) at least
three Business Days (or such shorter period as may be acceptable to the relevant
Dutch LC Issuer) prior to the proposed date of issuance (which shall be a
Business Day), which Dutch LC Request shall include such supporting documents
that such Dutch LC Issuer customarily requires in connection therewith
(including, in the case of a Dutch Letter of Credit for an account party other
than the Dutch Borrower, an application for, and if applicable a reimbursement
agreement with respect to, such Dutch Letter of Credit). In the event of any
inconsistency between any of the terms or provisions of any Dutch LC Document
and the terms and provisions of this Agreement respecting Dutch Letters of
Credit, the terms and provisions of this Agreement shall control.

(e) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable LC Issuer and the applicable LC Obligor, when a Letter of Credit is
issued, (i) the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (including the International Chamber of
Commerce’s decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro)) shall
apply to each Commercial Letter of Credit.



--------------------------------------------------------------------------------

(f) Notice of LC Issuance. Each LC Issuer shall, on the date of each LC Issuance
by it, give the Administrative Agent or the Foreign Collateral Agent, as
applicable, each applicable Lender and the applicable Borrower written notice of
such LC Issuance, accompanied by a copy to the Administrative Agent of the
Letter of Credit or Letters of Credit issued by it. Each LC Issuer shall provide
to the Administrative Agent a quarterly (or monthly if requested by any
applicable Lender) summary describing each Letter of Credit issued by such LC
Issuer and then outstanding and an identification for the relevant period of the
daily aggregate LC Outstandings represented by Letters of Credit issued by such
LC Issuer.

(g) Reimbursement Obligations.

(i) U.S. Reimbursement Obligations. The U.S. Borrower hereby agrees to reimburse
(or cause any U.S. LC Obligor for whose account a U.S. Letter of Credit was
issued to reimburse) each U.S. LC Issuer, by making payment directly to such
U.S. LC Issuer in immediately available funds at the Payment Office of such U.S.
LC Issuer, for any Unpaid Drawing with respect to any U.S. Letter of Credit
immediately after, and in any event on the date on which, such U.S. LC Issuer
notifies the Company (or any such other U.S. LC Obligor for whose account such
U.S. Letter of Credit was issued) of such payment or disbursement (which notice
to the Company (or such other U.S. LC Obligor) shall be delivered reasonably
promptly after any such payment or disbursement), such payment to be made in
Dollars, with interest on the amount so paid or disbursed by such U.S. LC
Issuer, to the extent not reimbursed prior to 1:00 P.M. (local time at the
Payment Office of the applicable U.S. LC Issuer) on the date of such payment or
disbursement, from and including the date paid or disbursed to but not including
the date such U.S. LC Issuer is reimbursed therefor at a rate per annum that
shall be the rate then applicable to U.S. Revolving Loans pursuant to Section
2.09(a) that are Base Rate Loans or, if not reimbursed on the date of such
payment or disbursement, at the Default Rate, any such interest also to be
payable on demand. If by 11:00 A.M. on the Business Day immediately following
notice to it of its obligation to make reimbursement in respect of an Unpaid
Drawing, the U.S. Borrower or the relevant U.S. LC Obligor has not made such
reimbursement out of its available cash on hand or, in the case of the U.S.
Borrower, a contemporaneous U.S. Borrowing hereunder (if such Borrowing is
otherwise available to the U.S. Borrower), (x) the U.S. Borrower will in each
case be deemed to have given a Notice of Borrowing for a loan (a “U.S. LC
Loan”), which shall be a Base Rate Loan in an aggregate principal amount
sufficient to reimburse such Unpaid Drawing (and the Administrative Agent shall
promptly give notice to the U.S. Lenders of such deemed Notice of Borrowing),
(y) the U.S. Lenders shall make the U.S. LC Loans contemplated by such deemed
Notice of Borrowing, and (z) the proceeds of such U.S. LC Loans shall be
disbursed directly to the applicable U.S. LC Issuer to the extent necessary to
effect such reimbursement and repayment of the Unpaid Drawing, with any excess
proceeds to be made available to the U.S. Borrower in accordance with the
applicable provisions of this Agreement.

(ii) Dutch Reimbursement Obligations. The Dutch Borrower hereby agrees to
reimburse (or cause any Dutch LC Obligor for whose account a Dutch Letter of
Credit was issued to reimburse) each Dutch LC Issuer, by making payment directly
to such Dutch LC Issuer in immediately available funds at the Payment Office of
such Dutch LC Issuer, for any Unpaid Drawing with respect to any Dutch Letter of
Credit immediately after, and in any event on the date on which, such Dutch LC
Issuer notifies the Dutch Borrower (or any such other Dutch LC Obligor for whose
account such Dutch Letter of Credit was issued) of such payment or disbursement
(which notice to the Dutch Borrower (or such other Dutch LC Obligor) shall be
delivered reasonably promptly after any such payment or disbursement), such
payment to be made in the currency in which such Dutch Letter of Credit is
denominated, with interest on the amount so paid or disbursed by such Dutch LC
Issuer, to the extent not reimbursed prior to 1:00 P.M.



--------------------------------------------------------------------------------

(local time at the Payment Office of the applicable Dutch LC Issuer) on the date
of such payment or disbursement, from and including the date paid or disbursed
to but not including the date such Dutch LC Issuer is reimbursed therefor at a
rate per annum that shall be the rate then applicable to Dutch Revolving Loans
pursuant to Section 2.09(a) that are Base Rate Loans or, if not reimbursed on
the date of such payment or disbursement, at the Default Rate, any such interest
also to be payable on demand. If by 11:00 A.M. on the Business Day immediately
following notice to it of its obligation to make reimbursement in respect of an
Unpaid Drawing, the Dutch Borrower or the relevant Dutch LC Obligor has not made
such reimbursement out of its available cash on hand or, in the case of the
Dutch Borrower, a contemporaneous Dutch Borrowing hereunder (if such Borrowing
is otherwise available to the Dutch Borrower), (x) the Dutch Borrower will in
each case be deemed to have given a Notice of Borrowing for a loan (a “Dutch LC
Loan”), which shall be a Base Rate Loan in an aggregate principal amount
sufficient to reimburse such Unpaid Drawing (and the Administrative Agent shall
promptly give notice to the Dutch Lenders of such deemed Notice of Borrowing),
(y) the Dutch Lenders shall make the Dutch LC Loans contemplated by such deemed
Notice of Borrowing, and (z) the proceeds of such Dutch LC Loans shall be
disbursed directly to the applicable Dutch LC Issuer to the extent necessary to
effect such reimbursement and repayment of the Unpaid Drawing, with any excess
proceeds to be made available to the Dutch Borrower in accordance with the
applicable provisions of this Agreement.

(iii) Obligations Absolute. Each LC Obligor’s obligation under this Section to
reimburse each LC Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such LC Obligor may have or have had against such LC Issuer, the
Administrative Agent or any Lender, including, without limitation, any defense
based upon the failure of any drawing under a Letter of Credit to conform to the
terms of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing; provided, however, that no LC
Obligor shall be obligated to reimburse an LC Issuer for any wrongful payment
made by such LC Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such LC
Issuer.

(h) LC Participations.

(i) Immediately upon each U.S. LC Issuance, the U.S. LC Issuer of such U.S.
Letter of Credit shall be deemed to have sold and transferred to each U.S.
Lender with a Revolving Commitment, and each such U.S. Lender (each a “U.S. LC
Participant”) shall be deemed irrevocably and unconditionally to have purchased
and received from such U.S. LC Issuer, without recourse or warranty, an
undivided interest and participation (a “U.S. LC Participation”), to the extent
of such U.S. Lender’s U.S. Revolving Facility Percentage of the Stated Amount of
such U.S. Letter of Credit in effect at such time of issuance, in such U.S.
Letter of Credit, each substitute U.S. Letter of Credit, each drawing made
thereunder, the obligations of any U.S. LC Obligor under this Agreement with
respect thereto (although U.S. LC Fees relating thereto shall be payable
directly to the Administrative Agent for the account of the U.S. Lenders as
provided in Section 2.11 and the U.S. LC Participants shall have no right to
receive any portion of any fees of the nature contemplated by Section 2.11(c) or
Section 2.11(d)), the obligations of any U.S. LC Obligor under any U.S. LC
Documents pertaining thereto, and any security for, or guaranty pertaining to,
any of the foregoing.

(ii) Immediately upon each Dutch LC Issuance, the Dutch LC Issuer of such Dutch
Letter of Credit shall be deemed to have sold and transferred to each Dutch
Lender with a



--------------------------------------------------------------------------------

Revolving Commitment, and each such Dutch Lender (each a “Dutch LC Participant”)
shall be deemed irrevocably and unconditionally to have purchased and received
from such Dutch LC Issuer, without recourse or warranty, an undivided interest
and participation (a “Dutch LC Participation”), to the extent of such Dutch
Lender’s Dutch Revolving Facility Percentage of the Stated Amount of such Dutch
Letter of Credit in effect at such time of issuance, in such Dutch Letter of
Credit, each substitute Dutch Letter of Credit, each drawing made thereunder,
the obligations of any Dutch LC Obligor under this Agreement with respect
thereto (although Dutch LC Fees relating thereto shall be payable directly to
the Administrative Agent for the account of the Lenders as provided in Section
2.11 and the Dutch LC Participants shall have no right to receive any portion of
any fees of the nature contemplated by Section 2.11(c) or Section 2.11(d)), the
obligations of any Dutch LC Obligor under any Dutch LC Documents pertaining
thereto, and any security for, or guaranty pertaining to, any of the foregoing.

(iii) In determining whether to pay under any Letter of Credit, an LC Issuer
shall not have any obligation relative to the LC Participants other than to
determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for such LC Issuer any resulting liability.

(iv) If an LC Issuer makes any payment under any Letter of Credit and the
applicable LC Obligor shall not have reimbursed such amount in full to such LC
Issuer pursuant to Section 2.05(g), such LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each LC
Participant of such failure, and each LC Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such LC Participant’s Revolving Facility Percentage of
such payment in the currency in which the applicable Letter of Credit is
denominated and in same-day funds; provided, however, that no LC Participant
shall be obligated to pay to the Administrative Agent its Revolving Facility
Percentage of such unreimbursed amount for any wrongful payment made by such LC
Issuer under a Letter of Credit as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of such LC Issuer. If the
Administrative Agent so notifies any LC Participant required to fund a payment
under a Letter of Credit prior to 11:00 A.M. (local time at its Notice Office)
on any Business Day, such LC Participant shall make available to the
Administrative Agent for the account of the relevant LC Issuer such LC
Participant’s Revolving Facility Percentage of the amount of such payment on
such Business Day in same-day funds. If and to the extent such LC Participant
shall not have so made its Revolving Facility Percentage of the amount of such
payment available to the Administrative Agent for the account of the relevant LC
Issuer, such LC Participant agrees to pay to the Administrative Agent for the
account of such LC Issuer, forthwith on demand, such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such LC Issuer at the Federal
Funds Effective Rate. The failure of any LC Participant to make available to the
Administrative Agent for the account of the relevant LC Issuer its Revolving
Facility Percentage of any payment under any Letter of Credit shall not relieve
any other LC Participant of its obligation hereunder to make available to the
Administrative Agent for the account of such LC Issuer its Revolving Facility
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no LC Participant shall be responsible for the failure of
any other LC Participant to make available to the Administrative Agent for the
account of such LC Issuer such other LC Participant’s Revolving Facility
Percentage of any such payment.



--------------------------------------------------------------------------------

(v) Whenever an LC Issuer receives a payment of a reimbursement obligation as to
which the Administrative Agent has received for the account of such LC Issuer
any payments from the LC Participants pursuant to subpart (iii) above, such LC
Issuer shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each LC Participant that has paid its Revolving Facility
Percentage thereof, in same-day funds, an amount equal to such LC Participant’s
Revolving Facility Percentage of the principal amount thereof and interest
thereon accruing after the purchase of the respective LC Participations, as and
to the extent so received.

(vi) The obligations of the LC Participants to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(B) the existence of any claim, set-off defense or other right that any LC
Obligor may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any LC Issuer, any Lender,
or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Letter of Credit), other than any claim that the
applicable LC Obligor may have against any applicable LC Issuer for gross
negligence or willful misconduct of such LC Issuer in making payment under any
applicable Letter of Credit;

(C) any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

(E) the occurrence of any Default or Event of Default.

(i) To the extent any LC Issuer is not indemnified by the applicable Borrower or
any LC Obligor, the LC Participants will reimburse and indemnify such LC Issuer,
in proportion to their respective Revolving Facility Percentages, for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature that may be imposed on, asserted against or incurred by such LC Issuer
in performing its respective duties in any way related to or arising out of LC
Issuances by it; provided, however, that no LC Participants shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements resulting from such
LC Issuer’s gross negligence or willful misconduct.



--------------------------------------------------------------------------------

(j) Cash Collateralization.

(i) U.S. Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent demanding the deposit of cash collateral pursuant to this
paragraph, the U.S. Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Secured Creditors (the “U.S. LC Collateral Account”), an amount in cash equal to
105% the total U.S. LC Outstandings as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Credit Party described in Section
8.01(j). Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the Obligations. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over the U.S. LC Collateral Account, and the U.S. Borrower hereby
grants the Administrative Agent a security interest in the U.S. LC Collateral
Account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the U.S. Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Monies in such account shall be applied by the
Administrative Agent to reimburse the U.S. LC Issuers for Unpaid Drawings for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the U.S. Borrower
for the total U.S. LC Outstandings at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other Obligations.

(ii) Dutch Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Dutch Borrower receives notice from the
Administrative Agent demanding the deposit of cash collateral pursuant to this
paragraph, the Dutch Borrower shall deposit in an account with the Foreign
Collateral Agent, in the name of the Foreign Collateral Agent and for the
benefit of the Dutch Secured Creditors (the “Dutch LC Collateral Account”), an
amount in cash equal to 105% the total Dutch LC Outstandings as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Credit Party described in Section 8.01(j). Such deposit shall be held by the
Foreign Collateral Agent as collateral for the payment and performance of the
Dutch Obligations. The Foreign Collateral Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over the Dutch LC
Collateral Account, and the Dutch Borrower hereby grants the Foreign Collateral
Agent Lien on and/or a security interest in the Dutch LC Collateral Account.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the Foreign
Collateral Agent and at the Dutch Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Monies in such account shall be applied by the
Foreign Collateral Agent to reimburse the Dutch LC Issuers for Unpaid Drawings
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Dutch Borrower
for the total Dutch LC Outstandings at such time or, if the maturity of the
Loans has been accelerated, be applied to satisfy other Dutch Obligations.

Section 2.06 Notice of Borrowing.

(a) Time of Notice. Each Borrowing of a Loan (other than a Continuation or
Conversion) shall be made upon notice in the form provided for below which shall
be provided by the applicable



--------------------------------------------------------------------------------

Borrower to the Administrative Agent, in the case of a U.S. Revolving Loan, and
the Foreign Collateral Agent and the Administrative Agent, in the case of a
Dutch Revolving Loan, in each case, at its Notice Office not later than (i) in
the case of each Borrowing of a LIBOR Loan and each Borrowing to be denominated
in Euros, 11:00 A.M. (local time at its Notice Office) at least three Business
Days’ prior to the date of such Borrowing, (ii) in the case of each Borrowing of
a Base Rate Loan, prior to 11:00 A.M. (local time at its Notice Office) on the
proposed date of such Borrowing, (iii) in the case of any Borrowing under the
U.S. Swing Line Facility, prior to 4:00 P.M. (local time at Administrative
Agent’s Notice Office) on the proposed date of such Borrowing, and (iv) in the
case of any Borrowing to be denominated in Euros under the Dutch Swing Line
Facility, prior to 11:00 A.M. (local time at Foreign Collateral Agent’s Notice
Office) on the proposed date of such Borrowing.

(b) Notice of Borrowing. Each request for a Borrowing (other than a Continuation
or Conversion) shall be made by an Authorized Officer of the applicable Borrower
by delivering written notice of such request substantially in the form of
Exhibit B-1 hereto (each such notice, a “Notice of Borrowing”) or by electronic
transmission or telephone (to be confirmed immediately in writing by delivery by
an Authorized Officer of the applicable Borrower of a Notice of Borrowing), and
in any event each such request shall be irrevocable and shall specify (i) the
aggregate principal amount of the Loans to be made pursuant to such Borrowing,
and whether such Borrowing is to be made in Dollars or Euro, (ii) the date of
the Borrowing (which shall be a Business Day), (iii) the Type of Loans such
Borrowing will consist of, and (iv) if applicable, the initial Interest Period
or the Swing Loan Maturity Date (which shall be less than seven days). Without
in any way limiting the obligation of the Borrowers to confirm in writing any
telephonic notice permitted to be given hereunder, the Administrative Agent or
Foreign Collateral Agent, as applicable, may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent or Foreign Collateral Agent in good faith to be from
an Authorized Officer of the Borrowers entitled to give telephonic notices under
this Agreement on behalf of the Borrowers; provided that the Foreign Collateral
Agent shall, on the date of such Borrowing, provide electronic or telephonic
notice (to be followed by written confirmation) to the Administrative Agent. In
each such case, the Administrative Agent’s or Foreign Collateral Agent’s record
of the terms of such telephonic notice shall be conclusive absent manifest
error.

(c) Minimum Borrowing Amount. The aggregate principal amount of each Borrowing
by the Borrowers shall not be less than the Minimum Borrowing Amount.

(d) Maximum Borrowings. More than one Borrowing may be incurred by the Borrowers
on any day; provided, however, that (i) if there are two or more Borrowings on a
single day by the Borrowers that consist of LIBOR Loans, each such Borrowing
shall have a different initial Interest Period, and (ii) at no time shall there
be more than (A) three Borrowings of LIBOR Loans outstanding under the Dutch
Credit Facility or (B) six Borrowings of LIBOR Loans outstanding under the U.S.
Credit Facility.

Section 2.07 Funding Obligations; Disbursement of Funds.

(a) Several Nature of Funding Obligations. The Revolving Commitment of each
Lender hereunder and the obligation of each Lender to make Loans, acquire and
fund Swing Loan Participations, and LC Participations, as the case may be, are
several and not joint obligations. No Lender shall be responsible for any
default by any other Lender in its obligation to make Loans or fund any
participation hereunder and each Lender shall be obligated to make the Loans
provided to be made by it and fund its participations required to be funded by
it hereunder, regardless of the failure of any other Lender to fulfill any of
its Revolving Commitment hereunder. Nothing herein and no subsequent termination
of the Revolving Commitments pursuant to Section 2.12 shall be deemed to relieve
any Lender from its obligation to fulfill its commitments hereunder and in
existence from time to time or to prejudice any rights that the Borrowers may
have against any Lender as a result of any default by such Lender hereunder.



--------------------------------------------------------------------------------

(b) Borrowings Pro Rata. Except with respect to the making of Swing Loans by the
Swing Line Lender, all Loans hereunder shall be made as follows: all Revolving
Loans and LC Loans made, and LC Participations acquired by each Lender, shall be
made or acquired, as the case may be, on a pro rata basis based upon each
Lender’s (i) Dutch Revolving Facility Percentage of the amount of a Dutch
Revolving Borrowing or a Dutch Letter of Credit in effect on the date the
applicable Dutch Revolving Borrowing is to be made or the Dutch Letter of Credit
is to be issued and (ii) U.S. Revolving Facility Percentage of the amount of a
U.S. Revolving Borrowing or a U.S. Letter of Credit in effect on the date the
applicable U.S. Revolving Borrowing is to be made or the U.S. Letter of Credit
is to be issued.

(c) Notice to Lenders. The Administrative Agent or the Foreign Collateral Agent,
as applicable, shall promptly give each Lender, as applicable, written notice
(or telephonic notice promptly confirmed in writing) of each proposed Borrowing,
or Conversion or Continuation thereof, and LC Issuance, and of such Lender’s
proportionate share thereof or participation therein and of the other matters
covered by the Notice of Borrowing, Notice of Continuation or Conversion, or LC
Request, as the case may be, relating thereto.

(d) Funding of Loans.

(i) Loans Generally. No later than 2:00 P.M. (local time at the Payment Office)
on the date specified in each Notice of Borrowing, each Lender will make
available its amount, if any, of each Borrowing requested to be made on such
date to the Administrative Agent or Foreign Collateral Agent, as applicable, at
the Payment Office in Dollars or Euros, as applicable, and in immediately
available funds and the Administrative Agent or Foreign Collateral Agent, as
applicable, promptly will make available to the applicable Borrowers by
depositing to its account at the Payment Office (or such other account as the
applicable Borrowers shall specify) the aggregate of the amounts so made
available in the type of funds received. For the avoidance of doubt, no Lender
shall be required to make available any amount of any Borrowing in Euros until
the third Business Day after it shall have received the notice required under
Section 2.06(b) above.

(ii) Swing Loans. No later than 2:00 P.M. (local time at the Payment Office) on
the date specified in each Notice of Borrowing, the Swing Line Lender will make
available to the Borrowers by depositing to its account at the Payment Office
(or such other account as the Borrowers shall specify) the aggregate of Swing
Loans requested in such Notice of Borrowing.

(e) Advance Funding. Unless the Administrative Agent or Foreign Collateral
Agent, as applicable, shall have been notified by any Lender prior to the date
of Borrowing that such Lender does not intend to make available to the
Administrative Agent or Foreign Collateral Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent or the Foreign
Collateral Agent may assume that such Lender has made such amount available to
the Administrative Agent or Foreign collateral Agent on such date of Borrowing,
and the Administrative Agent or Foreign Collateral Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the applicable Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
or the Foreign Collateral Agent by such Lender and the Administrative Agent or
Foreign Collateral Agent has made the same available to the applicable Borrower,
the Administrative Agent or Foreign Collateral Agent, as applicable, shall be
entitled to recover such corresponding amount from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
or Foreign Collateral Agent’s demand therefor, the Administrative Agent or
Foreign Collateral Agent shall promptly notify the applicable Borrower, and the



--------------------------------------------------------------------------------

applicable Borrower shall immediately pay such corresponding amount to the
Administrative Agent or Foreign Collateral Agent, as applicable. The
Administrative Agent or Foreign Collateral Agent shall also be entitled to
recover from such Lender or the applicable Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent or Foreign
Collateral Agent to the applicable Borrower to the date such corresponding
amount is recovered by the Administrative Agent or Foreign Collateral Agent at a
rate per annum equal to (i) if paid by such Lender, the overnight Federal Funds
Effective Rate or (ii) if paid by the applicable Borrower, the then applicable
rate of interest, calculated in accordance with Section 2.09, for the respective
Loans (but without any requirement to pay any amounts in respect thereof
pursuant to Section 3.02).

Section 2.08 Evidence of Obligations.

(a) Loan Accounts of Lenders. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the Obligations of the
applicable Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

(b) Loan Accounts of Administrative Agent and Foreign Collateral Agent; Lender
Register. Each of the Administrative Agent and the Foreign Collateral Agent
shall maintain accounts in which it shall record: (i) the amount of each
applicable Loan and Borrowing made hereunder, the Type thereof, the currency in
which such Loan is denominated, the Interest Period and applicable interest rate
and, in the case of a Swing Loan, the Swing Loan Maturity Date applicable
thereto; (ii) the amount and other details with respect to each applicable
Letter of Credit issued hereunder; (iii) the amount of any principal due and
payable or to become due and payable from the applicable Borrower to each
applicable Lender hereunder; (iv) the amount of any sum received by the
Administrative Agent or Foreign Collateral Agent, as applicable, hereunder for
the account of the Lenders and each Lender’s share thereof; and (v) the other
details relating to the applicable Loans, Letters of Credit and other
Obligations. In addition, the Administrative Agent shall maintain a register
(the “Lender Register”) on or in which it will record the names and addresses of
the Lenders, and the Revolving Commitments from time to time of each of the
Lenders. The Administrative Agent will make the Lender Register available to any
Lender or the applicable Borrower upon its request.

(c) Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.08(b) shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided, that the failure of the
Administrative Agent or Foreign Collateral Agent to maintain such accounts or
any error (other than manifest error) therein shall not in any manner affect the
obligation of any Credit Party to repay or prepay the Loans or the other
Obligations in accordance with the terms of this Agreement.

(d) Notes. Upon request of any Lender or the Swing Line Lender, the applicable
Borrower will execute and deliver to such Lender or the Swing Line Lender, as
the case may be, (i) a Revolving Facility Note with blanks appropriately
completed in conformity herewith to evidence the applicable Borrower’s
obligation to pay the principal of, and interest on, the Revolving Loans made to
it by such Lender, and (ii) a Swing Line Note with blanks appropriately
completed in conformity herewith to evidence the applicable Borrower’s
obligation to pay the principal of, and interest on, the Swing Loans made to it
by the Swing Line Lender; provided, however, that the decision of any Lender or
the Swing Line Lender to not request a Note shall in no way detract from the
applicable Borrower’s obligation to repay the Loans and other amounts owing by
the applicable Borrower to such Lender or the Swing Line Lender.



--------------------------------------------------------------------------------

Section 2.09 Interest; Default Rate.

(a) Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan made by each Lender shall bear interest at a fluctuating rate per
annum that shall at all times be equal to (i) during such periods as such
Revolving Loan is a Base Rate Loan, the applicable Base Rate plus the Applicable
Revolving Loan Margin for such Base Rate Loan in effect from time to time and
(ii) during such periods as such Revolving Loan is a LIBOR Loan, the relevant
Adjusted LIBOR Rate for such LIBOR Loan for the applicable Interest Period plus
the Applicable Revolving Loan Margin for such LIBOR Loan in effect from time to
time.

(b) Interest on Swing Loans and LC Loans. The outstanding principal amount of
each Swing Loan and LC Loan shall bear interest from the date of the Borrowing
at a rate per annum that shall be equal to the Base Rate in effect from time to
time plus the Applicable Revolving Loan Margin.

(c) Default Interest. Notwithstanding the above provisions, if an Event of
Default has occurred and is continuing, upon written notice by the
Administrative Agent (which notice the Administrative Agent may give in its
discretion and shall give at the direction of the Required Lenders), (i) the
principal amount of all Loans outstanding and, to the extent permitted by
applicable law, all overdue interest in respect of each Loan and all fees or
other amounts owed hereunder, shall thereafter bear interest (including post
petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand, at a rate per annum equal to the
Default Rate, and (ii) the LC Fees shall be increased by an additional 2% per
annum in excess of the LC Fees otherwise applicable thereto. In addition, if any
amount (other than amounts as to which the foregoing subparts (i) and (ii) are
applicable) payable by the applicable Borrower under the Loan Documents is not
paid when due, upon written notice by the Administrative Agent (which notice the
Administrative Agent may give in its discretion and shall give at the direction
of the Required Lenders), such amount shall bear interest, payable on demand, at
a rate per annum equal to the Default Rate.

(d) Accrual and Payment of Interest. Interest shall accrue from and including
the date of any Borrowing to but excluding the date of any prepayment or
repayment thereof and shall be payable by the Borrowers: (i) in respect of each
Base Rate Loan, monthly in arrears on the first Business Day of each month;
(ii) in respect of each LIBOR Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on the dates that are successively three months after the commencement
of such Interest Period; (iii) in respect of any Swing Loan, on the first
Business Day of each month following the Swing Loan Maturity Date applicable
thereto, payable to the Swing Line Lender that issued such Swing Loan; and
(iv) in respect of all Loans, other than Revolving Loans accruing interest at a
Base Rate, on any repayment, prepayment or Conversion (on the amount repaid,
prepaid or Converted), at maturity (whether by acceleration or otherwise), and,
after such maturity or, in the case of any interest payable pursuant to Section
2.09(b), on demand.

(e) Computations of Interest. All computations of interest on U.S. Eurodollar
Rate Loans and U.S. Swing Loans hereunder shall be made on the actual number of
days elapsed over a year of 360 days. All computations of interest on U.S. Base
Rate Loans and Unpaid Drawings with respect to U.S. Letters of Credit hereunder
shall be made on the actual number of days elapsed over a year of 365 or 366
days, as applicable. All computations of interest on Dutch Revolving Loans,
Dutch Swing Loans and Unpaid Drawings with respect to Dutch Letters of Credit
hereunder shall be made on the actual number of days elapsed over a year of 360
days.

(f) Information as to Interest Rates. The Administrative Agent or Foreign
Collateral Agent, as applicable, upon determining the interest rate for any
Borrowing, shall promptly notify the Borrowers and the Lenders thereof. Any
changes in the Applicable Revolving Loan Margin, shall be determined by



--------------------------------------------------------------------------------

the Administrative Agent in accordance with the provisions set forth in the
definition of “Applicable Revolving Loan Margin” and the Administrative Agent
will promptly provide notice of such determinations to the Borrowers and the
Lenders. Any such determination by the Administrative Agent shall be conclusive
and binding absent manifest error.

Section 2.10 Conversion and Continuation of Loans.

(a) Conversion and Continuation of Revolving Loans. The Borrowers shall have the
right, subject to the terms and conditions of this Agreement, to (i) Convert all
or a portion of the outstanding principal amount of Revolving Loans of one Type
made to it into a Revolving Borrowing or Revolving Borrowings of another Type of
Revolving Loans that can be made to it pursuant to this Agreement and
(ii) Continue a Revolving Borrowing of LIBOR Loans at the end of the applicable
Interest Period as a new Revolving Borrowing of LIBOR Loans with a new Interest
Period; provided, however, that any Conversion of LIBOR Loans into Base Rate
Loans shall be made on, and only on, the last day of an Interest Period for such
LIBOR Loans; and provided further, however, that in no event may a Revolving
Loan be Converted into, or Continued as, a LIBOR Loan during the existence of a
Default or Event of Default. No Borrowing denominated in Euro may be Converted
into a Borrowing denominated in Dollars and no Borrowing denominated in Euro may
be a U.S. Revolving Loan.

(b) Notice of Continuation and Conversion. Each Continuation or Conversion of a
Loan shall be made upon notice in the form provided for below provided by the
applicable Borrower to the Administrative Agent or Foreign Collateral Agent, as
applicable, at its Notice Office not later than (i) in the case of each
Continuation of or Conversion into a LIBOR Loan, prior to 11:00 A.M. (local time
at its Notice Office) at least three Business Days’ prior to the date of such
Continuation or Conversion, and (ii) in the case of each Conversion to a Base
Rate Loan, prior to 11:00 A.M. (local time at its Notice Office) on the proposed
date of such Conversion. Each such request shall be made by an Authorized
Officer of the Borrowers delivering written notice of such request substantially
in the form of Exhibit B-2 hereto (each such notice, a “Notice of Continuation
or Conversion”) or by electronic transmission or telephone (to be confirmed
immediately in writing by delivery by an Authorized Officer of a Borrower of a
Notice of Continuation or Conversion), and in any event each such request shall
be irrevocable and shall specify (A) the Revolving Borrowings to be Continued or
Converted, (B) the date of the Continuation or Conversion (which shall be a
Business Day), and (C) the Interest Period or, in the case of a Continuation,
the new Interest Period. Without in any way limiting the obligation of the
Borrowers to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent or Foreign Collateral Agent may act prior to
receipt of written confirmation without liability upon the basis of such
telephonic notice believed by the Administrative Agent or Foreign Collateral
Agent in good faith to be from an Authorized Officer of a Borrower entitled to
give telephonic notices under this Agreement on behalf of such Borrower. In each
such case, the Administrative Agent’s or Foreign Collateral Agent’s record of
the terms of such telephonic notice shall be conclusive absent manifest error.

Section 2.11 Fees.

(a) Commitment Fees. (i) U.S. Commitment Fees. The Company agrees to pay to the
Administrative Agent, for the ratable benefit of each U.S. Lender based upon
each such U.S. Lender’s U.S. Revolving Facility Percentage, as consideration for
the U.S. Revolving Commitments of the U.S. Lenders, commitment fees (the “U.S.
Commitment Fees”) for the period from the Closing Date to, but not including,
the Revolving Facility Termination Date, computed for each day at a rate per
annum equal to (i) the Applicable Commitment Fee Rate times (ii) the Unused
Total U.S. Commitment in effect on such day. Accrued U.S. Commitment Fees shall
be due and payable in U.S. Dollars in arrears on the first Business Day of each
month and on the Revolving Facility Termination Date.



--------------------------------------------------------------------------------

(ii) Dutch Commitment Fees. The Company agrees to pay to the Administrative
Agent, for the ratable benefit of each Dutch Lender based upon each such Dutch
Lender’s Dutch Revolving Facility Percentage, as consideration for the Dutch
Revolving Commitments of the Dutch Lenders, commitment fees (the “Dutch
Commitment Fees”) for the period from the Closing Date to, but not including,
the Revolving Facility Termination Date, computed for each day at a rate per
annum equal to (i) the Applicable Commitment Fee Rate times (ii) the Unused
Total Dutch Commitment in effect on such day. Accrued Dutch Commitment Fees
shall be due and payable in U.S. Dollars in arrears on the first Business Day of
each month and on the Revolving Facility Termination Date.

(b) LC Fees. (i) U.S. Standby Letters of Credit. The Company agrees to pay to
the Administrative Agent, for the ratable benefit of each U.S. Lender based upon
each such U.S. Lender’s U.S. Revolving Facility Percentage, a fee in respect of
each U.S. Letter of Credit issued hereunder that is a Standby Letter of Credit
for the period from the date of issuance of such U.S. Letter of Credit until the
expiration date thereof (including any extensions of such expiration date that
may be made at the election of the account party or the beneficiary), computed
for each day at a rate per annum equal to (A) the Applicable Revolving Loan
Margin for Revolving Loans that are LIBOR Loans in effect on such day times
(B) the Stated Amount of such Letter of Credit on such day. The foregoing fees
shall be payable quarterly in arrears on the first Business Day of each April,
July, October and January and on the Revolving Facility Termination Date.

(ii) Dutch Standby Letters of Credit. The Dutch Borrower agrees to pay to the
Foreign Collateral Agent, for the ratable benefit of each Dutch Lender based
upon each such Dutch Lender’s Dutch Revolving Facility Percentage, a fee in
respect of each Dutch Letter of Credit issued hereunder that is a Standby Letter
of Credit for the period from the date of issuance of such Dutch Letter of
Credit until the expiration date thereof (including any extensions of such
expiration date that may be made at the election of the account party or the
beneficiary), computed for each day at a rate per annum equal to (A) the
Applicable Revolving Loan Margin for Revolving Loans that are LIBOR Loans in
effect on such day times (B) the Stated Amount of such Letter of Credit on such
day. The foregoing fees shall be payable quarterly in arrears on the first
Business Day of each April, July, October and January and on the Revolving
Facility Termination Date.

(iii) U.S. Commercial Letters of Credit. The Company agrees to pay to the
Administrative Agent for the ratable benefit of each U.S. Lender based upon each
such U.S. Lender’s U.S. Revolving Facility Percentage, a fee in respect of each
U.S. Letter of Credit issued hereunder that is a Commercial Letter of Credit in
an amount equal to (A) the Applicable Revolving Loan Margin for Revolving Loans
that are LIBOR Loans in effect on the date of issuance times (B) the Stated
Amount of such Letter of Credit. The foregoing fees shall be payable quarterly
in arrears on the first Business Day of each March, June, September and December
and on the Revolving Facility Termination Date.

(c) Dutch Commercial Letters of Credit. The Dutch Borrower agrees to pay to the
Foreign Collateral Agent for the ratable benefit of each Dutch Lender based upon
each such Dutch Lender’s Dutch Revolving Facility Percentage, a fee in respect
of each Dutch Letter of Credit issued hereunder that is a Commercial Letter of
Credit in an amount equal to (A) the Applicable Revolving Loan Margin for
Revolving Loans that are LIBOR Loans in effect on the date of issuance times
(B) the Stated Amount of such Letter of Credit. The foregoing fees shall be
payable quarterly in arrears on the first Business Day of each April, July,
October and January and on the Revolving Facility Termination Date.



--------------------------------------------------------------------------------

(d) Fronting Fees. (i) The Company agrees to pay directly to each U.S. LC
Issuer, for its own account, and (ii) the Dutch Borrower agrees to pay directly
to each Dutch LC Issuer, for its own account, in each case a fee in respect of
each Letter of Credit issued by such LC Issuer, payable in arrears on the first
Business Day of the month following the date of issuance (or any increase in the
amount, or renewal or extension) thereof, computed at the rate of 12.5 bps per
annum on the Stated Amount thereof for the period from the date of issuance (or
increase, renewal or extension) to the expiration date thereof (including any
extensions of such expiration date which may be made at the election of the
beneficiary thereof).

(e) Additional Charges of LC Issuer. The applicable Borrower agrees to pay
directly to each applicable LC Issuer upon each LC Issuance, drawing under, or
amendment, extension, renewal or transfer of, a Letter of Credit issued by it
such amount as shall at the time of such LC Issuance, drawing under, amendment,
extension, renewal or transfer be the processing charge that such LC Issuer is
customarily charging for issuances of, drawings under or amendments, extensions,
renewals or transfers of, letters of credit issued by it.

(f) Agent Fees. The Borrowers shall pay to the Administrative Agent, on the
Closing Date and thereafter, the fees set forth in the Agent Fee Letters.

(g) Computations and Determination of Fees. Any changes in the Applicable
Commitment Fee Rate shall be determined by the Administrative Agent in
accordance with the provisions set forth in the definition of “Applicable
Commitment Fee Rate” and the Administrative Agent will promptly provide notice
of such determination to the Borrowers and the Lenders. Any such determination
by the Administrative Agent shall be conclusive and binding absent manifest
error. All computations of Commitment Fees, LC Fees and other Fees hereunder
shall be made on the actual number of days elapsed over a year of 360 days.

Section 2.12 Termination and Reduction of Revolving Commitments.

(a) Mandatory Termination of Revolving Commitments. All of the Revolving
Commitments and each LC Issuer’s agreement to issue Letters of Credit shall
terminate on the Revolving Facility Termination Date.

(b) Reserved.

(c) Voluntary Termination of the Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrowers shall have the right to terminate in whole the Total Revolving
Commitment, provided that (i) all outstanding Revolving Loans and Unpaid
Drawings are contemporaneously prepaid in accordance with Section 2.13 and
(ii) either there are no outstanding Letters of Credit or the Borrowers shall
contemporaneously cause all outstanding Letters of Credit to be surrendered for
cancellation (any such Letters of Credit to be replaced by letters of credit
issued by other financial institutions acceptable to each LC Issuer and the
Revolving Lenders) or shall Cash Collateralize all LC Outstandings in an amount
equal to 105% of the amount of such LC Outstandings and shall deposit such
amount in the applicable LC Collateral Account; provided further that a notice
of termination of the Total Revolving Commitment may state that such notice is
conditioned on the effectiveness of other credit facilities, in which case such
notice may be revoked by the Borrowers (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.



--------------------------------------------------------------------------------

(d) Partial Reduction of Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrowers shall have the right to partially and permanently reduce the Unused
Total Commitment; provided, however, that (i) any such reduction shall apply to
proportionately (based on each Lender’s Revolving Facility Percentage) and
permanently reduce, pro rata, the Revolving Commitment and LC Commitment of each
Lender, (ii) no such reduction shall be permitted if the Borrowers would be
required to make a mandatory prepayment of Loans pursuant to Section 2.13(b)(ii)
or (iii), and (iv) any partial reduction shall be in the amount of at least
$1,000,000 (or, if greater, in integral multiples of $500,000); provided further
that a notice of partial reduction of the Total Revolving Commitment may state
that such notice is conditioned on the effectiveness of other credit facilities,
in which case such notice may be revoked by the Borrowers (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

Section 2.13 Voluntary, Scheduled and Mandatory Prepayments of Loans.

(a) Voluntary Prepayments. The applicable Borrower shall have the right to
prepay any of the Loans owing by it, in whole or in part, without premium or
penalty, except as specified in subparts (d) and (e) below, from time to time.
The Borrowers shall give the Administrative Agent at the Notice Office written
or telephonic notice (in the case of telephonic notice, promptly confirmed in
writing if so requested by the Administrative Agent) of its intent to prepay the
Loans, the amount of such prepayment and (in the case of LIBOR Loans) the
specific Borrowing(s) pursuant to which the prepayment is to be made, which
notice shall be received by the Administrative Agent by (y) 11:00 A.M. (local
time at the Notice Office) three Business Days prior to the date of such
prepayment, in the case of any prepayment of LIBOR Loans, or (z) 11:00 A.M.
(local time at the Notice Office) one Business Day prior to the date of such
prepayment, in the case of any prepayment of Base Rate Loans, and which notice
shall promptly be transmitted by the Administrative Agent to each of the
affected Lenders, provided that:

(i) each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a LIBOR Loan, $500,000 (or, if less,
the full amount of such Borrowing), or an integral multiple of $500,000, (B) in
the case of any prepayment of a Base Rate Loan, $500,000 (or, if less, the full
amount of such Borrowing), or an integral multiple of $500,000, and (C) in the
case of any prepayment of a Swing Loan, in the full amount thereof; and

(ii) no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto.

(b) Mandatory Payments. The Loans shall be subject to mandatory repayment or
prepayment (in the case of any partial prepayment conforming to the requirements
as to the amounts of partial prepayments set forth in Section 2.13(a) above),
and the LC Outstandings shall be subject to cash collateralization requirements,
in accordance with the following provisions:

(i) Revolving Facility Termination Date. The entire principal amount of all
outstanding Revolving Loans shall be repaid in full on the Revolving Facility
Termination Date.

(ii) Loans Exceed the Commitments. If on any date (after giving effect to any
other payments on such date) (A) the Aggregate Credit Facility Exposure exceeds
the Total Revolving Commitment, (B) the Credit Facility Exposure of any Lender
exceeds such Lender’s Revolving Commitment, (C) the Aggregate U.S. Credit
Facility Exposure exceeds the Total U.S. Revolving Commitment, (D) the Aggregate
Dutch Credit Facility Exposure exceeds the



--------------------------------------------------------------------------------

Total Dutch Revolving Commitment, or (E) the aggregate principal amount of Swing
Loans outstanding exceeds the Swing Line Commitment, then, in the case of each
of the foregoing, the applicable Borrower shall, on such day, prepay on such
date the principal amount of Loans and, after Loans have been paid in full,
Unpaid Drawings, in an aggregate amount at least equal to such excess.

(iii) LC Outstandings Exceed LC Commitment. If on any date the Dutch LC
Outstandings exceed the Dutch LC Commitment Amount, then the applicable Dutch LC
Obligor or the applicable Dutch Borrower shall, on such day, Cash Collateralize
the Dutch LC Outstandings in an amount equal to 105% of such excess and shall
deposit such amount in the Dutch LC Collateral Account. If on any date the U.S.
LC Outstandings exceed the U.S. LC Commitment Amount, then the applicable U.S.
LC Obligor or the applicable U.S. Borrower shall, on such day, Cash
Collateralize the U.S. LC Outstandings in an amount equal to 105% of such excess
and shall deposit such amount in the U.S. LC Collateral Account.

(iv) Reserved.

(v) Certain Proceeds of Asset Sales. Subject to the terms of the Intercreditor
Agreement, if during any fiscal year of the Company, the Company and its
Subsidiaries have received cumulative Net Cash Proceeds during such fiscal year
from one or more Asset Sales at any time a U.S. Cash Dominion Period or a Dutch
Cash Dominion Period is in effect (excluding (A) any Asset Sales of any property
permitted by Section 7.05 (other than clause (b) thereof) and (B) any Asset
Sales of Term Priority Collateral so long as (x) the Term Loan Credit Agreement
is in effect and (y) the Net Cash Proceeds are used, or are required to be used
within 10 Business Days of receipt, to make mandatory prepayments under the Term
Loan Credit Agreement), not later than the fifth Business Day following the date
of receipt of any Cash Proceeds in excess of such amount, an amount equal to
100% of the Net Cash Proceeds then received in excess of such amount from any
Asset Sale shall be applied as a mandatory prepayment of the Loans in accordance
with Section 2.13(a) below; provided, that (A) if no Default or Event of Default
shall have occurred and be continuing and (B) the Company notifies the
Administrative Agent of the amount and nature thereof and of its intention to
reinvest all or a portion of such Net Cash Proceeds in operating assets within
365 days of receipt thereof, then no such prepayment shall be required if the
Company immediately deposits such Net Cash Proceeds in a cash collateral deposit
account over which the Administrative Agent with respect to Net Cash Proceeds of
Asset Sales of ABL Priority Collateral of any U.S. Credit Party, or the Foreign
Collateral Agent with respect to Net Cash Proceeds of Asset Sales of property or
assets of any Dutch Credit Party, shall have control, and which shall constitute
part of the Collateral under the Security Documents and may be applied as
provided in Section 8.03 if an Event of Default occurs and is continuing. So
long as no Default or Event of Default has occurred and is continuing, the
Company may use such Net Cash Proceeds for application towards the costs
associated with such reinvestment. Any amounts not so applied to such
reinvestment or as provided in Section 8.03 shall be applied to the prepayment
of the Loans as provided in Section 2.13(c) below. If at the end of any such 365
day period any portion of such Net Cash Proceeds has not been so reinvested, the
Borrowers will immediately make a prepayment of the Loans, to the extent
required above; provided, however, if the Company has entered into a binding
commitment to reinvest such Net Cash Proceeds within such 365 day period, the
Borrowers may make such reinvestment within the 180 period following the
expiration of the initial 365 day period. With respect to proceeds of Asset
Sales of assets and property constituting Term Priority Collateral, after
payment in full of the Term Loan Facility and termination of the Term Loan
Facility, subject to the above reinvestment rights, such proceeds shall be
applied to reduce the principal balance of (y) the U.S. Revolving Loans in the
case of proceeds of such assets and property of U.S. Credit Parties and (z) the
Dutch Revolving Loans in



--------------------------------------------------------------------------------

the case of proceeds of such assets and property of Dutch Credit Parties which
are Foreign Subsidiaries, and upon such application, a Reserve shall be
established, against the U.S. Borrowing Base or the Dutch Borrowing Base, as
applicable, in an amount equal to the amount of such proceeds so applied, and,
subject to the conditions of borrowing set forth in this Agreement, the
applicable Borrower may request Revolving Loans for reinvestment purposes
otherwise in accordance with (and subject to all of the conditions and
limitations of) this Section 2.13(b)(iii).

(vi) Reserved.

(vii) Certain Proceeds of Indebtedness. After the payment in full of the Term
Loan Facility and the termination of the Term Loan Facility and Term Loan Credit
Agreement, not later than the Business Day following the date of the receipt by
any Credit Party of the cash proceeds (net of underwriting discounts and
commissions, placement agent fees and other customary fees and costs associated
therewith) from any sale or issuance of any Indebtedness (other than
Indebtedness expressly permitted to be incurred or issued pursuant to
Section 7.02 (other than clauses (j) and (m) thereof)), the Borrowers will make
a prepayment of the Loans in an amount equal to 100% of such Net Cash Proceeds
in accordance with Section 2.13(c) below.

(viii) Reserved.

(ix) Extraordinary Receipts. Subject to the terms of the Intercreditor
Agreement, if during any fiscal year of the Company, the Credit Parties have
received any Extraordinary Receipts at any time a U.S. Cash Dominion Period or a
Dutch Cash Dominion Period is in effect (other than proceeds of insurance and
condemnation awards payable as a result of theft, loss, physical destruction,
damage, taking or similar event with respect to property comprising Term
Priority Collateral, the proceeds of which are used, or are required to be used
within 10 Business Days of receipt, to make mandatory prepayments under the Term
Loan Agreement) (all such Extraordinary Receipts in any such fiscal year, “Cash
Proceeds From ABL Extraordinary Receipts”), not later than the fifth Business
Day following the date of receipt of any Cash Proceeds From ABL Extraordinary
Receipts, the Borrowers will make a prepayment of the Loans in an amount equal
to 100% of such Cash Proceeds From ABL Extraordinary Receipts in accordance with
Section 2.13(c) below. After payment in full of the Term Loan Facility and
termination of the Term Loan Facility, if during any fiscal year of the Company,
any Credit Party has received cumulative Net Cash Proceeds of any Extraordinary
Receipts during such fiscal year, not later than the fifth Business Day
following the date of receipt of such Net Cash Proceeds, the Borrowers will make
a prepayment of the Loans with an amount equal to 100% of such Net Cash Proceeds
then received in accordance with Section 2.13(c) below. Notwithstanding the
foregoing, after payment in full of the Term Loan Facility and termination of
the Term Loan Facility, in the event the Credit Parties receive Net Cash
Proceeds of Extraordinary Receipts with respect to or relating to equipment,
fixed assets or real property of the Credit Parties and (A) no Default or Event
of Default has occurred and is continuing and (B) the Company notifies the
Administrative Agent and the Lenders in writing of the amount and nature thereof
and of its intention to reinvest all or a portion of such Net Cash Proceeds to
replace or repair the equipment, fixed assets or real property in respect of
which such cash proceeds were received within 365 days of receipt thereof, then
the Borrowers shall prepay the principal balance of (x) the U.S. Loans with
respect to equipment, fixed assets or real property of the U.S. Credit Parties
and (y) the Dutch Loans with respect to equipment, fixed assets or real property
of the Dutch Credit Parties which are Foreign Subsidiaries, and upon such
application, a Reserve shall be established, against the U.S. Borrowing Base or
the Dutch Borrowing Base, as applicable, in an amount equal to the amount of
such proceeds so applied and, subject to the conditions of borrowing set forth
in this Agreement, the applicable Borrower may request Revolving Loans for the
purpose of replace or repair the



--------------------------------------------------------------------------------

affected property during such 365 day period; provided, however, if the Company
has entered into a binding commitment to reinvest such Net Cash Proceeds within
such 365 day period, the applicable Borrower may make such reinvestment
utilizing proceeds of Revolving Loans as set forth above within the 180 period
following the expiration of the initial 365 day period.

(c) Applications of Certain Prepayment Proceeds. Each prepayment required to be
made pursuant to Section 2.13(b)(iv), (v), (vi), (vii), (viii) or (ix) above
shall be applied as a mandatory prepayment of principal of first, to prepay
Agent Advances and Overadvances, second, the outstanding Swing Loans, and third,
the outstanding Revolving Loans and to Cash Collateralize LC Outstandings in an
amount equal to 105% of the amount of such LC Outstandings, which amount shall
be deposited into the LC Collateral Account.

(d) Breakage and Other Compensation. Any prepayment made pursuant to this
Section 2.13 shall be accompanied by any amounts payable in respect thereof
under Article III hereof.

Section 2.14 Method and Place of Payment.

(a) Generally. All payments made by the Borrowers hereunder (including any
payments made with respect to the Company Guaranteed Obligations under
Article X) under any Note or any other Loan Document shall be made without
setoff, counterclaim or other defense.

(b) Application of Payments. Except as specifically set forth elsewhere in this
Agreement and subject to Section 8.03, (i) all payments and prepayments of
Revolving Loans and Unpaid Drawings with respect to Letters of Credit shall be
applied by the Administrative Agent or the Foreign Collateral Agent, as
applicable, on a pro rata basis based upon each Lender’s Dutch Revolving
Facility Percentage or U.S. Revolving Facility Percentage of the amount of such
prepayment, and (ii) all payments or prepayments of Swing Loans shall be applied
by the Administrative Agent or the Foreign Collateral Agent, as applicable, to
pay or prepay such Swing Loans.

(c) Payment of Obligations. Except as specifically set forth elsewhere in this
Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent or the Foreign Collateral
Agent on the date when due and shall be made at the Payment Office in
immediately available funds.

(d) Timing of Payments. Any payments under this Agreement that are made later
than 11:00 A.M. (local time at the Payment Office) shall be deemed to have been
made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

(e) Distribution to Lenders. Upon the Administrative Agent’s or Foreign
Collateral Agent’s receipt of payments hereunder, the Administrative Agent or
Foreign Collateral Agent, as the case may be, shall immediately distribute to
each applicable Lender or the applicable LC Issuer, as the case may be, its
ratable share, if any, of the amount of principal, interest, and Fees received
by it for the account of such Lender. Payments received by the Administrative
Agent or the Foreign Collateral Agent shall be delivered to the applicable
Lenders or the applicable LC Issuer, as the case may be, in immediately
available funds; provided, however, that if at any time insufficient funds are
received by and available to the Administrative Agent or Foreign Collateral
Agent to pay fully all amounts of principal, Unpaid Drawings, interest and Fees
then due hereunder then, except as specifically set forth elsewhere in this
Agreement and subject to Section 8.03, such funds shall be applied, first,
towards payment of interest and



--------------------------------------------------------------------------------

Fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and Fees then due to such parties, and
second, towards payment of principal and Unpaid Drawings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and Unpaid Drawings then due to such parties.

Section 2.15 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.03 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the LC Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Borrowers
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the LC Issuers’
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with Section
2.16; sixth, to the payment of any amounts owing to the Lenders, the LC Issuers
or Swing Line Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the LC Issuers or Swing Line Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
reimbursement of any payment on any Letter of Credit in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
or reimbursement of any payment on any Letter of Credit were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and LC Outstandings owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or LC Outstandings
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in LC Outstandings and Swing Loans are held by the
Lenders pro rata in accordance with the Revolving Commitments under the
applicable Credit Facilities without giving effect to Section 2.15(a)(iv). Any
payments,



--------------------------------------------------------------------------------

prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Revolving Facility Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.16.

(C) With respect to any LC Fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the applicable Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
LC Outstandings or Swing Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to each LC Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such LC Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Outstandings and Swing Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Facility Percentages (calculated without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that (x) the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrowers shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Credit Facility Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the applicable
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Loans in an amount equal to the
Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the LC
Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.16.

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Foreign Collateral Agent (solely with respect to Dutch Lenders that are
Defaulting Lenders) and each Swing Line Lender and LC Issuer agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and



--------------------------------------------------------------------------------

subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Loans to be held pro rata by the Lenders in accordance with the Revolving
Commitments under the applicable Credit Facility (without giving effect to
Section 2.15(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Loan and (ii) no LC Issuer shall be required to issue,
extend, renew or increase any Letter of Credit unless it is satisfied that it
will have no Fronting Exposure after giving effect thereto.

Section 2.16 Cash Collateral.

(a) At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of the Administrative Agent, the Foreign
Collateral Agent or any LC Issuer (with a copy to the Administrative Agent) the
applicable Borrower shall Cash Collateralize the applicable LC Issuers’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.15(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

(b) Grant of Security Interest. Each applicable Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to
(i) the Administrative Agent, for the benefit of the LC Issuers, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of LC Outstandings, to be applied pursuant to clause (c) below and
(ii) the Foreign Collateral Agent, for the benefit of the Dutch LC Issuers, and
agrees to maintain, a first priority security interest in or Lien on all such
Cash Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Dutch LC Outstandings, to be applied pursuant to
clause (c) below. If at any time the Administrative Agent or the Foreign
Collateral Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the Foreign
collateral Agent, as applicable, and the LC Issuers as herein provided, or that
the total amount of such Cash Collateral is less than the Minimum Collateral
Amount, the applicable Borrower will, promptly upon demand by the Administrative
Agent or the Foreign Collateral Agent, pay or provide to the Administrative
Agent or Foreign Collateral Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.16 or Section 2.15 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Outstandings (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.



--------------------------------------------------------------------------------

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any LC Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.16 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent or Foreign Collateral Agent, as
applicable, and each LC Issuer that there exists excess Cash Collateral;
provided that, subject to Section 2.15, the Person providing Cash Collateral and
each LC Issuer may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided, further that to
the extent that such Cash Collateral was provided by the applicable Borrower,
such Cash Collateral shall remain subject to the security interest granted
pursuant to the Loan Documents.

Section 2.17 Increase in Commitments.

(a) The Borrowers may, by written notice to the Administrative Agent and the
Arrangers at any time after the Closing Date and prior to the Revolving
Commitment Termination Date, request on one or more (but no more than three)
occasions, Incremental Revolving Credit Commitments in an aggregate principal
amount not to exceed $50,000,000 from one or more Incremental Revolving Credit
Lenders which may include any existing Lender (each of which shall be entitled
to agree or decline to participate in its sole discretion); provided, that each
Incremental Revolving Credit Lender, if not already a Lender hereunder, shall be
subject to the approval of the Administrative Agent and, solely with respect to
any Lender holding Incremental Dutch Revolving Commitments, the Foreign
Collateral Agent; provided further that after giving effect to such Incremental
Revolving Credit Commitments, the Total Dutch Revolving Credit Commitment shall
not exceed 15% of the Total Revolving Credit Commitment. Such notice shall set
forth (i) the amount of the Incremental Revolving Credit Commitments being
requested (which shall be in minimum increments of $5,000,000 and a minimum
amount of $10,000,000, (ii) the date on which such Incremental Revolving Credit
Commitments are requested to become effective (which shall not be less than 10
Business Days nor more than 60 days after the date of such notice, unless
otherwise agreed to by the Administrative Agent) and (iii) whether such
Incremental Revolving Credit Commitments are to be Incremental Dutch Revolving
Credit Commitments or Incremental U.S. Revolving Credit Commitments.
Notwithstanding anything contained herein to the contrary, it is acknowledged
and agreed that all Incremental Revolving Credit Commitments are to be Revolving
Commitments and based on the terms and conditions set forth herein for Revolving
Commitments and Revolving Loans.

(b) The Borrowers may seek Incremental Revolving Credit Commitments from
existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) and additional banks, financial institutions
and other institutional lenders who will become Incremental Revolving Credit
Lenders in connection therewith. The Borrowers and each Incremental Revolving
Credit Lender shall execute and deliver to the Administrative Agent an
Incremental Revolving Credit Assumption Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the Incremental
Revolving Credit Commitment of such Incremental Revolving Credit Lender. Each
Incremental Revolving Credit Assumption Agreement shall include the information
required under Section 2.17(a)(i), (ii) and (iii) above. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Revolving Credit Assumption Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Incremental Revolving Credit
Assumption Agreement, the Total Revolving Commitment shall be increased by the
amount of the new Incremental Revolving Commitments and this Agreement otherwise
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Revolving Credit Commitment,
as applicable, evidenced thereby as provided for in Section 11.12. Any such
deemed amendment may be memorialized in writing by the Administrative Agent with
the Borrowers’ consent (not to be unreasonably withheld) and furnished to the
other parties hereto. The maturity date of each Incremental Revolving Credit
Commitment shall be the Revolving Facility Termination Date.



--------------------------------------------------------------------------------

Notwithstanding anything contained herein to the contrary, it is acknowledged
and agreed that all Incremental Revolving Credit Commitments are to be Revolving
Commitments and shall be on the same or, to the extent deemed satisfactory to
the Administrative Agent, substantially similar, terms and conditions set forth
herein.

(c) Notwithstanding the foregoing, no Incremental Revolving Credit Commitment
shall become effective under this Section unless (i) on the date of such
effectiveness, the conditions set forth in Section 4.02 shall be satisfied and
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by a Financial Officer of the Company, (ii) the
Administrative Agent shall have received legal opinions, board resolutions and
other closing certificates and documentation consistent with those delivered on
the Closing Date, and (iii) the Credit Parties would be in pro forma compliance
with the covenants set forth in Section 7.07, if then applicable.

Section 2.18 Liability of Credit Parties.

(a) Generally. Anything herein or in any Loan Document to the contrary
notwithstanding, neither the Dutch Borrower nor any other Foreign Subsidiary
shall at any time be liable for any U.S. Obligation.

(b) Netherlands. Anything herein or in any Loan Document to the contrary
notwithstanding, the guarantee, indemnity and other obligations of each Credit
Party organized under the laws of the Netherlands expressed in this Agreement or
any other Loan Document shall be deemed not to be assumed by such Credit Party
to the extent that the same would constitute unlawful financial assistance
within the meaning of Section 2:207c or 2:98c of the Dutch Civil Code
(Burgerlijk Wetboek).

Section 2.19 Banking Services and Hedge Agreements. Each Lender or Affiliate to
which Dutch Banking Services Obligations or U.S. Banking Services Obligations
are owed by, or to which Hedging Obligations are owed by, any Credit Party shall
deliver to the Administrative Agent or the Foreign Collateral Agent, as
applicable, promptly after entering into the related banking services or Hedge
Agreements, written notice setting forth the aggregate amount of all Banking
Services Obligations and Hedging Obligations of such Credit Party to such Lender
or Affiliate (whether matured or unmatured, absolute or contingent). In
addition, each such Lender or Affiliate thereof shall deliver to the
Administrative Agent or the Foreign Collateral Agent, as applicable, from time
to time after a significant change therein or upon a request therefor, a summary
of the amounts due or to become due in respect of such Banking Services
Obligations and Hedging Obligations. The most recent information provided to the
Administrative Agent or the Foreign Collateral Agent, as applicable, shall be
used in determining the amounts to be applied in respect of such Banking
Services Obligations and/or Hedging Obligations pursuant to Section 8.03 and
which tier of the waterfalls, contained in Section 8.03, such Banking Services
Obligations and/or Hedging Obligations will be placed.

Section 2.20 Non-Public Lender. Any Loan extended to or for the account of an
Applicable Dutch Credit Party shall at all times be provided by a Lender that is
a Non-Public Lender.

ARTICLE III.

INCREASED COSTS, ILLEGALITY AND TAXES

Section 3.01 Increased Costs, Illegality, etc.

(a) In the event that (y) in the case of clause (i) below, the Administrative
Agent or the Foreign Collateral Agent, as applicable, or (z) in the case of
clauses (ii) and (iii) below, any Lender, shall have determined on a reasonable
basis (which determination shall, absent manifest error, be final and conclusive
and binding upon all parties hereto):

(i) on any date for determining the interest rate applicable to any LIBOR Loan
for any Interest Period that, by reason of any changes arising after the Closing
Date, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in this Agreement for such LIBOR Loan;
or



--------------------------------------------------------------------------------

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable by it hereunder in an amount that such Lender
deems material with respect to any LIBOR Loans (other than any increased cost or
reduction in the amount received or receivable resulting from the imposition of
or a change in the rate of any Connection Income Taxes) because of (x) any
Change in Law since the Closing Date (such as, for example, but not limited to,
a change in official reserve requirements, but, in all events, excluding
reserves already includable in the interest rate applicable to such LIBOR Loan
pursuant to this Agreement) or (y) other circumstances adversely affecting the
London interbank market or the position of such Lender in any such market; or

(iii) at any time, that the making or continuance of any LIBOR Loan has become
unlawful by compliance by such Lender in good faith with any Change in Law since
the Closing Date, or would conflict with any thereof not having the force of law
but with which such Lender customarily complies, or has become impracticable as
a result of a contingency occurring after the Closing Date that materially
adversely affects the London interbank market;

then, and in each such event, such Lender (or the Administrative Agent or the
Foreign Collateral Agent in the case of clause (i) above) shall (1) on or
promptly following such date or time and (2) within 10 Business Days of the date
on which such event no longer exists give notice (by electronic transmission or
telephone confirmed in writing) to the Borrowers and to the Administrative Agent
of such determination (which notice the Administrative Agent shall promptly
transmit to each of the other Lenders). Thereafter (x) in the case of clause
(i) above, the affected Type of LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrowers and the Lenders
that the circumstances giving rise to such notice by the Administrative Agent no
longer exist, and any Notice of Borrowing or Notice of Continuation or
Conversion given by the Borrowers with respect to such Type of LIBOR Loans that
have not yet been incurred, Converted or Continued shall be deemed rescinded by
the Borrowers or, in the case of a Notice of Borrowing, shall, at the option of
the Borrowers, be deemed converted into a Notice of Borrowing for Base Rate
Loans to be made on the date of Borrowing contained in such Notice of Borrowing,
(y) in the case of clause (ii) above, the Borrowers shall pay to such Lender,
upon written demand therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender shall determine) as shall be required to compensate such Lender
for such increased costs or reductions in amounts receivable hereunder (a
written notice as to the additional amounts owed to such Lender, showing the
basis for the calculation thereof, which basis must be reasonable, submitted to
the Borrowers by such Lender shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) and (z) in the case of clause
(iii) above, the Borrowers shall take one of the actions specified in
Section 3.01(b) as promptly as possible and, in any event, within the time
period required by law.

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 3.01(a)(ii) or (iii), the Borrowers may (and in the case of a LIBOR
Loan affected pursuant to Section 3.01(a)(iii) the Borrowers shall) either
(i) if the affected LIBOR Loan is then being made pursuant to a Borrowing, by
giving the Administrative Agent telephonic notice (confirmed promptly in
writing) thereof on the same date that the Borrowers were notified by a Lender
pursuant to Section 3.01(a)(ii) or (iii),



--------------------------------------------------------------------------------

cancel said Borrowing, or, in the case of any Borrowing, convert the related
Notice of Borrowing into one requesting a Borrowing of Base Rate Loans or
require the affected Lender to make its requested Loan as a Base Rate Loan, or
(ii) if the affected LIBOR Loan is then outstanding, upon at least one Business
Day’s notice to the Administrative Agent, require the affected Lender to Convert
each such LIBOR Loan into a Base Rate Loan; provided, however, that if more than
one Lender is affected at any time, then all affected Lenders must be treated
the same pursuant to this Section 3.01(b).

(c) If any Lender shall have determined that after the Closing Date, any Change
in Law regarding capital adequacy by any Governmental Authority, central bank or
comparable agency charged by law with the interpretation or administration
thereof, or compliance by such Lender or its parent corporation with any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank, or comparable agency, in each case made
subsequent to the Closing Date, has or would have the effect of reducing by an
amount reasonably deemed by such Lender to be material to the rate of return on
such Lender’s or its parent corporation’s capital or assets as a consequence of
such Lender’s commitments or obligations hereunder to a level below that which
such Lender or its parent corporation could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender’s or
its parent corporation’s policies with respect to capital adequacy), then from
time to time, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Borrowers shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent corporation for
such reduction. Each Lender, upon determining in good faith that any additional
amounts will be payable pursuant to this Section 3.01(c), will give prompt
written notice thereof to the Borrowers, which notice shall set forth, in
reasonable detail, the basis of the calculation of such additional amounts,
which basis must be reasonable, although the failure to give any such notice
shall not release or diminish any of the Borrowers’ obligations to pay
additional amounts pursuant to this Section 3.01(c) upon the subsequent receipt
of such notice.

(d) Notwithstanding anything in this Agreement to the contrary, no Lender shall
be entitled to compensation or payment or reimbursement of other amounts under
Section 3.01 or Section 3.04 for any amounts incurred or accruing more than 30
days prior to the giving of notice to the Borrowers of additional costs or other
amounts of the nature described in such Sections.

Section 3.02 Breakage Compensation. The applicable Borrower shall compensate
each Lender (including the Swing Line Lender), upon its written request (which
request shall set forth the detailed basis for requesting and the method of
calculating such compensation), for all reasonable losses, costs, expenses and
liabilities (including, without limitation, any loss, cost, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its LIBOR Loans or Swing Loans) which such
Lender may sustain in connection with any of the following: (i) if for any
reason a Borrowing of LIBOR Loans or Swing Loans does not occur on a date
specified therefor in a Notice of Borrowing or a Notice of Continuation or
Conversion (whether or not withdrawn by the Borrowers or deemed withdrawn
pursuant to Section 3.01(a)); (ii) if any repayment, prepayment, Conversion or
Continuation of any LIBOR Loan occurs on a date that is not the last day of an
Interest Period applicable thereto or any Swing Loan is paid prior to the Swing
Loan Maturity Date applicable thereto; (iii) if any prepayment of any of its
LIBOR Loans is not made on any date specified in a notice of prepayment given by
the Borrowers; (iv) as a result of an assignment by a Lender of any LIBOR Loan
other than on the last day of the Interest Period applicable thereto pursuant to
a request by the Borrowers pursuant to Section 3.05(b); or (v) as a consequence
of (y) any other default by the Borrowers to repay or prepay any LIBOR Loans
when required by the terms of this Agreement or (z) an election made pursuant to
Section 3.05(b). The written request of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrowers and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
request within 10 days after receipt thereof.



--------------------------------------------------------------------------------

Section 3.03 Net Payments.

(a) Defined Terms. For purposes of this Section 3.03, the term “Lender” includes
any LC Issuer and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrowers. The Credit Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(d) Indemnification by the Borrowers. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent or the Foreign Collateral Agent, as applicable, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Credit Party has not already indemnified
the Administrative Agent or Foreign Collateral Agent for such Indemnified Taxes
and without limiting the obligation of the Credit Parties to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(b) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 3.03, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.03(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, with respect to any
obligation for which the applicable Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the U.S. Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the U.S. Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the U.S. Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the U.S. Borrower within the meaning of Section
881(c)(3)(B)



--------------------------------------------------------------------------------

of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (as revised in 2014), accompanied by IRS Form
W-8ECI (as revised in 2014), IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit L-2 or Exhibit L-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit L-4 on behalf of each such
direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the U.S. Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the U.S. Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the U.S. Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
U.S. Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the U.S. Borrower or
the Administrative Agent as may be necessary for the U.S. Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the U.S. Borrower and the
Administrative Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket



--------------------------------------------------------------------------------

expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 3.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

Section 3.04 Increased Costs. If after the Closing Date, there is a Change in
Law by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any LC
Issuer or any Lender with any request or directive (whether or not having the
force of law) by any such authority, central bank or comparable agency (in each
case made subsequent to the Closing Date) shall either (i) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against Letters of Credit issued by such LC Issuer or such Lender’s
participation therein, or (ii) impose on such LC Issuer or any Lender any other
conditions affecting this Agreement, any Letter of Credit or such Lender’s
participation therein; and the result of any of the foregoing is to increase the
cost to such LC Issuer or such Lender of issuing, maintaining or participating
in any Letter of Credit, or to reduce the amount of any sum received or
receivable by such LC Issuer or such Lender hereunder (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of taxes or similar charges), then, upon
demand to the Borrowers by such LC Issuer or such Lender (a copy of which notice
shall be sent by such LC Issuer or such Lender to the Administrative Agent), the
Borrowers shall pay to such LC Issuer or such Lender such additional amount or
amounts as will compensate any such LC Issuer or such Lender for such increased
cost or reduction. A certificate submitted to the Borrowers by any LC Issuer or
any Lender, as the case may be (a copy of which certificate shall be sent by
such LC Issuer or such Lender to the Administrative Agent), setting forth, in
reasonable detail, the basis for the determination of such additional amount or
amounts necessary to compensate any LC Issuer or such Lender as aforesaid shall
be conclusive and binding on the Borrowers absent manifest error, although the
failure to deliver any such certificate shall not release or diminish the
Borrowers’ obligations to pay additional amounts pursuant to this Section 3.04.

Section 3.05 Change of Lending Office; Replacement of Lenders.

(a) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a)(ii) or (iii), Section 3.01(c), 3.03 or 3.04
requiring the payment of additional amounts to the Lender, such Lender will, if
requested by the Borrowers, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another Applicable Lending Office
for any Loans or Revolving Commitments affected by such event; provided,
however, that such designation is made on such terms that such Lender and its
Applicable Lending Office suffer no economic, legal or regulatory disadvantage,
with the object of avoiding the consequence of the event giving rise to the
operation of any such Section.



--------------------------------------------------------------------------------

(b) If (i) any Lender requests any compensation, reimbursement or other payment
under Section 3.01(a)(ii) or (iii), Section 3.01(c) or 3.04 with respect to such
Lender, (ii) the applicable Borrower is, or because of a matter in existence as
of the date that the applicable Borrower is seeking to exercise its rights under
this Section will be, required to pay any additional amount to any Lender or
Governmental Authority pursuant to Section 3.03, or (iii) or if any Lender is a
Defaulting Lender, then the applicable Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with the
restrictions contained in Section 11.06(c)), all its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations; provided, however, that (1) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts, including any breakage
compensation under Section 3.02 hereof), and (2) in the case of any such
assignment resulting from a claim for compensation, reimbursement or other
payments required to be made under Section 3.01(a)(ii) or (iii), Section 3.01(c)
or Section 3.04 with respect to such Lender, or resulting from any required
payments to any Lender or Governmental Authority pursuant to Section 3.03, such
assignment will result in a reduction in such compensation, reimbursement or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

(c) Nothing in this Section 3.05 shall affect or postpone any of the obligations
of the Borrowers or the right of any Lender provided in Sections 3.01, 3.03 or
3.04.

Section 3.06 Dutch Tax Matters. The provisions of Sections 3.03(d) and 3.03(h)
shall not apply to the Dutch Credit Facility. Instead of Sections 3.03(d) and
3.03(h), and in addition to Section 3.03(b), the provisions of this Section 3.06
shall apply to any advance under any Loan Document to any Dutch Borrower or any
other Borrower that is required to make a deduction or withholding for or on
account of Taxes from a payment under any Loan Document in accordance with the
relevant provisions of Dutch law (each a “Relevant Borrower” for the purposes of
this Section 3.06).

(a) Tax Indemnity.

(i) The Relevant Borrowers shall (within three Business Days of demand by the
Foreign Collateral Agent) pay to a Lender an amount equal to the loss, liability
or cost which that Lender determines will be or has been (directly or
indirectly) suffered for or on account of Indemnified Taxes by that Lender in
respect of a Loan Document.

(ii) Clause (a)(i) above shall not apply:

(A) with respect to any Taxes assessed on a Lender:

(1) under the law of the jurisdiction in which such Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which such Lender is
treated as resident for tax purposes;

(2) under the law of the jurisdiction in which such Lender’s Lending Office is
located in respect of amounts received or receivable in such jurisdiction; or

(3) which are Other Connection Taxes;



--------------------------------------------------------------------------------

if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
such Lender; or

(B) to the extent a loss, liability or cost is compensated for by an increased
payment under Section 3.03(b).

(iii) A Lender making, or intending to make a claim under Section 3.06(a)(i)
above shall promptly notify Foreign Collateral Agent of the event which will
give, or has given, rise to the claim, following which Foreign Collateral Agent
shall notify the Borrowers.

(b) A Lender shall, on receiving a payment from the Relevant Borrowers under
this Section 3.06(a), notify Foreign Collateral Agent.

(c) Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Lender determines that:

(i) a Tax Credit is attributable to an increased payment of which that Tax
Payment forms part, to that Tax Payment or to a Tax Deduction in consequence of
which that Tax Payment was required; and

(ii) that Lender has obtained, utilized and retained that Tax Credit,

the Lender shall promptly following receipt of such Tax Credit pay an amount to
the Relevant Borrower which that Lender determines will leave it (after that
payment) in the same after-Tax position as it would have been in had the Tax
Payment not been required to be made by the Relevant Borrower.

(d) Value Added Tax.

(i) All amounts set out or expressed in a Loan Document to be payable by any
party to any Lender which (in whole or in part) constitute the consideration for
a supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply or supplies, and accordingly, subject to
clause (ii) below, if VAT is or becomes chargeable on any supply made by any
Lender to any party under a Loan Document and such Lender is required to account
to the relevant tax authority for the VAT, that party shall pay to the Lender
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of such VAT (and such Lender shall
promptly provide an appropriate VAT invoice to such party).

(ii) If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Recipient”) under a Loan Document, and any
party other than the Recipient (the “Relevant Party”) is required by the terms
of any Loan Document to pay an amount equal to the consideration for such supply
to the Supplier (rather than being required to reimburse the Recipient in
respect of that consideration),

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT), the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of
VAT; the Recipient must (where this subsection (ii)(A) applies) promptly pay to
the Relevant Party



--------------------------------------------------------------------------------

an amount equal to any credit or repayment the Recipient receives from the
relevant tax authority which the Recipient reasonably determines relates to the
VAT chargeable on that supply; and

(B) (where the Recipient is the person required to account to the relevant tax
authority for the VAT), the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply. The Recipient must (where this subsection (ii)(B) applies) promptly
pay to the Relevant Party an amount equal to any credit or repayment from the
relevant tax authority which the Recipient reasonably determines relates to the
VAT chargeable on that supply.

(iii) Where a Loan Document requires any party to reimburse or indemnify a
Lender for any cost or expense incurred in connection with such Loan Document,
the reimbursement or indemnity (as the case may be) shall be for the full amount
of such cost or expense, including such part thereof as represents VAT, save to
the extent that such Lender reasonably determines that it is entitled to credit
or repayment in respect of such VAT from the relevant tax authority.

(iv) Any reference in this Section 3.06 to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to a person
under the grouping rules as defined in the EC Council Directive 2006/112 or any
national legislation implementing that Directive.

(v) In relation to any supply made by a Lender to any party under a Loan
Document, if reasonably requested by such Lender, that party must as promptly as
reasonably practicable provide such Lender with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Lender’s VAT reporting requirements in relation to such supply.

(vi) Except as otherwise expressly provided in Section 3.06, a reference to
“determines” or “determined” in connection with tax provisions contained in
Section 3.06 means a determination made in the absolute discretion of the person
making the determination, acting reasonably.

ARTICLE IV.

CONDITIONS PRECEDENT

Section 4.01 Conditions Precedent at Closing Date. The obligation of the Lenders
to consummate the transaction contemplated hereunder and of the U.S. Lenders to
make U.S. Revolving Loans, of the U.S. Swing Line Lender to make U.S. Swing
Loans and of any U.S. LC Issuer to issue U.S. Letters of Credit, in each case on
the Closing Date, is subject to the satisfaction of each of the following
conditions on or prior to the Closing Date:

(a) Credit Agreement. This Agreement shall have been executed by the Borrowers,
the Administrative Agent, the Foreign Collateral Agent, each Swing Line Lender,
each LC Issuer and each of the Lenders.

(b) Notes. The applicable Borrower shall have executed and delivered to the
Administrative Agent the appropriate Note or Notes for the account of each
Lender that has requested the same.



--------------------------------------------------------------------------------

(c) Guaranty. The U.S. Guarantors shall have duly executed and delivered a
Guaranty of Payment (the “U.S. Guaranty”), substantially in the form attached
hereto as Exhibit C-1. The U.S. Guaranty and each other guaranty of the
Obligations (or any portion thereof) now or hereafter executed and delivered by
any Person being referred to, collectively or individually as the context may
require, as the “Guaranty.”

(d) Security Agreement. The Credit Parties shall have duly executed and
delivered the U.S. Security Agreement, and shall have executed and delivered all
of the following in connection therewith, each of which shall be in form and
substance satisfactory to the Administrative Agent: (A) collateral assignments
of intellectual property or intellectual property security agreements, and
(B) each other Security Document that is required by this Agreement or the U.S.
Security Agreement. In addition, the Administrative Agent shall have received
and filed proper UCC financing statements (or other relevant documentation
necessary to perfect Liens in the applicable jurisdictions) in proper form for
filing under the applicable laws of each relevant jurisdiction covering the
Collateral.

(e) Fees and Fee Letters. The Borrowers shall have (A) executed and delivered to
the Administrative Agent or the Foreign Collateral Agent, as applicable, the
Agent Fee Letters and shall have paid to the Administrative Agent, for its own
account, and to the Foreign Collateral Agent, for its own account, and, if
applicable, for the benefit of the Lenders, the fees required to be paid by it
on the Closing Date, and (B) paid or caused to be paid all reasonable fees and
expenses of the Administrative Agent and the Foreign Collateral Agent and of
special counsel to the Administrative Agent and the Foreign Collateral Agent
that have been invoiced on or prior to the Closing Date in connection with the
preparation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby.

(f) Corporate Resolutions and Approvals. The Administrative Agent shall have
received certified copies of the resolutions of the Board of Directors (or
similar governing body) and shareholders (to the extent required) of each Credit
Party approving the Loan Documents to which such Credit Party is or may become a
party, and of all documents evidencing other necessary corporate or other
organizational action, as the case may be, and governmental approvals, if any,
with respect to the execution, delivery and performance by such Credit Party of
Transactions (including Hart-Scott Rodino clearance, if applicable) and the Loan
Documents to which it is or may become a party and the expiration of all
applicable waiting periods, all of which documents to be in form and substance
satisfactory to the Administrative Agent.

(g) Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Credit Party (or
an Authorized Officer in the case of a Dutch Credit Party) certifying the names
and true signatures of the officers of such Credit Party authorized to sign the
Loan Documents to which such Credit Party is a party and any other documents to
which such Credit Party is a party that may be executed and delivered in
connection herewith.

(h) Opinions of Counsel. The Administrative Agent shall have received such
opinions of counsel from counsel to the Credit Parties, including opinions of
local counsel for the Credit Parties in each jurisdiction where Administrative
Agent deems it necessary, in its Permitted Discretion, each of which opinion
shall be addressed to the Administrative Agent and the Lenders and dated the
Closing Date and in form and substance satisfactory to the Administrative Agent.

(i) Recordation of Security Documents, Delivery of Collateral, Taxes, etc. The
Security Documents (or proper notices or UCC financing statements in respect
thereof) shall have been duly recorded, published and filed in such manner and
in such places as is required by law (including with the relevant Dutch tax
authorities as may be required) to establish, perfect, preserve and protect the
rights, Liens and security interests of the parties thereto and their respective
successors and assigns, all Collateral



--------------------------------------------------------------------------------

items required to be physically delivered to the Administrative Agent (or the
Foreign Collateral Agent, as applicable) thereunder shall have been so
delivered, accompanied by any appropriate instruments of transfer, and all
taxes, fees and other charges then due and payable in connection with the
execution, delivery, recording, publishing and filing of such instruments and
the issuance of the Obligations and the delivery of the Notes shall have been
paid in full.

(j) Evidence of Insurance. The Administrative Agent and the Foreign Collateral
Agent, as applicable, shall have received certificates of insurance and other
evidence satisfactory to it of compliance with the insurance requirements of
this Agreement and the Security Documents, naming the Administrative Agent (or
the Foreign Collateral Agent, as applicable), for the benefit of the Lenders, as
an additional insured on the liability insurance policies of the Credit Parties
and as lender’s loss payee and mortgagee, as appropriate, on the property
insurance policies of the Credit Parties.

(k) Search Reports. The Administrative Agent shall have received the results of
UCC and other search reports from one or more commercial search firms acceptable
to the Administrative Agent, listing all of the effective financing statements
filed against any Credit Party, together with copies of such financing
statements.

(l) Corporate Charter and Good Standing Certificates. The Administrative Agent
shall have received: (A) an original certified copy of the Certificate or
Articles of Incorporation or equivalent formation document of each U.S. Credit
Party and any and all amendments and restatements thereof, certified as of a
recent date by the relevant Secretary of State; (B) an original “long-form” good
standing certificate or certificate of existence from the Secretary of State of
the state of incorporation, dated as of a recent date, listing all charter
documents affecting such Credit Party and certifying as to the good standing of
such U.S. Credit Party; (C) original certificates of good standing or foreign
qualification from each other jurisdiction in which each U.S. Credit Party is
authorized or qualified to do business; (D) a copy of the deed of incorporation
and, if amended after its incorporation, the amended articles of association of
each Dutch Credit Party certified by an Authorized Officer of each Dutch Credit
Party; and (E) an extract of the chamber of commerce for such Dutch Credit Party
dated as of a recent date.

(m) Financial Statements. The Administrative Agent shall have received
(i) (A) unaudited consolidated balance sheets and related consolidated
statements of income and cash flows for the fiscal quarter ended June 30, 2014
and each fiscal quarter ended after June 30, 2014 and at least 45 days prior to
the Closing Date (if any) of (A) the Company and its Subsidiaries, on a
consolidated basis (collectively, the “Company Interim Financial Statements”)
and (B) the Target and its Subsidiaries, on a consolidated basis (the “Target
Interim Financial Statements”), (ii) a pro forma consolidated balance sheet as
of the end of the last fiscal quarter ended March 31, 2014 and related
statements of income and cash flows of the Company and its Subsidiaries as of
and for the most recent four fiscal quarter period ended March 31, 2014,
prepared after giving effect to all elements of the Transactions to be effected
on or before the Closing Date, together with a certificate of the chief
financial officer of the Company to the effect that such statements accurately
present the pro forma financial position of the Company and its Subsidiaries in
accordance with GAAP and Regulation S-X (and in any event after giving effect to
the Transactions) and (iii) the then most recent five-year forecasts of the
Company and its Subsidiaries (after giving effect to the Transactions) of
balance sheets, income statements and cash flow statements on a quarterly basis
for the first year following the Closing Date and on an annual basis thereafter.

(n) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form attached hereto as Exhibit D, dated as of the
Closing Date, and executed by a Financial Officer of the Company.

(o) Intercompany Subordination Agreement. The Credit Parties shall have duly
executed and delivered the Intercompany Subordination Agreement.



--------------------------------------------------------------------------------

(p) Payment of Outstanding Indebtedness, etc. The Administrative Agent shall
have received evidence that all Existing Indebtedness, together with all
interest, all payment premiums and all other amounts due and payable with
respect thereto, shall be paid in full from the proceeds of the initial Term
Loans, and the commitments in respect of such Existing Indebtedness shall be
permanently terminated, and all Liens securing payment of any such Existing
Indebtedness shall be released and the Administrative Agent shall have received
all payoff and release letters, Uniform Commercial Code Form UCC-3 termination
statements or other instruments or agreements as may be suitable or appropriate
in connection with the release of any such Liens; provided that, notwithstanding
anything to the contrary set forth herein, certain Indebtedness acceptable to
the Administrative Agent may remain outstanding on and after the Closing Date
including, without limitation, Indebtedness of Foreign Subsidiaries of the
Target acceptable to the Administrative Agent in an aggregate principal amount
not exceeding $35,000,000.

(q) Accuracy of Specified Representations. An Authorized Officer of the Company
shall have certified that the Specified Representations shall be true and
correct in all material respects (or, if qualified by “materiality,” “Material
Adverse Effect” or similar language, in all respects (after giving effect to
such qualification)) as of the Closing Date and with the same effect as though
such representations and warranties had been made on and as of the Closing Date.

(r) Accuracy of Specified Purchase Agreement Representations. Each of the
Specified Purchase Agreement Representations shall be true and correct to the
extent provided in, and subject to, Section 7.02(a) of the Merger Agreement.

(s) Target Material Adverse Effect. Since April 30, 2014, there shall not have
been any Target Material Adverse Effect, nor have any event or events occurred
that, individually or in the aggregate, with or without the lapse of time, would
reasonably be expected to result in a Target Material Adverse Effect.

(t) Closing Date Equity Contribution. The Administrative Agent shall have
received evidence that the Closing Date Equity Contribution has been made.

(u) Intercreditor Agreement. The Administrative Agent and the Term Loan Agent
shall have executed, and there shall be in full force and effect, the
Intercreditor Agreement, which shall be in form and substance satisfactory to
the Administrative Agent.

(v) Term Loan Credit Agreement. The U.S. Borrower shall have received the
proceeds of the Term Loans in an aggregate principal amount of $350,000,000 in
accordance with the Term Loan Documents, all of which shall be in full force and
effect and in form and substance satisfactory to the Administrative Agent and
the Administrative Agent shall have received a copy of all of the Term Loan
Documents certified by an officer of the Company as being true, correct and
complete.

(w) Closing Date Availability. The Administrative Agent shall have received a
certificate of a Financial Officer, in the form attached hereto as Exhibit H-2,
and otherwise in form and substance satisfactory to the Administrative Agent,
certifying that the Borrowers have, on the Closing Date, Availability of no less
than $20,000,000, after taking into account fees and expenses due in connection
with this Agreement and (ii) a deduction of the trade payable balance over sixty
days past due.

(x) Target Acquisition. The Administrative Agent shall have received copies of
the Target Acquisition Documentation, certified by an Authorized Officer. The
Target Acquisition shall have been consummated in accordance with the terms of
the Merger Agreement (without giving effect to any



--------------------------------------------------------------------------------

amendment, modification, consent or waiver (including, without limitation, any
updates to the exhibits, annexes and schedules thereto) that is materially
adverse to the interests of the Lenders (in their capacity as such), either
individually or in the aggregate, without the prior written consent of the
Administrative Agent and the Lenders (it being understood that any modification,
amendment, consent or waiver to (i) the definition of, or with respect to the
occurrence of a, “Target Material Adverse Effect” in the Merger Agreement,
(ii) the third party beneficiary rights applicable to the Administrative Agent
and/or the Lenders in the Merger Agreement, (iii) the governing law of the
Merger Agreement, (iv) the amount or form of the purchase price to be paid in
connection with the Target Acquisition, (v) the definition of “Outside Date” (as
defined in the Merger Agreement) or the terms upon which such date may be
extended or (vi) the definition of “Marketing Period” (as defined in the Merger
Agreement”), Section 2.02 of the Merger Agreement or any related provisions, if
the effect thereof would be to shorten the “Marketing Period” or the applicable
time period to close the Target Acquisition under the Merger Agreement, shall in
each such case be deemed to be material to the interests of the Lenders)) and in
compliance with applicable Law and regulatory and required third party
approvals, and an Authorized officer of the Borrowers shall have certified as to
the foregoing.

(y) Patriot Act. The Administrative Agent shall have received, at least three
Business Days prior to the Closing Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

(z) Borrowing Base Certificate. The Administrative Agent shall have received a
written Borrowing Base Certificate in form and substance satisfactory to the
Administrative Agent.

(aa) Works Council. The Administrative Agent and the Foreign Collateral Agent
shall have received from each relevant Dutch Credit Party, copies of (i) the
request for advice to the relevant works council and (ii) the positive advice
obtained from such relevant works council.

Notwithstanding anything to the contrary in this Section 4.01, to the extent
that any security interests in any Collateral or any deliverable related to the
perfection of a security interest in any Collateral (other than (1) grants of
security interests in Collateral subject to the Uniform Commercial Code (and the
equivalent law or statute in the relevant foreign jurisdictions) that may be
perfected by the filing of Uniform Commercial Code financing statements (and the
equivalents thereof in any relevant foreign jurisdiction), (2) the delivery of
stock certificates (or the equivalent thereof) evidencing certificated stock (or
other Equity Interests) that is part of the Collateral and (3) the filing of
short-form security agreements with the United States Patent and Trademark
Office or the United States Copyright Office, as applicable) is not or cannot be
perfected on the Closing Date after the Borrowers’ use of commercially
reasonable efforts to do so, the perfection of security interests therein shall
not constitute a condition precedent to the closing of the transactions
contemplated hereunder, but shall be required to be completed after the Closing
Date pursuant to Section 6.21.

Section 4.02 Conditions Precedent to All Credit Events. The obligations of the
Lenders, the Swing Line Lender and each LC Issuer to make or participate in each
Credit Event is subject, at the time thereof, to the satisfaction of the
following conditions:

(a) Notice. The Administrative Agent (and in the case of subpart (iii) below,
the applicable LC Issuer) shall have received, as applicable, (i) a Notice of
Borrowing meeting the requirements of Section 2.06(b) with respect to any
Borrowing (other than a Continuation or Conversion), (ii) a Notice of
Continuation or Conversion meeting the requirements of Section 2.10(b) with
respect to a Continuation or Conversion, or (iii) an LC Request meeting the
requirements of Section 2.05(c) or Section 2.05(d), as applicable, with respect
to each LC Issuance.



--------------------------------------------------------------------------------

(b) No Default. At the time of each Credit Event and also after giving effect
thereto (other than with respect to a Credit Event occurring on the Closing
Date), there shall exist no Default or Event of Default.

(c) Representations and Warranties. At the time of each Credit Event and also
after giving effect thereto (other than with respect to a Credit Event occurring
on the Closing Date), all representations and warranties of the Credit Parties
contained herein or in the other Loan Documents shall be true and correct with
the same effect as though such representations and warranties had been made on
and as of the date of such Credit Event, except to the extent that such
representations and warranties expressly relate to an earlier specified date, in
which case such representations and warranties shall have been true and correct
as of the date when made; provided that on the Closing Date, only the
representations and warranties as set forth in Sections 4.01(q) and 4.01(r) need
to be complied with.

(d) Availability. At the time of each Credit Event and also after giving effect
thereto, none of Availability, Dutch Availability or U.S. Availability is less
than zero.

(e) Material Adverse Effect. At the time of each Credit Event and also after
giving effect thereto (other than with respect to a Credit Event occurring on
the Closing Date), no event, change or condition has or shall have occurred that
has had or could reasonably be expected to have, a Material Adverse Effect.

The acceptance of the benefits of (i) the Credit Events on the Closing Date
shall constitute a representation and warranty by the Borrowers to the
Administrative Agent, the Foreign Collateral Agent, the Swing Line Lender, each
LC Issuer and each of the Lenders that all of the applicable conditions
specified in Section 4.01 have been satisfied as of the times referred to in
such Section and (ii) each Credit Event thereafter shall constitute a
representation and warranty by the Borrowers to the Administrative Agent, the
Foreign Collateral Agent, the Swing Line Lender, each LC Issuer and each of the
Lenders that all of the applicable conditions specified in Section 4.01 and
Section 4.02 have been satisfied as of the times referred to in such Sections
and, after the initial satisfaction thereof, that the Conditions to Regular
Borrowing Base have been satisfied.

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraph (b) of this Section, the Administrative Agent and the Foreign
Collateral Agent may, but shall have no obligation to, continue to make Loans
and an LC Issuer may, but shall have no obligation to, issue or cause to be
issued any Letter of Credit for the ratable account and risk of Lenders from
time to time if the Administrative Agent or Foreign Collateral Agent believes
that making such Loans or issuing or causing to be issued any such Letter of
Credit is in the best interests of the Lenders.

Section 4.03 Conditions Precedent to Initial Dutch Borrowings and Initial Dutch
LC Issuances. The obligation of Dutch Lenders to make the initial Dutch
Revolving Loans, of the Dutch Swing Line Lender to make the initial Dutch Swing
Loans and of any Dutch LC Issuer to issue the initial Dutch Letters of Credit,
is subject to the satisfaction of each of the conditions set forth in
Section 4.01 and 4.02 and each of the following conditions:

(a) Dutch Security Documents. The Dutch Credit Parties shall have duly executed
and delivered all of the Dutch Security Documents required by the Administrative
Agent and the Foreign Collateral Agent and a perfection or information
certificate, each of which shall be in form and substance satisfactory to the
Administrative Agent and the Foreign Collateral Agent. In addition, the
Administrative Agent and the Foreign Collateral Agent shall have received and
filed proper UCC financing statements (or other relevant documentation necessary
to perfect Liens in the applicable jurisdictions) in proper form for filing
under the applicable laws of each relevant jurisdiction covering the Collateral.



--------------------------------------------------------------------------------

(b) Opinions of Counsel. The Administrative Agent and the Foreign Collateral
Agent shall have received such opinions of counsel from counsel to the Dutch
Credit Parties, including opinions of local counsel for the Dutch Credit Parties
in each jurisdiction where Administrative Agent and the Foreign Collateral Agent
each deems it necessary, in its Permitted Discretion, each of which opinion
shall be addressed to the Administrative Agent, the Foreign Collateral Agent and
the Lenders and dated the Closing Date and in form and substance satisfactory to
the Administrative Agent and the Foreign Collateral Agent.

(c) Search Reports. The Administrative Agent and the Foreign Collateral Agent
shall have received the results of UCC and other search reports from one or more
commercial search firms acceptable to the Administrative Agent and the Foreign
Collateral Agent, listing all of the effective financing statements filed
against any Dutch Credit Party, together with copies of such financing
statements.

(d) Borrowing Base Certificate. The Administrative Agent and the Foreign
Collateral Agent shall have received a written Borrowing Base Certificate in
form and substance satisfactory to the Administrative Agent and the Foreign
Collateral Agent.

(e) Other Conditions. Such other conditions as the Administrative Agent and the
Foreign Collateral Agent deem necessary in their Permitted Discretion.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent, the Foreign Collateral Agent, the
Lenders and each LC Issuer to enter into this Agreement and to make the Loans
and to issue and to participate in the Letters of Credit provided for herein,
each of the Borrowers makes the following representations and warranties to, and
agreements with, the Administrative Agent, the Foreign Collateral Agent, the
Lenders and each LC Issuer, all of which shall survive the execution and
delivery of this Agreement and each Credit Event:

Section 5.01 Corporate Status. Each Credit Party is duly incorporated or
organized (as the case may be), validly existing and in good standing (or
comparable concept in the applicable jurisdiction) under the laws of its state
or jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 5.01 hereto, which are all of the states or
jurisdictions where the character of its property or its business activities
makes such qualification necessary, except where a failure to so qualify, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. Each Foreign Subsidiary is validly existing under the
laws of its jurisdiction of organization. Schedule 5.01 hereto sets forth, as of
the Closing Date, each Subsidiary of each Credit Party (and whether such
Subsidiary is an Inactive Subsidiary, Immaterial Subsidiary, Foreign Subsidiary
or Credit Party), its state (or jurisdiction) of formation, its registered
office or similar concept if a foreign organization, its relationship to such
Credit Party, including the percentage of each class of stock or other Equity
Interest owned, directly or indirectly, by a Credit Party, each Person that owns
the stock or other Equity Interest of each Credit Party, the location of its
chief executive office and its principal place of business. The Company,
directly or indirectly, owns all of the Equity Interests of each of its
Subsidiaries (excluding directors’ qualifying shares and, in the case of Foreign
Subsidiaries, other nominal amounts of shares held by a Person other than a
Credit Party).



--------------------------------------------------------------------------------

Section 5.02 Corporate Power and Authority. Each Credit Party has the right and
power and is duly authorized and empowered to enter into, execute and deliver
the Loan Documents to which it is a party and to perform and observe the
provisions of the Loan Documents. Each Credit Party has duly executed and
delivered the Loan Documents to which it is a party. The Loan Documents to which
each Credit Party is a party have been duly authorized and approved by such
Credit Party’s board of directors or other governing body, as applicable, and
are the valid and binding obligations of such Credit Party, enforceable against
such Credit Party in accordance with their respective terms. The execution,
delivery and performance of the Loan Documents do not conflict with, result in a
breach in any of the provisions of, constitute a default under, or result in the
creation of a Lien (other than Permitted Liens) upon any assets or property of
any Credit Party under the provisions of, (a) such Credit Party’s Organizational
Documents, (b) any material agreement to which any Credit Party is a party,
(c) any order, injunction, writ or decree of any Governmental Authority or
(d) any Law, except with respect to any conflict, breach, default or violation
referred to in clauses (c) and (d) above, solely to the extent that such
conflicts, breaches, defaults or violations, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. Each Credit Party and
each of their Subsidiaries:

(a) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable laws
relating thereto, except where the failure to do so, either individually or in
the aggregate, would not have a Material Adverse Effect;

(b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance, either
individually or in the aggregate, would not have a Material Adverse Effect;

(c) is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that, either individually or in the aggregate, would not
have a Material Adverse Effect; and

(d) is in material compliance with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations.

Section 5.04 Litigation and Administrative Proceedings. Except as disclosed on
Schedule 5.04 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or threatened against any Credit Party
or any of their Subsidiaries, or in respect of which any Credit Party or any of
their Subsidiaries may have any liability, in any court or before or by any
Governmental Authority, arbitration board or other tribunal, (b) no orders,
writs, injunctions, judgments, or decrees of any court or Governmental Authority
to which any Credit Party or any of their Subsidiaries is a party or by which
the property or assets of any Credit Party or any of their Subsidiaries are
bound, and (c) no grievances, disputes, or controversies outstanding with any
union or other organization of the employees of any Credit Party or any of their
Subsidiaries, or threats of work stoppage, strike, or pending demands for
collective bargaining, that, as to (a) through (c) above, if violated or
determined adversely, either individually or in the aggregate, would have a
Material Adverse Effect

Section 5.05 Title to Assets. Each Credit Party and each of their Subsidiaries
has good title to and ownership of all material property it purports to own,
which property is free and clear of all Liens, except Permitted Liens. As of the
Closing Date, the Credit Parties and their Subsidiaries own the real property
listed on Schedule 5.05 hereto.



--------------------------------------------------------------------------------

Section 5.06 Liens and Security Interests. On and after the Closing Date, except
for Permitted Liens, (a) there is and will be no financing statements or similar
notice of Lien outstanding covering any personal property of any Credit Party or
any Subsidiary thereof; (b) there is and will be no mortgage or deed or hypothec
outstanding covering any real property of any Credit Party or any Subsidiary
thereof; and (c) no real or personal property of any Credit Party or any
Subsidiary thereof is subject to any Lien of any kind. The Administrative Agent
and the Foreign Collateral Agent, as applicable, each has a valid and
enforceable perfected (to the extent required under the Security Agreements)
first-priority Lien on the applicable Collateral (subject to the Intercreditor
Agreement and the priority of any Permitted Liens). No Credit Party or any
Subsidiary thereof has entered into any contract or agreement (other than a
contract or agreement entered into in connection with the purchase or lease of
fixed assets that prohibits Liens on such fixed assets) that exists on or after
the Closing Date that would prohibit the Administrative Agent or the Lenders
from acquiring a Lien on, or a collateral assignment of, any of the property or
assets of any Credit Party or any Subsidiary thereof.

Section 5.07 Tax Returns. All federal, foreign, state, provincial and local tax
returns and other reports required by law to be filed in respect of the income,
business, properties and employees of each Credit Party and each of their
Subsidiaries have been filed and all taxes, assessments, fees and other
governmental charges that are due and payable have been paid, except as
otherwise permitted herein. The provision for taxes on the books of each Credit
Party and each Subsidiary thereof is adequate for all years not closed by
applicable statutes and for the current fiscal year.

Section 5.08 Environmental Laws. Except where non-compliance, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect, each Credit Party and each Subsidiary is in compliance with all
applicable Environmental Laws, including, without limitation, all Environmental
Laws in all jurisdictions in which any Credit Party or any Subsidiary thereof
owns or operates, or has owned or operated, a facility or site, arranges or has
arranged for disposal or treatment of hazardous substances, solid waste or other
wastes, accepts or has accepted for transport any hazardous substances, solid
waste or other wastes or holds or has held any interest in real property or
otherwise. No material litigation or proceeding arising under, relating to or in
connection with any Environmental Law or Environmental Permit is pending or, to
the knowledge of each Credit Party and each Subsidiary thereof, threatened,
against any Credit Party or any Subsidiary thereof, any real property in which
any Credit Party or any Subsidiary thereof holds or has held an interest or any
past or present operation of any Credit Party or any Subsidiary thereof. No
release, threatened release or disposal of hazardous waste, solid waste or other
wastes is occurring, or has occurred (other than those that are currently being
remediated in accordance with Environmental Laws), on, under or to any real
property in which any Credit Party or any Subsidiary thereof holds any interest
or performs any of its operations, in material violation of any Environmental
Law. As used in this Section 5.08, “litigation or proceeding” means any demand,
claim, notice, suit, suit in equity, action, administrative action,
investigation or inquiry whether brought by any Governmental Authority or
private Person, or otherwise.

Section 5.09 Locations. As of the Closing Date, the Credit Parties have places
of business or maintain their accounts, inventory and equipment at the locations
(including third party locations) set forth on Schedule 5.09 hereto, and each
Credit Party’s chief executive office is set forth on Schedule 5.09 hereto.
Schedule 5.09 hereto further specifies whether each location, as of the Closing
Date, (a) is owned by the Credit Parties, or (b) is leased by a Credit Party
from a third party, and, if leased by a Credit Party from a third party, if a
landlord’s waiver has been requested. As of the Closing Date, Schedule 5.09
hereto correctly identifies the name and address of each third party location
where a material portion of the assets of the Credit Parties are located.



--------------------------------------------------------------------------------

Section 5.10 Continued Business. There exists no actual, pending, or, to each
Credit Party’s and each of their Subsidiaries’ knowledge, any threatened
termination, cancellation or limitation of, or any modification or change in the
business relationship of any Credit Party or any Subsidiary thereof and any
customer or supplier, or any group of customers or suppliers, whose purchases or
supplies, individually or in the aggregate, are material to the business of any
Credit Party or any Subsidiary, and there exists no present condition or state
of facts or circumstances that would prevent a Credit Party or a Subsidiary from
conducting such business or the transactions contemplated by this Agreement in
substantially the same manner in which it was previously conducted.

Section 5.11 Employee Benefits Plans.

(a) US Employee Benefit Plans. Schedule 5.11 hereto identifies each Plan as of
the Closing Date. No ERISA Event has occurred or is expected to occur with
respect to a Plan. Full payment has been made of all amounts that the Company
and each ERISA Affiliate is required, under applicable Law or under the
governing documents, to have paid as a contribution to or a benefit under each
Plan. The liability of the Company and each ERISA Affiliate with respect to each
Plan has been fully funded based upon reasonable and proper actuarial
assumptions, has been fully insured, or has been fully reserved for on its
financial statements. No changes have occurred or are expected to occur that
would cause a material increase in the cost of providing benefits under any
Plan. With respect to each Plan that is intended to be qualified under Code
Section 401(a), (a) the Plan and any associated trust operationally comply with
the applicable requirements of Code Section 401(a); (b) the Plan and any
associated trust have been amended to comply with all such requirements as
currently in effect, other than those requirements for which a retroactive
amendment can be made within the “remedial amendment period” available under
Code Section 401(b) (as extended under Treasury Regulations and other Treasury
pronouncements upon which taxpayers may rely); (c) the Plan and any associated
trust have received a favorable determination letter or opinion letter from the
IRS stating that the Plan qualifies under Code Section 401(a), that the
associated trust qualifies under Code Section 501(a) and, if applicable, that
any cash or deferred arrangement under the Plan qualifies under Code
Section 401(k), unless the Plan was first adopted at a time for which the
above-described “remedial amendment period” has not yet expired; (d) the Plan
currently satisfies the requirements of Code Section 410(b), subject to any
retroactive amendment that may be made within the above-described “remedial
amendment period”; and (e) no contribution made to the Plan is subject to an
excise tax under Code Section 4972. With respect to any Pension Plan, the
“accumulated benefit obligation” of the Company or any ERISA Affiliate with
respect to the Pension Plan (as determined in accordance with Statement of
Accounting Standards No. 87, “Employers’ Accounting for Pensions”) does not
exceed the fair market value of Pension Plan assets. Neither the Company nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA. Except as could not reasonably be
expected to result in a Material Adverse Effect, (i) each Plan is in compliance
with applicable provisions of ERISA, the Code, and other applicable Laws,
(ii) there are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan and (iii) there has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan.

(b) Foreign Pension Plan and Benefit Plans. As of the Closing Date, Schedule
5.11 hereto lists all Foreign Benefit Plans and Foreign Pension Plans currently
maintained or contributed to by a Credit Party, any Subsidiary thereof or any
Foreign Subsidiaries. The Foreign Pension Plans are duly registered under all
applicable Laws which require registration and are approved for tax purposes by
the relevant tax authorities in the jurisdiction in which such Foreign Pension
Plans are registered. Each Credit Party, Subsidiary thereof and any appropriate
Foreign Subsidiaries have complied with and performed all of its obligations
under and in respect of the Foreign Pension Plans and Foreign Benefit Plans
under the terms thereof, any funding agreements and all applicable laws
(including any fiduciary, funding,



--------------------------------------------------------------------------------

investment and administration obligations) except to the extent as, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. All employer and employee payments, contributions or
premiums to be remitted, paid to or in respect of each Foreign Pension Plan or
Foreign Benefit Plan have been paid in a timely fashion in accordance with the
terms thereof, any funding agreement and all applicable laws except to the
extent the failure to do so, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. There are no
outstanding actions or suits concerning the assets of the Foreign Pension Plans
or the Foreign Benefit Plans. Each of the Foreign Pension Plans is fully funded
on an ongoing basis (using actuarial methods and assumptions as of the date of
the valuations last filed with the applicable Governmental Authorities and that
are consistent with generally accepted actuarial principles).

Section 5.12 Consents or Approvals. No consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Credit Party in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed.

Section 5.13 Solvency. The Company has received consideration that is the
reasonable equivalent value of the obligations and liabilities that the Company
has incurred to the Administrative Agent and the Lenders. The Dutch Borrower has
received consideration that is the reasonable equivalent value of the
obligations and liabilities that the Dutch Borrower has incurred to the
Administrative Agent and the Lenders. Each Credit Party is, individually and
collectively with its Subsidiaries on a consolidated basis, Solvent.

Section 5.14 Financial Statements; No Material Adverse Effect. The Audited
Financial Statements, the Company Interim Financial Statements and the Target
Interim Financial Statements, furnished to the Administrative Agent and the
Lenders, are true and complete, have been prepared in accordance with GAAP, and
fairly present the financial condition of the Company and its Subsidiaries and
the Target and its Subsidiaries, as applicable, as of the dates of such
financial statements and the results of their operations for the periods then
ending. Since the dates of such Company Interim Financial Statements, there has
been no material adverse change in the Company’s or any of its Subsidiary’s
financial condition, properties or business or any change in any Company’s or
any of its Subsidiary’s accounting procedures. Since the dates of such Target
Interim Financial Statements, there has been no material adverse change in the
Target’s or any of its Subsidiary’s financial condition, properties or business
or any change in the Target’s or any of its Subsidiary’s accounting procedures.
Since December 31, 2013, there has been no event or circumstance either
individually or in the aggregate that has had or would reasonably be expected to
have a Material Adverse Effect.

Section 5.15 Regulations; Use of Proceeds. No Credit Party or Subsidiary thereof
is engaged principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any “margin stock”
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System of the United States). Neither the granting of the Loan (or any
conversion thereof) nor the use of the proceeds of the Loan will violate, or be
inconsistent with, the provisions of Regulation T, U or X or any other
Regulation of such Board of Governors. At no time would more than 25% of the
value of the assets of the Borrowers or of the Borrowers and their consolidated
Subsidiaries that are subject to any “arrangement” (as such term is used in
Section 221.2(g) of such Regulation U) hereunder be represented by Margin Stock.
The proceeds of all Loans and LC issuances shall be utilized (a) to finance the
ongoing working capital requirements of the Borrowers, and (b) the general
corporate purposes of the Borrowers. No such proceeds shall be used to finance
all or any portion of the Target Acquisition; provided that up to $5,000,000 of
such proceeds may be used to finance original issue discount on the Term Loans
on the Closing Date so long as such use would not constitute unlawful financial
assistance under any applicable Law.



--------------------------------------------------------------------------------

Section 5.16 Material Contracts. Except as disclosed on Schedule 5.16 hereto, as
of the Closing Date, no Credit Party or Subsidiary thereof is a party to any
(a) debt instrument (excluding the Loan Documents, the Term Loan Credit
Agreement and the other Term Loan Documents); (b) lease (capital, operating or
otherwise), whether as lessee or lessor thereunder; (c) contract, commitment,
agreement, or other arrangement involving the purchase or sale of any inventory
by it, or the license of any right to or by it; (d) contract, commitment,
agreement, or other arrangement with any of its “Affiliates” (as such term is
defined in the Securities Exchange Act of 1934, as amended) other than a Credit
Party or a Subsidiary thereof; (e) management or employment contract or contract
for personal services with any of its Affiliates that is not otherwise
terminable at will or on less than ninety (90) days’ notice without liability;
(f) collective bargaining agreement; or (g) other contract, agreement,
understanding, or arrangement with a third party; that, as to subsections
(a) through (g), above, if violated, breached, or terminated for any reason,
either individually or in the aggregate, would have or would be reasonably
expected to have a Material Adverse Effect.

Section 5.17 Intellectual Property. Each Credit Party and each Subsidiary
thereof owns, or has the right to use, all of the material patents, patent
applications, industrial designs, designs, trademarks, service marks, copyrights
and licenses, and rights with respect to the foregoing, necessary for the
conduct of its business without any known conflict with the rights of others.
Schedule 5.17 hereto sets forth all patents, trademarks, copyrights, service
marks and license agreements owned by each Credit Party.

Section 5.18 Insurance. Each Credit Party and each Subsidiary thereof maintains
with financially sound and reputable insurers (or is self-insured) insurance
with coverage and limits as required by Law and as is customary with Persons
engaged in the same businesses as the Credit Parties and their Subsidiaries.
Schedule 5.18 hereto sets forth all insurance carried by the Credit Parties and
their Subsidiaries on the Closing Date, setting forth in detail the amount and
type of such insurance.

Section 5.19 Casualty, Etc. Neither the businesses nor the properties of any
Credit Party or any Subsidiary thereof are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance), condemnation or eminent domain proceeding
that, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

Section 5.20 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Company or any of its
Subsidiaries as of the Closing Date and neither the Company nor any Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.

Section 5.21 Anti-Terrorism Law Compliance and Anti-Money Laundering Law
Compliance. Each Credit Party and each Subsidiary of each Credit Party is and
will remain in compliance in all material respects with all U.S. economic
sanctions laws, Executive Orders and implementing regulations as promulgated by
the U.S. Treasury Department’s Office of Foreign Assets Control, and all
applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act and all regulations issued pursuant to it. No Credit Party
and no Subsidiary or Affiliate of a Credit Party (a) is a Person designated by
the U.S. government on the list of the Specially Designated Nationals and
Blocked Persons (the “SDN List”) with which a U.S. Person cannot deal with or
otherwise engage in business transactions, (b) is a Person who is otherwise the
target of U.S. economic sanctions laws such that a U.S. Person cannot deal or
otherwise engage in business transactions with such Person or (c) is controlled
by (including without limitation by virtue of such person being a director or
owning voting shares or interests), or acts, directly or indirectly, for or on
behalf of, any person or entity on the SDN List or a foreign government that is
the target of U.S. economic sanctions prohibitions such that the entry into, or
performance under, this Agreement or any other Loan Document would be prohibited
under U.S. law.



--------------------------------------------------------------------------------

The Credit Parties, each of their Subsidiaries and each of their Affiliates are
in compliance with (x) the Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (y) the Patriot Act and (z) other federal or
state laws relating to “know your customer” and anti-money laundering rules and
regulations. No part of the proceeds of any Loan will be used directly or
indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.

Section 5.22 Deposit Accounts; Securities Accounts. Schedule 5.22 hereto lists
all banks and other financial institutions at which any Credit Party maintains
deposit, securities or other accounts as of the Closing Date, and Schedule 5.22
hereto correctly identifies the name, address and telephone number of each
depository, the name in which the account is held, a description of the purpose
of the account, and the complete account number therefor.

Section 5.23 Accurate and Complete Statements. No report, financial statement,
certificate or other information furnished by or on behalf of any Credit Party
or any Subsidiary to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished), when taken as a whole, contains any material
misstatement of a material fact or omits to state any material fact necessary to
make the statements therein (when taken as a whole), in the light of the
circumstances under which they were made, not materially misleading; provided
that (a) no representation is made with respect to general economic or industry
information and (b) with respect to projected and pro forma financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions reasonably believed by the Company to be
reasonable at the time of preparation; it being understood that such projections
may vary from actual results and that such variances may be material.

Section 5.24 Term Loan Indebtedness. No “default” or “event of default” (as each
term is defined in the Term Loan Credit Agreement or any other Term Loan
Document) exists or event with which the passage of time or the giving of
notice, or both, would cause such a “default” or “event of default” to exist
thereunder, nor will exist immediately after the granting of the Loan under this
Agreement.

Section 5.25 Investment Company. No Credit Party or Subsidiary thereof is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

Section 5.26 Defaults. No Default exists hereunder, nor will any begin to exist
immediately after the execution and delivery hereof.

Section 5.27 Senior Debt Status. The Obligations (a) rank at least pari passu in
right of payment with all other material senior Indebtedness of the Company and
its Subsidiaries and (b) are designated as “Senior Indebtedness”, “Designated
Senior Debt” or such similar term under all instruments and documents relating
to all Subordinated Indebtedness and all senior unsecured Indebtedness of such
Person.

Section 5.28 Centre of Main Interests and Establishment. For the purposes of The
Council of the European Union Regulation No. 1346/2000 on Insolvency Proceedings
(the “Regulation”), each Applicable Dutch Credit Party’s and each of their
Subsidiary’s Centre of main interest (as that term is



--------------------------------------------------------------------------------

used in Article 3(l) of the Regulation) is situated in its jurisdiction of
organization and it has no “establishment” (as that term is used in Article 2(h)
of the Regulation) in any other jurisdiction. No Applicable Dutch Credit Party
or any of its Subsidiaries has a permanent establishment (vaste inrichting) (as
that term is used in Dutch fiscal legislation) in a jurisdiction other than its
jurisdiction of organization.

ARTICLE VI.

AFFIRMATIVE COVENANTS

Each of the Borrowers hereby covenants and agrees that on the Closing Date and
thereafter so long as this Agreement is in effect and until such time as the
Revolving Commitments have been terminated, no Notes remain outstanding and the
Loans, together with interest, Fees and all other Obligations incurred hereunder
and under the other Loan Documents, have been paid in full, as follows:

Section 6.01 Reporting Requirements. The Borrowers will furnish to the
Administrative Agent and each Lender:

(a) Annual Financial Statements. Within ninety-five (95) days after the end of
each fiscal year of the Company, an annual audit report of the Company and its
Subsidiaries for that year prepared on a consolidated basis, in accordance with
GAAP, and certified by an unqualified opinion of an independent public
accountant satisfactory to the Administrative Agent, which report shall include
balance sheets and statements of income (loss), stockholders’ equity and
cash-flow for that period.

(b) Quarterly Financial Statements. As soon as available and in any event within
50 days after the close of each of the first three quarterly accounting periods
in each fiscal year of the Company, the unaudited consolidated and consolidating
balance sheets of the Company and its consolidated Subsidiaries as at the end of
such quarterly period and the related unaudited consolidated and consolidating
statements of income and of cash flows for such quarterly period and/or for the
fiscal year to date, and setting forth, in the case of such unaudited
consolidated and consolidating statements of income and of cash flows,
comparative figures for the related periods in the prior fiscal year, and which
shall be certified on behalf of the Company by the Chief Financial Officer of
the Company, subject to changes resulting from normal year-end audit
adjustments. Notwithstanding the foregoing, Borrowers shall be required to
deliver consolidating balance sheets and consolidating statements of income and
cash flows under this Section 6.01(b) only with respect to Persons who are
Credit Parties.

(c) Monthly Financial Statements. As soon as available and in any event within
30 days after the end of each fiscal month of the Company, the unaudited
consolidated and consolidating balance sheets of the Company and its
consolidated Subsidiaries as at the end of such month and the related unaudited
consolidated and consolidating statements of income and of cash flows for such
monthly period and/or for the fiscal year to date, and setting forth, in the
case of such unaudited consolidated and consolidating statements of income and
of cash flows, comparative figures for the related periods in the prior fiscal
year, and which shall be certified on behalf of the Company by the Chief
Financial Officer of the Company (or another Financial Officer acceptable to the
Administrative Agent), subject to changes resulting from normal year-end audit
adjustments.

(d) Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in subparts (a) and (b) above, (i) a
certificate (a “Compliance Certificate”), substantially in the form of Exhibit
E, signed by a Financial Officer to the effect that (A) no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof and the actions the Credit Parties have taken or
proposes to take with respect thereto, and (B) the representations and
warranties of the Credit Parties are true and correct in all material respects,
except to the extent that



--------------------------------------------------------------------------------

any relate to an earlier specified date, in which case, such representations
shall be true and correct in all material respects as of the date made, which
certificate shall set forth the calculations required to establish compliance
with the provisions of Section 7.07, and (ii) a copy of the MD&A prepared with
respect to such financial statements and filed with the SEC by the Company.

(e) Borrowing Base Certificate. As soon as available but in any event within 20
days of the end of each calendar month, a Borrowing Base Certificate and
supporting information in connection therewith, together with any additional
reports with respect to the Aggregate Borrowing Base, the Dutch Borrowing Base
and the U.S. Borrowing Base as the Administrative Agent or the Foreign
Collateral Agent, as applicable, may reasonably request. If a Weekly Reporting
Period is in effect, Borrowing Base Certificates shall be delivered on a weekly
basis. In that case, such weekly Borrowing Base Certificate for the period then
ended shall be delivered, together with the supporting information in connection
therewith and any additional reports with respect to the Aggregate Borrowing
Base, the Dutch Borrowing Base and the U.S. Borrowing Base as the Administrative
Agent or the Foreign Collateral Agent, as applicable, may reasonably request, as
soon as available but in any event within 2 Business Days of the end of each
week. Each Borrower acknowledges and agrees that all Borrowing Base Certificates
shall be delivered under this Agreement via an Approved Electronic Communication
System. Notwithstanding the foregoing, upon execution of the Dutch Security
Documents, together with the Borrowing Base Certificate, the Borrowers shall
deliver a copy of the most recent supplemental undisclosed pledge of receivables
that has been submitted to the Dutch tax authorities for registration, in
accordance with the Dutch Security Documents, and a notification of receipt by
the Dutch tax authorities of such supplemental undisclosed pledge of
receivables.

(f) Accounts and Inventory Reports and Aging. As soon as available but in any
event within 20 days of the end of each calendar month, as of the period then
ended, all delivered electronically in a text formatted file acceptable to the
Administrative Agent or the Foreign Collateral Agent, as applicable:

(i) a detailed aging of each Borrower’s Accounts (1) including a listing of all
invoices aged by invoice date and due date (with an explanation of the terms
offered) and (2) reconciled to the Borrowing Base Certificate delivered as of
such date prepared in a manner reasonably acceptable to the Administrative Agent
and, if applicable, the Foreign Collateral Agent, together with a summary
specifying the name and balance due for each Account Debtor;

(ii) a schedule detailing each Borrower’s Inventory, in form reasonably
satisfactory to the Administrative Agent, (1) by location (showing Inventory in
transit, any Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), by class (raw material, work-in-process
and finished goods), by product type, and by volume on hand, which Inventory
shall be valued at the lower of cost (determined on a first-in, first-out basis)
or market and adjusted for Reserves as the Administrative Agent or, if
applicable, the Foreign Collateral Agent has previously indicated to the
Borrowers is deemed by the Administrative Agent or the Foreign Collateral Agent
to be appropriate, and (2) reconciled to the Borrowing Base Certificate of the
applicable Borrower delivered as of such date;

(iii) a worksheet of calculations prepared by the Borrowers to determine
Eligible Account and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;

(iv) a reconciliation of the applicable Borrower’s Accounts and Inventory
between (A) the amounts shown in the general ledger of each Credit Party and
financial statements and the reports delivered pursuant to clauses (i) and
(ii) above, and (B) the amounts and dates shown in the reports delivered
pursuant to clauses (i) and (ii) above with the Borrowing Base Certificate
delivered pursuant to Section 6.01(e) above as of such date; and

(v) a reconciliation of the loan balance per each Borrower’s general ledger to
the loan balance under this Agreement.



--------------------------------------------------------------------------------

(g) Budgets and Forecasts. Within forty-five 45 days after the end of each
fiscal year of the Company and its Subsidiaries, commencing with the fiscal year
ending 2014, a consolidated budget in reasonable detail for (i) each of the four
fiscal quarters of such fiscal year and (ii) each of the twelve calendar months
of such fiscal year, and (if and to the extent prepared by management of the
Company or any other Credit Party) for any subsequent fiscal years, as
customarily prepared by management for its internal use, setting forth, with
appropriate discussion, the forecasted balance sheet, income statement,
operating cash flows, capital expenditures and calculation of financial
covenants (including, without limitation, Section 7.07) of the Company and its
Subsidiaries for the period covered thereby, and the principal assumptions upon
which forecasts and budget are based.

(h) Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent:

(i) promptly after the same are available, copies of all notices, reports,
definitive proxy or other statements and other documents (other than any routine
ministerial statements or reports) sent by the Company to its shareholders, to
the holders of any of its debentures or bonds or the trustee of any indenture
securing the same or pursuant to which they are issued, or sent by the Company
(in final form) to any securities exchange or over the counter authority or
system, or to the SEC or any similar federal agency having regulatory
jurisdiction over the issuance of the Company’s securities, including, without
limitation, a transcript and summary (in form and substance satisfactory to the
Administrative Agent) of any earnings calls or similar calls with respect to the
Company;

(ii) promptly after the furnishing thereof, copies of any statement or report
(other than any routine ministerial statements or reports) furnished to any
holder of debt securities, including, without limitation, the Term Loan
Facility, of any Credit Party or of any of its Subsidiaries pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to this Section 6.01;

(iii) as soon as available, but in any event within 30 days after the end of
each fiscal year of the Company, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Credit Party and its
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify;

(iv) promptly, and in any event within five Business Days after receipt thereof
by any Credit Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other material inquiry by such agency regarding financial or other operational
results of any Credit Party or any Subsidiary thereof;

(v) not later than five Business Days after receipt thereof by any Credit Party
or any Subsidiary thereof, copies of all material notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any Target Acquisition Documentation, any Term Loan
Document or any Material Indebtedness Agreement and, from time to time upon
request by the Administrative Agent, such information and reports regarding the
Target Acquisition Documentation, any Term Loan Document and any Material
Indebtedness Agreement as the Administrative Agent may reasonably request;



--------------------------------------------------------------------------------

(vi) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Credit Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that would
(A) either individually or in the aggregate reasonably be expected to have a
Material Adverse Effect or (B) cause any property described in the Mortgages to
be subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law (other than Permitted Liens);

(vii) as soon as available, but in any event within 30 days after the end of
each fiscal year of the Company, (A) a report supplementing Schedules 5.05 and
5.09, including an identification of all owned and leased real property disposed
of by any Credit Party or any Subsidiary thereof during such fiscal year, a list
and description (including the street address, county or other relevant
jurisdiction, state, record owner, book value thereof and, in the case of leases
of property, lessor, lessee, expiration date and annual rental cost thereof) of
all real property acquired or leased during such fiscal year and a description
of such other changes in the information included in such Schedules as may be
necessary for such Schedules to be accurate and complete and (B) a report
supplementing Schedules 5.01 and 5.17 containing a description of all changes in
the information included in such Schedules as may be necessary for such
Schedules to be accurate and complete, each such report to be signed by an
Authorized Officer of the Company and to be in a form reasonably satisfactory to
the Administrative Agent;

(viii) promptly after any Credit Party or any Subsidiary thereof obtains
knowledge that any Credit Party or any Subsidiary thereof or any Person which
owns, directly or indirectly, any Equity Interest of any Credit Party or any
Subsidiary thereof, or any other holder at any time of any direct or indirect
equitable, legal or beneficial interest therein is in violation or breach of any
of Sections 6.08(b) or 7.10, such Credit Party or Subsidiary will deliver
reasonably prompt notice to the Administrative Agent and the Lenders of such
violation. Upon the request of any Lender, such Credit Party or Subsidiary, as
applicable, will provide any information such Lender believes is reasonably
necessary to be delivered to comply with the Act;

(ix) concurrently with the delivery thereof to the Term Loan Agent or the Term
Loan Lenders, any other notices or information provided to the Term Loan Agent
or the Term Loan Lenders under the Term Loan Documents not otherwise provided to
the Administrative Agent or the Lenders;

(x) within ten days of the written request of the Administrative Agent or any
Lender, such other information about the financial condition, properties and
operations of the Company or any of its Subsidiaries as may from time to time be
reasonably requested, which information shall be submitted in form and detail
satisfactory to the Administrative Agent and the Lenders and certified by an
Authorized Officer of the Company or such Subsidiary, as case may be, in
question; and

(xi) concurrently with the making of (1) an Investment pursuant to
Section 7.03(xiii) or a Restricted Payment pursuant to Sections 7.06(d), as the
case may be, a certificate executed by a Financial Officer of the Company in
form and substance reasonably satisfactory to the Administrative Agent
demonstrating after giving pro form effect to any such Investment or Restricted
Payment that the (A) Availability on each of the 30 consecutive days preceding
the proposed date of such Investment or Restricted Payment and on the date of
such Investment or



--------------------------------------------------------------------------------

Restricted Payment, exceeds the Covenant Threshold (Other) or Covenant Threshold
(RP), as applicable, and (B) if Availability is less than the Minimum FCCR
Amount (Other) or the Minimum FCCR Amount (RP), as applicable, the Fixed Charge
Coverage Ratio is greater than 1.05 to 1.0, and (2) a Restricted Payment
pursuant to Sections 7.06(e), a certificate executed by a Financial Officer of
the Company in form and substance reasonably satisfactory to the Administrative
Agent demonstrating after giving pro form effect to such Restricted Payment that
the Availability on each of the 30 consecutive days preceding the proposed date
of such Investment or Restricted Payment and on the date of such Investment or
Restricted Payment, exceeds the Aggregate Liquidity Threshold.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (h)(i)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents,
or provides a link thereto on the Company’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Company’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Company shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request by a Lender for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

(i) Notices. Promptly, and in any event within three Business Days, after an
Authorized Officer of the Borrowers or any of their Subsidiaries obtains
knowledge thereof, notice of:

(i) whenever a Default or Event of Default may occur hereunder;

(ii) any matter that has resulted, or either individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect;

(iii) the occurrence of any ERISA Event;

(iv) any material change in accounting policies or financial reporting practices
by any Credit Party or any Subsidiary thereof;

(v) the (A) occurrence of any disposition of property or assets for which the
applicable Borrower is required to make a mandatory prepayment pursuant to
Section 2.13(b)(ii), and (B) incurrence or issuance of any Indebtedness for
which the applicable Borrower is required to make a mandatory prepayment
pursuant to Section 2.13(b)(iii);

(vi) the occurrence of any “Default” or “Event of Default” (as each term is
defined in the Term Loan Credit Agreement or any other Term Loan Document) or
any amendment or waiver of the terms of the Term Loan Credit Agreement or any
other Term Loan Document;

(vii) of any announcement by Moody’s or S&P of any change or possible change in
the Moody’s Rating or S&P Rating;



--------------------------------------------------------------------------------

(viii) any and all default notices received under or with respect to any leased
location or public warehouse where collateral is located; and

(ix) any Credit Party entering into a Hedge Agreement or an amendment thereto,
together with copies of all agreements evidencing such Hedge Agreement or
amendment.

(j) Environmental Matters. Promptly after the assertion or occurrence thereof,
notice of any action or proceeding against or of any noncompliance by any Credit
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could (i) reasonably be expected to have a Material Adverse Effect
or (ii) cause any property described in the Mortgages to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law.

(k) SEC Reports and Registration Statements. Promptly after transmission thereof
or other filing with the SEC, copies of all registration statements (other than
the exhibits thereto and any registration statement on Form S-8 or its
equivalent) and all annual, quarterly or current reports that any Credit Party
or any Subsidiary files with the SEC on Form 10-K, 10-Q or 8-K (or any successor
forms). Any such documents that are filed pursuant to and are accessible through
the SEC’s EDGAR system will be deemed to have been provided in accordance with
this clause (j) so long as the Administrative Agent and each Lender have
received notification of the same.

(l) Auditors’ Internal Control Comment Letters, etc. Promptly upon the
reasonable request of the Administrative Agent, a copy of each letter or
memorandum commenting on internal accounting controls and/or accounting or
financial reporting policies followed by the Credit Parties and/or any of their
Subsidiaries that is submitted to such Credit Party or Subsidiary, as
applicable, by its independent accountants in connection with any annual or
interim audit made by them of the books of the Company or any of its respective
Subsidiaries.

(m) Information Relating to Collateral. At the time of the delivery of the
annual financial statements provided for in subpart (a) above, a certificate of
an Authorized Officer of the Borrowers (i) setting forth any changes to the
information required pursuant to the Security Documents or confirming that there
has been no change in such information since the date of the most recently
delivered or updated Security Documents, (ii) outlining all material insurance
coverage maintained as of the date of such report by the Credit Parties and all
material insurance coverage planned to be maintained by the Credit Parties in
the immediately succeeding fiscal year, and (iii) certifying that no Credit
Party has taken any actions (and is not aware of any actions so taken) to
terminate any UCC financing statements or other appropriate filings, recordings
or registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above to the extent necessary to protect and
perfect the security interests and Liens under the Security Documents for a
period of not less than 18 months after the date of such certificate (except as
noted therein with respect to any continuation statements to be filed within
such period).

(n) Other Notices. Promptly after the transmission or receipt thereof, as
applicable, copies of all notices received or sent by any Credit Party to or
from the holders of any Material Indebtedness (including, without limitation,
the Term Loan Obligations) or any trustee with respect thereto (other than any
routine or ministerial notices).

(o) Proposed Amendments, etc. to Certain Agreements. No later than five
(5) Business Days prior to the effectiveness thereof, copies of substantially
final drafts of any proposed amendment,



--------------------------------------------------------------------------------

supplement, waiver or other modification with respect to any Subordinated Debt
Document, any Material Indebtedness Agreement, any Term Loan Document or any
other agreement or instrument subject to the restrictions contained in
Section 7.14.

(p) Notice Regarding Material Contracts. Promptly, and in any event within ten
(10) Business Days (i) after any Material Contract of any Credit Party is
terminated or amended in a manner that could reasonably be expected to have a
Material Adverse Effect, or (ii) any new Material Contract is entered into,
written notice of the same. For the avoidance of doubt, no notice will be
required in connection with the expiry of a Material Contract pursuant to its
terms.

(q) Violation of Anti-Terrorism Laws. Promptly (i) if any Credit Party obtains
knowledge that any Credit Party or any Person that owns, directly or indirectly,
any Equity Interests of any Credit Party, or any other holder at any time of any
direct or indirect equitable, legal or beneficial interest therein is the
subject of any of the Anti-Terrorism Laws, such Credit Party will notify the
Administrative Agent and (ii) upon the request of the Administrative Agent, the
Foreign Collateral Agent or any Lender (through the Administrative Agent), such
Credit Party will provide any information the Administrative Agent or such
Lender believes is reasonably necessary to be delivered to comply with the USA
Patriot Act or comparable law under the laws of jurisdictions other than the
United States.

(r) Accounts Payable. As soon as available but in any event within 5 days of the
end of each calendar month and at such other times as may be requested by the
Administrative Agent, as of the month then ended, a schedule and aging of each
Borrower’s accounts payable, delivered electronically in a text formatted file
acceptable to the Administrative Agent;

(s) Good Standing. Within 5 days of the first Business Day of each September, a
certificate of good standing for each domestic Credit Party from the appropriate
governmental officer in its jurisdiction of incorporation, formation, or
organization.

(t) Statutory Accounts. As soon as they are available (and by no later than the
date that they are required to be delivered by law), the annual statutory
audited accounts for each Dutch Credit Party

(u) Other Information. Promptly upon the reasonable request therefor (and in any
event within 10 days of such request), such other information or documents
(financial or otherwise) relating to any Credit Party or any Subsidiary as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request from time to time.

Section 6.02 Payment of Taxes and Claims. The Company shall, and shall cause
each of its Subsidiaries to pay in full (a) prior in each case to the date when
penalties would attach, all Taxes, assessments and governmental charges and
levies (except only those so long as and to the extent that the same shall be
contested in good faith by appropriate and timely proceedings and for which
adequate provisions have been established in accordance with GAAP) for which it
may be or become liable or to which any or all of its properties may be or
become subject; (b) in the case of the Company and Domestic Subsidiaries, all of
its material wage obligations to its employees in compliance with the Fair Labor
Standards Act (29 U.S.C. §§ 206-207) or any comparable provisions, and, in the
case of the Foreign Subsidiaries, those obligations under foreign laws with
respect to employee source deductions, obligations and employer obligations to
its employees; and (c) except where failure to pay such obligations, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, all of its other obligations calling for the payment of
money (except only those so long as and to the extent that the same shall be
contested in good faith and for which adequate provisions have been established
in accordance with GAAP) before such payment becomes overdue.



--------------------------------------------------------------------------------

Section 6.03 Preservation of Existence, Etc. Other than any Inactive Subsidiary
or Immaterial Subsidiary, each Credit Party will (a) preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.02 or 7.04; provided, however, that the Company and
Merger Sub may consummate the Target Acquisition; (b) take all reasonable action
to maintain all rights, privileges, permits, licenses and franchises necessary
or desirable in the normal conduct of its business, except to the extent that
failure to do so, either individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect; and (c) preserve or renew all of
its registered patents, trademarks, trade names and service marks, the
non-preservation of which, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

Section 6.04 Maintenance of Properties. The Company shall, and shall cause each
of its Subsidiaries to, except where the failure to do so, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, (a) maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted, (b) make all necessary repairs
thereto and renewals and replacements thereof and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

Section 6.05 Maintenance of Insurance.

(a) Maintain insurance upon its inventory, equipment and other personal and real
property in such form, written by such companies, in such amounts, for such
periods, and against such risks as customarily insured against by Persons
engaged in the same or similar business and as required by applicable Laws and
the Security Documents, with provisions for, with respect to Credit Parties,
payment of all losses thereunder to the Administrative Agent, the Foreign
Collateral Agent and such Credit Parties as their interests may appear and
subject to the applicable provisions of the Intercreditor Agreement (with
lender’s loss payable, mortgagee, and additional insured endorsements, as
appropriate, in favor of the Administrative Agent and Foreign Collateral Agent).
Any such policies of insurance shall provide for no fewer than thirty (30) days’
prior written notice of cancellation to the Administrative Agent, the Foreign
Collateral Agent and the Lenders. The Administrative Agent is hereby authorized
to act as attorney-in-fact for the Credit Parties in (after the occurrence and
during the continuation of an Event of Default) obtaining, adjusting, settling
and canceling such insurance and indorsing any drafts. Within ten (10) Business
Days of the Administrative Agent’s written request, the Company shall furnish to
the Administrative Agent such information about the insurance of the Credit
Parties and the Subsidiaries thereof (including, without limitation, copies of
insurance policies of the Credit Parties and the Subsidiaries) as the
Administrative Agent may from time to time reasonably request, which information
shall be prepared in form and detail satisfactory to the Administrative Agent
and certified by an Authorized Officer.

(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Company shall, or shall
cause each Credit Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to applicable flood insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.



--------------------------------------------------------------------------------

Section 6.06 Compliance with Laws. The Company shall, and shall cause each of
its Subsidiaries to:

(a) comply in all material respects with the requirements of all Laws
(including, without limitation, ERISA) and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

(b) conduct its businesses in compliance with applicable Anti-Corruption Laws
and Anti-Terrorism Laws and maintain policies and procedures designed to promote
and achieve compliance with such laws.

Section 6.07 Books, Records and Inspections. Each Credit Party will, and will
cause each Subsidiary to, (a) maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be (c) permit
any representatives designated by the Administrative Agent or any Lender
(including employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent), upon
reasonable prior notice, to visit and inspect its properties, conduct at the
Credit Party’s premises, field examinations of the Credit Party’s assets,
liabilities, books and records, including examining and making extracts from its
books and record (which books and records shall include existing environmental
assessment reports and Phase I or Phase II studies), and to discuss its affairs,
finances and condition with its officers and independent accountants, all at any
time during normal business hours and as often as reasonably requested. After
the occurrence and during the continuance of any Event of Default, each Credit
Party shall provide the Administrative Agent and each Lender with access to its
suppliers. The Credit Parties acknowledge that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain reports pertaining to the Credit Parties’ assets for internal use by the
Administrative Agent and the Lenders. Notwithstanding anything to the contrary
set forth herein, so long as no Event of Default shall have occurred and be
continuing, only two (2) field examinations per calendar year shall be at the
sole expense of the Borrowers.

Section 6.08 Use of Proceeds. The Borrowers and each Credit Party shall use the
proceeds of the Loans solely to (a) finance the ongoing working capital
requirements of the Borrowers and (b) provide funds for other general corporate
purposes, in each case, not inconsistent with the terms of this Agreement. In no
event shall any such proceeds be used to fund all or any part of the Target
Acquisition; provided that up to $5,000,000 of such proceeds may be used to
finance original issue discount on the Term Loans on the Closing Date so long as
such use would not constitute unlawful financial assistance under any applicable
Law.

Section 6.09 [Reserved]

Section 6.10 Covenant to Guarantee Obligations and Give Security.

(a) Guaranties and Security Documents. Each Domestic Subsidiary and, if required
by the Administrative Agent and the Foreign Collateral Agent, each Foreign
Subsidiary (other than, in any case, any Inactive Subsidiary or an Immaterial
Subsidiary) created, acquired or held subsequent to the Closing Date, and each
Domestic Subsidiary and, if required by the Administrative Agent and the Foreign
Collateral Agent, each Foreign Subsidiary, that at any time ceases to be an
Inactive Subsidiary or an Immaterial Subsidiary (including by virtue of clause
(j) of this Section 6.10), shall within



--------------------------------------------------------------------------------

thirty (30) days (or such longer period as the Administrative Agent shall
approve in its Permitted Discretion) after such creation, acquisition, holding
or cessation execute and deliver to the Administrative Agent, for the benefit of
the Lenders, a Guaranty (or guaranty supplement) and the appropriate Security
Documents, such agreements to be in form and substance acceptable to the
Administrative Agent and, solely with respect to a Foreign Subsidiary, the
Foreign Collateral Agent along with any such other supporting documentation,
corporate governance and authorization documents, and an opinion of counsel as
may be deemed necessary or advisable by the Administrative Agent and, if
applicable, the Foreign Collateral Agent.

(b) Pledge of Equity Interest. With respect to the creation or acquisition of a
Subsidiary, the appropriate Credit Party shall within thirty (30) days (or such
longer period as the Administrative Agent shall approve in its Permitted
Discretion) after such creation or acquisition execute a Security Agreement (or
a Security Joinder Agreement) and, in connection therewith, pledge all of its
Equity Interests in such Subsidiary to the Administrative Agent as security for
the Obligations; provided that (i) no Foreign Subsidiary shall be required to
pledge any of its Equity Interests in any other Foreign Subsidiary, (ii) the
Company or any Domestic Subsidiary shall not be required to pledge more than
sixty-five percent (65%) of the voting Equity Interests of any first-tier
Foreign Subsidiary, and (iii) such pledge shall be legally available and shall
not result in materially adverse tax consequences on such Credit Party. If the
Term Loan Credit Agreement is terminated, the Company shall deliver to the
Administrative Agent the share certificates (or other evidence of equity)
evidencing any of the Equity Interests pledged pursuant to this Section 6.10(b)
if such Equity Interests are certificated or so evidenced.

(c) Perfection or Registration of Interest in Foreign Equity Interests. Subject
to the terms of the Intercreditor Agreement, with respect to any foreign Equity
Interests pledged to the Administrative Agent by the Company or any Domestic
Subsidiary or any Foreign Subsidiary, on or after the Closing Date, the
Administrative Agent shall at all times, in the reasonable discretion of the
Administrative Agent or the Required Lenders, have the right to require the
perfection, at Borrowers’ cost, payable upon request therefor (including,
without limitation, any foreign counsel, or foreign notary, filing, registration
or similar, fees, costs or expenses), of the security interest in such Equity
Interests in the respective foreign jurisdiction.

(d) Pledged Intercompany Notes. Subject to the terms of the Intercreditor
Agreement, with respect to the creation or acquisition by a Credit Party of a
Pledged Intercompany Note, the appropriate Credit Party shall pledge to the
Administrative Agent or the Foreign Collateral Agent, as applicable, as security
for the Obligations, such Pledged Intercompany Note. Such Credit Party shall
promptly deliver to the Administrative Agent or the Foreign Collateral Agent, as
applicable, such Pledged Intercompany Note and an accompanying allonge.

(e) Collateral Generally. The Company shall, and shall cause each of its
Subsidiaries to, subject to the terms of the Intercreditor Agreement:

(i) promptly furnish to the Administrative Agent, the Foreign Collateral Agent
or any Lender upon request (x) additional statements and information with
respect to the Collateral, and all writings and information relating to or
evidencing any of the Company’s or any Subsidiary’s accounts (including, without
limitation, computer printouts or typewritten reports listing the mailing
addresses of all present account debtors), and (y) any other writings and
information as the Administrative Agent, the Foreign Collateral Agent or such
Lender may reasonably request;

(ii) promptly notify the Administrative Agent or the Foreign Collateral Agent,
as applicable, in writing upon the creation of any accounts with respect to
which the account debtor is the United States or any other Governmental
Authority, or any business that is located in a foreign country;



--------------------------------------------------------------------------------

(iii) promptly notify the Administrative Agent or the Foreign Collateral Agent,
as applicable, in writing upon the creation by any Credit Party of a deposit
account or securities account not listed on Schedule 5.22 hereto and, if such
deposit account is owned by the Company or another Credit Party and is not an
Excluded Account, promptly provide for the execution of an applicable Control
Agreement with respect thereto, if required by the Administrative Agent, the
Foreign Collateral Agent or the Required Lenders;

(iv) promptly notify the Administrative Agent or the Foreign Collateral Agent,
as applicable, in writing whenever a material amount of assets of a Credit Party
is located at a location of a third party (other than another Credit Party) that
is not listed on Schedule 5.09 hereto and use commercially reasonable efforts to
cause to be executed any bailee’s waiver, processor’s waiver, consignee’s waiver
or similar document or notice that may be required by the Administrative Agent,
the Foreign Collateral Agent or the Required Lenders; provided that to the
extent that any such waivers, documents or notices are provided in connection
with the Term Loan Facility, a corresponding bailee’s waiver, processor’s
waiver, consignee’s waiver or similar document or notice shall be provided to
the Administrative Agent or the Foreign Collateral Agent, as applicable;

(v) promptly notify the Administrative Agent, the Foreign Collateral Agent and
the Lenders in writing of any information that the Company or any of its
Subsidiaries has or may receive with respect to the Collateral that would
reasonably be expected to materially and adversely affect the value thereof or
the rights of the Administrative Agent, the Foreign Collateral Agent and the
Lenders with respect thereto;

(vi) promptly deliver to the Administrative Agent or the Foreign Collateral
Agent, as applicable, to hold as security for the applicable Obligations, within
ten Business Days after the written request of the Administrative Agent, all
certificated investment property owned by a Credit Party, in suitable form for
transfer by delivery, or accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the
Administrative Agent, or in the event such investment property is in the
possession of a securities intermediary or credited to a securities account
(other than an Excluded Account), execute with the related securities
intermediary an investment property control agreement over such securities
account in favor of the Administrative Agent in form and substance satisfactory
to the Administrative Agent;

(vii) promptly provide to the Administrative Agent a list of any patents,
trademarks or copyrights that have been federally registered by the Company or
any other Credit Party since the last list so delivered, and provide for the
execution of an appropriate collateral assignment of intellectual property or
intellectual property security agreement; and

(viii) upon the reasonable request of the Administrative Agent, promptly take
such action and promptly make, execute, and deliver all such additional and
further items, deeds, assurances, instruments and any other writings as the
Administrative Agent may from time to time deem necessary or appropriate,
including, without limitation, chattel paper, to carry into effect the intention
of this Agreement, or so as to completely vest in and ensure to the
Administrative Agent and the Lenders their respective rights hereunder and in or
to the Collateral.



--------------------------------------------------------------------------------

Each of the Borrowers hereby authorize the Administrative Agent or Foreign
Collateral Agent to file UCC financing statements (or similar notice filings
applicable in foreign jurisdictions) with respect to the Collateral. If
certificates of title or applications for title are issued or outstanding with
respect to any of the inventory or equipment of any Credit Party, the Company
shall (or cause such applicable Credit Party to), upon request of the
Administrative Agent, (i) execute and deliver to the Administrative Agent a
short form security agreement, in form and substance satisfactory to the
Administrative Agent, and (ii) deliver such certificate or application to the
Administrative Agent and cause the interest of the Administrative Agent to be
properly noted thereon. The Company hereby authorizes the Administrative Agent
or its respective designated agent (but without obligation by the Administrative
Agent to do so) to incur expenses with respect to the foregoing (whether prior
to, upon, or subsequent to any Default), and the Company shall promptly repay,
reimburse, and indemnify the Administrative Agent and the Lenders for any and
all such expenses.

(f) Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral. The Borrowers shall provide the Administrative Agent and
the Foreign Collateral Agent with prompt written notice with respect to any
Material Real Property or material personal property (other than accounts,
inventory, equipment and general intangibles and other property acquired in the
ordinary course of business) acquired (including, in the case of Material Real
Property, leased) by any Credit Party subsequent to the Closing Date. In
addition to any other right that the Administrative Agent, the Foreign
Collateral Agent and the Lenders may have pursuant to this Agreement or
otherwise, upon written request of the Administrative Agent or the Foreign
Collateral Agent, whenever made, the Borrowers shall, and shall cause each
Credit Party to, grant to the Administrative Agent, for the benefit of the
Lenders, as additional security for the Obligations, a perfected Lien (subject
to the terms of the Intercreditor Agreement) on any Material Real Property or
personal property of each Credit Party (other than for leased equipment or
equipment subject to a purchase money security interest in which the lessor or
purchase money lender of such equipment holds a first priority security
interest, in which case, the Administrative Agent shall have the right to obtain
a security interest junior only to such lessor or purchase money lender),
including, without limitation, such property acquired subsequent to the Closing
Date, in which the Administrative Agent does not have a perfected first priority
Lien. The Borrowers agree, (i) in the case of Material Real Property, to provide
all Real Estate Requirements with respect to such Material Real Property within
60 days (or such later time as may be specified by the Administrative Agent in
its Permitted Discretion), and (ii) in all other cases, within ten days after
the date of a written request by the Administrative Agent, to secure all of the
Obligations by delivering to the Administrative Agent security agreements,
intellectual property security agreements, pledge agreements, mortgages (or
deeds of trust, if applicable) or other documents, instruments or agreements or
such thereof as the Administrative Agent may require. The Borrowers shall pay
all recordation, legal and other expenses in connection therewith.

(g) Designation of Immaterial Subsidiaries. In the event that the Immaterial
Subsidiaries and Inactive Subsidiaries, when taken as a whole, (i) contribute
more than 5% of the Consolidated EBITDA of the Company and its Subsidiaries,
taken as a whole, during the most recently-ended four fiscal quarter period
(taken as a single period) or (ii) as of any applicable date of determination
have assets that in the aggregate constitute more than 5% aggregate net book
value of the assets of the Company and its Subsidiaries, taken as a whole, the
Company shall promptly designate one or more Immaterial Subsidiaries or Inactive
Subsidiaries to be Credit Parties hereunder (at which time such Subsidiaries
shall cease to be Immaterial Subsidiaries or Inactive Subsidiaries, as
applicable) such that the resulting EBITDA attributable to, and net book value
of the assets held by, the remaining Immaterial Subsidiaries and Inactive
Subsidiaries, when taken as a whole, shall be less than the required percentages
set forth in clauses (i) and (ii) of this clause (j).

(h) Designation of Material Real Property. In the event that the aggregate fair
market value of (i) the real property owned in fee simple by the Credit Parties
that is not subject to a Mortgage and



--------------------------------------------------------------------------------

(ii) the leasehold real property of the Credit Parties that is not subject to a
Mortgage exceeds $20,000,000 the Company shall promptly designate one or more of
such owned or leased real property locations to be Material Real Property (at
which time such real property shall constitute Material Real Property for all
purposes hereunder and under the other Loan Documents).

Section 6.11 Compliance with Environmental Laws. Except where non-compliance,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, the Borrowers and their Subsidiaries shall
comply in all respects with any and all applicable Environmental Laws and
Environmental Permits including, without limitation, all Environmental Laws in
jurisdictions in which such Person owns or operates a facility or site, arranges
for disposal or treatment of hazardous substances, solid waste or other wastes,
accepts for transport any hazardous substances, solid waste or other wastes or
holds any interest in real property or otherwise. The Borrowers and their
Subsidiaries shall furnish to the Administrative Agent and the Lenders, promptly
after receipt thereof, a copy of any notice the Company or such Subsidiary may
receive from any Governmental Authority or private Person, or otherwise, that
any material litigation or proceeding pertaining to any environmental, health or
safety matter has been filed or is threatened against any Borrower or such
Subsidiary, any real property in which the Company or such Subsidiary holds any
interest or any past or present operation of the Company or such Subsidiary.
Neither the Company nor any of its Subsidiaries shall allow the material release
or material disposal of hazardous waste, solid waste or other wastes on, under
or to any real property in which the Company or any of its Subsidiaries holds
any ownership interest or performs any of its operations, in violation of any
Environmental Law. As used in this Section 6.13, “litigation or proceeding”
means any demand, claim, notice, suit, suit in equity action, administrative
action, investigation or inquiry whether brought by any Governmental Authority
or private Person, or otherwise.

Section 6.12 Information Regarding Collateral. Provide the Administrative Agent
and the Lenders with at least 30 days’ prior written notice before any change
its legal name, organizational structure or its state, province or other
jurisdiction of organization. The Company shall promptly notify the
Administrative Agent of (a) any change in any location where a material portion
of any Credit Party’s assets are maintained, and any new locations where any
material portion of any Credit Party’s assets are to be maintained; (b) any
change in the location of the office where any Credit Party’s records pertaining
to its accounts are kept; (c) the location of any new places of business and the
changing or closing of any of its existing places of business; and (d) any
change in the location of any Credit Party’s chief executive office.

Section 6.13 Maintenance of Debt Ratings. The Company shall, and shall cause
each of its Subsidiaries to, use commercially reasonable efforts to maintain a
Moody’s Rating and an S&P Rating from Moody’s and S&P, respectively.

Section 6.14 Further Assurances. The Company shall, and shall cause each of its
Subsidiaries to:

(a) Promptly upon request by the Administrative Agent or the Foreign Collateral
Agent, as applicable, or the Required Lenders through the Administrative Agent,
(i) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or the Required
Lenders through the Administrative Agent, may reasonably require from time to
time in order to carry out more effectively the purposes of the Loan Documents.

(b) If deemed appropriate by the Administrative Agent or the Foreign Collateral
Agent, as applicable, the Administrative Agent or the Foreign Collateral Agent,
as applicable, is hereby authorized



--------------------------------------------------------------------------------

to file new UCC financing statements (or similar notice filings applicable in
foreign jurisdictions) describing the Collateral and otherwise in form and
substance sufficient for recordation wherever necessary or appropriate, as
determined in the Administrative Agent’s or the Foreign Collateral Agent’s, as
applicable, Permitted Discretion, to perfect or continue perfected the security
interest of the Administrative Agent or the Foreign Collateral Agent, as
applicable, in the applicable Collateral. The Company shall pay all filing and
recording fees and taxes in connection with the filing or recordation of such
UCC financing statements (or similar notice filings applicable in foreign
jurisdictions) and security interests and shall promptly reimburse the
Administrative Agent therefor if the Administrative Agent pays the same.

Section 6.15 Control Agreements; Cash Management. (a) Within 60 days of the
Closing Date (or such longer time as may be agreed by the Administrative Agent
in its Permitted Discretion), the U.S. Credit Parties will enter into, and will
maintain in effect, Control Agreements with respect to each Deposit Account and
lock box account maintained by the U.S. Credit Parties after the Closing Date.
Each Control Agreement shall be in form and substance satisfactory to the
Administrative Agent. Each Credit Party’s lockbox and cash collateral account
management shall be established and maintained solely with the Administrative
Agent (or with another financial institution mutually satisfactory to the
Administrative Agent and the Company), in the Administrative Agent’s name (or
such other financial institution’s name), which shall provide for the collection
and remittance of all proceeds of the Collateral on a daily basis during any
U.S. Cash Dominion Period. During any U.S. Cash Dominion Period, all amounts in
controlled concentration accounts (or in any other deposit account that is not
swept on a regular basis into a controlled account) will be swept into a
collection account maintained with the Administrative Agent and used to repay
Borrowings under this Agreement.

(b) Within 60 days of the Closing Date (or such longer time as may be agreed by
the Foreign Collateral Agent in its Permitted Discretion), the Dutch Credit
Parties will enter into, and will maintain in effect, Control Agreements with
respect to each Deposit Account maintained by the Dutch Credit Parties after the
Closing Date. Each Control Agreement shall be in form and substance satisfactory
to the Foreign Collateral Agent. Each Dutch Credit Party’s cash collateral
account management shall be established and maintained solely with the Foreign
Collateral Agent (or with another financial institution mutually satisfactory to
the Foreign Collateral Agent and the Dutch Borrower), in the Foreign Collateral
Agent’s name (or such other financial institution’s name), which shall provide
for the collection and remittance of all proceeds of the Collateral on a daily
basis during any Dutch Cash Dominion Period. During any Dutch Cash Dominion
Period, all amounts in controlled concentration accounts (or in any other
deposit account that is not swept on a regular basis into a controlled account)
will be swept into a collection account maintained with the Foreign Collateral
Agent and used to repay Borrowings under this Agreement.

Section 6.16 Material Contracts. Each Credit Party will perform and observe in
all material respects all the terms and provisions of each Material Contract to
be performed or observed by it (subject to all applicable grace and cure periods
specifically set forth therein), and no Credit Party will take any action that
would cause any such Material Contract to not be in full force and effect, and
cause each of its Subsidiaries to do so except, in each case, where the failure
to do so, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 6.17 Senior Debt. The Obligations shall, and the Credit Parties shall
take all necessary action to ensure that the Obligations shall, at all times
rank (a) at least pari passu in right of payment (to the fullest extent
permitted by law) with all other senior Secured Indebtedness of the Credit
Parties and (b) prior in right of payment, to the extent set forth in the
applicable subordination agreement, to the Subordinated Indebtedness.



--------------------------------------------------------------------------------

Section 6.18 Subordination. Each Credit Party shall cause all Indebtedness and
other obligations now or hereafter owed by it to any of its Affiliates (other
than, in the case of management of the Credit Parties, payroll obligations) to
be subordinated in right of payment and security to the Indebtedness and other
Obligations owing to the Administrative Agent and the Lenders in accordance with
the Intercompany Subordination Agreement or another subordination agreement in
form and substance reasonably satisfactory to the Administrative Agent.

Section 6.19 Lender Meetings. The Credit Parties will, upon the request of the
Administrative Agent or the Required Lenders, participate in a meeting of the
Administrative Agent and the Lenders once during each fiscal year to be held at
the Company’s corporate offices (or at such other location as may be agreed to
by the Company and Administrative Agent) at such time as may be agreed to by the
Company and the Administrative Agent.

Section 6.20 Appraisals. At any time that the Administrative Agent requests,
each Credit Party will, and will cause each Subsidiary to, provide the
Administrative Agent with appraisals or updates thereof of their Inventory from
an appraiser selected and engaged by the Administrative Agent, and prepared on a
basis satisfactory to the Administrative Agent, such appraisals and updates to
include, without limitation, information required by applicable law and
regulations; provided, however, that if no Event of Default has occurred and is
continuing, one (1) such appraisal per calendar year shall be at the sole
expense of the Company.

Section 6.21 Post Closing Obligations. The Credit Parties shall execute and
deliver the documents and complete the tasks set forth on Schedule 6.21, in each
case within the time limits specified on such schedule.

ARTICLE VII.

NEGATIVE COVENANTS

Each of the Borrowers hereby covenants and agrees that on the Closing Date and
thereafter for so long as this Agreement is in effect and until such time as the
Revolving Commitments have been terminated, no Notes remain outstanding and the
Loans, together with interest, Fees and all other Obligations incurred hereunder
and under the other Loan Documents, have been paid in full as follows:

Section 7.01 Liens. No Credit Party will, nor will any Credit Party permit its
Subsidiaries to, create, incur, assume or suffer to exist (upon the happening of
a contingency or otherwise) any Lien upon any of its property or assets, whether
now owned or hereafter acquired; provided that the foregoing shall not apply to:

(a) Liens for Taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

(b) other statutory Liens incidental to the conduct of its business or the
ownership of its property and assets that (i) were not incurred in connection
with the borrowing of money or the obtaining of advances or credit, and (ii) do
not in the aggregate materially detract from the value of its property or assets
or materially impair the use thereof in the operation of its business;

(c) Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to a Credit Party provided such Liens do not extend to ABL Priority
Collateral (as defined in the Intercreditor Agreement on the Closing Date)
unless such Liens are subordinated pursuant to an intercreditor agreement
satisfactory to the Administrative Agent or the Foreign Collateral Agent, as
applicable, in its sole discretion;



--------------------------------------------------------------------------------

(d) purchase money Liens on fixed assets securing the loans and Indebtedness
under Capitalized Leases pursuant to Section 7.02(b) hereof; provided that any
such Lien is limited to the purchase price and only attaches to the property
being acquired or financed thereby;

(e) any Lien of the Administrative Agent or the Foreign Collateral Agent, for
the benefit of the Secured Creditors;

(f) the Liens existing on the Closing Date as set forth in Schedule 7.01 hereto
and replacements, extensions, renewals, refundings or refinancings thereof, but
only to the extent that the amount of Indebtedness secured thereby shall not be
increased (except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
replacement, extension, renewal, refunding or refinancing and by an amount equal
to any existing commitments unutilized thereunder) and the property covered
thereby is not changed;

(g) easements or other minor defects or irregularities in title of real property
not interfering in any material respect with the use of such property in the
business of the Company or any of its Subsidiaries;

(h) pledges or deposits in connection with workers’ compensation insurance,
unemployment insurance and like matters;

(i) Liens in respect of any writ of execution, attachment, garnishment, judgment
or judicial award solely to the extent not constituting an Event of Default
under Section 8.01(h)(i);

(j) Liens securing the Term Loan Obligations; provided that such Liens are
subject at all times to the Intercreditor Agreement;

(k) any statutory or civil law Lien arising in the Netherlands under
Netherland’s General Banking Conditions;

(l) Liens on tangible property of a Person existing at the time such Person is
acquired by the Company or a Subsidiary pursuant to an Acquisition permitted
under Section 7.03(b); provided that such Liens were not created in
contemplation of such Acquisition and do not extend to any assets other than
those of the Person acquired by the Company or such Subsidiary, and the
applicable Indebtedness secured by such Lien is permitted under Section 7.02(l),
provided further such Liens do not extend to ABL Priority Collateral (as defined
in the Intercreditor Agreement on the Closing Date) unless such Liens are
subordinated pursuant to an intercreditor agreement satisfactory to the
Administrative Agent or the Foreign Collateral Agent, as applicable, in its sole
discretion;

(m) other Liens securing Indebtedness permitted by Section 7.02(m); provided
that no such Lien shall extend to, or cover, any Collateral; and

(n) other non-consensual Liens not securing Indebtedness, (i) the amount of
which does not exceed $1,000,000 in the aggregate, and (ii) the existence of
which, either individually or in the aggregate, will not have a Material Adverse
Effect; provided that any Lien permitted by this clause (n) is permitted only
for so long as is reasonably necessary for the affected Credit Party or the
affected Subsidiary, using its best efforts, to remove or eliminate such Lien
and, provided further that, any Lien not otherwise permitted by this clause
(n) shall be permitted so long as such Credit Party or the affected Subsidiary
shall



--------------------------------------------------------------------------------

within 30 days after the filing thereof either (A) cause such Lien to be
discharged, or (B) post with the Administrative Agent a bond or other security
in form and amount satisfactory to the Administrative Agent in all respects and
shall thereafter diligently pursue its discharge.

Neither the Borrowers nor any of their Subsidiaries shall enter into any
contract or agreement (other than a contract or agreement entered into in
connection with the purchase or lease of fixed assets that prohibits Liens on
such fixed assets) that would prohibit the Administrative Agent, the Foreign
Collateral Agent or the Lenders from acquiring a security interest, mortgage or
other Lien on, or a collateral assignment of, any of the property or assets of
the Borrowers or such Subsidiary.

Section 7.02 Indebtedness. No Credit Party will, nor will any Credit Party
permit its Subsidiaries to, create, incur, assume or have outstanding any
Indebtedness of any kind; provided that the foregoing shall not apply to:

(a) the Loans and any other Obligation under this Agreement or under any other
Loan Document;

(b) any loans granted to or Indebtedness under Capitalized Leases entered into
by the Company or any of its Subsidiaries for the purchase or lease of fixed
assets (and refinancings of such loans or Indebtedness under Capitalized
Leases), which loans and Indebtedness under Capitalized Leases shall only be
secured by the fixed assets being purchased or leased, so long as the aggregate
principal amount of all such loans and Indebtedness under Capitalized Leases for
the Company and all of its Subsidiaries shall not exceed $10,000,000 at any time
outstanding;

(c) the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 7.02, as set
forth in Schedule 7.02 hereto (any extension, renewal or refinancing thereof but
only to the extent that the principal amount thereof does not increase after the
Closing Date, except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such extension, renewal or refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such extension, renewal or refinancing);

(d) loans to a Credit Party from another Credit Party;

(e) loans to a Foreign Subsidiary from another Foreign Subsidiary that is not a
Credit Party;

(f) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;

(g) Permitted Foreign Subsidiary and other Loans and Investments, so long as
(i) no Default or Event of Default shall exist immediately prior to or
immediately after giving effect thereto and (ii) after giving pro forma effect
thereto (and to any Indebtedness incurred in connection therewith), the
(A) Availability on each of the 30 consecutive days preceding the proposed date
of such incurrence and on such incurrence date, exceeds the Covenant Threshold
(Other) and (B) if Availability is less than the Minimum FCCR Amount (Other),
the Fixed Charge Coverage Ratio is greater than 1.05 to 1.0;

(h) Indebtedness incurred in connection with the financing of insurance
premiums, in an aggregate amount not to exceed $2,000,000 at any time
outstanding;



--------------------------------------------------------------------------------

(i) contingent obligations consisting of Guarantees executed by (i) any Credit
Party with respect to Indebtedness otherwise permitted by this Agreement and
(ii) any Foreign Subsidiary that is not a Credit Party with respect to any
Indebtedness of a Foreign Subsidiary otherwise permitted by this Agreement;

(j) other unsecured Indebtedness (including unsecured Subordinated
Indebtedness), in addition to the Indebtedness listed above, in an aggregate
principal amount for the Company and all of its Subsidiaries not to exceed
$15,000,000 at any time outstanding;

(k) (i) the Term Loan Obligations; provided that the principal amount of the
Term Loan Obligations (excluding any Term Loan Obligations consisting of debts,
liabilities and obligations with respect to any Secured Cash Management
Agreement or Secured Hedge Agreement (each as defined in the Term Loan Credit
Agreement)), at any one time outstanding, shall not exceed $430,000,000 less the
sum of (x) any regularly scheduled payments of principal (whether or not
actually made) plus (y) any prepayments thereof, but only so long as the
Intercreditor Agreement shall be in effect and (ii) any extension, renewal,
replacement or refinancing of any Term Loan Obligations but only to the extent
that the outstanding principal amount thereof as of the date of such extension,
renewal, replacement or refinancing is not increased, except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such extension, renewal, replacement or
refinancing, the direct or any contingent obligor with respect thereto is not
changed, as a result of or in connection with such extension, renewal,
replacement or refinancing and the Indebtedness extending, renewing, replacing
or refinancing such Term Loan Obligations shall not have a shorter maturity or
weighted average life to maturity than the Term Loan Obligations being extended,
renewed, replaced or refinanced;

(l) Indebtedness of any Person that becomes a Subsidiary of the Company after
the date hereof pursuant to an Acquisition permitted under Section 7.03(b);
provided that (i) such Indebtedness is existing at the time such Person becomes
a Subsidiary of the Company (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of the Company) and
(ii) (A) the aggregate principal amount of such Indebtedness shall not exceed
$10,000,000 at any time and (B) the aggregate principal amount of such
Indebtedness of a Subsidiary that becomes a Dutch Credit Party shall not exceed
$1,500,000;

(m) other secured Indebtedness in an aggregate principal amount for the Company
and all of its Subsidiaries not to exceed $10,000,000 at any time outstanding,
so long as no Default or Event of Default shall exist prior to or after giving
effect thereto;

(n) any Indebtedness arising under guarantees entered into pursuant to
Section 2:403 of the Dutch Civil Code in respect of a Credit Party incorporated
under the laws of the Netherlands and any residual liability with respect to
such guarantees arising under Section 2:404 of the Dutch Civil Code;

(o) any joint and several liability arising as a result of a Dutch fiscal unity
(Nederlandse fiscal eenheid) or the establishment thereof among a Credit Party
incorporated under the law of the Netherlands and one or more of its
Subsidiaries or its equivalent in any other relevant jurisdiction; and

(p) the following that do not constitute Indebtedness, but that are listed for
purposes of clarification, contingent obligations consisting of the
indemnification by the Company or any of its Subsidiaries of (i) the officers,
directors, employees and agents of the Company or any of its Subsidiaries, to
the extent permissible under the corporation law of the jurisdiction in which
such Person is organized, (ii) commercial banks, investment bankers and other
independent consultants or professional advisors pursuant to agreements relating
to the underwriting of the Company’s or any of its Subsidiaries’ securities or
the rendering of banking or professional services to the Company or any of its
Subsidiaries,



--------------------------------------------------------------------------------

(iii) landlords, licensors, licensees and other parties pursuant to agreements
entered into in the ordinary course of business by the Company or any of its
Subsidiaries, and (iv) other Persons under agreements relating to Company
permitted under Section 7.03(b); provided that each of the foregoing is only
permitted to the extent that such indemnity obligation is not incurred in
connection with the borrowing of money or the extension of credit.

Section 7.03 Investments and Acquisitions. No Credit Party will, nor will any
Credit Party permit any of its Subsidiaries to, directly or indirectly:

(a) make or hold any Investments (other than Investments pursuant to the Target
Acquisition), except:

(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

(ii) any investment in (A) direct obligations of the United States or in
certificates of deposit issued by a member bank (having capital resources in
excess of $100,000,000) of the Federal Reserve System or (B) commercial paper or
securities that at the time of such investment is assigned the highest quality
rating in accordance with the rating systems employed by either Moody’s or S&P;

(iii) the holding of each of the Subsidiaries listed on Schedule 5.01 hereto,
and the creation, acquisition and holding of, and any investment in, any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement and pursuant to transactions otherwise
permitted under this Section 7.03;

(iv) any Permitted Foreign Subsidiary and other Loans and Investments, so long
as (A) no Default shall exist prior to or after giving effect thereto and
(B) after giving pro forma effect to such investments or loans (and to any
Indebtedness incurred in connection therewith), the (1) Availability on each of
the 30 consecutive days preceding the proposed date of such Investment and on
such Investment date, exceeds the Covenant Threshold (Other) and (2) if
Availability is less than the Minimum FCCR Amount (Other), the Fixed Charge
Coverage Ratio is greater than 1.05 to 1.0;

(v) loans to, investments in, and Guarantees of Indebtedness of, the Company or
any other Credit Party from or by another Credit Party;

(vi) loans to, investments in, and Guarantees of Indebtedness of, a Foreign
Subsidiary from or by a Foreign Subsidiary that is not a Credit Party;

(vii) any advance or loan to an officer or employee of the Company or any
Subsidiary as an advance on commissions, travel, relocation and other similar
items in the ordinary course of business, so long as all such advances and loans
from the Company and all Subsidiaries aggregate not more than the maximum
principal sum of $1,000,000 at any time outstanding;

(viii) the holding of any Equity Interests that has been acquired pursuant to an
Acquisition permitted by subsection (b) hereof;



--------------------------------------------------------------------------------

(ix) the creation of a Subsidiary for the purpose of making an Acquisition
permitted by subsection (b) hereof or the holding of any Subsidiary as a result
of an Acquisition made pursuant subsection (b) hereof, so long as, in each case,
if required pursuant to Section 6.10 hereof, such Subsidiary becomes a Guarantor
or Borrower promptly following such Acquisition;

(x) the Investments existing on the Closing Date, in addition to the other
Investments permitted to be incurred pursuant to this Section 7.03, as set forth
in Schedule 7.03;

(xi) Investments consisting of extensions of credit, including accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business and other similar types of Investments, and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss;

(xii) Guarantees permitted pursuant to Section 7.02;

(xiii) the Company and its Subsidiaries may make Investments not otherwise
permitted by this Section 7.03(a), so long as (A) no Default shall exist prior
to or after giving effect thereto and (B) after giving pro forma effect to such
investments or loans (and to any Indebtedness incurred in connection therewith),
(1) Availability on each of the 30 consecutive days preceding the proposed date
of such Investment and on such Investment date, exceeds the Covenant Threshold
(Other) and (2) if Availability is less than the Minimum FCCR Amount (Other),
the Fixed Charge Coverage Ratio is greater than 1.05 to 1.0; and

(xiv) non-cash Investments made by the Company or any Credit Party in any
Foreign Subsidiary consisting of obligations of such Foreign Subsidiary to pay
Capital Distributions to the Company or any other Credit Party that have been
declared but the payment of which has been deferred (whether or not such
obligation to pay such Capital Distributions is represented by a promissory note
that has been pledged to the Administrative Agent or the Foreign Collateral
Agent, as applicable, in accordance with the Collateral Documents).

For purposes of this Section 7.03(a), the amount of any Investment in Equity
Interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment.

(b) effect an Acquisition (other than the Target Acquisition or any Acquisition
permitted under Sections 7.04(a), (b), (c) or (d)); provided that, so long as no
Default shall exist prior to or after giving pro forma effect thereto (and any
Indebtedness incurred in connection therewith), the Company and its Subsidiaries
may make an Acquisition so long as:

(i) in the case of a merger, amalgamation or other combination including a
Borrower, such Borrower shall be the surviving entity;

(ii) in the case of a merger, amalgamation or other combination including a
Credit Party (other than a Borrower), a Credit Party shall be the surviving
entity;

(iii) the business to be acquired shall be similar to the lines of business of
the Company and its Subsidiaries or reasonably related and/or complementary or
ancillary to such lines of business and reasonable extensions and expansions
thereof;

(iv) the Company and its Subsidiaries shall be in full compliance with the Loan
Documents both prior to and subsequent to the transaction;



--------------------------------------------------------------------------------

(v) such Acquisition shall not be actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired;

(vi) the aggregate Consideration for all Acquisitions by Foreign Subsidiaries,
Acquisitions of Persons or Equity Interests of Persons that do not become Credit
Parties (including by way of merger into a Credit Party) and Acquisitions of
assets that are not included in the Collateral, shall not exceed $75,000,000
during the term of this Agreement; and

(vii) if the aggregate Consideration for such Acquisition is equal to or greater
than $5,000,000, the Company shall have provided to the Administrative Agent and
the Lenders, at least ten (10) days prior to such Acquisition, a certificate of
a Financial Officer of the Company showing that, both before and after giving
pro forma effect to such Acquisition (and to any Indebtedness incurred, assumed
or acquired in connection therewith), the (A) Availability on each of the 30
consecutive days preceding the proposed date of such Investment and on such
Investment date, exceeds the Covenant Threshold (Other) and (B) if Availability
is less than the Minimum FCCR Amount (Other), the Fixed Charge Coverage Ratio is
greater than 1.05 to 1.0.

Section 7.04 Fundamental Changes. No Credit Party will, nor will any Credit
Party permit any of its Subsidiaries to, dissolve, liquidate, merge, amalgamate
or consolidate with or into any other Person (other than the merger of Merger
Sub into the Company pursuant to the Target Acquisition), except that, if no
Default or Event of Default shall then exist or immediately thereafter shall
begin to exist:

(a) a Domestic Subsidiary may merge, amalgamate or consolidate with or into
(i) a Borrower (provided that such Borrower shall be the continuing or surviving
Person), or (ii) any one or more Guarantors (provided that a Guarantor shall be
the continuing or surviving Person);

(b) a Domestic Subsidiary (other than a Credit Party) may merge, amalgamate or
consolidate with or into any other Domestic Subsidiary (other than a Credit
Party);

(c) a Foreign Subsidiary may merge, amalgamate or consolidate with or into
another Foreign Subsidiary or a Borrower or a Guarantor (provided that, in any
merger, amalgamation or consolidation involving a Borrower or a Guarantor, a
Borrower or Guarantor shall be the continuing or surviving Person);

(d) any Wholly-Owned Subsidiary may be dissolved or liquidated so long as such
Subsidiary is not, at the time, a Credit Party or, if it is a Credit Party at
such time, all assets and interests of such Subsidiary, are transferred to
another Credit Party on or before the time of its dissolution or liquidation;

(e) Acquisitions may be effected in accordance with the provisions of Section
7.03(b) hereof.

Section 7.05 Asset Sales. No Credit Party will, nor will any Credit Party permit
any of its Subsidiaries to, make any Asset Sale or enter into any agreement to
make any Asset Sale, other than in the ordinary course of business, except that,
if no Default or Event of Default shall then exist or immediately thereafter
shall begin to exist:

(a) a Credit Party may sell, lease, transfer or otherwise dispose of any of its
assets to any other Credit Party;

(b) the Borrowers and their Subsidiaries may dispose of any assets, so long as
the aggregate amount of all such Asset Sales, for the Borrowers and their
Subsidiaries, shall not exceed $10,000,000 per fiscal year of the Company;



--------------------------------------------------------------------------------

(c) a Domestic Subsidiary (other than a Credit Party) may dispose of any of its
assets to the Company or any other Domestic Subsidiary; provided that in the
case of any Asset Sale to a Credit Party such Asset Sale shall not be for more
than the fair market value of the assets which are the subject of such Asset
Sale;

(d) a Foreign Subsidiary may dispose of any of its assets to any Credit Party;
provided that such Disposition shall not be for more than the fair market value
of the assets which are the subject of such Disposition;

(e) Asset Sales permitted by Section 7.04;

(f) the Borrowers and their Subsidiaries may sell, transfer or otherwise dispose
of fixed assets in the ordinary course of business for the purpose of replacing
such fixed assets; provided that any such fixed assets are replaced within 180
days of such sale or other disposition with other fixed assets which have a fair
market value not materially less than the fair market value of the fixed assets
sold or otherwise disposed;

(g) a Foreign Subsidiary (other than a Credit Party) may dispose of any of its
assets to any other Foreign Subsidiary; and

(h) the Company may sell the building located at 207 Mockingbird Lane, Johnson
City, Tennessee to Washington County, Tennessee; provided that the Company
leases such building back from Washington County, Tennessee and the Company has
the right to repurchase such building back from Washington County, Tennessee.

Section 7.06 Restricted Payments. No Credit Party will, nor will any Credit
Party permit any of its Subsidiaries to, make or commit itself to make any
Restricted Payment at any time, provided that:

(a) each Subsidiary may make Capital Distributions to the Borrowers, any
Subsidiaries of the Borrowers that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Capital Distribution is being made;

(b) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrowers and their Subsidiaries may make payment of
current interest, expenses and indemnities in respect of Subordinated
Indebtedness (other than any such payments prohibited by the subordination
provisions applicable thereto);

(c) the Borrowers and each Subsidiary may make Restricted Payments with the
proceeds received from the substantially concurrent issue of new common Equity
Interests; and

(d) the Borrowers and their Subsidiaries may make Restricted Payments not
otherwise permitted by this Section, so long as (i) no Default or Event of
Default has occurred and is continuing or would result therefrom, and (ii) after
giving pro forma effect to such Restricted Payment (and to any Indebtedness
incurred in connection therewith), the (A) Availability on each of the 30
consecutive days preceding the proposed date of such Restricted Payment and on
such Restricted Payment date, exceeds the Covenant Threshold (RP) and (B) if
Availability is less than the Minimum FCCR Amount (RP), the Fixed Charge
Coverage Ratio is greater than 1.05 to 1.0;



--------------------------------------------------------------------------------

(e) the Company may make Capital Distributions, consistent with its past
practice, in the form of dividends to shareholders of Equity Interests in the
Company; provided that (i) the aggregate amount of all such Capital
Distributions shall not exceed $8,000,000 per fiscal year of the Company;
(ii) no Default shall have occurred and be continuing or would result from any
such Capital Distribution and (iii) after giving pro forma effect to any such
Capital Distribution (and to any Indebtedness incurred in connection therewith),
the Availability on each of the 30 consecutive days preceding the proposed date
of such Restricted Payment and on such Restricted Payment date, exceeds the
Aggregate Liquidity Threshold;

(f) the Borrowers and their Subsidiaries may make voluntary prepayments of the
Term Loans so long as such voluntary prepayments are not made with the proceeds
of Loans hereunder or any other proceeds or funds that are required to be
applied hereunder, subject to the terms of the Intercreditor Agreement, to the
U.S. Obligations or the Dutch Obligations under the terms of this Agreement or
any other Loan Document; and

(g) so long as no Default has occurred and is continuing or would result
therefrom, each of Autocam do Brasil Usinagem, LTDA, Bouverat Industries S.A.S.,
and Autocam France, SARL may at any time repay its respective Indebtedness set
forth on Schedule 7.02.

Section 7.07 Financial Covenants. The Credit Parties will not permit the Fixed
Charge Coverage Ratio, determined for any Testing Period ending on the last day
of each fiscal quarter, to be less than 1.05 to 1.00, to be measured as of the
last day of each fiscal quarter, commencing with the fiscal quarter ending
immediately preceding the day Availability shall have been less than the
Aggregate Liquidity Threshold. Once such covenant is in effect, compliance with
the covenant will be discontinued at such time as the U.S. Availability has been
greater than the U.S. Liquidity Cure Threshold for thirty consecutive calendar
days; provided that such covenant is subject to reinstatement after
discontinuance thereof in the event that after such discontinuance, Availability
shall have been less than the Aggregate Liquidity Threshold; provided further
that after Availability is less than the Aggregate Liquidity Threshold for the
fifth time, such covenant shall remain in effect until the Revolving Facility
Termination Date.

Section 7.08 Change in Nature of Business. No Credit Party will, nor will any
Credit Party permit any of its Subsidiaries to engage in any business if, as a
result thereof, the general nature of the business of the Company and its
Subsidiaries taken as a whole would be substantially changed from the general
nature of the business the Company and its Subsidiaries are engaged in on the
Closing Date.

Section 7.09 Transactions with Affiliates. No Credit Party will, nor will any
Credit Party permit any of its Subsidiaries to directly or indirectly, enter
into or permit to exist any transaction (including, without limitation, the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Credit Party) on terms that shall be
less favorable to the Credit Party or such Subsidiary than those that might be
obtained at the time in a transaction with a non Affiliate; provided that the
foregoing shall not prohibit the payment of customary and reasonable directors’
fees to directors who are not employees of the Borrowers or any Subsidiary or an
Affiliate.

Section 7.10 Burdensome Agreements. Except as set forth in this Agreement and
the other Loan Documents, no Credit Party will, nor will any Credit Party permit
any of its Subsidiaries to directly or indirectly, create or otherwise cause or
suffer to exist or become effective any encumbrance or restriction on the
ability of any Subsidiary to (a) make, directly or indirectly, any Capital
Distribution to a Borrower, (b) make, directly or indirectly, loans or advances
or capital contributions to a Borrower or (c) transfer, directly or indirectly,
any of the properties or assets of such Subsidiary to a Borrower; except for
such encumbrances or restrictions existing under or by reason of (i) applicable
Law, (ii) customary non-assignment



--------------------------------------------------------------------------------

provisions in leases or other agreements entered in the ordinary course of
business and consistent with past practices, (iii) the Term Loan Documents or
(iv) customary restrictions in security agreements or mortgages permitted
hereunder securing Indebtedness or Capitalized Leases permitted hereunder, of a
Subsidiary to the extent such restrictions shall only restrict the transfer of
the property subject to such security agreement, mortgage or lease.

Section 7.11 Use of Proceeds. No Credit Party will, nor will any Credit Party
permit any of its Subsidiaries to, directly or indirectly, and whether
immediately, incidentally or ultimately:

(a) use the proceeds of any Borrowing, to purchase or carry margin stock (within
the meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose;

(b) use the proceeds of any Borrowing, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, Foreign Collateral Agent or otherwise) of Sanctions; or

(c) use the proceeds of any Borrowing for any purpose which would breach any
Anti-Corruption Laws.

Section 7.12 Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, change (a) its Fiscal Year end from December 31 or (b) its
accounting policies or reporting practices, except as required by GAAP.

Section 7.13 Sanctions. The Borrowers and each Credit Party shall not, directly
or indirectly, use the proceeds of the credit provided under this Agreement, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, to fund any activities of or business
with any Person, or in any country or territory, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.

Section 7.14 Modification of Certain Agreements. Without the prior written
consent of the Required Lenders, no Credit Party will amend, modify, supplement,
waive or otherwise change, or consent or agree to any amendment, modification,
supplement, waiver or other change to, or enter into any forbearance from
exercising any rights with respect to the terms or provisions contained in:

(a) any Subordinated Debt Document (other than any amendment, modification,
supplement, waiver or other change for which no fee is payable to the holders of
the Subordinated Indebtedness and that (i) extends the maturity or reduces the
amount of any repayment, prepayment or redemption of the principal of such
Subordinated Indebtedness, (ii) reduces the rate or extends any date for payment
of interest, premium (if any) or fees payable on such Subordinated Indebtedness
or (iii) makes the covenants, events of default or remedies in such Subordinated
Debt Documents less restrictive on any applicable Credit Party);

(b) any of the terms of any preferred Equity Interests of the Credit Parties
(other than any such amendment, modification, supplement, waiver or other change
for which no fee is payable to the holders of such preferred stock and that
(i) extends the scheduled redemption date or reduces the amount of any scheduled
redemption payment or (ii) reduces the rate or extend any date for payment of
dividends thereon);



--------------------------------------------------------------------------------

(c) any Credit Party’s Organizational Documents, except to the extent that such
amendment, modification, or other change, could not reasonably be expected to be
adverse to the Lenders;

(d) any Term Loan Document or the Intercreditor Agreement, except to the extent
not prohibited by the Intercreditor Agreement; or

(e) any Material Contract or other Material Indebtedness Agreement, except to
the extent that such amendment, modification, supplement, waiver or other
change, or forbearance, (i) is otherwise permitted by this Section or (ii) could
not reasonably be expected to cause a Material Adverse Effect.

Section 7.15 Bank Accounts. No Credit Party shall establish any new Deposit
Accounts unless the Administrative Agent or Foreign Collateral Agent, as
applicable, and the depository institution at which the account is to be opened
enter into a Control Agreement pursuant to which such depository institution
acknowledges the security interest of the Administrative Agent or Foreign
Collateral Agent in such Deposit Account, agrees to comply with instructions
originated by the Administrative Agent or Foreign Collateral Agent directing
disposition of the funds in the Deposit Account without further consent from the
Borrowers or such Credit Party, and agrees to subordinate and limit any security
interest the bank may have in the Deposit Account and waive all rights of
set-off with respect thereto (other than for customary fees and expenses) on
terms satisfactory to the Administrative Agent or the Foreign Collateral Agent,
as applicable.

ARTICLE VIII.

EVENTS OF DEFAULT

Section 8.01 Events of Default. Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):

(a) Payments: the Borrowers or any other Credit Party shall (i) default in the
payment when due (whether at maturity, on a date fixed for a scheduled
repayment, on a date on which a required prepayment is to be made, upon
acceleration or otherwise) of any principal of or interest on the Loans or any
reimbursement obligation in respect of any Unpaid Drawing; or (ii) default in
the payment any Fees or any other Obligations within 3 Business Days following
the date due; or (iii) fail to Cash Collateralize any Letter of Credit when
required to do so hereunder; or

(b) Representations, etc.: any representation, warranty or statement made by the
Borrowers or any other Credit Party herein or in any other Loan Document or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made, deemed made, or confirmed (or, if any such representation,
warranty or statement is by its terms qualified by concepts of materiality or
reference to Material Adverse Effect, such representation, warranty or statement
in any respect); or

(c) Certain Covenants: if any Credit Party shall default in the due performance
or observance by it of any term, covenant or agreement contained in Sections
6.01, 6.02, 6.05, 6.07, 6.08, 6.10, 6.12, 6.15, 6.16, 6.17, 6.18, 6.20, 6.21 or
any Section in Article VII thereof; or

(d) Other Covenants: any Credit Party shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Loan Document (other than those referred to in Section 8.01(a) or
(b) or (c) above) and such default is not remedied within 15



--------------------------------------------------------------------------------

days after the earlier of (i) an Authorized Officer of any Credit Party
obtaining knowledge of such default or (ii) the Borrowers receiving written
notice of such default from the Administrative Agent or the Required Lenders
(any such notice to be identified as a “notice of default” and to refer
specifically to this paragraph); or

(e) Cross Default Under Other Agreements; Designated Hedge Agreements: if any
Credit Party or any Subsidiary shall default in (i) the payment of any amount
due and owing with respect to Term Loan Documents or any Material Indebtedness
Agreement beyond any period of grace provided with respect thereto, (ii) the
performance or observance of any other agreement, term or condition contained in
any Term Loan Document, any other Material Indebtedness Agreement or any other
agreement under which such obligation is created, if the effect of such default
is to allow the acceleration of the maturity of any Indebtedness under any
Material Indebtedness Agreement or under the Term Loan Credit Agreement or to
permit the holder thereof to cause such Indebtedness thereunder to become due
prior to its stated maturity or (iii) without limitation of the foregoing
clauses, default in any payment obligation under a Designated Hedge Agreement,
and such default shall continue after the applicable grace period, if any,
specified in such Designated Hedge Agreement or any other agreement or
instrument relating thereto; or

(f) ERISA Default. The occurrence of one or more ERISA Events that (a) the
Required Lenders determine, either individually or in the aggregate, has or
would reasonably be expected to have a Material Adverse Effect, or (b) results
in a Lien on any of the assets of any Credit Party or any Subsidiary thereof and
such Lien is not released within 30 days; provided that adequate reserves have
been established in accordance with GAAP with respect to such Lien; or

(g) Change in Control. If any Change in Control shall occur; or

(h) Judgments. (i) A final judgment or order for the payment of money shall be
rendered against any Credit Party or any Subsidiary thereof by a court of
competent jurisdiction, that remains unpaid or unstayed and undischarged for a
period (during which execution shall not be effectively stayed) of 30 days after
the date on which the right to appeal has expired and the aggregate of all such
judgments, for all such Credit Parties or Subsidiaries, shall exceed $7,000,000
(to the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage) or (ii) any one or more
non-monetary final judgments or orders shall be rendered against any Credit
Party or any Subsidiary thereof by a court of competent jurisdiction that have,
or would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (1) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (2) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) Validity of the Loan Documents.

(i) If any Lien granted in this Agreement or any other Loan Document in favor of
the Administrative Agent or the Foreign Collateral Agent shall be determined to
be (i) void, voidable or invalid, or is subordinated or not otherwise given the
priority contemplated by this Agreement and the Intercreditor Agreement and the
Borrowers have (or the appropriate Credit Party has) failed to promptly execute
appropriate documents to correct such matters, or (ii) unperfected as to any
material amount of Collateral (as determined by the Administrative Agent, in its
reasonable discretion) and the Borrowers have (or the appropriate Credit Party
has) failed to promptly execute appropriate documents to correct such matters;



--------------------------------------------------------------------------------

(ii) (A) The validity, binding effect or enforceability of any Loan Document
against any Credit Party shall be contested by any Credit Party; (B) any Credit
Party shall deny that it has any or further liability or obligation under any
Loan Document; or (C) any Loan Document shall be terminated, invalidated or set
aside, or be declared ineffective or inoperative or in any way cease to give or
provide to the Administrative Agent, the Foreign Collateral Agent or the Lenders
the benefits purported to be created thereby; or

(j) Insolvency Event. If any Credit Party or any Subsidiary thereof (other than
an Inactive Subsidiary or an Immaterial Subsidiary) shall permit an Insolvency
Event to occur; or

(k) Intercreditor Agreement; Senior Debt Status. (1) The Intercreditor Agreement
shall be invalidated or otherwise cease to constitute the legal, valid and
binding obligations of the Term Loan Agent, enforceable in accordance with its
terms (to the extent that any Indebtedness held by such party remains
outstanding), (ii) the Obligations of each Credit Party under this Agreement and
each of the other Loan Documents shall fail to rank at least pari passu in right
of payment with the other material senior Indebtedness of the Credit Parties and
be designated as “Senior Indebtedness”, “Designated Senior Debt” or such similar
term under all instruments and documents relating to all Subordinated
Indebtedness and all senior unsecured Indebtedness of such Person or (iii) any
default, breach or event of default shall have occurred under the Intercreditor
Agreement; or

(l) Delivery of Insurance Endorsements: within 30 days of the Closing Date, the
Insurance Endorsements shall not have been received by the Administrative Agent.

Section 8.02 Remedies. Upon the occurrence of any Event of Default, and at any
time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent (i) may, in its discretion, or (ii) shall, upon the written
request of the Required Lenders, by written notice to the Borrowers, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrowers
or any other Credit Party in any manner permitted under applicable law:

(a) declare the Revolving Commitments terminated, whereupon the Revolving
Commitment of each Lender shall forthwith terminate immediately without any
other notice of any kind;

(b) declare the principal of and any accrued interest in respect of all Loans,
all Unpaid Drawings and all other Obligations (other than any Obligations under
any Designated Hedge Agreement) owing hereunder and thereunder to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers;

(c) (i) terminate any Letter of Credit that may be terminated in accordance with
its terms and/or (ii) require the Borrowers to Cash Collateralize all or any
portion of the LC Outstandings in an amount determined by the Administrative
Agent, in its sole discretion; or

(d) exercise any other right or remedy available under any of the Loan Documents
or applicable law;

provided that, if an Event of Default specified in Section 8.01(j) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a), (b) and/or (c)(ii) above shall
occur automatically without the giving of any such notice.



--------------------------------------------------------------------------------

Section 8.03 Application of Certain Payments and Proceeds. All payments and
other amounts received by the Administrative Agent, Foreign Collateral Agent or
any Lender through the exercise of remedies hereunder or under the other Loan
Documents shall, unless otherwise required by the terms of the other Loan
Documents or by applicable law, be applied as follows:

(a) with respect to payments, monies, property or Collateral of or from any U.S.
Credit Party:

(i) first, to the payment of that portion of the U.S. Obligations constituting
fees, indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent and the
Foreign Collateral Agent in their respective capacity as such, pro rata;

(ii) second, to the payment of that portion of the U.S. Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender or each LC Issuer, ratably among them in
proportion to the aggregate of all such amounts;

(iii) third, to the payment of that portion of the U.S. Obligations constituting
accrued and unpaid interest on Agent Advances to the Administrative Agent and
the Foreign Collateral Agent, pro rata;

(iv) fourth, to the payment of that portion of the U.S. Obligations constituting
accrued and unpaid interest on Overadvances, ratably among the Lenders in
proportion to the aggregate of all such amounts;

(v) fifth, to the payment of that portion of the U.S. Obligations constituting
accrued and unpaid principal on Agent Advances to the Administrative Agent and
the Foreign Collateral Agent, pro rata;

(vi) sixth, to the payment of that portion of the U.S. Obligations constituting
accrued and unpaid principal on Overadvances, ratably among the Lenders in
proportion to the aggregate of all such amounts;

(vii) seventh, to the payment of that portion of the U.S. Obligations
constituting accrued and unpaid interest on the Loans and Unpaid Drawings with
respect to Letters of Credit, ratably among the Lenders in proportion to the
aggregate of all such amounts;

(viii) eighth, to the payment of that portion of the U.S. Obligations
constituting unpaid principal of the Loans and Unpaid Drawings and to the
payment of any amounts owing to Designated Hedge Creditors under Designated
Hedge Agreements up to and including the amount most recently provided to the
Administrative Agent pursuant to Section 2.19, for which U.S. Reserves have been
established, ratably among the Lenders (or Affiliates thereof in the case of
Designated Hedge Agreements) and each LC Issuer in proportion to the aggregate
of all such amounts;

(ix) ninth, to the Administrative Agent and the Foreign Collateral Agent for the
benefit of each LC Issuer to ratably Cash Collateralize 105% of the amount of LC
Outstandings;

(x) tenth, to amounts due to Lenders in respect of Banking Services Obligations,
ratably among such Lenders in proportion to the aggregate of all such amounts;

(xi) eleventh, the amounts due to Designated Hedge Creditors under Designated
Hedge Agreements subject to confirmation by the Administrative Agent that any
calculations of termination or other payment obligations are being made in
accordance with normal industry practice;



--------------------------------------------------------------------------------

(xii) twelfth, to the payment of all other U.S. Obligations of the U.S. Credit
Parties owing under or in respect of the Loan Documents that are then due and
payable to the Administrative Agent, Foreign Collateral Agent, each LC Issuer,
the Swing Line Lender, the Lenders and the Designated Hedge Creditors, ratably
based upon the respective aggregate amounts of all such U.S. Obligations owing
to them on such date; and

(xiii) finally, any remaining surplus after all of the U.S. Obligations have
been paid in full, to the Borrowers or to whomsoever shall be lawfully entitled
thereto; and

(b) with respect to payments, monies, property or Collateral of or from any
Dutch Credit Party:

(i) first, to the payment of that portion of the Dutch Obligations constituting
fees, indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Foreign Collateral Agent in its
capacity as such;

(ii) second, to the payment of that portion of the Dutch Obligations
constituting fees, indemnities and expenses (including attorneys’ fees and
amounts due under Article III) payable to each Dutch Lender or each Dutch LC
Issuer, ratably among them in proportion to the aggregate of all such amounts;

(iii) third, to the payment of that portion of the Dutch Obligations
constituting accrued and unpaid interest on Dutch Agent Advances to the Foreign
Collateral Agent;

(iv) fourth, to the payment of that portion of the Dutch Obligations
constituting accrued and unpaid interest on Dutch Overadvances, ratably among
the Dutch Lenders in proportion to the aggregate of all such amounts;

(v) fifth, to the payment of that portion of the Dutch Obligations constituting
accrued and unpaid principal on Dutch Agent Advances to Foreign Collateral
Agent;

(vi) sixth, to the payment of that portion of the Dutch Obligations constituting
accrued and unpaid principal on Dutch Overadvances, ratably among the Dutch
Lenders in proportion to the aggregate of all such amounts;

(vii) seventh, to the payment of that portion of the Dutch Obligations
constituting accrued and unpaid interest on the Dutch Revolving Loans and Unpaid
Drawings with respect to Dutch Letters of Credit, ratably among the Dutch
Lenders in proportion to the aggregate of all such amounts;

(viii) eighth, to the payment of that portion of the Dutch Obligations
constituting unpaid principal of the Dutch Revolving Loans and Unpaid Drawings
and to the payment of any amounts owing to Designated Hedge Creditors under
Designated Hedge Agreements up to and including the amount most recently
provided to the Foreign Collateral Agent pursuant to Section 2.19 for which
Dutch Reserves have been established, ratably among the Dutch Lenders (or
Affiliates thereof in the case of Designated Hedge Agreements) and each Dutch LC
Issuer in proportion to the aggregate of all such amounts;



--------------------------------------------------------------------------------

(ix) ninth, to the Foreign Collateral Agent for the benefit of each Dutch LC
Issuer to ratably Cash Collateralize 105% of the amount of Dutch LC
Outstandings;

(x) tenth, to amounts due to Dutch Lenders in respect of Dutch Banking Services
Obligations, ratably among such Dutch Lenders in proportion to the aggregate of
all such amounts;

(xi) eleventh, the amounts due to Designated Hedge Creditors under Designated
Hedge Agreements subject to confirmation by the Administrative Agent that any
calculations of termination or other payment obligations are being made in
accordance with normal industry practice;

(xii) twelfth, to the payment of all other Dutch Obligations of the Dutch Credit
Parties owing under or in respect of the Loan Documents that are then due and
payable to the Foreign Collateral Agent, each Dutch LC Issuer, the Dutch Swing
Line Lender, the Dutch Lenders and the Designated Hedge Creditors, ratably based
upon the respective aggregate amounts of all such Dutch Obligations owing to
them on such date; and

(xiii) finally, any remaining surplus after all of the Dutch Obligations have
been paid in full, to the Dutch Borrowers or to whomsoever shall be lawfully
entitled thereto.

Section 8.04 License. Administrative Agent and Foreign Collateral Agent each is
hereby granted an irrevocable, non-exclusive license or other right to use,
license or sub-license (without payment of royalty or other compensation to any
Credit Party) any or all intellectual property of Credit Parties, computer
hardware and software, trade secrets, brochures, customer lists, promotional and
advertising materials, labels, packaging materials and other property, in
advertising for sale, marketing, selling, collecting, completing manufacture of,
or otherwise exercising any rights or remedies with respect to, any Collateral.
Each Credit Party’s rights and interests under intellectual property shall inure
to Administrative Agent’s and Foreign Collateral Agent’s benefit.

Section 8.05 Judgment Currency. If, for the purpose of obtaining judgment in any
court or obtaining an order enforcing a judgment, it becomes necessary to
convert any amount due under this Agreement in any a currency (hereinafter in
this Section 8.05 called the “first currency”) into any other currency
(hereinafter in this Section 8.05 called the “second currency”), then the
conversion shall be made at the Spot Rate of exchange for buying the first
currency with the second currency prevailing at the Administrative Agent’s close
of business on the Business Day next preceding the day on which the judgment is
given or (as the case may be) the order is made. Any payment made by any Credit
Party to any Lender, Administrative Agent, Foreign Collateral Agent or LC Issuer
pursuant to this Agreement in the second currency shall constitute a discharge
of the obligations of any applicable Credit Parties to pay to such Lender,
Administrative Agent, Foreign Collateral Agent or LC Issuer any amount
originally due to such Person in the first currency under this Agreement only to
the extent of the amount of the first currency which such Person is able, on the
date of the receipt by it of such payment in any second currency, to purchase,
in accordance with such Person’s normal banking procedures, with the amount of
such second currency so received. If the amount of the first currency falls
short of the amount originally due to such Lender, Administrative Agent, Foreign
Collateral Agent or LC Issuer in the first currency under this Agreement, Credit
Parties agree that they will indemnify each Lender, Administrative Agent,
Foreign Collateral Agent and LC Issuer against and save each such person
harmless from any shortfall so arising. This indemnity shall constitute an
obligation of each such Credit Party separate and independent from the other
obligations contained in this Agreement, shall give rise to a separate and
independent cause of action and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum or sums in respect of
amounts due to any Lender, Administrative Agent, Foreign



--------------------------------------------------------------------------------

Collateral Agent or LC Issuer under any Loan Documents or under any such
judgment or order. Any such shortfall shall be deemed to constitute a loss
suffered by such Lender, Administrative Agent, Foreign Collateral Agent or LC
Issuer under any Loan Documents and Credit Parties shall not be entitled to
require any proof or evidence of any actual loss. If the amount of the first
currency exceeds the amount originally due to any Lender, Administrative Agent,
Foreign Collateral Agent or LC Issuer in the first currency under this
Agreement, such Person shall promptly remit such excess to Credit Parties. The
covenants contained in this Section 8.05 shall survive the payment in full of
the Obligations under this Agreement.

ARTICLE IX.

THE ADMINISTRATIVE AGENT

Section 9.01 Appointment.

(a) Each Lender hereby irrevocably designates and appoints KeyBank National
Association to act as specified herein and in the other Loan Documents, and each
such Lender hereby irrevocably authorizes KeyBank National Association as the
Administrative Agent for such Lender, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
The Administrative Agent agrees to act as such upon the express conditions
contained in this Article. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor any fiduciary relationship with any Lender or LC Issuer, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent. The provisions of this Article IX are solely for the
benefit of the Administrative Agent and the Lenders, and no Credit Party shall
have any rights as a third-party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, the Administrative
Agent shall act solely as agent of the Lenders and does not assume and shall not
be deemed to have assumed any obligation or relationship of agency or trust with
or for the Credit Parties or any of their respective Subsidiaries.

(b) Each Lender hereby further irrevocably authorizes the Administrative Agent
on behalf of and for the benefit of the Lenders, to be the agent for and
representative of the Lenders with respect to the Guaranty, the Security
Agreement, the Collateral and any other Loan Document, including the
Intercreditor Agreement. Subject to Section 11.12, without further written
consent or authorization from Lenders, the Administrative Agent may execute any
documents or instruments necessary to (i) release any Lien encumbering any item
of Collateral that is the subject of a sale or other disposition of assets
permitted hereby or to which the Required Lenders (or such other Lenders as may
be required to give such consent under Section 11.12) have otherwise consented,
or (ii) release any Guarantor from the Guaranty with respect to which the
Required Lenders (or such other Lenders as may be required to give such consent
under Section 11.12) have otherwise consented.

(c) Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrowers, the Administrative Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Lenders in accordance with the terms
hereof and all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale, the



--------------------------------------------------------------------------------

Administrative Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and the Administrative Agent, as agent for and
representative of the Secured Creditors (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale.

(d) The Dutch Lenders appoint the Foreign Collateral Agent to hold (i) any
security interest created by any Dutch Security Document and act as security
trustee under any such documents other than Dutch Security Documents governed by
Dutch law pursuant to the terms thereof; (ii) any security interest created by
any Dutch Security Document governed by English law and act as security trustee
under any such documents pursuant to the terms thereof; and (iii) the covenants
and undertakings of the relevant Dutch Security Documents, with respect to any
jurisdiction where the concept of trust is appropriate, on trust for the Dutch
Lenders and with respect to any jurisdiction where the concept of trust is not
appropriate, as security agent for the Dutch Lenders, and, in each case, the
Foreign Collateral Agent accepts that appointment; provided that with respect to
any Dutch Security Document expressed to be governed by the laws of the
Netherlands, the Dutch Lenders appoint the Foreign Collateral Agent to enter
into such Dutch Security Documents in its own name and on behalf of itself and
not as agent, representative or trustee of any other Lender, subject to
Section 11.29(d). The Foreign Collateral Agent, its subsidiaries and associated
companies may each retain for its own account and benefit any fee, remuneration
and profits paid to it in connection with (i) its activities under the Loan
Documents and (ii) its engagement in any kind of banking or other business with
any Credit Party.

Section 9.02 Delegation of Duties.

(a) The Administrative Agent may execute any of its duties under this Agreement
or any other Loan Document by or through agents, sub-agents or
attorneys-in-fact, and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents, sub-agents or
attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by Section 9.03. All of the rights, benefits and privileges
(including the exculpatory and indemnification provisions) of Section 9.03 shall
apply to any such sub-agent and to the Affiliates of any such sub-agent, and
shall apply to their respective activities as sub-agent as if such sub-agent and
Affiliates were named herein. Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by the Administrative Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory and rights to
indemnification) and shall have all of the rights, benefits and privileges of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to the
Administrative Agent and not to any Credit Party, any Lender or any other Person
and no Credit Party, Lender or any other Person shall have the rights, directly
or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.

(b) The Foreign Collateral Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, sub-agents or
attorneys-in-fact, and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Foreign Collateral Agent shall not be
responsible for the negligence or misconduct of any agents, sub-agents or
attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by Section 9.03. All of the rights, benefits



--------------------------------------------------------------------------------

and privileges (including the exculpatory and indemnification provisions) of
Section 9.03 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by the Foreign
Collateral Agent, (i) such sub-agent shall be a third party beneficiary under
this Agreement with respect to all such rights, benefits and privileges
(including exculpatory and rights to indemnification) and shall have all of the
rights, benefits and privileges of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of the Credit
Parties and the Lenders, (ii) such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) shall not be modified or
amended without the consent of such sub-agent, and (iii) such sub-agent shall
only have obligations to the Foreign Collateral Agent and not to any Credit
Party, any Lender or any other Person and no Credit Party, Lender or any other
Person shall have the rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

Section 9.03 Exculpatory Provisions. Neither the Administrative Agent, the
Foreign Collateral Agent, nor any of its Related Parties shall be (a) liable for
any action lawfully taken or omitted to be taken by it or such Person under or
in connection with this Agreement or any other Loan Document (except for its or
such Related Parties’ own gross negligence or willful misconduct as determined
by a final non-appealable judgment of a court of competent jurisdiction) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Credit Parties or any of
their respective Subsidiaries or any of their respective officers contained in
this Agreement, any other Loan Document or in any certificate, report, statement
or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document or for any failure of any Credit Party or any of its officers to
perform its obligations hereunder or thereunder. Neither the Administrative
Agent nor the Foreign Collateral Agent shall be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Credit Parties
or any of their respective Subsidiaries. Neither the Administrative Agent nor
the Foreign Collateral Agent shall be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of this Agreement or any Loan Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Administrative Agent or the Foreign Collateral Agent to
the Lenders or by or on behalf of the Credit Parties or any of their respective
Subsidiaries to the Administrative Agent, the Foreign Collateral Agent or any
Lender or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans or of
the existence or possible existence of any Default or Event of Default.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent and the
Foreign Collateral Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, e-mail or other electronic transmission,
facsimile transmission, telex or teletype message, statement, order or other
document or conversation believed by it, in good faith, to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Company or any of its Subsidiaries), independent accountants and
other experts selected by the Administrative Agent or the Foreign Collateral
Agent, as applicable. Each of the Administrative Agent and the Foreign
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its



--------------------------------------------------------------------------------

satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Each of the Administrative Agent and the Foreign Collateral Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders or all of the Lenders, as applicable, as to any matter that,
pursuant to Section 11.12, can only be effectuated with the consent of all
Required Lenders, or all applicable Lenders, as the case may be, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

Section 9.05 Notice of Default. Neither the Administrative Agent nor the Foreign
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent or
the Foreign Collateral Agent, respectively, has received notice from a Lender or
the Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” If the
Administrative Agent or the Foreign Collateral Agent receives such a notice, the
Administrative Agent or the Foreign Collateral Agent, as applicable, shall give
prompt notice thereof to the Lenders. The Administrative Agent and the Foreign
Collateral Agent shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Required Lenders; provided,
however, that unless and until the Administrative Agent or the Foreign
Collateral Agent shall have received such directions, the Administrative Agent
or the Foreign Collateral Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

Section 9.06 Non-Reliance. Each Lender expressly acknowledges that neither the
Administrative Agent, the Foreign Collateral Agent nor any of their Related
Parties has made any representations or warranties to it and that no act by the
Administrative Agent or the Foreign Collateral Agent hereinafter taken,
including, without limitation, any review of the affairs of the Credit Parties
or their respective Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent or the Foreign Collateral
Agent to any Lender. Each Lender represents to the Administrative Agent or the
Foreign Collateral Agent that it has, independently and without reliance upon
the Administrative Agent, the Foreign Collateral Agent, or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of, and investigation into, the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Credit Parties and their Subsidiaries and made its own decision to make its
Loans hereunder and enter into this Agreement. Each Lender also represents that
it will, independently and without reliance upon the Administrative Agent, the
Foreign Collateral Agent, or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Credit Parties and their
Subsidiaries. Neither the Administrative Agent nor the Foreign Collateral Agent
shall have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, assets, property,
financial and other conditions, prospects or creditworthiness of the Credit
Parties and their Subsidiaries that may come into the possession of the
Administrative Agent, the Foreign Collateral Agent or any of their Related
Parties.

Section 9.07 No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent or the Foreign Collateral Agent to carry out such Lender’s, Affiliate’s,
participant’s or assignee’s customer identification program, or other
obligations required or imposed under or pursuant to the USA Patriot Act or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or



--------------------------------------------------------------------------------

any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with the Credit Parties or their
respective Subsidiaries, any of their respective Affiliates or agents, the Loan
Documents or the transactions hereunder: (a) any identity verification
procedures, (b) any record keeping, (c) any comparisons with government lists,
(d) any customer notices or (e) any other procedures required under the CIP
Regulations or such other laws.

Section 9.08 USA Patriot Act. Each Lender or assignee or participant of a Lender
that is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA Patriot Act and the applicable regulations: (i) within 10 days after the
Closing Date, and (ii) at such other times as are required under the USA Patriot
Act.

Section 9.09 Indemnification. The Lenders agree to indemnify (a) the
Administrative Agent and its Related Parties, ratably according to their pro
rata share of the Aggregate Credit Facility Exposure (excluding Swing Loans) and
(b) the Foreign Collateral Agent and its Related Parties, ratably according to
their pro rata share of the Aggregate Dutch Credit Facility Exposure (excluding
Swing Loans), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, reasonable expenses or
disbursements of any kind whatsoever that may at any time (including, without
limitation, at any time following the payment of the Obligations) be imposed on,
incurred by or asserted against the Administrative Agent, the Foreign Collateral
Agent or such Related Parties in any way relating to or arising out of this
Agreement or any other Loan Document, or any documents contemplated by or
referred to herein or the transactions contemplated hereby or any action taken
or omitted to be taken by the Administrative Agent, the Foreign Collateral Agent
or such Related Parties under or in connection with any of the foregoing, but
only to the extent that any of the foregoing is not paid by the Borrowers;
provided, however, that no Lender shall be liable to the Administrative Agent,
the Foreign Collateral Agent or any of their Related Parties for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting solely from the Administrative Agent’s, the Foreign Collateral Agent’s
or such Related Parties’ gross negligence or willful misconduct as determined by
a final non-appealable judgment of a court of competent jurisdiction. If any
indemnity furnished to the Administrative Agent, the Foreign Collateral Agent or
any such Related Parties for any purpose shall, in the opinion of the
Administrative Agent or the Foreign Collateral Agent, as applicable, be
insufficient or become impaired, the Administrative Agent or the Foreign
Collateral Agent, as applicable, may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished. The agreements in this Section shall survive the payment of all
Obligations.

Section 9.10 The Administrative Agent and Foreign Collateral Agent in Individual
Capacity.

(a) The Administrative Agent and its Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with the Credit
Parties, their respective Subsidiaries and their Affiliates as though not acting
as Administrative Agent hereunder. With respect to the Loans made by it and all
Obligations owing to it, the Administrative Agent shall have the same rights and
powers under this Agreement as any Lender and may exercise the same as though it
were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.



--------------------------------------------------------------------------------

(b) The Foreign Collateral Agent and its Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with the Credit
Parties, their respective Subsidiaries and their Affiliates as though not acting
as Foreign Collateral Agent hereunder. With respect to the Loans made by it and
all Obligations owing to it, the Foreign Collateral Agent shall have the same
rights and powers under this Agreement as any Lender and may exercise the same
as though it were not the Foreign Collateral Agent, and the terms “Lender” and
“Lenders” shall include the Foreign Collateral Agent in its individual capacity.

Section 9.11 Successor.

(a) The Administrative Agent may resign at any time upon not less than 30 days
notice to the Lenders, each LC Issuer and the Borrowers. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may on behalf
of the Lenders and each LC Issuer, appoint a successor Administrative Agent;
provided, however, that if the Administrative Agent shall notify the Borrowers
and the Lenders that no such successor is willing to accept such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice and (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or any LC Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
LC Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and Section
11.02 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.

(b) The Foreign Collateral Agent may resign at any time upon not less than 30
days notice to the Dutch Lenders, each Dutch LC Issuer and the Borrowers. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrowers, to appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Foreign Collateral
Agent gives notice of its resignation, then the retiring Foreign Collateral
Agent may on behalf of the Dutch Lenders and each Dutch LC Issuer, appoint a
successor Foreign Collateral Agent; provided, however, that if the Foreign
Collateral Agent shall notify the Borrowers and the Dutch Lenders that no such
successor is willing to accept such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Foreign Collateral Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Foreign Collateral Agent on behalf of the Dutch
Lenders or any Dutch LC Issuer under any of the Loan Documents, the retiring
Foreign Collateral Agent shall continue to hold such collateral security until
such time as a successor Foreign Collateral Agent is appointed) and (ii) all



--------------------------------------------------------------------------------

payments, communications and determinations provided to be made by, to or
through the Foreign Collateral Agent shall instead be made by or to each Dutch
Lender and Dutch LC Issuer directly, until such time as the Required Lenders
appoint a successor Foreign Collateral Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Foreign
Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring (or
retired) Foreign Collateral Agent, and the retiring Foreign Collateral Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this paragraph). The fees payable by the Borrowers to a successor Foreign
Collateral Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrowers and such successor. After the retiring
Foreign Collateral Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.02 shall continue in
effect for the benefit of such retiring Foreign Collateral Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Foreign Collateral Agent was
acting as Foreign Collateral Agent.

For purposes of any Security Document expressed to be governed by Dutch law, any
resignation by the Foreign Collateral Agent is not effective with respect to its
rights under the Parallel Debt until all rights and obligations with respect to
the Parallel Debt have been assigned to and assumed by the successor agent. The
Foreign Collateral Agent will reasonably cooperate in assigning its rights under
the Parallel Debt to any such successor agent and will reasonably cooperate in
transferring all rights under any Security Document expressed to be governed by
Dutch law (as the case may be) to such successor agent.

Section 9.12 Other Agents. Any Lender identified herein as a Co-Agent,
Syndication Agent, Documentation Agent, Managing Agent, Manager, Lead Arranger,
Arranger or any other corresponding title, other than “Administrative Agent” or
“Foreign Collateral Agent” shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Document except
those applicable to all Lenders as such. Each Lender acknowledges that it has
not relied, and will not rely, on any Lender so identified in deciding to enter
into this Agreement or in taking or not taking any action hereunder.

Section 9.13 Collateral Matters. The Administrative Agent or the Foreign
Collateral Agent, as applicable, may from time to time make such disbursements
and advances (“Agent Advances”) that the Administrative Agent or the Foreign
Collateral Agent, each in its sole discretion, as applicable, deems necessary or
desirable to (a) preserve, protect, prepare for sale or lease or dispose of the
Collateral or any portion thereof, to enhance the likelihood or maximize the
amount of repayment by the Borrowers of the Loans, Letters of Credit, and other
Obligations or (b) to pay any other amount chargeable to the Borrowers or the
other Credit Parties pursuant to the terms of this Agreement, including, without
limitation, costs, fees and expenses as described in Section 11.01; provided,
however, that with respect to (y) Agent Advances made by the Foreign Collateral
Agent for the purposes set forth in clause (a) above, (1) the aggregate amount
of such Agent Advances at any time outstanding shall not exceed, when combined
with any Dutch Overadvances then outstanding, 10% of the Total Dutch Revolving
Commitment and (2) no such Agent Advance shall be made if, after giving effect
to the Dollar Equivalent of any such Agent Advance, the Dutch Credit Facility
Exposure of any Dutch Lender would exceed such Dutch Lender’s Dutch Revolving
Commitment and (z) Agent Advances made by the Administrative Agent for the
purposes set forth in clause (a) above, (1) the aggregate amount of such Agent
Advances at any time outstanding shall not exceed, when combined with any U.S.
Overadvances then outstanding, 10% of the Total U.S. Revolving Commitment and
(2) no such Agent Advance shall be made if, after giving effect to the Dollar
Equivalent of any such Agent Advance, the U.S. Credit Facility Exposure of any
U.S. Lender would exceed such U.S. Lender’s U.S. Revolving Commitment. The Agent
Advances shall constitute Obligations hereunder, shall be repayable on demand,
shall be secured by the Collateral and



--------------------------------------------------------------------------------

shall bear interest at a rate per annum equal to the rate then applicable to
Revolving Loans that are Base Rate Loans. Agent Advances may be made if the
conditions precedent set forth in Section 4.02 shall not have been satisfied.
Required Lenders may at any time revoke the Administrative Agent’s or Foreign
Collateral Agent’s authority to make further Agent Advances under clause (a) by
written notice to the Administrative Agent or Foreign Collateral Agent, as
applicable. Absent such revocation, Administrative Agent’s and Foreign
Collateral Agent’s determination that funding of an Agent Advance is appropriate
shall be conclusive. Upon the making of an Agent Advance by the Administrative
Agent or the Foreign Collateral Agent (whether before or after the occurrence of
an Event of Default), each U.S. Lender, in the case of Agent Advances made by
the Administrative Agent, and each Dutch Lender, in the case of Agent Advances
made by the Foreign Collateral Agent shall be deemed, without further action by
any party hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent or the Foreign Collateral Agent, as applicable, without
recourse or warranty, an undivided interest and participation in such Agent
Advance in proportion to its Revolving Commitment. The Administrative Agent or
the Foreign Collateral Agent, as applicable, shall notify each Lender and the
Borrowers in writing of each such Agent Advance, which notice shall include a
description of the purpose of such Agent Advance. Without limitation to its
obligations pursuant to Section 9.09, each Lender agrees that it shall make
available to the Administrative Agent or the Foreign Collateral Agent, upon the
Administrative Agent’s or Foreign Collateral Agent’s demand, in Dollars or
Euros, as applicable, in immediately available funds, the amount equal to such
Lender’s pro rata share of each such Agent Advance, provided that in no event
shall any Lender be required to make available Euros sooner than 3 Business Days
after such demand. If such funds are not made available to the Administrative
Agent or the Foreign Collateral Agent by such Lender, the Administrative Agent
or the Foreign Collateral Agent shall be entitled to recover such funds on
demand from such Lender, together with interest thereon for each day from the
date such payment was due until the date such amount is paid to the
Administrative Agent or the Foreign Collateral Agent, at the Federal Funds
Effective Rate for three Business Days and thereafter at the Base Rate.

Section 9.14 Agency for Perfection. The Administrative Agent, the Foreign
Collateral Agent and each Lender hereby appoints the Administrative Agent, the
Foreign Collateral Agent and each other Lender as agent and bailee for the
purpose of perfecting the security interests in and liens upon the Collateral in
assets that, in accordance with Article 9 of the UCC, can be perfected only by
possession or control (or where the security interest of a secured party with
possession or control has priority over the security interest of another secured
party) and the Administrative Agent, the Foreign Collateral Agent and each
Lender hereby acknowledges that it holds possession of or otherwise controls any
such Collateral for the benefit of the Administrative Agent, the Foreign
Collateral Agent and the Lenders as secured party. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify the
Administrative Agent or the Foreign Collateral Agent, as applicable, thereof,
and, promptly upon the Administrative Agent’s or the Foreign Collateral Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
the Foreign Collateral Agent or in accordance with the Administrative Agent’s or
the Foreign Collateral Agent’s instructions. Without limiting the generality of
the foregoing, each Lender hereby appoints the Administrative Agent or the
Foreign Collateral Agent, as applicable, for the purpose of perfecting the
Administrative Agent’s or the Foreign Collateral Agent’s Liens on the Deposit
Accounts or on any other deposit accounts or securities accounts of any Credit
Party. Each Credit Party by its execution and delivery of this Agreement hereby
consents to the foregoing.

Section 9.15 Proof of Claim. The Lenders and the Borrowers hereby agree that
after the occurrence of an Event of Default pursuant to Section 8.01(j), in case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrowers or any of the Guarantors, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers or any of the Guarantors) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders, the Foreign Collateral
Agent and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Foreign
Collateral Agent and the Administrative Agent and their agents and counsel and
all other amounts due the Lenders, the Foreign Collateral Agent and the
Administrative Agent hereunder) allowed in such judicial proceeding; and



--------------------------------------------------------------------------------

(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent and other agents hereunder. Nothing herein contained shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lenders
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding. Further, nothing contained in this Section 9.15
shall affect or preclude the ability of any Lender to (i) file and prove such a
claim in the event that the Administrative Agent has not acted within ten
(10) days prior to any applicable bar date and (ii) require an amendment of the
proof of claim to accurately reflect such Lender’s outstanding Obligations.

Section 9.16 Posting of Approved Electronic Communications.

(a) Delivery of Communications. Each Credit Party hereby agrees, unless directed
otherwise by the Administrative Agent or unless the electronic mail address
referred to below has not been provided by the Administrative Agent to such
Credit Party that it will, or will cause its Subsidiaries to, provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent or to the Lenders pursuant to
the Loan Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Notice of Borrowing
or a Notice of Continuation or Conversion, (ii) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (iii) provides notice of any Default under this Agreement or any other
Loan Document or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Loan or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, each Credit Party agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

(b) Platform. Each Credit Party further agrees that Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on SyndTrak or a substantially similar electronic transmission system (the
“Platform”).



--------------------------------------------------------------------------------

(c) No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNITEES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNITEES HAVE ANY
LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE AGENT’S OR THE FOREIGN
COLLATERAL AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT
TO THE EXTENT THE LIABILITY OF ANY INDEMNITEES IS FOUND IN A FINAL,
NON-APPEALABLE ORDER BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(d) Delivery Via Platform. The Administrative Agent agrees that the receipt of
the Communications by the Administrative Agent at its electronic mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
electronic mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such electronic mail
address.

(e) No Prejudice to Notice Rights. Nothing herein shall prejudice the right of
the Administrative Agent, the Foreign Collateral Agent or any Lender to give any
notice or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

Section 9.17 Credit Bidding. Each Lender hereby irrevocably authorizes the
Administrative Agent, based upon the instruction of the Required Lenders, given
at the time of the relevant event, to credit bid and purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale thereof conducted under the provisions of the UCC,
including pursuant to Sections 9-610 or 9-620 thereof, at any sale thereof
conducted under the provisions of the Bankruptcy Code (including Section 363 of
the Bankruptcy Code) or any applicable bankruptcy, insolvency, reorganization or
other similar law (whether domestic or foreign) now or hereafter in effect, or
at any sale or foreclosure conducted by the Administrative Agent (whether by
judicial action or otherwise) in accordance with applicable law.

ARTICLE X.

GUARANTY

Section 10.01 Guaranty by the Company. The Company hereby irrevocably and
unconditionally guarantees, for the benefit of the Benefited Creditors, all of
the following (collectively, the “Company Guaranteed Obligations”): (a) all
Dutch Obligations, (b) all reimbursement obligations and Unpaid Drawings with
respect to Letters of Credit issued for the benefit of any LC Obligor (other



--------------------------------------------------------------------------------

than the Company) under this Agreement, and (c) all amounts, indemnities and
reimbursement obligations, direct or indirect, contingent or absolute, of every
type or description, and at any time existing owing by any Subsidiary of the
Company under any Designated Hedge Agreement or any other document or agreement
executed and delivered in connection therewith to any Designated Hedge Creditor,
in each case, other than any Excluded Swap Obligations, in all cases under
subparts (a), (b) or (c) above, whether now existing, or hereafter incurred or
arising, including any such interest or other amounts incurred or arising during
the pendency of any bankruptcy, insolvency, reorganization, receivership or
similar proceeding, regardless of whether allowed or allowable in such
proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code). Such guaranty is an absolute, unconditional, present and
continuing guaranty of payment and not of collectability and is in no way
conditioned or contingent upon any attempt to collect from any Subsidiary or
Affiliate of the Company, or any other action, occurrence or circumstance
whatsoever. Upon failure by any Credit Party to pay punctually any of the
Company Guaranteed Obligations, the Company shall forthwith on demand by the
Administrative Agent pay the amount not so paid at the place and in the currency
and otherwise in the manner specified in this Agreement or any other applicable
agreement or instrument.

Section 10.02 Additional Undertaking. As a separate, additional and continuing
obligation, the Company unconditionally and irrevocably undertakes and agrees,
for the benefit of the Benefited Creditors that, should any Company Guaranteed
Obligations not be recoverable from the Company under Section 10.01 for any
reason whatsoever (including, without limitation, by reason of any provision of
any Loan Document or any other agreement or instrument executed in connection
therewith being or becoming void, unenforceable, or otherwise invalid under any
applicable law) then, notwithstanding any notice or knowledge thereof by any
Lender, the Administrative Agent, any of their respective Affiliates, or any
other person, at any time, the Company as sole, original and independent
obligor, upon demand by the Administrative Agent, will make payment to the
Administrative Agent, for the account of the Benefited Creditors, of all such
obligations not so recoverable by way of full indemnity, in such currency and
otherwise in such manner as is provided in the Loan Documents or any other
applicable agreement or instrument.

Section 10.03 Guaranty Unconditional. The obligations of the Company under this
Article X shall be unconditional and absolute and, without limiting the
generality of the foregoing shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
to the Company Guaranteed Obligations under any agreement or instrument, by
operation of law or otherwise;

(b) any modification or amendment of or supplement to this Agreement, any Note,
any other Loan Document, or any agreement or instrument evidencing or relating
to any Company Guaranteed Obligation;

(c) any release, non-perfection or invalidity of any direct or indirect security
for the Company Guaranteed Obligations under any agreement or instrument
evidencing or relating to any Company Guaranteed Obligations;

(d) any change in the corporate existence, structure or ownership of any Credit
Party or other Subsidiary or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Credit Party or other Subsidiary or its assets
or any resulting release or discharge of any obligation of any Credit Party or
other Subsidiary contained in any agreement or instrument evidencing or relating
to any of the Company Guaranteed Obligations;

(e) the existence of any claim, set-off or other rights that the Company may
have at any time against any other Credit Party, the Administrative Agent, any
Lender, any Affiliate of any Lender or any other Person, whether in connection
herewith or any unrelated transactions;



--------------------------------------------------------------------------------

(f) any invalidity or unenforceability relating to or against any other Credit
Party for any reason of any agreement or instrument evidencing or relating to
any of the Company Guaranteed Obligations, or any provision of applicable law or
regulation purporting to prohibit the payment by any Credit Party of any of the
Company Guaranteed Obligations; or

(g) any other act or omission of any kind by any other Credit Party, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever that might, but for the provisions of this Article, constitute a
legal or equitable discharge of the Company’s obligations under this Section
other than the irrevocable payment in full of all Company Guaranteed
Obligations.

Section 10.04 Company Obligations to Remain in Effect; Restoration. The
Company’s obligations under this Article X shall remain in full force and effect
until the Revolving Commitments shall have terminated, and the principal of and
interest on the Notes and other Company Guaranteed Obligations, and all other
amounts payable by the Company, any other Credit Party or other Subsidiary,
under the Loan Documents or any other agreement or instrument evidencing or
relating to any of the Company Guaranteed Obligations, shall have been
indefeasibly paid in full. If at any time any payment of any of the Company
Guaranteed Obligations is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of such Credit Party, the
Company’s obligations under this Article with respect to such payment shall be
reinstated at such time as though such payment had been due but not made at such
time.

Section 10.05 Waiver of Acceptance, etc. The Company irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any other Credit Party or any other Person, or against any
collateral or guaranty of any other Person.

Section 10.06 Subrogation. Until the indefeasible payment in full of all of the
Obligations and the termination of the Revolving Commitments hereunder, the
Company shall have no rights, by operation of law or otherwise, upon making any
payment under this Section 10.06 to be subrogated to the rights of the payee
against any other Credit Party with respect to such payment or otherwise to be
reimbursed, indemnified or exonerated by any such Credit Party in respect
thereof.

Section 10.07 Effect of Stay; Limitations of Guaranty.

(a) In the event that acceleration of the time for payment of any amount payable
by any Credit Party under any of the Company Guaranteed Obligations is stayed
upon insolvency, bankruptcy or reorganization of such Credit Party, all such
amounts otherwise subject to acceleration under the terms of any applicable
agreement or instrument evidencing or relating to any of the Company Guaranteed
Obligations shall nonetheless be payable by the Company under this Article
forthwith on demand by the Administrative Agent.

(b) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents or Designated Hedge Agreements, the obligations of
the Company as a guarantor of the Company Guaranteed Obligations under this
Agreement and the other Loan Documents or Designated Hedge Agreements shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under the Bankruptcy Code or any
bankruptcy or insolvency or analogous law in any jurisdiction outside of the
United States or any comparable provisions of any applicable law.



--------------------------------------------------------------------------------

Section 10.08 Keepwell. The Company, to the extent it is a Qualified ECP
Guarantor, hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by the
Company to honor all of its obligations under this Article X in respect of
Designated Hedge Agreements (provided, however, that the Company shall only be
liable under this Section 10.08 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.08, or otherwise under this Article X, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of the Company under this Section 10.08 shall remain in
full force and effect until indefeasible payment in full of all of the
Obligations and the termination of the Commitments hereunder. The Company
intends that this Section 10.08 constitute, and this Section 10.08 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

ARTICLE XI.

MISCELLANEOUS

Section 11.01 Payment of Expenses etc. Each Credit Party agrees to pay (or
reimburse the Administrative Agent, the Foreign Collateral Agent, the Lenders or
their Affiliates, as the case may be) all of the following: (i) whether or not
the transactions contemplated hereby are consummated, for all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the negotiation, preparation, syndication, administration and
execution and delivery of the Loan Documents and the documents and instruments
referred to therein and the syndication of the Revolving Commitments; (ii) all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent in connection with any amendment, waiver or consent relating to any of the
Loan Documents; (iii) all out-of-pocket costs and expenses of the Administrative
Agent, the Lenders and their Affiliates in connection with the enforcement of
any of the Loan Documents or the other documents and instruments referred to
therein, including, without limitation, the fees and disbursements of any
individual counsel to the Administrative Agent, the Foreign Collateral Agent and
any Lender; (iv) any and all present and future stamp and other similar taxes
with respect to the foregoing matters and save the Administrative Agent and each
of the Lenders harmless from and against any and all liabilities with respect to
or resulting from any delay or omission (other than to the extent attributable
to any such indemnified Person) to pay such taxes; (v) all the actual costs and
expenses of creating and perfecting Liens in favor of the Administrative Agent
or the Foreign Collateral Agent, for the benefit of Secured Creditors, including
filing and recording fees, expenses and amounts owed pursuant to Article III,
search fees, title insurance premiums and fees, expenses and disbursements of
counsel to the Administrative Agent or the Foreign Collateral Agent and of
counsel providing any opinions that the Administrative Agent, the Foreign
Collateral Agent or the Required Lenders may request in respect of the
Collateral or the Liens created pursuant to the Security Documents; (vi) all the
actual and documented costs and fees, expenses and disbursements of any
auditors, accountants, consultants or appraisers whether internal or external;
and (vii) all the actual costs and expenses (including the fees, expenses and
disbursements of counsel and of any appraisers, consultants, advisors and agents
employed or retained by the Administrative Agent and the Foreign Collateral
Agent and their counsel) in connection with the custody or preservation of any
of the Collateral.

Section 11.02 Indemnification. Each Credit Party agrees to indemnify the
Administrative Agent, the Foreign Collateral Agent, each LC Issuer, each Lender,
and their respective Related Parties (collectively, the “Indemnitees”) from and
hold each of them harmless against any and all losses, liabilities, claims,
damages or expenses reasonably incurred by any of them as a result of, or
arising out of, or in any way related to, or by reason of (i) any investigation,
litigation or other proceeding (whether or not any Indemnitee is a party
thereto) related to the entering into and/or performance of any Loan



--------------------------------------------------------------------------------

Document or the use of the proceeds of any Loans hereunder or the consummation
of any transactions contemplated in any Loan Document or any other Transaction
Document, other than any such investigation, litigation or proceeding arising
out of transactions solely between any of the Lenders or the Administrative
Agent, transactions solely involving the assignment by a Lender of all or a
portion of its Loans and Revolving Commitments, or the granting of
participations therein, as provided in this Agreement, or arising solely out of
any examination of a Lender by any regulatory or other Governmental Authority
having jurisdiction over it that is not in any way related to the entering into
and/or performance of any Loan Document, or (ii) the actual or alleged presence
of Hazardous Materials in the air, surface water or groundwater or on the
surface or subsurface of any Real Property owned, leased or at any time operated
by the Credit Parties or any of their respective Subsidiaries, the release,
generation, storage, transportation, handling or disposal of Hazardous Materials
at any location, whether or not owned or operated by the Credit Parties or any
of their respective Subsidiaries, if the Borrowers or any such Subsidiary could
have or is alleged to have any responsibility in respect thereof, the
non-compliance of any such Real Property with foreign, federal, state and local
laws, regulations and ordinances (including applicable permits thereunder)
applicable thereto, or any Environmental Claim asserted against any Credit Party
or any of their respective Subsidiaries, in respect of any such Real Property,
including, in the case of each of (i) and (ii) above, without limitation, the
reasonable documented fees and disbursements of counsel incurred in connection
with any such investigation, litigation or other proceeding (but excluding any
such losses, liabilities, claims, damages or expenses of any Indemnitee to the
extent incurred by reason of the gross negligence or willful misconduct of such
Indemnitee, in each case, as determined by a final non-appealable judgment of a
court of competent jurisdiction). To the extent that the undertaking to
indemnify, pay or hold harmless any Person set forth in the preceding sentence
may be unenforceable because it is violative of any law or public policy, each
Credit Party shall make the maximum contribution to the payment and satisfaction
of each of the indemnified liabilities that is permissible under applicable law.

Section 11.03 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender and each LC Issuer is hereby authorized at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender or such LC Issuer (including, without limitation, by branches,
agencies and Affiliates of such Lender or LC Issuer wherever located) to or for
the credit or the account of any Credit Party against and on account of the
Obligations and liabilities of any Credit Party to such Lender or LC Issuer
under this Agreement or under any of the other Loan Documents, including,
without limitation, all claims of any nature or description arising out of or
connected with this Agreement or any other Loan Document, irrespective of
whether or not such Lender or LC Issuer shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (a) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the LC Issuers, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and LC Issuer agrees to promptly notify the Borrowers after any such
set off and application, provided, however, that the failure to give such notice
shall not affect the validity of such set off and application.



--------------------------------------------------------------------------------

Section 11.04 Equalization.

(a) Equalization. If at any time any Lender receives any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Loans (other
than Swing Loans), LC Participations, Swing Loan Participations or Fees (other
than Fees that are intended to be paid solely to the Administrative Agent, the
Foreign Collateral Agent or an LC Issuer and amounts payable to a Lender under
Article III), of a sum that with respect to the related sum or sums received by
other Lenders is in a greater proportion than the total of such Obligation then
owed and due to such Lender bears to the total of such Obligation then owed and
due to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations to such Lenders
in such amount as shall result in a proportional participation by all of the
Lenders in such amount. The provisions of this Section 11.04(a) shall not be
construed to apply to (i) any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (ii) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in L/C Outstandings to any
assignee or participant, other than to the Borrowers or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply).

(b) Recovery of Amounts. If any amount paid to any Lender pursuant to subpart
(a) above is recovered in whole or in part from such Lender, such original
purchase shall be rescinded, and the purchase price restored ratably to the
extent of the recovery.

(c) Consent of Borrower. The Borrowers consent to the foregoing and agree, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrowers rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrowers
in the amount of such participation.

Section 11.05 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subpart
(d) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:

(i) if to a Borrower, to it at 2000 Waters Edge Drive Building C, Suite 12,
Johnson City, Tennessee 37604, Attention: James Dorton, (Facsimile No.
(423) 743-2670);

(ii) if to any other Credit Party, to it at 2000 Waters Edge Drive Building C,
Suite 12, Johnson City, Tennessee 37604, Attention: James Dorton, (Facsimile No.
(423) 743-2670);

(iii) if to the Administrative Agent or the Foreign Collateral Agent, to it at
the applicable Notice Office; and

(b) if to a Lender, to it at its address (or facsimile number) set forth next to
its name on the signature pages hereto or, in the case of any Lender that
becomes a party to this Agreement by way of assignment under Section 11.04 of
this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party;



--------------------------------------------------------------------------------

(c) Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by facsimile shall be deemed to have
been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in subpart
(d) below shall be effective as provided in said subpart (d).

(d) Electronic Communications. Notices and other communications to the
Administrative Agent, an LC Issuer or any Lender hereunder and required to be
delivered pursuant to Section 6.01 may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent. The Administrative Agent, the
Foreign Collateral Agent and the Borrowers may, in their discretion, agree in a
separate writing to accept notices and other communications to them hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet web site shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the web site address therefor.

(e) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to each of the
other parties hereto in accordance with Section 11.05(a).

Section 11.06 Successors and Assigns.

(a) Successors and Assigns Generally. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that the Borrowers may not
assign or transfer any of its rights or obligations hereunder without the prior
written consent of all the Lenders, provided, further, that any assignment or
participation by a Lender of any of its rights and obligations hereunder shall
be effected in accordance with this Section 11.06.

(b) Participations. Each Lender may at any time grant participations in any of
its rights hereunder or under any of the Notes to an Eligible Assignee or any
other Person, provided that in the case of any such participation,

(i) the participant shall not have any rights under this Agreement or any of the
other Loan Documents, including rights of consent, approval or waiver (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),

(ii) such Lender’s obligations under this Agreement (including, without
limitation, its Revolving Commitment hereunder) shall remain unchanged,

(iii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,



--------------------------------------------------------------------------------

(iv) such Lender shall remain the holder of the Obligations owing to it and of
any Note issued to it for all purposes of this Agreement, and

(v) the Borrowers, the Administrative Agent, the Foreign Collateral Agent and
the other Lenders shall continue to deal solely and directly with the selling
Lender in connection with such Lender’s rights and obligations under this
Agreement, and all amounts payable by the Borrowers hereunder shall be
determined as if such Lender had not sold such participation, except that the
participant shall be entitled to the benefits of Article III to the extent that
such Lender would be entitled to such benefits if the participation had not been
entered into or sold,

and, provided, further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent (A) such participant is an Affiliate or an Approved Fund of the
Lender granting the participations or (B) such amendment or waiver would
(x) extend the final scheduled maturity of the date of any scheduled repayment
of any of the Loans in which such participant is participating, or reduce the
rate or extend the time of payment of interest or Fees thereon (except in
connection with a waiver of the applicability of any post-default increase in
interest rates), or reduce the principal amount thereof, or increase such
participant’s participating interest in any Revolving Commitment over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default shall not constitute a change in the terms of any such
Revolving Commitment), (y) release all or any substantial portion of the
Collateral, or release any guarantor from its guaranty of any of the
Obligations, except in accordance with the terms of the Loan Documents, or
(z) consent to the assignment or transfer by the Borrowers of any of its rights
and obligations under this Agreement and, provided still further that each
participant shall be entitled to the benefits of Section 3.03 with respect to
its participation as if it was a Lender, except that a participant shall
(i) only deliver the forms described in Section 3.03(g) to the Lender granting
it such participation and (ii) not be entitled to receive any greater payment
under Section 3.03(g) than the applicable Lender would have been entitled to
receive absent the participation, except to the extent such entitlement to a
greater payment arose from a Change in Law, after the participant became a
participant hereunder.

In the event that any Lender sells participations in a Loan, such Lender shall,
acting for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name of all participants in such Loan and the
principal amount (and stated interest thereon) of the portion of such Loan that
is the subject of the participation (the “Participant Register”). A Loan (and
the registered note, if any, evidencing the same) may be participated in whole
or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide). Any
participation of a Loan (and the registered note, if any, evidencing the same)
may be effected only by the registration of such participation on the
Participant Register. The Participant Register shall be available for inspection
by the Borrowers and any Lender at any reasonable time and from time to time
upon reasonable prior notice.

(c) Assignments by Lenders.

(i) Any Lender may assign all, or if less than all, a fixed portion, of its
Loans, LC Participations, Swing Loan Participations and/or Revolving Commitments
and its rights and obligations hereunder to one or more Eligible Assignees, each
of which shall become a party to this Agreement as a Lender by execution of an
Assignment Agreement; provided, however, that

(A) except in the case of (x) an assignment of the entire remaining amount of
the assigning Lender’s Loans and/or Revolving Commitments or (y) an assignment
to another Lender, an Affiliate of such Lender or an Approved Fund with respect
to such Lender, the aggregate amount of the Revolving Commitment so assigned
(which for this purpose includes the Loans outstanding thereunder) shall not be
less than $5,000,000;



--------------------------------------------------------------------------------

(B) in the case of any assignment to an Eligible Assignee at the time of any
such assignment the Lender Register shall be deemed modified to reflect the
Revolving Commitments of such new Lender and of the existing Lenders;

(C) upon surrender of the old Notes, if any, upon request of the new Lender, new
Notes will be issued, at the Borrowers’ expense, to such new Lender and to the
assigning Lender, to the extent needed to reflect the revised Revolving
Commitments;

(D) unless waived by the Administrative Agent, the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500;

(E) such assignment shall be subject to the prior written consent of the
Borrowers; provided, that the Borrowers shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within 2 Business Days after having received notice
thereof, and provided further, that no consent of the Borrowers shall be
required for an assignment to a Lender, an affiliate of such Lender or an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee; and

(F) assignment to any Person of Loans extended to or for the account of an
Applicable Dutch Credit Party shall only be permitted if the Person to whom the
Loans are assigned is a Non-Public Lender at all times.

(ii) To the extent of any assignment pursuant to this subpart (c), the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Revolving Commitments provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

(iii) At the time of each assignment pursuant to this subpart (c), to a Person
that is not already a Lender hereunder and that is not a U.S. Person for Federal
income tax purposes, the respective assignee Lender shall provide to the
Borrowers, the Administrative Agent and the Foreign Collateral Agent the
applicable Internal Revenue Service Forms (and any necessary additional
documentation) described in Section 3.03(g).

(d) With respect to any Lender, the transfer of any Revolving Commitment of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Revolving Commitment shall not be effective until such transfer
is recorded on the Lender Register maintained by the Administrative Agent (on
behalf of and acting solely for this purpose as a non-fiduciary agent of the
Borrowers) with respect to ownership of such Revolving Commitment and Loans,
including the name and address of the Lenders and the principal amount of the
Loans (and stated interest thereon). Prior to such recordation, all amounts
owing to the transferor with respect to such Revolving Commitment and Loans
shall remain owing to the transferor. The registration of assignment or transfer
of all or part of any Revolving Commitments and Loans shall be recorded by the
Administrative Agent on the Lender Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment Agreement
pursuant to this subpart (d). The Lender Register shall be available for the
inspection by the Borrowers at any reasonable time and from time to time upon
reasonable prior notice.



--------------------------------------------------------------------------------

(e) Nothing in this Section shall prevent or prohibit (A) any Lender that is a
bank, trust company or other financial institution from pledging its Notes or
Loans to a Federal Reserve Bank or to any Person that extends credit to such
Lender in support of borrowings made by such Lender from such Federal Reserve
Bank or such other Person, or (B) any Lender that is a trust, limited liability
company, partnership or other investment company from pledging its Notes or
Loans to a trustee or agent for the benefit of holders of certificates or debt
securities issued by it. No such pledge, or any assignment pursuant to or in
lieu of an enforcement of such a pledge, shall relieve the transferor Lender
from its obligations hereunder.

(f) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each LC Issuer,
each Swing Line Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Loans in accordance
with its Revolving Facility Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Notwithstanding anything contained herein, no Lender may assign, sell, negotiate
or otherwise transfer (a “Sale”) its Loans, LC Participations, Swing Loan
Participations and/or Revolving Commitments to the Company, any other Credit
Party or any Affiliate of any of the foregoing.

(g) No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the Borrowers
to file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any State.

(h) Representations of Lenders. Each Lender initially party to this Agreement
hereby represents, and each Person that becomes a Lender pursuant to an
assignment permitted by this Section will, upon its becoming party to this
Agreement, represents that it is a commercial lender, other financial
institution or other “accredited” investor (as defined in SEC Regulation D) that
makes or acquires loans in the ordinary course of its business and that it will
make or acquire Loans for its own account in the ordinary course of such
business; provided, however, that subject to the preceding Section 11.06(b) and
(c), the disposition of any promissory notes or other evidences of or interests
in Indebtedness held by such Lender shall at all times be within its exclusive
control.

Section 11.07 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent, Foreign Collateral Agent or any Lender in exercising
any right, power or privilege hereunder or under any other Loan Document and no
course of dealing between the Borrowers and the Administrative Agent, Foreign
Collateral Agent or any Lender shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or under
any other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, power or



--------------------------------------------------------------------------------

privilege hereunder or thereunder. No notice to or demand on the Borrowers in
any case shall entitle the Borrowers to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, Foreign Collateral Agent or the Lenders to any other or
further action in any circumstances without notice or demand. Without limiting
the generality of the foregoing, the making of a Loan or any LC Issuance shall
not be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent, Foreign Collateral Agent, any Lender or any LC
Issuer may have had notice or knowledge of such Default or Event of Default at
the time. The rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies that the Administrative Agent, Foreign
Collateral Agent or any Lender would otherwise have.

Section 11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN THE LETTERS OF
CREDIT, TO THE EXTENT SPECIFIED BELOW, AND EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED
IN SUCH LETTER OF CREDIT OR, IF NO LAWS OR RULES ARE SO DESIGNATED, THE
INTERNATIONAL STANDBY PRACTICES (ISP98 — INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NUMBER 590 (THE “ISP98 RULES”)) AND, AS TO MATTERS NOT GOVERNED BY
THE ISP98 RULES, THE LAW OF THE STATE OF NEW YORK.

(b) EACH CREDIT PARTY HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK CITY IN ANY LITIGATION OR OTHER PROCEEDING BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
ADMINISTRATIVE AGENT, THE LENDERS, THE LC ISSUER OR THE CREDIT PARTIES IN
CONNECTION HEREWITH OR THEREWITH; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND; PROVIDED, FURTHER, THAT NOTHING
HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE LC
ISSUER TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.

(c) EACH CREDIT PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 11.05. EACH
CREDIT PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO IN
CLAUSE (b) ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY CREDIT PARTY HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
CREDIT



--------------------------------------------------------------------------------

PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. EACH CREDIT
PARTY HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT THAT
IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

(d) THE ADMINISTRATIVE AGENT, FOREIGN COLLATERAL AGENT, EACH LENDER, THE LC
ISSUER AND EACH CREDIT PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR
IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE
AGENT OR THE FOREIGN COLLATERAL AGENT, SUCH LENDER, THE LC ISSUER OR SUCH CREDIT
PARTY IN CONNECTION THEREWITH. EACH CREDIT PARTY ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT, THE
FOREIGN COLLATERAL AGENT, EACH LENDER AND THE LC ISSUER ENTERING INTO THE LOAN
DOCUMENTS.

(e) Process Agent. Without prejudice to any other mode of service allowed under
any relevant law, the Dutch Borrower and each other Credit Party organized
outside the U.S. (a) irrevocably appoints CT Corporation located at 111 Eighth
Avenue, 13th Floor, New York, New York 10011, as its agent for service of
process in relation to any action or proceeding arising out of or relating to
any Loan Documents, and (b) agrees that failure by a process agent to notify
such Borrower or such Credit Party of any process will not invalidate the
proceedings concerned. For purposes of clarity, nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 11.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrowers and the
Administrative Agent.

Section 11.10 Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Foreign
Collateral Agent, for its own account and the Administrative Agent, for its own
account and benefit and/or for the account, benefit of, and distribution to, the
Lenders, constitute the entire contract among the parties relating to the
subject matter hereof and thereof and supersede any and all previous agreements
and understandings, oral or written, relating to the subject matter hereof or
thereof. To the extent that there is any conflict between the terms and
provisions of this Agreement and the terms and provisions of any other Loan
Document (other than the Intercreditor Agreement), the terms and provisions of
this Agreement will prevail; provided that any provision of the Security
Agreements which imposes additional burdens on the Company or any of its
Subsidiaries or further restricts the rights of the Company or any of its
Subsidiaries or gives the Administrative Agent, the Foreign Collateral Agent or
the Lenders additional rights shall not be deemed to be in conflict or
inconsistent with this Agreement and shall be given full force and effect. To
the extent that there is any conflict between the terms and provisions of the
Intercreditor Agreement and the terms and provisions of this Agreement or any
other Loan Document, the Intercreditor Agreement will prevail; provided that any



--------------------------------------------------------------------------------

provision of this Agreement or the Loan Documents which imposes additional
burdens on the Company or any of its Subsidiaries or further restricts the
rights of the Company or any of its Subsidiaries or gives the Administrative
Agent or Lenders additional rights (including, without limitation,
Section 7.02(k)) shall not be deemed to be in conflict or inconsistent with this
Agreement or the Intercreditor Agreement and shall be given full force and
effect.

Section 11.11 Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.

Section 11.12 Amendment or Waiver; Acceleration by Required Lenders.

(a) Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, changed, waived or otherwise modified unless such
amendment, change, waiver or other modification is in writing and signed by the
Borrowers, the Administrative Agent, and the Required Lenders or by the
Administrative Agent acting at the written direction of the Required Lenders;
provided, however, that

(i) no change, waiver or other modification shall:

(A) (1) increase the amount of the Revolving Commitment of any Lender hereunder,
without the written consent of such Lender or (2) increase the Total Revolving
Commitment (other than increases pursuant to Section 2.17) without the consent
of all the Lenders;

(B) extend or postpone the Revolving Facility Termination Date or the maturity
date provided for herein that is applicable to any Loan of any Lender, extend or
postpone the expiration date of any Letter of Credit as to which such Lender is
an LC Participant beyond the latest expiration date for a Letter of Credit
provided for herein, or extend or postpone any scheduled expiration or
termination date provided for herein that is applicable to a Revolving
Commitment of any Lender, without the written consent of such Lender;

(C) reduce the principal amount of any Loan made by any Lender, or reduce the
rate or extend, defer or delay the time of payment of, or excuse the payment of,
principal or interest thereon (other than as a result of (x) waiving the
applicability of any post-default increase in interest rates or (y) any
amendment or modification of defined terms used in financial covenants), without
the written consent of such Lender;

(D) reduce the amount of any Unpaid Drawing as to which any Lender is an LC
Participant, or reduce the rate or extend the time of payment of, or excuse the
payment of, interest thereon (other than as a result of waiving the
applicability of any post-default increase in interest rates), without the
written consent of such Lender; or

(E) reduce the rate or extend the time of payment of, or excuse the payment of,
any Fees to which any Lender is entitled hereunder, without the written consent
of such Lender; and



--------------------------------------------------------------------------------

(ii) no change, waiver or other modification or termination shall, without the
written consent of each Lender affected thereby,

(A) release a Borrower from any of its obligations hereunder;

(B) release a Borrower from its guaranty obligations under Article X or release
any Credit Party from the Guaranty, except, in the case of a Subsidiary
Guarantor, in accordance with a transaction permitted under this Agreement;

(C) release all or any substantial portion of the Collateral, except in
connection with a transaction permitted under this Agreement;

(D) amend, modify or waive any provision of this Section 11.12, Section 8.03, or
any other provision of any of the Loan Documents pursuant to which the consent
or approval of all Lenders, or a number or specified percentage or other
required grouping of Lenders or Lenders having Revolving Commitments, is by the
terms of such provision explicitly required;

(E) reduce the percentage specified in, or otherwise modify, the definition of
Required Lenders;

(F) consent to the assignment or transfer by a Borrower of any of its rights and
obligations under this Agreement;

(G) amend the definition of “Borrowing Base,” “Temporary Dutch Borrowing Base”,
“Temporary U.S. Borrowing Base”, “Regular Dutch Borrowing Base”, “Regular U.S.
Borrowing Base” or “Regular Borrowing Base” (or any of the defined terms
referenced in each of the foregoing) where the amendment increases any advance
rate or increases the Availability; or

(H) amend, modify or waive any provision of Section 2.07(b), Section 2.14(b) or
Section 2.14(e).

Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made.

(b) No provision of Section 2.05 or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
any LC Issuer adversely affected thereby.

(c) No provision of Article IX may be amended without the consent of the
Administrative Agent and no provision of Section 2.04 may be amended without the
consent of the Swing Line Lender.

(d) To the extent the Required Lenders (or all of the Lenders, as applicable, as
shall be required by this Section) waive the provisions of Section 7.05 with
respect to the sale, transfer or other disposition of any Collateral, or any
Collateral is sold, transferred or disposed of as permitted by Section 7.05,
(i) such Collateral (but not any proceeds thereof) shall be sold, transferred or
disposed of free and clear of the Liens created by the respective Security
Documents; (ii) if such Collateral includes all of the capital stock of a
Subsidiary that is a party to the Guaranty or whose stock is pledged pursuant to
the Security Agreement, such capital stock (but not any proceeds thereof) shall
be released from the Security Agreement and such Subsidiary shall be released
from the Guaranty; and (iii) the Administrative Agent and the Foreign Collateral
Agent, as applicable, shall be authorized to take actions deemed appropriate by
it in order to effectuate the foregoing.



--------------------------------------------------------------------------------

(e) In no event shall the Required Lenders, without the prior written consent of
each Lender, direct the Administrative Agent to accelerate and demand payment of
the Loans held by one Lender without accelerating and demanding payment of all
other Loans or to terminate the Revolving Commitments of one or more Lenders
without terminating the Revolving Commitments of all Lenders. Each Lender agrees
that, except as otherwise provided in any of the Loan Documents and without the
prior written consent of the Required Lenders, it will not take any legal action
or institute any action or proceeding against any Credit Party with respect to
any of the Obligations or Collateral, or accelerate or otherwise enforce its
portion of the Obligations. Without limiting the generality of the foregoing,
none of Lenders may exercise any right that it might otherwise have under
applicable law to credit bid at foreclosure sales, uniform commercial code sales
or other similar sales or dispositions of any of the Collateral except as
authorized by the Required Lenders. Notwithstanding anything to the contrary set
forth in this Section 11.12(e) or elsewhere herein, each Lender shall be
authorized to take such action to preserve or enforce its rights against any
Credit Party where a deadline or limitation period is otherwise applicable and
would, absent the taking of specified action, bar the enforcement of Obligations
held by such Lender against such Credit Party, including the filing of proofs of
claim in any insolvency proceeding.

(f) Notwithstanding anything to the contrary contained in this Section 11.12,
(x) Security Documents and related documents executed by Subsidiaries of the
Borrowers in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and the Foreign Collateral Agent, as
applicable, and may be amended, supplemented and waived with the consent of the
Administrative Agent and the Borrowers without the need to obtain the consent of
any other Person if such amendment, supplement or waiver is delivered in order
(i) to comply with local law or advice of local counsel, (ii) to cure
ambiguities, omissions, mistakes or defects or (iii) to cause such Security
Document or other document to be consistent with this Agreement and the other
Loan Documents and (y) if following the Closing Date, the Administrative Agent
or the Foreign Collateral Agent, as applicable, and the Borrowers shall have
jointly identified an ambiguity, inconsistency, obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Loan Documents, then the Administrative Agent, the Foreign Collateral Agent
and the Credit Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Documents if the same is not objected to in writing by
the Required Lenders within five (5) Business Days following receipt of notice
thereof.

(g) Reserved.

Section 11.13 Survival of Indemnities. All indemnities set forth herein
including, without limitation, in Article III, Section 9.09 or Section 11.02
shall survive the execution and delivery of this Agreement and the making and
repayment of the Obligations.

Section 11.14 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender; provided, however, that the Borrowers shall not be responsible for costs
arising under Section 3.01 resulting from any such transfer (other than a
transfer pursuant to Section 3.05) to the extent not otherwise applicable to
such Lender prior to such transfer.

Section 11.15 Confidentiality.

(a) Each of the Administrative Agent, each LC Issuer and the Lenders agrees to
maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (1) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be



--------------------------------------------------------------------------------

informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential), (2) to any
direct or indirect contractual counterparty in any Hedge Agreement (or to any
such contractual counterparty’s professional advisor), so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section, (3) to the extent requested by any regulatory
authority, (4) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (5) to any other party to this Agreement,
(6) to any other creditor of any Credit Party that is a direct or intended
beneficiary of any of the Loan Documents, (7) in connection with the exercise of
any remedies hereunder or under any of the other Loan Documents, or any suit,
action or proceeding relating to this Agreement or any of the other Loan
Documents or the enforcement of rights hereunder or thereunder, (8) subject to
an agreement containing provisions substantially the same as those of this
Section, to any assignee of or participant in any of its rights or obligations
under this Agreement, or in connection with transactions permitted pursuant to
Section 11.06(c) (v), (9) with the consent of the Borrowers, or (10) to the
extent such Confidential Information (i) becomes publicly available other than
as a result of a breach of this Section 11.15, or (ii) becomes available to the
Administrative Agent, any LC Issuer or any Lender on a non-confidential basis
from a source other than a Credit Party and not otherwise in violation of this
Section 11.15.

(b) As used in this Section, “Confidential Information” shall mean all
information received from the Borrowers relating to a Borrower or its business,
other than any such information that is available to the Administrative Agent,
any LC Issuer or any Lender on a non-confidential basis prior to disclosure by
the Borrowers; provided, however, that, in the case of information received from
the Borrowers after the Closing Date, such information is clearly identified at
the time of delivery as confidential.

(c) Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
Person would accord to its own confidential information. The Borrowers hereby
agree that the failure of the Administrative Agent, any LC Issuer or any Lender
to comply with the provisions of this Section shall not relieve the Borrowers,
or any other Credit Party, of any of its obligations under this Agreement or any
of the other Loan Documents.

Section 11.16 Limitations on Liability of the LC Issuers. The Borrowers assume
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letters of Credit. Neither any
LC Issuer nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by an LC Issuer against
presentation of documents that do not comply with the terms of a Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the LC
Obligor shall have a claim against an LC Issuer, and an LC Issuer shall be
liable to such LC Obligor, to the extent of any direct, but not consequential,
damages suffered by such LC Obligor that such LC Obligor proves were caused by
(i) such LC Issuer’s willful misconduct or gross negligence in determining
whether documents presented under a Letter of Credit comply with the terms of
such Letter of Credit or (ii) such LC Issuer’s willful failure to make lawful
payment under any Letter of Credit after the presentation to it of documentation
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, an LC Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation.



--------------------------------------------------------------------------------

Section 11.17 General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, Foreign Collateral Agent,
any LC Issuer or any other Person against the Administrative Agent, Foreign
Collateral Agent, any LC Issuer, or any other Lender or the Affiliates,
directors, officers, employees, attorneys or agents of any of them for any
damages other than actual compensatory damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or any of the other Loan
Documents, or any act, omission or event occurring in connection therewith; and
the Borrowers, each Lender, the Administrative Agent, Foreign Collateral Agent
and each LC Issuer hereby, to the fullest extent permitted under applicable law,
waive, release and agree not to sue or counterclaim upon any such claim for any
special, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in their favor.

Section 11.18 No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent, Foreign
Collateral Agent or any Lender with respect to the transactions contemplated by
the Loan Documents shall have the right to act exclusively in the interest of
the Administrative Agent, Foreign Collateral Agent or such Lender, as the case
may be, and shall have no duty of disclosure, duty of loyalty, duty of care, or
other duty or obligation of any type or nature whatsoever to the Borrowers, to
any of their Subsidiaries, or to any other Person, with respect to any matters
within the scope of such representation or related to their activities in
connection with such representation. The Company agrees, on behalf of itself and
its Subsidiaries, not to assert any claim or counterclaim against any such
persons with regard to such matters, all such claims and counterclaims, now
existing or hereafter arising, whether known or unknown, foreseen or
unforeseeable, being hereby waived, released and forever discharged.

Section 11.19 Lenders and Agent Not Fiduciary to Borrower, etc. The relationship
among the Company and its Subsidiaries, on the one hand, and the Administrative
Agent, Foreign Collateral Agent, each LC Issuer and the Lenders, on the other
hand, is solely that of debtor and creditor, and the Administrative Agent,
Foreign Collateral Agent, each LC Issuer and the Lenders have no fiduciary or
other special relationship with the Company and its Subsidiaries, and no term or
provision of any Loan Document, no course of dealing, no written or oral
communication, or other action, shall be construed so as to deem such
relationship to be other than that of debtor and creditor.

Section 11.20 Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans and all LC Issuances
hereunder, the execution and delivery of this Agreement, the Notes and the other
documents the forms of which are attached as Exhibits hereto, the issue and
delivery of the Notes, any disposition thereof by any holder thereof, and any
investigation made by the Administrative Agent, Foreign Collateral Agent or any
Lender or any other holder of any of the Notes or on its behalf. All statements
contained in any certificate or other document delivered to the Administrative
Agent, Foreign Collateral Agent or any Lender or any holder of any Notes by or
on behalf of the Company or any of its Subsidiaries pursuant hereto or otherwise
specifically for use in connection with the transactions contemplated hereby
shall constitute representations and warranties by the Borrowers hereunder, made
as of the respective dates specified therein or, if no date is specified, as of
the respective dates furnished to the Administrative Agent, Foreign Collateral
Agent or any Lender.

Section 11.21 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.



--------------------------------------------------------------------------------

Section 11.22 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

Section 11.23 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.

Section 11.24 USA Patriot Act. Each Lender subject to the USA Patriot Act hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender to identify the Borrowers in
accordance with the USA Patriot Act.

Section 11.25 Advertising and Publicity. No Credit Party shall issue or
disseminate to the public (by advertisement, including without limitation any
“tombstone” advertisement, press release or otherwise), submit for publication
or otherwise cause or seek to publish any information describing the credit or
other financial accommodations made available by the Lenders pursuant to this
Agreement and the other Loan Documents without the prior written consent of the
Administrative Agent. Nothing in the foregoing shall be construed to prohibit
any Credit Party from making any submission or filing which it is required to
make by applicable law or pursuant to judicial process; provided, that, (i) such
filing or submission shall contain only such information as is necessary to
comply with applicable law or judicial process and (ii) unless specifically
prohibited by applicable law or court order, the Borrowers shall promptly notify
the Administrative Agent of the requirement to make such submission or filing
and provide the Administrative Agent with a copy thereof.

Section 11.26 Release of Guarantees and Liens. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent or the Foreign Collateral Agent, as applicable, is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender) to take any action requested by the Borrowers having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any transaction permitted by any Loan Document or that
has been consented to in accordance with the terms hereof or (ii) under the
circumstances described in the next succeeding sentence. When this Agreement has
been terminated and all of the Obligations have been fully and finally
discharged (other than obligations in respect of Designated Hedge Agreements,
contingent indemnity obligations and obligations in respect of Letters of Credit
that have been Cash Collateralized to the Administrative Agent’s or the Foreign
Collateral Agent’s, as applicable, sole satisfaction) and the obligations of the
Administrative Agent or the Foreign Collateral Agent, as applicable and the
Lenders to provide additional credit under the Loan Documents have been
terminated irrevocably, and the Credit Parties have delivered to the
Administrative Agent or the Foreign Collateral Agent, as applicable, a written
release of all claims against the Administrative Agent, the Foreign Collateral
Agent and the Lenders, in form and substance satisfactory to



--------------------------------------------------------------------------------

the Administrative Agent or the Foreign Collateral Agent, as applicable, the
Administrative Agent or the Foreign Collateral Agent will, at the Borrowers’
sole expense, execute and deliver any termination statements, lien releases,
mortgage releases, re-assignments of intellectual property, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are necessary or advisable to release, as of
record, the Administrative Agent’s or the Foreign Collateral Agent’s Liens and
all notices of security interests and liens previously filed by the
Administrative Agent or the Foreign Collateral Agent with respect to the
Obligations.

Section 11.27 Payments Set Aside. To the extent that any Secured Creditor
receives a payment from or on behalf of the Borrowers or any other Credit Party,
from the proceeds of any Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligations or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

Section 11.28 Approved Electronic Communication System.

(a) Unless otherwise specifically identified therein, each posting to an
Approved Electronic Communication System shall be deemed to be a representation
and warranty by the Borrowers, and the Financial Officer submitting the
information to the Approved Electronic Communication System, as of the date of
such posting, of the accuracy of the information provided with respect thereto.

(b) Although the Approved Electronic Communication System is secured with
generally-applicable security procedures and policies implemented or modified
from time to time, the Borrowers and each other Credit Party acknowledge and
agree that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which are hereby acknowledged, the
Borrowers and each other Credit Party hereby approves of the use of the Approved
Electronic Communication System and understands and assumes the risks of using
such forms of communication.

(c) The Approved Electronic Communication System is provided “as is” and “as
available”. None of the Administrative Agent, the Foreign Collateral Agent or
any of the Administrative Agent’s or the Foreign Collateral Agent’s affiliates,
officers, directors, attorneys, agents or employees warrants the accuracy,
adequacy or completeness of the Approved Electronic Communication System and
each expressly disclaims any liability for errors or omissions in the Approved
Electronic Communication System. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or the Foreign Collateral Agent (or any of the Administrative Agent’s or the
Foreign Collateral Agent’s affiliates, officers, directors, attorneys, agents or
employees) in connection with the Approved Electronic Communication System.

(d) The Borrowers and each other Credit Party agree that the Administrative
Agent and the Foreign Collateral Agent may, but shall not be obligated to, store
information provided through the Approved Electronic Communication System in
accordance with the Administrative Agent’s or the Foreign Collateral Agent’s
generally-applicable document retention procedures and policies in effect from
time to time.



--------------------------------------------------------------------------------

Section 11.29 Parallel Debt.

(a) For the purpose of any Security Document expressed to be governed by Dutch
law, each Dutch Credit Party hereby irrevocably and unconditionally undertakes
to pay to the Foreign Collateral Agent an amount equal to the aggregate amount
due by the Dutch Credit Parties in respect of the Corresponding Obligations as
they may exist from time to time. The payment undertaking of each of the Dutch
Guarantors under this Section 11.29 is to be referred to as its “Parallel Debt”.

(b) The Parallel Debt of each of the Dutch Credit Parties will be payable in the
currency or currencies of its Corresponding Obligations and will become due and
payable as and when and to the extent one or more of its Corresponding
Obligations become due and payable. An Event of Default in respect of the
Corresponding Obligations shall constitute a default (verzuim) within the
meaning of section 3:248 of the Dutch Civil Code with respect to the Parallel
Debts without any notice being required.

(c) Each of the parties to this Agreement hereby acknowledges that:

(i) each Parallel Debt constitutes an undertaking, obligation and liability to
the Foreign Collateral Agent which is separate and independent from, and without
prejudice to, the Corresponding Obligations of the relevant Dutch Credit Party;
and

(ii) each Parallel Debt represents the Foreign Collateral Agent’s own separate
and independent claim to receive payment of the Parallel Debt from the relevant
Dutch Credit Party,

it being understood, in each case, that pursuant to this Section 11.29(c) the
amount which may become payable by each of the Dutch Credit Parties as its
Parallel Debt shall never exceed the total of the amounts which are payable
under or in connection with its Corresponding Obligations.

(d) The Foreign Collateral Agent hereby confirms and accepts that to the extent
the Foreign Collateral Agent irrevocably receives any amount in payment of a
Parallel Debt, the Foreign Collateral Agent shall distribute that amount among
the Foreign Collateral Agent and the Lenders that are creditors of the relevant
Corresponding Obligations in accordance with Section 8.3 of the Agreement. The
Foreign Collateral Agent and each Lender, hereby agrees and confirms that upon
irrevocable receipt by the Foreign Collateral Agent of any amount in payment of
a Parallel Debt (a “Received Amount”), the Corresponding Obligations of the
relevant Dutch Credit Party towards the Foreign Collateral Agent and the Lenders
shall be reduced, if necessary pro rata in respect of the Administrative Agent
and each Lender individually, by amounts totaling an amount (a “Deductible
Amount”) equal to the Received Amount in the manner as if the Deductible Amount
were received by the Foreign Collateral Agent and the Lenders as a payment of
the Corresponding Obligations owed by the relevant Guarantor on the date of
receipt by the Foreign Collateral Agent of the Received Amount.

(e) For the purpose of this Section 11.29 but subject to paragraph (d) above the
Foreign Collateral Agent acts in its own name and on behalf of itself and not as
agent, representative or trustee of any other Lender.

Section 11.30 Dutch Credit Party Representation. If any Dutch Credit Party is
incorporated under the laws of the Netherlands is represented by an attorney in
connection with the signing and/or execution of this Agreement or any other
agreement deed or document referred to in or made pursuant to this Agreement it
is hereby expressly acknowledged and accepted by the other parties to this
Agreement that the existence and extent of the attorney’s authority and the
effects of the attorney’s exercise or purported exercise of his or her authority
shall be governed by the laws of the Netherlands.



--------------------------------------------------------------------------------

ARTICLE XII.

COLLECTION ALLOCATION MECHANISM

Section 12.01 Implementation of CAM.

(a) On the CAM Exchange Date, (i) the Commitments shall automatically and
without further act be terminated as provided in Article VIII, the Lenders shall
automatically and without further act be deemed to have exchanged interests in
the Loans, such that in lieu of the interest of each Lender in each Loan, such
Lender shall hold an interest in every one of the Loans, whether or not such
Lender shall previously have participated therein, equal to such Lender’s CAM
Percentage thereof, and simultaneously with the deemed exchange of interests
above, the interests in the Loans to be received in such deemed exchange shall,
automatically and with no further action required, be converted into the Dollar
Equivalent of such amount and on and after such date all amounts accruing and
owed to the Lenders in respect of such Obligations shall accrue and be payable
in Dollars at the rate otherwise applicable hereunder. Each Lender and each
Borrower hereby consents and agrees to the CAM Exchange, and each Lender agrees
that the CAM Exchange shall be binding upon its successors and assigns and any
person that acquires a participation in its interests in any Loan. Each Borrower
and each Lender agrees from time to time to execute and deliver to the
Administrative Agent all such promissory notes and other instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests and obligations of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes originally received by it in connection with its Loans hereunder to the
Administrative Agent against delivery of any promissory notes evidencing its
interests in the Loans so executed and delivered; provided, however, that the
failure of any Borrower to execute or deliver or of any Lender to accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Administrative Agent or the Foreign Collateral Agent
pursuant to any Loan Document in respect of the Obligations relating to the
Loans, and each distribution made by the Administrative Agent or the Foreign
Collateral Agent pursuant to any Loan Document in respect of the Obligations in
respect of the Loans, shall be distributed to the Lenders pro rata in accordance
with their respective CAM Percentages. Any direct payment received by a Lender
on or after the CAM Exchange Date, including by way of set-off, in respect of an
Obligation with respect to Loans shall be paid over to the Administrative Agent
or the Foreign Collateral Agent, as applicable, for distribution to the Lenders
in accordance herewith.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

NN, INC., as the U.S. Borrower By:  

/s/ James H. Dorton

Name:   James H. Dorton Title:   Senior Vice President of Corporate Development
and Chief Financial Officer NN NETHERLANDS B.V., as the Dutch Borrower By:  

/s/ William C. Kelly, Jr.

Name:   William C. Kelly, Jr. Title:   Director KEYBANK NATIONAL ASSOCIATION, as
the Administrative Agent, the Domestic Swing Line Lender, the U.S. LC Issuer and
a Joint Lead Arranger and a Joint Book Runner By:  

/s/ Paul A. Taubeneck

Name:   Paul A. Taubeneck Title:   Vice President BANK OF AMERICA, N.A., as the
Syndication Agent, as a Joint Lead Arranger and a Joint Book Runner, as the
Foreign Collateral Agent, the Dutch Swing Line Lender and the Dutch LC Issuer
By:  

/s/ Robert J. Walker

Name:   Robert J. Walker Title:   Senior Vice President



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Stuart A. Hall

Name:   Stuart A. Hall Title:   Senior Vice President